 
THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES
OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN
APPROVED BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT IS BEING SUBMITTED
FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.
 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


 

     
In re
 
Chapter 11 Case No.
     
CHARYS HOLDING COMPANY, INC., and CROCHET & BOREL SERVICES, INC.
 
08-10289 (BLS)
     
Debtors.
 
(Jointly Administered)
     





  PROPOSED DISCLOSURE STATEMENT FOR FIRST AMENDED JOINT PLAN OF
  REORGANIZATION OF DEBTORS AND CERTAIN NONDEBTOR
  AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


 
WEIL, GOTSHAL & MANGES LLP
RICHARDS, LAYTON & FINGER, P.A.
Co-Attorneys for Debtors and
Co-Attorneys for Debtors and
Debtors in Possession
Debtors in Possession
767 Fifth Avenue
One Rodney Square
New York, New York 10153
920 North King Street
(212)310-8000
Wilmington, Delaware 19801
 
(302)651-7700
Dated: December 8, 2008
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

   
Page
     
I.
INTRODUCTION
1
 
A.
HOLDERS OF CLAIMS ENTITLED TO VOTE
3
 
B.
VOTING PROCEDURES
4
 
C
CONFIRMATION HEARING
5
II.
OVERVIEW OF THE PLAN
6
 
A.
OVERVIEW OF CHAPTER 11
11
III.
GENERAL INFORMATION REGARDING CHARYS
12
 
A.
BACKGROUND
12
   
1.
History
12
   
2.
Remediation & Reconstruction Operations
14
   
3.
Telecommunications Infrastructure
14
   
4.
Employees and Labor Matters
15
   
5.
Properties and Assets
15
 
B.
CORPORATE STRUCTURE
16
 
C.
SIGNIFICANT PREPETITION INDEBTEDNESS
16
   
1.
8.75% Senior Convertible Notes Due 2012
16
   
2.
Mirror Notes
17
   
3.
Seller Notes
17
   
4.
Other Secured Notes
17
   
5.
Unsecured Notes and Subordinated Notes
18
   
6.
Credit Agreements...
18
IV.
KEY EVENTS LEADING TO THE COMMENCEMENT OF THE CHAPTER 11 CASES
18
 
A.
DECLINE IN FINANCIAL PERFORMANCE
18
 
B.
THE RESTRUCTURING NEGOTIATIONS
19
V.
THE CHAPTER 11 CASES
20
 
A.
FIRST DAY ORDERS
20
   
1.
Case Administration Orders
20
   
2.
Critical Obligations
20
   
3.
Business Operations
20
   
4.
Financial Operations
20
 
B.
CREDITORS' COMMITTEE
21
 
C.
SIGNIFICANT EVENTS DURING CHAPTER 11 CASES
22


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 

       
Page
             
1.
Execution of Term Sheets With Certain Seller Noteholders
22
   
2.
Negotiations With Troy Crochet
24
   
3.
Schedules and Bar Date
24
   
4.
Extensions of Time
25
   
5.
Settlement With Imperium
25
VI.
THE PLAN OF REORGANIZATION
26
 
A.
INTRODUCTION
26
 
B.
CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN OF
REORGANIZATION
27
   
1.
Unclassified
29
   
2.
Classified
32
 
C.
MEANS OF IMPLEMENTING THE PLAN
40
   
1.
Means of Implementation Applicable to Both Charys Holding and C&B
40
   
2.
Means of Implementation Specific to Charys Holding
...41
   
3.
Means of Implementation Specific to C&B
46
 
D.
PLAN PROVISIONS GOVERNING DISTRIBUTIONS
50
   
1.
Distributions on Account of Allowed General Unsecured Claims
50
   
2.
Delivery of Distributions
50
   
3.
No Fractional Shares
51
   
4.
No Fractional Notes
51
   
5.
Setoffs and Recoupment
51
   
6.
Interest on Claims; Dividends
52
   
7.
Allocation of Plan Distributions Between Principal and Interest
52
 
E.
PROCEDURES FOR TREATING DISPUTED CLAIMS
52
   
1.
Objections
52
   
2.
No Distributions Pending Allowance
52
   
3.
Distributions After Allowance
52
   
4.
Resolution of Administrative Expense Claims and Claims
53
   
5.
Estimation of Claims
53
   
6.
Interest
53
 
F.
PROVISIONS GOVERNING EXECUTORY CONTRACTS AND UNEXPIRED LEASES
53


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 

       
Page
             
1.
Assumption or Rejection of Executory Contracts
53
   
2.
Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases
54
   
3.
Cure of Defaults
54
   
4.
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan
54
   
5.
Indemnification and Reimbursement Obligations
55
   
6.
Insurance Policies
55
   
7.
Compensation and Benefit Plans
55
 
G.
CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO
56
   
1.
Board of New Holdco
56
   
2.
Officers of New Holdco
56
   
3.
New Employment Agreements
56
 
H.
CONDITIONS PRECEDENT TO EFFECTIVE DATE
56
   
1.
Conditions Precedent to Effectiveness
56
   
2.
Waiver of Conditions
57
   
3.
Satisfaction of Conditions
57
 
I.
EFFECT OF CONFIRMATION
58
   
1.
Binding Effect
58
   
2.
Discharge of Claims and Termination of Equity Interest
58
   
3.
Discharge of Debtors
58
   
4.
Injunction or Stay
59
   
5.
Terms of Injunction or Stay
59
   
6.
Injunction Against Interference with Plan of Reorganization
59
   
7.
Exculpation
59
   
8.
Releases
60
   
9.
Avoidance Actions/Objections
60
   
10.
Retention of Causes of Action/Reservation of Rights
60
 
J.
MISCELLANEOUS PROVISIONS
61
   
1.
Withholding and Reporting Requirements
61
   
2.
Corporate Action
61
   
3.
Modification of Plan
61


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 

       
Page
             
4.
Revocation or Withdrawal of the Plan
62
   
5.
Plan Supplement
62
   
6.
Dissolution of the Creditors' Committee
62
   
7.
Exemption from Transfer Taxes
63
VII.
PROJECTIONS AND VALUATION ANALYSIS
63
 
A.
CONSOLIDATED CONDENSED PROJECTED FINANCIAL STATEMENTS
63
   
1.
Responsibility for and Purpose of the Projections
63
   
2.
Pro Forma Financial Projections
63
   
3.
Summary of Significant Assumptions
66
   
4.
Business Strategy of New Holdco
66
   
5.
Income Statement Assumptions
67
   
6.
Balance Sheet Assumptions
69
 
B.
VALUATION
70
   
1.
DCF Analysis
71
   
2.
Comparable Public Company Analysis
71
VIII.
CERTAIN FACTORS AFFECTING THE DEBTORS
73
 
A.
CERTAIN BANKRUPTCY LAW CONSIDERATIONS
73
   
1.
Risk of Non-Confirmation of the Plan of Reorganization
73
   
2.
Non-Consensual Confirmation
73
   
3.
Risk of Non-Occurrence of the Effective Date
73
 
B.
ADDITIONAL FACTORS TO BE CONSIDERED
74
   
1.
The Plan Proponents Have No Duty to Update
74
   
2.
No Representations Outside This Disclosure Statement Are Authorized
74
   
3.
Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary
74
   
4.
No Legal or Tax Advice Is Provided to You by This Disclosure Statement
74
   
5.
No Admission Made
74
   
6.
Business Factors and Competitive Conditions
74
   
7.
Access to Financing and Trade Terms
76
   
8.
Variances from Projections
76
 
C.
CERTAIN TAX MATTERS
76


 
iv

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)


 

       
Page
         
IX.
CONFIRMATION OF THE PLAN OF REORGANIZATION
77
 
A.
CONFIRMATION HEARING
77
 
B.
REQUIREMENTS FOR CONFIRMATION OF THE PLAN OF REORGANIZATION
77
   
1.
Requirements of Section 1129(a) of the Bankruptcy Code
77
   
2.
Requirements of Section 1129(b) of the Bankruptcy Code
81
   
3.
Mr. Crochet's Claims and his Objections to Confirmation
82
X.
FINANCIAL INFORMATION
84
XI.
ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN OF REORGANIZATION
84
 
A.
LIQUIDATION UNDER CHAPTER 7
84
 
B.
ALTERNATIVE PLAN OF REORGANIZATION
84
XII.
CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN
85
 
A.
CONSEQUENCES TO THE PLAN PROPONENTS
86
   
1.
Consequences to the Debtors
86
   
2.
Consequences to the Affiliated Plan Proponents
87
B.
CONSEQUENCES TO CERTAIN HOLDERS OF CLAIMS
88
   
1.
Consequences to Holders of 8.75% Senior Convertible Note Claims, and Holders of
General Unsecured Claims Against Charys Holding
89
   
2.
Consequences to Holders of Other Secured Claims Against C&B and General
Unsecured Against C&B
92
   
3.
Distributions in Discharge of Accrued and Unpaid Interest
93
   
4.
Ownership and Disposition of New Equity Interests
93
   
5.
Ownership and Disposition of New Secured Notes
94
   
6.
Tax Treatment of the Liquidating Trusts and Holders of Beneficial Interests
95
 
C.
INFORMATION REPORTING AND WITHHOLDING
97
XIII.
CONCLUSION
98


 
v

--------------------------------------------------------------------------------

 

NO PERSON MAY GIVE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER THAN THE
INFORMATION AND REPRESENTATIONS CONTAINED IN THIS DISCLOSURE STATEMENT,
REGARDING THE CHAPTER 11 PLAN OF REORGANIZATION OR THE SOLICITATION OF
ACCEPTANCES OF THE PLAN.
 
THE DEADLINE FOR VOTING TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M. (PREVAILING
EASTERN TIME) ON [DATE], UNLESS EXTENDED. TO BE COUNTED, YOUR BALLOT MUST BE
DULY COMPLETED, EXECUTED, AND ACTUALLY RECEIVED BY SUCH DEADLINE.
 
THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
THE BANKRUPTCY CODE AND NOT IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS
OR OTHER NON- BANKRUPTCY LAW. PERSONS OR ENTITIES TRADING IN, OR OTHERWISE
PURCHASING, SELLING, OR TRANSFERRING SECURITIES OF CHARYS HOLDING COMPANY, INC.
OR CROCHET & BOREL SERVICES, INC. SHOULD NOT RELY UPON THIS DISCLOSURE STATEMENT
FOR SUCH PURPOSES AND SHOULD EVALUATE THIS DISCLOSURE STATEMENT AND THE PLAN IN
LIGHT OF THE PURPOSE FOR WHICH THEY WERE PREPARED.
 
THIS DISCLOSURE STATEMENT HAS NEITHER BEEN REVIEWED, APPROVED NOR DISAPPROVED BY
THE U.S. SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE U.S. SECURITIES AND
EXCHANGE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE STATEMENTS
CONTAINED HEREIN.
 
THIS DISCLOSURE STATEMENT SUMMARIZES CERTAIN PROVISIONS OF THE PLAN, STATUTORY
PROVISIONS, DOCUMENTS RELATED TO THE PLAN, EVENTS IN THESE CHAPTER 11 CASES AND
FINANCIAL INFORMATION. ALTHOUGH THE PLAN PROPONENTS BELIEVE THAT THE PLAN AND
RELATED DOCUMENT SUMMARIES ARE FAIR AND ACCURATE, SUCH SUMMARIES ARE QUALIFIED
TO THE EXTENT THAT THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR
STATUTORY PROVISIONS. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN, AND THE
DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT CREATE AN IMPLICATION THAT THERE
HAS BEEN NO CHANGE IN THE INFORMATION STATED SINCE THE DATE HEREOF. HOLDERS OF
CLAIMS SHOULD CAREFULLY READ THIS DISCLOSURE STATEMENT IN ITS ENTIRETY,
INCLUDING THE PLAN, PRIOR TO VOTING ON THE PLAN.
 
FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND EQUITY INTERESTS, THIS DISCLOSURE
STATEMENT SUMMARIZES THE TERMS OF THE PLAN. IF ANY INCONSISTENCY EXISTS BETWEEN
THE PLAN AND THE DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING.
THE DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED
HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR
BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE PLAN PROPONENTS OR ANY OTHER
PARTY, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
PLAN ON THE DEBTORS OR HOLDERS OF CLAIMS OR EQUITY INTERESTS. CERTAIN OF THE
STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, BY NATURE, ARE
FORWARD-LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO ASSURANCE
THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES.

 
 

--------------------------------------------------------------------------------

 

ALL HOLDERS OF CLAIMS SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK FACTORS
SET FORTH IN SECTION VIII OF THIS DISCLOSURE STATEMENT BEFORE VOTING TO ACCEPT
OR REJECT THE PLAN.
 
SUMMARIES OF CERTAIN PROVISIONS OF AGREEMENTS REFERRED TO IN THIS DISCLOSURE
STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE SUBJECT TO, AND ARE QUALIFIED IN
THEIR ENTIRETY BY REFERENCE TO, THE FULL TEXT OF THE APPLICABLE AGREEMENT,
INCLUDING THE DEFINITIONS OF TERMS CONTAINED IN SUCH AGREEMENT.
 
THE DEBTORS BELIEVE THAT THE PLAN WILL ENABLE THEM TO ACCOMPLISH THE OBJECTIVES
OF CHAPTER 11 AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST INTERESTS OF THE
DEBTORS AND THEIR CREDITORS.
 
THE PLAN PROPONENTS URGE CREDITORS TO VOTE TO ACCEPT THE PLAN. THE CREDITORS'
COMMITTEE ALSO STRONGLY ENCOURAGES ALL CREDITORS TO VOTE IN FAVOR OF THE PLAN.
THE CREDITORS' COMMITTEE WAS ACTIVELY INVOLVED IN THE FORMULATION OF THE PLAN
AND BELIEVES THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERIES FOR THE
DEBTORS' CREDITORS.
 
IRS CIRCULAR 230 NOTICE: TO ENSURE COMPLIANCE WITH IRS CIRCULAR 230, HOLDERS OF
CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF
FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS OR
EQUITY INTERESTS FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON
THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN
CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTORS OF THE TRANSACTIONS OR
MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD
SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX
ADVISOR.
 
 
 

--------------------------------------------------------------------------------

 


1.
 
INTRODUCTION
 
Charys Holding Company, Inc. ("Charys Holding") and Crochet & Borel Services,
Inc. ("C&B" and together with Charys Holding, the "Debtors" and together with
all of the non-debtor subsidiaries and affiliates ("Charys")), debtors and
debtors-in-possession, filed voluntary petitions for relief under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the
"Bankruptcy Code") on Februaiy 14, 2008 (the "Commencement Date") in the United
States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").
The Debtors, along with their non-debtor affiliates, Complete Tower Sources,
Inc. ("CTSI"), LFC, Inc. ("LFC"), Mitchell Site Acq. Inc. ("MSAI"), and Cotton
Commercial USA, Inc. ("Cotton", and together with CTSI, LFC, and MSAI, the
"Affiliated Plan Proponents," and together with the Debtors, the "Plan
Proponents"), submit this Disclosure Statement pursuant to section 1125 of the
Bankruptcy Code to holders of equity interests in and claims against the Debtors
in connection with (i) the solicitation of acceptances of the First Amended
Joint Plan of Reorganization of Debtors and Certain Nondebtor Affiliates Under
Chapter 11 of the Bankruptcy Code (the "Plan") filed by the Plan Proponents with
the Bankruptcy Court and (ii) the hearing to consider confirmation of the Plan
(the "Confirmation Hearing") scheduled for [________], 2008 at [ ](prevailing
Eastern Time). All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Plan. Headings are for
convenience of reference and will not affect the meaning or interpretation of
the Disclosure Statement.
 
The Plan represents a compromise and settlement (the "Plan Settlement") of
various significant claims against Charys Holding and its Affiliates that
benefits all of its creditors. The Plan Settlement seeks to preserve value of
the Affiliated Plan Proponents for Charys Holding's creditors while recognizing
and balancing the fact that the 8.75% Senior Convertible Notes have direct
guarantee claims against these Affiliates (and others) that would significantly
reduce - if not completely eliminate - any value for the benefit of other Charys
Holding's creditors. In addition, the Plan Settlement addresses other
significant claims, including those of the holders of the Mirror Notes, Lori
Mitchell, Matthew Mitchell, Carrol Castille and the Cotton Sellers (defined
below). Attempts to settle certain other claims have proven unsuccessful, and
the Debtors will address those claims, to the extent necessary, in due course.
 
As noted above, absent a plan to which the holders of the 8.75% Senior
Convertible Notes have consented, such holders would be entitled to enforce
remedies directly against the Affiliated Plan Proponents and receive almost all
- if not all - of the value of the Affiliated Plan Proponents. Assuming, for
argument's sake, that the intercompany claims reflected on Charys Holding's
books and records against the Affiliated Plan Proponents are respected when the
holders exercise their remedies, Charys Holding's pro-rata share of equity of
the Affiliated Plan Proponents (assuming such equity is contributed to a holding
company as is the case under the Plan) is slightly less than 3%. Further, absent
the Plan Settlement, the Cotton Sellers, Lori Mitchell, Matthew Mitchell, and
Carrol Castille would have claims against Charys Holding and Cotton Telecom,
Inc. arising out of the Seller Notes issued in connection with their respective
sale transactions. In order to preserve as much value as possible for creditors,
the parties propose the settlements embodied in the Plan, which result in, among
other things, the Cotton Sellers, Lori Mitchell, Matthew Mitchell, and Carrol
Castille waiving their claims against Charys Holding and Cotton Telecom, Inc.
and entering into new employment arrangements to continue operating their
respective companies, and the Charys Liquidating Trust receiving for the benefit
of Charys Holding's creditors 6% (i.e., more than double than it would be
entitled to based upon Charys Holding's outstanding intercompany claims) of the
equity of New Holdco (whose assets mainly consist of equity in the Affiliated
Plan Proponents).

 
 

--------------------------------------------------------------------------------

 

This solicitation is being conducted at this time in order to obtain sufficient
votes to enable the Plan to be confirmed by the Bankruptcy Court.
 
The Plan sets forth how Claims against and Equity Interests in the Debtors will
be treated upon the Debtors' emergence from chapter 11 if the Plan is confirmed
by the Bankruptcy Court and is thereafter consummated. This Disclosure Statement
describes certain aspects of the Plan, Charys' business operations, significant
events leading to the chapter 11 cases and related matters. FOR A COMPLETE
UNDERSTANDING OF THE PLAN AND DISTRIBUTIONS TO BE MADE THEREUNDER, YOU SHOULD
READ THIS DISCLOSURE STATEMENT, THE PLAN, AND ALL OF THEIR RELATED EXHIBITS AND
SCHEDULES IN THEIR ENTIRETY.
 
Annexed as Exhibits to this Disclosure Statement are copies of the following
documents:
 
 
•
The Plan (Exhibit A);

 
 
•
Order of the Bankruptcy Court, dated _______ [__], 2008 (the "Disclosure
Statement Order"), approving, among other things, this Disclosure Statement and
establishing certain procedures with respect to the solicitation and tabulation
of votes to accept or reject the Plan (attached hereto without exhibits)
(Exhibit B);

 
 
•
Charys Holding's Annual Report on Form 10-KSB for the fiscal year ended April
30, 2007 (Exhibit C);

 
 
•
The Debtors' Projected Financial Information (Exhibit D); and

 
 
•
The Debtors' Liquidation Analysis (Exhibit E).

 
THE DEBTORS BELIEVE THAT THE PLAN COMPLIES WITH ALL PROVISIONS OF THE BANKRUPTCY
CODE AND WILL ENABLE THEM TO RESTRUCTURE THEIR DEBT SUCCESSFULLY AND ACCOMPLISH
THE OBJECTTIVES OF CHAPTER 11 AND THAT ACCEPTANCE OF THE PLAN IS IN THE BEST
INTERESTS OF THE DEBTORS, THE AFFILIATED PLAN PROPONENTS, THE DEBTORS' ESTATES,
CREDITORS AND EQUITY INTEREST HOLDERS.
 
A ballot for the acceptance or rejection of the Plan ("Ballot") is enclosed with
the Disclosure Statement mailed to the holders of Claims that the Debtors
believe may be entitled to vote to accept or reject the Plan.
 
On ______ [__], 2008, after notice and a hearing, the Bankruptcy Court signed
the Disclosure Statement Order, approving this Disclosure Statement as
containing adequate information of a kind and in sufficient detail to enable a
hypothetical investor of the relevant classes to make an informed judgment
whether to accept or reject the Plan. APPROVAL OF THIS DISCLOSURE STATEMENT DOES
NOT, HOWEVER, CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE
FAIRNESS OR MERITS OF THE PLAN.

 
2

--------------------------------------------------------------------------------

 

The Disclosure Statement Order, a copy of which is annexed hereto as Exhibit B,
sets forth in detail, among other things, the deadlines, procedures and
instructions for voting to accept or reject the Plan and for filing objections
to confirmation of the Plan, the record date for voting purposes and the
applicable standards for tabulating Ballots. In addition, detailed voting
instructions accompany each Ballot, Each holder of a Claim entitled to vote on
the Plan should read this Disclosure Statement, the Plan, the Disclosure
Statement Order and the instructions accompanying the Ballots in their entirety
before voting on the Plan. These documents contain important information
concerning the classification of Claims and Equity Interests for voting purposes
and the tabulation of votes. No solicitation of votes to accept the Plan may be
made except pursuant to section 1125 of the Bankruptcy Code.
 
A.
HOLDERS OF CLAIMS ENTITLED TO VOTE

 
Pursuant to the provisions of the Bankruptcy Code, only holders of allowed
claims or equity interests in classes of claims or equity interests that are
impaired and that are not deemed to have rejected a proposed plan are entitled
to vote to accept or reject a proposed plan. Classes of claims or equity
interests in which the holders of claims or equity interests are unimpaired
under a chapter 11 plan are deemed to have accepted the plan and are not
entitled to vote to accept or reject the plan and classes of claims or equity
interests that will receive no distribution under a plan are deemed to have
rejected the plan and are not entitled to vote thereon. For a detailed
description of the treatment of Claims and Equity Interests under the Plan, see
Section VLB of this Disclosure Statement.
 
Charys Holding Claims in Class 5 (Cotton Seller Note Claims), Class 6 (CTSI/MSAI
Seller Note Claims and Mirror Note Claims), Class 7 (8.75% Senior Convertible
Note Claims), Class 8 (General Unsecured Claims Against Charys Holding); as well
as C&B Claims in Class 3 (Other Secured Claims Against C&B), and Class 4A
(General Unsecured Claims Against C&B), are unpaired and, to the extent Claims
in such Classes are Allowed, the holders of such Claims will receive
distributions under the Plan. As a result, holders of Claims in those Classes
are entitled to vote to accept or reject the Plan. Charys Holding Claims in
Class 1 (Other Priority Claims Against Charys Holding), Class 2 (Secured Tax
Claims Against Charys Holding), Class 3 (Secured Working Capital Facility Claims
Against Charys Holding), and Class 4 (Other Secured Claims Against Charys
Holding), as well as C&B Claims in Class 1 (Other Priority Claims Against C&B)
and Class 2 (Secured Tax Claims Against C&B), are unimpaired. As a result,
holders of Claims in those Classes are conclusively presumed to have accepted
the Plan and are not entitled to vote to accept or reject the Plan. Charys
Holding Claims in Class 9 (Subordinated Debt Claims), Class 10 (Charys Holding
Securities Claims), Class 11 (Charys Holding Equity Interests), as well as C&B
Claims in Class 4B (C&B 8.75% Senior Convertible Note Claims), C&B Claims in
Class 5 (C&B Securities Claims) and Class 6 (C&B Equity Interests) will receive
no distribution pursuant to the Plan and, therefore, are conclusively presumed
to have rejected the Plan and are not entitled to vote to accept or reject the
Plan.
 
The Bankruptcy Code defines "acceptance" of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds in dollar
amount and more than one-half in number of the claims that cast ballots for
acceptance or rejection of the plan. For a more detailed description of the
requirements for confirmation of the Plan, see Section IX of this Disclosure
Statement.

 
3

--------------------------------------------------------------------------------

 

If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtors
reserve the right to amend the Plan or request confirmation of the Plan pursuant
to section 1129(b) of the Bankruptcy Code or both. Section 1129(b) of the
Bankruptcy Code permits the confirmation of a plan of reorganization
notwithstanding the rejection of a plan by one or more impaired classes of
claims or equity interests. Under that section, a plan may be confirmed by a
bankruptcy court if it does not "discriminate unfairly" and is "fair and
equitable" with respect to each rejecting class. For a more detailed description
of the requirements for confirmation of a nonconsensual plan, see Section 1X.B.2
of this Disclosure Statement.
 
Holders of Charys Holding Subordinated Debt Claims (Charys Holding Class 9),
Charys Holding Securities Claims (Charys Holding Class 10), Charys Holding
Equity Interests (Charys Holding Class 11), C&B 8.75% Senior Convertible Note
Claims (C&B Class 4B), C&B Securities Litigation Claims (C&B Class 5) and C&B
Equity Interest (C&B Class 6) will not receive any distribution under the Plan
and are therefore deemed to have rejected the Plan. With respect to the Classes
of Claims and Equity Interests that are deemed to have rejected the Plan, i.e.,
Charys Holding Class 9, Charys Holding Class 11, Charys Holding Class 11, C&B
Class 4B, C&B Class 5 and C&B Class 6, the Debtors intend to request
confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code.
 
The Plan Proponents are commencing this solicitation after extensive
negotiations with the Creditors' Committee.
 
THE PLAN PROPONENTS AND THE CREDITORS' COMMITTEE RECOMMEND THAT HOLDERS OF
CHARYS HOLDING CLAIMS IN 5, 6, 7, AND 8, AND HOLDERS OF C&B CLAIMS IN CLASSES 3
AND 4A VOTE TO ACCEPT THE PLAN.
 
The Debtors' legal advisors are Weil, Gotshal & Manges LLP and Richards, Layton
& Finger, P.A., and their financial advisor is AlixPartners, LLP. They can be
contacted at:
 
Weil, Gotshal & Manges LLP
AlixPartners, LLP
767 Fifth Avenue
9 West 57th Street, Suite 3420
New York, New York 10153
New York, New York 10019
Phone: (212)310-8000
Phone: (212)490-2500
Attn:    Stephen Karotkin, Esq.
Attn:   Alan D. Holtz
   
Richards, Layton & Finger, P,A.
 
One Rodney Square
 
920 North King Street
 
Wilmington, DE 19801
 
Phone: (302)651-7700
 
Attn:   Mark D. Collins, Esq.
 
Paul N. Heath, Esq.
 



B.
VOTING PROCEDURES

 
If you are entitled to vote to accept or reject the Plan, a Ballot is enclosed
for the purpose of voting on the Plan. If you hold Claims in more than one Class
and you are entitled to vote Claims in more than one Class, you will receive
separate Ballots, which must be used for each separate Class of Claims. Ballots
and master ballots ("Master Ballots") should be returned to:

 
4

--------------------------------------------------------------------------------

 

In re Charys Holding Company, Inc. and
Crochet & Borel Services, Inc., Ballot Processing
c/o Kurtzman Carson Consultants, LLC
1180 Avenue of the Americas, Suite 1400
New York, New York 10036
 
If the return envelope provided with your Ballot was addressed to your bank or
brokerage firm, please allow sufficient time for that firm to process your vote
on a Master Ballot before the Voting Deadline (4:00 p.m., prevailing Eastern
Time,[ ], 2008).
 
Do not return any other documents with your Ballot.
 
TO BE COUNTED, YOUR EXECUTED BALLOT INDICATING ACCEPTANCE OR REJECTION OF THE
PLAN MUST BE RECEIVED BY NO LATER THAN 4:00 P.M. (PREVAILING EASTERN TIME) ON
[_____], 2008. ANY EXECUTED BALLOT RECEIVED THAT DOES NOT INDICATE EITHER AN
ACCEPTANCE OR A REJECTION OF THE PLAN SHALL NOT BE COUNTED.
 
Any Claim in an impaired Class as to which an objection or request for
estimation is pending or which is listed on the Schedules as unliquidated,
disputed or contingent is not entitled to vote unless the holder of such Claim
has obtained an order of the Bankruptcy Court temporarily allowing such Claim
for the purpose of voting on the Plan.
 
Pursuant to the Disclosure Statement Order, the Bankruptcy Court set [_____],
2008 as the record date for holders of Claims entitled to vote on the
Plan.  Accordingly, only holders of record as of such date that otherwise are
entitled to vote under the Plan will receive a Ballot and may vote on the Plan.
 
If you are a holder of a Claim entitled to vote on the Plan and you did not
receive a Ballot, received a damaged Ballot or lost your Ballot or if you have
any questions concerning the Disclosure Statement, the Plan or the procedures
for voting on the Plan, please call Kurtzman Carson Consultants, LLC at (866)
381-9100.
 
C.
CONFIRMATION HEARING

 
Pursuant to section 1128 of the Bankruptcy Code, the Confirmation Hearing will
be held on [___], 2008 at [___] a.m. (prevailing Eastern Time) before the
Honorable Brendan L. Shannon, Courtroom #1, United States Bankruptcy Court for
the District of Delaware, 824 Market: Street, Wilmington, Delaware 19801. The
Bankruptcy Court has directed that objections, if any, to confirmation of the
Plan must be served and filed so that they are received on or before [__], 2008
at 4:00 p.m. (prevailing Eastern Time) in the maimer described in Section IX.A
of this Disclosure Statement. The Confirmation Hearing may be adjourned from
time to time without further notice except for the announcement of the
adjournment date made at the Confirmation Hearing or at any subsequent adjourned
Confirmation Hearing.

 
5

--------------------------------------------------------------------------------

 

II.
 
OVERVIEW OF THE PLAN
 
The following table briefly summarizes the classification and treatment of
Administrative Expense Claims, Claims and Equity Interests under the Plan. For a
more detailed description of the classification and treatment for all Classes,
please refer to the discussion in Section VLB of the Disclosure Statement and to
the Plan itself:1
 
Class
 
Type of Claim or Equity Interest
 
Treatment
 
Approximate Percentage Recovery
   
Administrative Expense Claims
 
Each Administrative Expense Claim will be paid in full, in Cash, by the
applicable Liquidating Trustee on the later of the Effective Date, when such
Claim becomes Allowed, or when such Claim becomes payable under any agreement
relating thereto. Claims incurred in the ordinary course of business will be
paid when due in the ordinary course of business.
 
100%
   
Professional Compensation and Reimbursement Claims
 
Each Professional Compensation and Reimbursement Claim will be paid in full by
the applicable Liquidating Trustee, in Cash, in accordance with the order
allowing any such Claim,
 
100%
   
Indenture Trustee Fees
 
The Indenture Trustee Fees will be paid in full, in Cash, by New Holdco on the
Effective Date. To the extent that the Indenture Trustee provides services
related to distributions pursuant to the Plan, payment for such services will be
made on terms agreed to by the Indenture Trustee and the Charys Trustee.
 
100%
   
Priority Tax Claims
 
Priority Tax Claims will either be (i) paid in full in Cash by the applicable
Liquidating Trust, on the Effective Date or
 
Not applicable



____________
1   This table is only a summary of the classification, impairment and
entitlement to vote of Administrative Expense Claims, Claims and Interests under
the Plan. Reference should be made to the entire Disclosure Statement and the
Plan and all exhibits thereto for a complete description of the classification
and treatment of Claims and Interests. Accordingly, this summary is qualified in
its entirety by reference to the entire Disclosure Statement and the Plan and
all exhibits thereto.

 
6

--------------------------------------------------------------------------------

 


   
(Approximately $0)2
 
(ii) paid in full in Cash by the applicable Liquidating Trust, over a period not
exceeding five years from and after the Commencement Date, in equal annual Cash
payments with interest at the applicable rate under non-bankruptcy law.
   
Charys Holding Class 1
 
Other Priority Claims Against Charys Holding (Approximately $33,000)
 
Unimpaired. Other Priority Claims Against Charys Holding will be paid in full,
in Cash, by the Charys Liquidating Trust on the later of the Effective Date, the
date such Claim becomes an Allowed Other Priority Claim, or the date for payment
provided by any agreement or understanding between Charys Holding and the holder
of such Claim.
 
100%
Charys Holding Class 2
 
Secured Tax Claims Against Charys Holding (Approximately $0)
 
Unimpaired. Secured Tax Claims Against Charys Holding will either (i) be paid in
full, in Cash, on the later of the Effective Date or the date such Claim becomes
Allowed, (ii) receive equal annual Cash payments commencing on the Effective
Dale in an aggregate amount equal to such Allowed Secured Tax Claim, or (iii)
receive deferred Cash payments upon such other terms determined by the
Bankruptcy Court to provide the holder of such Allowed Secured Tax Claim having
a value, as of the Effective Date, equal to such Allowed Secured Tax Claim. All
such payments will be made by the Charys Liquidating Trust,
 
Not applicable



____________
2   The claim amounts set forth herein are the Debtors' estimates based on the
Debtors' books and records. Actual amounts will depend on final reconciliation
and resolution of all Administrative Expense Claims and Claims, and the
negotiation of cure amounts, if any. Accordingly, the actual amounts may vary
from the amounts set forth herein.


 
7

--------------------------------------------------------------------------------

 
 
Charys Holding Class 3
 
Secured Working Capital Facility
Claims Against Charys Holding (Approximately $0)3
 
Unimpaired, Each Secured Working Capital Facility Claim Against Charys Holding
will either (i) be paid in full, in Cash; (ii) receive the proceeds from the
sale of the Collateral securing the Claim to the extent of the holder's secured
interest in the Collateral; (iii) receive the Collateral securing such Claim; or
(iv) receive such other distribution as necessary to satisfy section 1124 of the
Bankruptcy Code. All such payments will be made by the Charys Liquidating Trust.
 
Not applicable
Charys Holding Class 4
 
Other Secured Debt Claims Against Charys Holding (Approximately $0)4
 
Unimpaired. Each Other Secured Debt Claim Against Charys Holding will either (i)
be paid in full, in Cash; (ii) receive the proceeds from the sale of the
Collateral securing the Claim to the extent of the holder's secured interest in
the Collateral; (iii) receive the Collateral securing such Claim; or (iv)
receive such other distribution as necessary to satisfy section 1124 of the
Bankruptcy Code. All such payments will be made by the Charys Liquidating Trust.
 
100%
Charys Holding Class 5
 
Cotton Seller Note Claims (Approximately $5.4 million)
 
Impaired. Each holder a Cotton Seller Note Claim will receive the treatment
provided for in the Cotton Settlement Agreement.
 
Not applicable



____________
3   Charys Holding has guaranteed two working capital facility claims of two
non-debtor subsidiaries. Charys Holding estimates that in view of inter alia,
the rights of prior lienholders, there is no remaining collateral value securing
such claims.


4   This does not include the Imperium Claims described below, which are being
paid pursuant to a settlement agreement approved by the Bankruptcy Court.

 
8

--------------------------------------------------------------------------------

 

Charys Holding Class 6
 
CTSI/MSAI Seller Note Claims (approximately $19.5 million) and Mirror Note
Claims (approximately $8 million)
 
Impaired. Each holder of a CTSI/MSAI Seller Note Claim and Mirror Note Claim
will receive the treatment provided for in the CTSI/MSAI Settlement Agreement
which shall include receipt of its Class 6/7 Pro Rata Share of the New Secured
Notes.
 
Not applicable
Chary Holding Class 7
 
8.75% Senior Convertible Note Claims (Approximately $210 million)
 
Impaired. Each holder of an 8.75% Senior Convertible Note Claim will receive, in
accordance with the Restructuring Transactions, (i) its Class 6/7 Pro Rata Share
of the New Secured Notes, (ii) its Class 7 Pro Rata Share of 94% of the New
Equity Interests and (iii) its Class B Charys Beneficial Interest in the Charys
Liquidating Trust.
 
32.5%
Charys Holding Class 8
 
General Unsecured Claims Against Charys Holding (Approximately $44.2 million)
(exclusive of intercompany claims)
 
Impaired. Each holder of a General Unsecured Claim Against Charys Holding will
receive its Class B Charys Beneficial Interest in the Charys Liquidating Trust.
 
0% - 15%
Charys Holding Class 9
 
Subordinated Debt Claims (Approximately $14 million)
 
Impaired. Holders of Subordinated Debt Claims Against Charys Holding will not
receive any distribution.
 
0%
Charys Holding Class 10
 
Securities Claims Against Charys Holding (Approximately $0)
 
Impaired. Holders of Securities Claims Against Charys Holding will not receive
any distribution.
 
Not applicable


 
9

--------------------------------------------------------------------------------

 

Chary Holding Class 11
 
Equity Interests in Charys Holding
 
Impaired. Equity Interests in Charys Holding will not receive any distribution.
 
0%
C&B Class 1
 
Other Priority Claims Against C&B (Approximately $0)
 
Unimpaired. On the later of the Effective Date and the date such Claim becomes
Allowed, each Other Priority Claim Against C&B will be paid in full in Cash by
the C&B Liquidating Trust.
 
Not applicable
C&B Class 2
 
Secured Tax Claims Against C&B (Approximately $0)
 
Unimpaired. Each Secured Tax Claim Against C&B will either (i) be paid in full,
in Cash, on the later of the Effective Date or the date such Claim becomes
Allowed (ii) be paid in full, in Cash, over a period not exceeding five years
from and after the Commencement Date, in equal annual Cash payments with
interest at the applicable rate under non-bankruptcy law. All such payments will
be made by the C&B Liquidating Trust,
 
Not applicable
C&B Class 3
 
Other Secured Clams Against C&B (Approximately $400,000)3
 
Impaired. On the later of the Effective Date or the date such Claim becomes
Allowed, each Other Secured Debt Claim Against C&B will receive the proceeds
from the sale of the Collateral securing the Claim to the extent of the holder's
secured interest in the Collateral. All such payments will be made by the C&B
Liquidating Trust.
 
100%
C&B Class 4A
 
General Unsecured Claims Against C&B (Approximately $63 million)
 
Impaired. On the later of the Effective Dale or the date such Claim becomes
Allowed, each General Unsecured Claim Against C&B will receive its Class B
Beneficial Interest in the C&B Liquidating Trust.
 
0% -15%



____________
5   This does not include the Imperium Claims described below, which are being
paid pursuant to a Settlement Agreement approved by the Bankruptcy Court.

 
10

--------------------------------------------------------------------------------

 

C&B Class 4B
 
C&B 8.75% Senior Convertible Note Claims (Approximately $210 million)
 
Impaired. No distribution.
 
0%
C&B Class 5
 
C&B Securities Claims (Approximately $0)
 
Impaired. No distribution.
 
Not applicable
C&B Class 6
 
C&B Equity Interests
 
Impaired. No distribution.
 
0%



For detailed historical and projected financial information and valuation
estimates, see Section VII below, entitled "PROJECTIONS AND VALUATION ANALYSIS,"
and Exhibits C and D to this Disclosure Statement.
 
A.
OVERVIEW OF CHAPTER 11

 
Chapter 11 is the principal business reorganization chapter of the Bankruptcy
Code. Under chapter 11 of the Bankruptcy Code, a debtor is authorized to
reorganize its business for the benefit of itself, its creditors and its equity
interest holders. In addition to permitting the rehabilitation of a debtor,
another goal of chapter 11 is to promote equality of treatment for similarly
situated creditors and similarly situated equity interest holders with respect
to the distribution of a debtor's assets.
 
The commencement of a chapter 11 case creates an estate that is comprised of all
of the legal and equitable interests of the debtor as of the commencement date.
The Bankruptcy Code provides that the debtor may continue to operate its
business and remain in possession of its property as a "debtor in possession."
 
The consummation of a plan of reorganization is the principal objective of a
chapter 11 reorganization case, A plan of reorganization sets forth the means
for satisfying claims against and interests in a debtor. Confirmation of a plan
of reorganization by the bankruptcy court binds the debtor, any issuer of
securities under the plan, any person acquiring property under the plan and any
creditor or equity interest holder of a debtor. Subject to certain limited
exceptions, the order confirming a plan discharges a debtor from any debt that
arose prior to the date of confirmation of the plan and substitutes therefor the
obligations specified under the confirmed plan.
 
After a plan of reorganization has been filed, certain holders of claims against
and interests in a debtor are permitted to vote to accept or reject the plan.
Prior to soliciting acceptances of the proposed plan, however, section 1125 of
the Bankruptcy Code requires a debtor to prepare a disclosure statement
containing adequate information of a kind, and in sufficient detail, to enable a
hypothetical investor of the relevant classes to make an informed judgment
regarding the plan.

 
11

--------------------------------------------------------------------------------

 

The Plan Proponents are submitting this Disclosure Statement to holders of
Claims against and Equity Interests in the Debtors to satisfy the requirements
of section 1125 of the Bankruptcy Code. This Disclosure Statement sets forth
specific information regarding the Debtors' and certain of their affiliates'
pre-bankruptcy history, the nature of the chapter 11 cases, and the anticipated
organizational and capital structure and operations of the Plan Proponents after
confirmation of the Plan and emergence from chapter 11. This Disclosure
Statement also describes the Plan, alternatives to the Plan, effects of
confirmation of the Plan, certain risk factors associated with the debt and
equity securities that will be issued to holders of certain Classes of Claims
and Equity Interests and the manner in which distributions will be made under
the Plan to holders of Allowed Claims. In addition, this Disclosure Statement
discusses the confirmation process and the voting procedures that holders of
Claims and Equity Interests entitled to vote must follow for their votes to be
counted.
 
III.
 
GENERAL INFORMATION REGARDING CHARYS
 
A.
BACKGROUND

 
 
1.
History

 
Charys Holding was initially incorporated in Minnesota in February, 1959 under
the name Rogers Hardware and Lumber Company. Through a share exchange on October
12, 2000, it became Spiderboy International, Inc. On February 27, 2004, as a
result of a change of control transaction, it changed its business to that of a
holding company. On June 25, 2004 it changed its state of incorporation from
Minnesota to Delaware. Since June, 2004, Charys Holding has acquired a number of
operating companies in targeted industries.
 
In 2005 and 2006, Charys Holding acquired a number of businesses:
 
 
■
The CTSI Transaction. On June 20, 2006 and amended August 15, October 27 and
December 14, Charys and Ayin Holding Company, Inc. ("Ayin"), a wholly- owned
subsidiary of Charys, entered into a stock purchase agreement with CTSI and Lori
Mitchell, CTSI's sole shareholder, whereby Ayin agreed to purchase all of the
issued and outstanding capital stock of CTSI for the aggregate purchase price
(including contingent amounts) of approximately $76 million, consisting of
notes, cash and Charys Holding stock. CTSI is a cell tower construction company,
providing full service, in-house tower construction, installation and
maintenance services to the wireless industry in the gulf coast region.

 
 
■
MSAI Transaction. On June 20, 2006 and amended August 15, October 27 and
December 14, Charys Holding and Ayin entered into a stock purchase agreement
with MSAI and Matthew Mitchell, MSAI's sole shareholder, whereby Ayin agreed to
purchase all of the issued and outstanding capital stock of MSAI for the
aggregate purchase price (including contingent amounts) of approximately $29
million, consisting of notes, cash and Charys Holding stock. MSAI is a site
acquisition, zoning, permitting, and project management services provider to the
wireless industry in the gulf coast region.


 
12

--------------------------------------------------------------------------------

 

 
■
C&B Acquisition. On May 1, 2006, Charys Holding acquired all outstanding capital
stock of C&B from Troy Crochet, pursuant to a stock purchase agreement, for
approximately $179 million, consisting of Charys Holding stock, cash and notes.
C&B provided property owners with restoration and maintenance services in
residential, commercial, industrial, marine and institutional markets during
times of distress. C&B is no longer an operating business.

 
 
■
The Cotton Companies Acquisition. On September 1, 2006 and amended October 6,
October 19, October 31, December 8 and February 23, 2007, Charys Holding entered
into a stock and limited partnership purchase agreement with certain sellers to
purchase the Cotton Companies (as hereinafter defined) for approximately $80
million, payable in the form of cash, promissory notes and shares of Charys
Holding stock, The Cotton Companies have since been merged into a single
company, Cotton Commercial USA, Inc., which is a disaster recovery firm
specializing in fire and water restoration services ranging from initial project
assessment and planning through catastrophe management, reconstruction,
restoration and environmental remediation.

 
 
■
Other Acquisitions. On April 24, 2006, Charys Holding acquired LFC for
approximately $11 million. LFC provides professional consulting support services
to the wireless communications, petroleum exploration, industrial, commercial
and residential industries. It primary services include site acquisition and
architecture and engineering services for the wireless industry as well as
materials testing for the commercial and residential sectors. On November 1,
2005, Charys Holding acquired all of the outstanding common stock of Viasys
Services, Inc. ("Viasys") for approximately $20.6 million. Viasys designs,
installs and maintains wired and wireless communication networks and
infrastructure, installs intelligent transportation systems, provides industrial
maintenance services, and provides underground utility construction services to
government, telecommunications and industrial customers. On November 1, 2005,
Charys Holding acquired all of the outstanding common stock of Method IQ, Inc.
("MIQ") for approximately $ 10 million. MIQ provides technical support,
hardware/software sales and professional services to telecommunications
companies. Substantially all of the assets of Method IQ were sold to Phoenix
Transformational Technologies, LLC on January 17, 2008 and it is no longer an
operating business. On March 4, 2005, Charys acquired Aeon Technologies Group,
Inc. ("ATG") for an aggregate value of common stock of $3.1 million. ATG
supplies design, deployment and maintenance services to the telecommunications
industry. ATG was sold October 31, 2007 and is no longer an operating business.

 
Currently, Charys Holdings' material subsidiaries are organized in two primary
business lines: (i) remediation and reconstruction (the "Remediation Business"),
and (ii) telecommunications infrastructure (the "Telecommunications Business").
Charys' business operations are nationwide, and Charys employs approximately 500
people. Charys' customers include a number of major United States corporations,
including, AT&T, Verizon, Home Depot, Marriott, and Wal-Mart, and Charys is also
a supplier to the United States government,

 
13

--------------------------------------------------------------------------------

 

 
2.
Remediation & Reconstruction Operations

 
The Remediation Business includes several entities, including C&B/Cotton
Holdings, Inc., Cotton Commercial USA, Inc. and C&B. Only C&B is a debtor in
these chapter 11 cases, and, as stated, C&B no longer is an operating business.
C&B/Cotton Holdings, Inc. is a first tier subsidiary of Charys Holding and is
the holding company of Cotton Commercial USA, Inc. d/b/a Cotton USA, which is
the operating entity.
 
The Remediation Business provides emergency planning and coordination, response
to catastrophic losses, reconstruction and restoration and environmental
remediation. The remediation and reconstruction services cover the restoration
and maintenance of commercial, industrial, marine, residential and institutional
properties that have suffered catastrophic or other casualty loss as a result
of, among other things, fires, earthquakes or hurricanes.
 
The sendees provided by the Remediation Business include:
 
 
■
Emergency planning and coordination services designed to minimize the human and
asset risk in unexpected catastrophic incidents. Services include developing
responses for emergencies ranging from minor calamities to major disasters.

 
 
■
Fire restorative services which remove hazardous contaminants, restore
structures and equipment to full productivity, assess and implement effective
and timely reconstruction procedures, and decontaminate and restore facilities
and equipment.

 
 
■
Water restoration services which include rapid response to water damage and
extraction of water in order to minimize losses and subsequent reconstruction.

 
 
■
Demolition and reconstruction services related to commercial and residential
properties damaged by catastrophic events.

 
 
■
Additional services which include a range of professional catastrophic emergency
services. Charys also assists clients in complying with the financial procedures
required for acceptance of their claims by federal government agencies and
insurance providers.

 
 
3
Telecommunications Infrastructure

 
The Telecommunications Business also encompasses several subsidiaries, including
Cotton Telecom, Inc. (f/k/a Ayin Holding Company, Inc.), the parent of Ayin
Tower Management Services, Inc.; Aeon Technologies Group, Inc. (f/k/a CCI
Telecom, Inc.), the parent of Aeon Technologies, Inc.; Berkshire Wireless, Inc.;
CCI Integrated Solutions, Inc.; CTSI; MSAI; LFC; Digital Communication Services,
Inc.; the Viasys Companies; VSI Real Estate Holdings, Inc.; and Method IQ, Inc.
 


______________
6   The following companies currently have no ongoing operations: Ayin Tower
Management Services, Inc., Aeon Technologies Group, Inc. (f/k/a CCI Telecom,
Inc.); Berkshire Wireless, Inc., CCI Integrated Solutions, Inc.; Digital
Communication Services, Inc.; and Method IQ, Inc. VSI Real Estate Holdings, Inc.
never had operations.

 
14

--------------------------------------------------------------------------------

 

The Telecommunications Business provides an array of telecommunications
infrastructure services to large service providers and other business
enterprises. The Telecommunications Business provides engineering services,
program management, construction, installation and maintenance services, premise
wiring services, tower and radio infrastructure services, and technology
implementation and integration services. Additionally, the Telecommunications
Business provides rapid deployment and restoration services in support of the
Remediation Business.
 
These services include:
 
 
■
Engineering and project management services, including outside plant, civil and
environmental engineering and design of towers, and aerial, underground fiber
optic, and copper cable systems. Project management sendees for nationwide
wireless installations include site survey and acquisition, site zoning and
permitting, site environmental engineering and tower engineering and evaluation.

 
 
■
Construction, installation and maintenance sendees which include placing and
splicing cable, excavation and placement of conduit and cable systems, placing
of structures such as poles, cabinets and closures and installation and
maintenance of transmission and central office equipment. Tower and
infrastructure services include site acquisition, engineering, construction,
build to suit, electronics installation and maintenance.

 
 
4.
Employees and Labor Matters

 
Charys Holding is the only debtor in these chapter 11 cases that currently has
active employees. As of the Commencement Date, Charys Holding had approximately
11 full- time employees, of which ten are salaried employees and one is an
hourly employee. Charys Holding also utilizes the services of temporary
employees and one independent contractor. None of Charys Holding's employees are
represented by labor unions. As stated above, the Charys enterprise employs
approximately 500 people.
 
 
5.
Properties and Assets

 
Charys Holding's main asset is its interest in its subsidiaries. Charys Holding
does not own any real property, but it does lease office space in Atlanta,
Georgia, C&B has no ongoing business operations. Its principal asset consists of
accounts receivable arising from services rendered prior to the Commencement
Date.

 
15

--------------------------------------------------------------------------------

 

B.
CORPORATE STRUCTURE

 
The following constitutes a brief description of Charys Holding's principal
subsidiaries:
 
Cotton Commercial USA, Inc. (formerly Cotton Holdings 1, Inc., Cotton Commercial
USA, L.P., and Cotton Restoration of Central Texas, LP (collectively, the
"Cotton Companies")) is a disaster recovery company with offices in Texas,
Georgia, North Carolina, the District of Columbia, Illinois, Arizona, Florida
and Colorado.
 
C&B formerly operated out of offices in Texas and Louisiana and provided
property owners with restoration and maintenance services in residential,
commercial, industrial, marine, and institutional markets, specializing in
restoration and recovery operations following large catastrophes. After Charys
Holding acquired 40% of Cotton it created C&B/Cotton Holdings to house the
operations of both Cotton and C&B. After Charys Holding completed the
acquisition of Cotton by acquiring the remaining 60% February 14, 2007, Charys
Holding began the process of merging the operations of Cotton and C&B, into one
disaster and remediation unit with headquarters located at Cotton's offices in
Katy, Texas.
 
 
Ÿ
In July 2007, substantially all of the employees of C&B were transferred to
Cotton.

 
 
Ÿ
Leases of certain rolling stock assets of C&B were assigned to and assumed by
Cotton; and

 
 
Ÿ
Title to certain ordinary course of business commercial equipment such as dryers
and generators was not transferred to Cotton but was utilized in the operation
of the combined business unit.

 
 
Ÿ
Receivables generated by C&B remained on the books of C&B and C&B maintained
responsibility for the collection thereof.

 
Cotton Telecom, Inc. (formerly Ayin Holding Company, Inc.) acts as a holding
company for the Charys wireless communications service companies, including
CTSI, MSAI, LFC and Ayin Tower Management Services, Inc., which focus on
acquisition, development, and construction of telecommunications infrastructure.
As stated above, Ayin Tower Management Services, Inc. has no ongoing operations.
 
Viasys Network Services, Inc. and Viasys Services, Inc. (collectively, the
"Viasys Companies") are headquartered in Florida with offices in Florida and
South Carolina, and provide a variety of services to the transportation,
utility, telecommunication and manufacturing industries,
 
MIQ sold substantially all of its assets on January 17, 2008 and has no ongoing
operations.
 
C.
SIGNIFICANT PREPETITION INDEBTEDNESS

 
 
1.
8.75% Senior Convertible Notes Due 2012

 
In February 2007, Charys Holding issued $201,250,000 in original principal
amount of 8.75% Senior Convertible Notes due 2012 (the "8.75 % Senior
Convertible Notes") pursuant to that certain Indenture, dated as of February 16,
2007, by and between The Bank of New York Mellon Trust. Company, N.A. (f/k/a The
Bank of New York Trust Company, N.A.), as trustee, and Charys Holding (the
"Indenture"). Proceeds of the 8.75 % Senior Convertible Notes were used toward
certain of the payments due in respect of the Seller Notes (defined below), to
refinance and/or pay off other indebtedness, complete acquisitions described
above and for working capital and other general corporate puiposes. As of the
Commencement Date, the aggregate amount due and outstanding with respect to the
Notes was approximately $210,000,000. The obligations under the 8.75 % Senior
Convertible Notes are guaranteed by each of the material subsidiaries of Charys
Holding, including C&B and each of the Affiliated Plan Proponents.

 
16

--------------------------------------------------------------------------------

 

 
2.
Mirror Notes

 
In connection with the acquisitions of MSAI and CTSI, as described above, Charys
Holding issued 8.75% Senior Convertible Notes due 2012 to Lori Mitchell, Matthew
Mitchell, and Carrol Castille (the "Mirror Notes"). The Mirror Notes contained
terms similar to those contained in the 8.75% Senior Secured Notes and in the
Indenture. The notes consist of: (a) a Mirror Note payable to Matthew Mitchell
in the original principal amount of $2,590,476; (b) a Mirror Note payable to
Lori Mitchell in the original principal amount of $2,569,524; and (c) a Mirror
Note payable to Carrol Castille in the original principal amount of $2,840,000.
 
 
3.
Seller Notes

 
Charys Holding is currently obligated on notes (described below) that were
issued in connection with the acquisitions in the aggregate amount of
approximately $80 million (collectively, the "Seller Notes").
 
In connection with the acquisition of C&B described above, Charys Holding issued
a note to Troy Crochet in the amount of $77.9 million (the "C&B Note"). On April
13, 2007, Charys paid $31.1 million of amounts outstanding on the C&B Note. The
remaining balance is $46.8 million. Mr. Crochet has asserted that the C&B Note
is secured by certain assets of the Debtors. The Debtors believe that any
security interests claimed by Mr. Crochet are either invalid, unenforceable,
and/or otherwise avoidable. The Debtors also believe they have other claims
against Mr. Crochet and with respect to the C&B Note. To the extent Mr. Crochet
has an Allowed Claim against Charys Holding with respect to the C&B Note, the
obligations of Charys Holding in respect of the 8.75% Senior Convertible Notes
are contractually subordinated to such Allowed Claim.
 
In connection with the acquisition of the Cotton Companies described above,
Charys Holding has outstanding a secured promissory note to the Cotton Sellers
in the amount of $5.2 million (the "Cotton Seller Note").
 
In connection with the acquisitions of MSAI and CTSI, Charys has outstanding
notes to Lori Mitchell and Matthew Mitchell totaling $14.2 million and $5.4
million, respectively. The terms of these notes provide that payment of half of
each note is conditioned on MSAI and CTSI achieving certain EBITDA targets.
 
 
4.
Other Secured Notes

 
Charys Holding also issued secured notes to Imperium Master Fund, Ltd. ("IMF"),
the JED Family Trust and John Michaelson, totaling approximately $8.3 million
(the"Imperium Notes"), which are guaranteed by each of Charys Holding's
subsidiaries and are secured by liens on and security interests in substantially
all of the assets of Charys Holding and its subsidiaries. As detailed below,
Charys Holding has entered into a settlement with IMF and certain of its
affiliates (collectively, "Imperium") with respect to the treatment of the
Imperium Notes.

 
17

--------------------------------------------------------------------------------

 

5.             Unsecured Notes and Subordinated Notes
 
Charys Holding also has outstanding as of the Commencement Date unsecured notes
in the aggregate amount of approximately $16.6 million. Of this amount,
approximately $15 million in principal amount are subordinated in right of
payment to the 8.75% Senior Convertible Notes.
 
6.             Credit Agreements
 
As of the Commencement Date, Charys Holding was a guarantor of obligations owing
under certain credit agreements. The aggregate outstanding balance on such
credit agreements was approximately $2.3 million.
 
IV.
 
KEY EVENTS LEADING TO THE
COMMENCEMENT OF THE CHAPTER 11 CASES
 
A.
DECLINE IN FINANCIAL PERFORMANCE

 
During the year preceding the Commencement Date, Charys faced a number of
challenges, which, taken together, had a negative impact on their overall
financial performance and ultimately necessitated the commencement of these
chapter 11 cases.
 
Charys Holding acquired companies in two business sectors to leverage certain
synergies created by these acquisitions. In connection with these acquisitions,
Charys Holding incurred significant debt obligations, as described above.
Subsequent to the acquisitions, however, revenue and cash flow generation did
not attain projected levels, thereby leaving Charys Holding in a position where
it did not have adequate resources to service its debt.
 
Several factors were responsible for these circumstances in the Remediation
Business. These factors included the inability to commence work on several
anticipated large projects as a result of circumstances beyond Charys' control
(such as third party litigation involving the related customers) and a higher
degree of price competition in early 2007 to which Charys did not immediately
react. More significantly, the regions in which the Remediation Business has its
primary operations saw fewer hurricanes and other natural disasters in 2006 and
2007 than anticipated.
 
The Telecommunications Business experienced a major negative impact as a
consequence of the December 2006 merger of AT&T and Bell South. In the wake of
this merger, the combined entity significantly deferred its capital spending,
including for the acquisition of cellular tower sites and construction of
cellular towers, which had a significant negative impact on the revenues of the
Telecommunications Business. Additionally, the Telecommunications Business was
negatively impacted by the inability to obtain bonding for certain construction
contracts due to Charys' financial condition.

 
18

--------------------------------------------------------------------------------

 

As a result of the forgoing circumstances, Charys Holding was unable to make the
interest payment due on November 16, 2007, with respect to the 8.75 % Senior
Convertible Notes and commenced restructuring negotiations with certain holders
of the 8.75 % Senior Convertible Notes and holders of the Seller Notes, as
described below.
 
In furtherance of their efforts to improve the financial performance of their
business, the Debtors hired AlixPartners, LLP ("AlixPartners") as management
advisors in September 2007. AlixPartners continues in the role.
 
B.
THE RESTRUCTURING NEGOTIATIONS

 
Beginning in the late fall of 2007, Charys Holding began negotiations with: (a)
an ad hoc committee (the "Ad Hoc Committee") consisting of certain individual
holders of or managers of accounts that hold the 8.75 % Senior Convertible
Notes;7 (b) the holders of the Seller Notes; and (c) Billy V. Ray, Jr., the
former Chief Executive Officer of Charys Holding and the controlling
stockholder,
 
After protracted, good faith negotiations, Charys Holding and the members of the
Ad Hoc Committee reached an agreement on the terms of a restructuring of the
Debtors to be effectuated pursuant to a plan of reorganization, which agreement
was memorialized in a term sheet and restructuring agreement entered into by the
parties.
 
Specifically, prior to the Commencement Date, the Debtors and the Ad Hoc
Committee agreed that Charys Holding would propose a plan of reorganization that
would contain the following principal elements:
 
 
•
Each holder of a claim under a Seller Note would (a) (i) waive its claim and
receive no distribution and (ii) receive a release of all claims arising under
chapter 11 of the Bankruptcy Code or (b) receive such other treatment as may be
agreed upon.

 
 
•
Each holder of a 8.75% Senior Convertible Note Claim would receive its pro rata
share of new secured notes in the principal amount of $40 million and its pro
rata share of 93% of the stock of reorganized Charys Holding.

 
 
•
Unsecured trade claims would be paid in full.

 
 
•
Holders of General Unsecured Claims (other than holders of the 8.75% Senior
Convertible Notes and the Mirror Notes) would receive either a share in a
percentage of the stock of reorganized Charys Holding or payment in full.

 
 
•
Subordinated Debt Claims would not receive any distribution.



__________________
7   Subsequent to the Commencement Date, the Ad Hoc Committee disbanded.

 
19

--------------------------------------------------------------------------------

 

 
•
Existing equity interest in Charys Holding would receive no distributions.

 
At the time of the Commencement Date, the Debtors and the Ad Hoc Committee
believed that they had agreements in principal with each of the holders of the
Seller Notes, and that such agreements were subject only to definitive
documentation. Since that time, however, Mr. Crochet has indicated that he no
longer is willing to resolve his Seller Note obligation in the manner described
above.
 
In addition, in conjunction with the foregoing, the Debtors, the Ad Hoc
Committee and Billy V. Ray, Jr., entered into an agreement in principle. The
conditions on which this agreement in principle were premised have not been
satisfied because, among other things, the plan of reorganization on which this
agreement in principle was premised was not achieved. In addition, issues have
been raised as to whether Mr. Ray has breached his obligations under the
agreement in principle.
 
V.
 
THE CHAPTER 11 CASES
 
A.
FIRST DAY ORDERS

 
On the Commencement Date, the Debtors filed a series of motions seeking various
relief from the Bankruptcy Court designed to minimize any disruption of business
operations and to facilitate their reorganization.
 
 
1.
Case Administration Orders.

 
The Bankruptcy Court issued orders: (i) authorizing the joint administration of
the chapter 11 cases and (ii) authorizing retention of Kurtzman Carson
Consulting LLC as claims and noticing agent for the Debtors.
 
2.             Critical Obligations.
 
The Bankruptcy Court authorized the Debtors to satisfy certain critical
prepetition obligations including those relating to wages, compensation, and
employee benefits.
 
3.             Business Operations.
 
Among other things, the Bankruptcy Court (i) authorized the Debtors to continue
certain workers' compensation and other insurance policies, and (ii) prohibited
the Debtors' utilities sendee providers from altering, refusing or discontinuing
service and established certain procedures for determining adequate assurance of
payment.
 
4.           Financial Operations.
 
The Bankruptcy Court authorized the Debtors to (i) maintain their existing bank
accounts and forms and (ii) continue their centralized cash management system.

 
20

--------------------------------------------------------------------------------

 

B.
CREDITORS' COMMITTEE

 
On February 27, 2008, the U.S. Trustee, pursuant to its authority under section
1102(a)(1) of the Bankruptcy Code, appointed the Creditors' Committee.
 
The current members of the Creditors' Committee are:
 
AQR Capital Management
 
Morgan Stanley & Co., Inc.
Attn: Todd Pulvino
 
Attn: Andrew Brenner
2 Greenwich Plaza, 1 st Floor
 
1585 Broadway
Greenwich, CT 06830
 
New York, NY 10036
     
LVI Environmental Services, Inc.
 
Aristeia Capital LLC
Attn: Burton T. Fried
 
Attn: Robert Lynch
877 Post Road East, Suite 4
 
136 Madison Avenue, 3rd Floor
Westport, CT 06880
 
New York, NY 10016
     
The Bank of New York Mellon Trust
   
Company, N.A, as Trustee
   
Attn: Gary Bush
   
c/o The Bank of New York Mellon
   
101 Barclay Street, 8 West
   
New York, NY 10286
   



There are also two ex officio members.
 
The Creditors' Committee has the following advisors:
 
Attorneys
 
Milbank, Tweed, Hadley &
McCloy LLP
1 Chase Manhattan Plaza
New York, NY 10005


Morris, Nichols, Arsht &
Tunnell, LLP
1201 North Market Street
P.O.Box 1347
Wilmington, DE 19899-1347


 
Since the appointment of the Creditors' Committee, the Debtors have consulted
with the Creditors' Committee concerning the administration of the Debtors'
chapter 11 cases. The Debtors have informed the Creditors' Committee with
respect to their operations and have sought concurrence of the Creditors'
Committee for actions and transactions outside of the ordinary course of
business.

 
21

--------------------------------------------------------------------------------

 

In addition, the Debtors and the Creditors' Committee have negotiated the Plan,
which the Creditors' Committee fully supports.
 
C.
SIGNIFICANT EVENTS DURING CHAPTER 11 CASES

 
 
1.
Execution of Term Sheets With Certain Seller Noteholders.

 
During the chapter 11 cases, the Debtors and the Creditors' Committee continued
to negotiate with the holders of the Seller Note Claims in order to memorialize
the agreements in principle reached prior to the Commencement Date. As a result,
the Debtors entered into term sheets setting forth agreements in principal with
(i) Lori Mitchell, (ii) Matthew Mitchell, (iii) Carrol Castille and (iv) the
Cotton Sellers as to the treatment of their claims under a plan of
reorganization.3
 
The term sheets with Lori Mitchell, Matthew Mitchell and Carrol Castille
provide, in principal part, that:
 

 
Ÿ
The holders of the Mirror Notes will receive a pro rata share of New Secured
Notes together with the holders of the 8.75% Senior Convertible Notes under the
Plan.

 

 
Ÿ
Upon the Effective Date, each of Lori Mitchell, Matthew Mitchell and Carrol
Castille will waive his/her Seller Note Claim and receive no distribution under
the Plan on account thereof.

 

 
Ÿ
Lori Mitchell, Matthew Mitchell, and Carrol Castille will receive a release from
the Debtors' estates for all claims (including those arising under chapter 5 of
the Bankruptcy Code), other than claims arising from fraud, willful misconduct,
or gross negligence.

 
In addition to the foregoing such term sheets provide that each of Lori
Mitchell, Matthew Mitchell and Carrol Castille will enter into, effective as of
the date(s) stated therein, but subject to the occurrence of the Effective Date,
new employment, consulting and non-compete agreements with CTSl and MSAI, as
applicable, which will supersede existing agreements, and will contain, among
others, the following provisions:
 
Lori Mitchell CTSI Employment Agreement. Term of two years commencing May 1,
2008. Ms. Mitchell will serve as Executive Vice President for Sales and
Marketing of CTSI. She will receive customary employee benefits, the CTSI
Incentive Payments (as defined in the term sheet and based on CTSI projected
EBITDA), and will participate in the CTSI Employee Bonus Plan, described below.
No salary shall be paid.


________________
8   The agreements in principal will be embodied in the Cotton Settlement
Agreement and the CTSI/MSAI Settlement Agreement which will be in the Plan
Supplement, and the following description is qualified in its entirety by the
actual term of such Agreements.


 
22

--------------------------------------------------------------------------------

 

Lori Mitchell CTSI Consulting Agreement. Term of three years commencing on
expiration of CTSI Employment Agreement. Ms. Mitchell shall assist CTSI as
reasonably requested for no consideration other than normal health insurance
benefits and the CTSI Incentive Payments earned during the term of the
consulting agreement.
 
Carrol Castille CTSI Employment Agreement. Term of two years commencing May 1,
2008. Mr. Castille will serve as President of CTSI. Mr. Castille will receive an
annual salary of $275,000, customary employee benefits, the CTSI Incentive
Payments and will participate in the CTSI Employee Bonus Plan. The Agreement
also will contain certain "change of control provisions."
 
Carrol Castille CTSI Consulting Agreement. Term of three years commencing on
expiration of CTSI Employment Agreement. Mr. Castille shall assist CTSI as
reasonably requested for no consideration other than normal health insurance
benefits and the CTSI Incentive Payments earned during the term of the
consulting agreement.
 
Matthew Mitchell MSAI Employment Agreement. Term of two years commencing May 1,
2008. Mr. Mitchell shall serve as the President of MSAI. Mr. Mitchell will
receive an annual salary of $275,000, customary employee benefits, the MSAI
Incentive Payments (as defined in the term sheet and based upon MSAI projected
EBITDA), and will participate in the MSAI Bonus Plan described below.
 
Matthew Mitchell MSAI Consulting Agreement. Term of three years commencing on
expiration of MSAI Employment Agreement. Mr. Mitchell shall assist MSAI as
reasonably requested for no consideration other than normal health insurance
benefits and the MSAI Incentive Payments earned during the term of the
consulting agreement.
 
Lori Mitchell MSAI Employment Agreement. Term of two years commencing May 1,
2008. Ms. Mitchell will serve as Vice-President of MSAI, Ms. Mitchell will
receive an annual salary of $275,000 and no other compensation or benefits.
 
Each of the foregoing agreements will contain certain non-compete and
non-solicitation provisions. The CTSI and MSAI Incentive Payments cover fiscal
years 2009-2013 and are based on projected EBITDA. Under the Employee Bonus
Plans for each of the fiscal years 2009 and 2010, 10% of actual EBITDA for each
of CTSI and MSAI shall be available for an incentive pool for key employees,
with Mr. Castille and Ms. Mitchell to share in 85% of such amount in the case of
CTSI, and Mr. Mitchell to receive 85% of such amount in the case of MSAI.
 
In addition, the employment agreements will provide that Ms. Mitchell and Mr.
Mitchell shall be entitled to receive additional cash compensation up to an
aggregate maximum amount of$1,000,000 during fiscal years 2009-2013 based upon
projected New Holdco EBITDA; and Mr. Castille shall be entitled to receive
additional cash compensation up to an aggregate maximum amount of $550,000
during fiscal years 2009-2013 based upon projected New Holdco EBITDA. Under the
employment agreements, Ms. Mitchell, Mr. Mitchell and Mr. Castille also shall
receive on the Effective Date options to acquire 2.367% of the common stock of
New Holdco at a price per share equal to approximately the per share value as of
the Effective Date based upon the midpoint value of New Holdco as set forth in
section VII hereof, with the options vesting 20% a year on the first through
fifth anniversaries of the Effective Date.

 
23

--------------------------------------------------------------------------------

 

The term sheet with the Cotton Sellers provides, in principal part, that:
 
 
Ÿ
Upon the Effective Date, each Cotton Seller will waive in writing its Cotton
Seller Note Claim and receive no distribution of property or assets under the
Plan on account such claims.

 
 
Ÿ
The Cotton Sellers will receive a release from the Debtors' estates for all
claims (including those arising under chapter 5 of the Bankruptcy Code), other
than claims arising from fraud, willful misconduct, or gross negligence.

 
 
Ÿ
One member of Cotton's senior management (designated by Cotton's CEO) will be a
member of New Holdco's board of directors.

 
In addition to the foregoing, such term sheet (as amended) provides that certain
of the Cotton Sellers will enter into, effective as of the Effective Date, new
employment agreements with Cotton, which will supersede any existing agreements,
and will contain, among others, the following provisions:
 
 
Ÿ
The term of employment shall continue until April 30, 2011, subject to extension
on a year to year basis with the consent of both the employee and Cotton;

 
 
Ÿ
Base salaries for the employees shall range from $150,000 to $240,000, per year;

 
 
Ÿ
Participation in a Management Incentive Plan based on the amount by which Cotton
operating cash flow exceeds projections for [Cotton] for the fiscal years
2009-2011.

 
 
2.
Negotiations With Troy Crochet

 
Negotiations with Troy Crochet regarding the C&B Note and his treatment under
the Plan were not successful and no settlement has been reached with Mr.
Crochet.
 
 
3.
Schedules and Bar Date

 
On April 14, 2008, the Debtors filed their schedules of assets and liabilities,
schedules of current income and expenditures, schedules of executory contracts
and unexpired leases, and statements of financial affairs. Additionally, on
April 14, 2008, the Bankruptcy Court entered an order establishing May 12, 2008
at 5:00 p.m. (prevailing Pacific Time) as the last date and time (the "Bar
Date") for each person or entity to file proofs of Claim based on prepetition
Claims against any of the Debtors, and August 12, 2008 at 5:00 p.m. (prevailing
Pacific Time) as the last date and time for governmental entities to file proofs
of Claim based upon prepetition Claims against any of the Debtors.

 
24

--------------------------------------------------------------------------------

 

 
4.
Extensions of Time

 
On June 17, 2008, the Bankruptcy Court entered an order extending the Debtors'
exclusive period to file a proposed chapter 11 plan until July 15, 2008 and
extended the Debtors' exclusive period to solicit acceptances and rejections of
a plan until September 13, 2008. On July 9, 2008, the Debtors filed a motion
seeking a further extension of the exclusive period to file a chapter 11 plan to
August 4, 2008 and exclusive period to solicit acceptances until October 3,
2008. Also on June 17, 2008, the Bankruptcy Court entered orders (i) extending
the period in which the Debtors may elect to remove civil actions in which it is
a party to the Bankruptcy Court to August 12, 2008 and (ii) extending the period
in which the Debtors may assume or reject leases of real property until
September 11, 2008.
 
 
5.
Settlement With Imperium

 
By motion dated July 30, 2008, the Debtors requested that the Bankruptcy Court
approve a settlement (the "Imperium Settlement") they and certain of their
affiliates had reached with Imperium regarding the Debtors' use of lmperium's
cash collateral and the satisfaction of secured obligations owing to Imperium.
The proposed Imperium Settlement provides that (i) the Debtors acknowledge that
Imperium holds an $8.3 million allowed secured claim; (ii) Charys will release
to Imperium approximately $5,4 million of collateral proceeds which had been
placed in escrow in connection with the sale of certain cell towers by a
non-Debtor affiliate of Charys Holdings (thus, Imperium would have a remaining
secured claim of $2.9 million); (iii) the Debtors will pay Imperium (on a
current basis) interest at 12% per annum (beginning retroactively on May 1,
2008); and (iv) Imperium must be paid in full by the earlier of November 15,
2008 and the effective date of a Plan, but may choose to receive new notes in
lieu of a cash payment.
 
Under the Imperium Settlement, Imperium consents to the Debtors using lmperium's
cash collateral to pay certain expenses, provided that Imperium will receive
replacement liens and superpriority claims for any diminution in the value of
its cash collateral. The Imperium Settlement also contains certain financial
covenants relating to liquidity and sales which limit the ability of upstreaming
moneys to Charys Holding; and the failure to comply with a sales covenant for
three consecutive months constitutes an event of default. A hearing on the
motion took place on August 18, 2008 thereafter and an order granting the relief
requested was entered.
 
On November 14, 2008, the Imperium Settlement was amended to reflect that
lmperium's remaining secured claims of $1,664,367.94 (including accrued
interest) is to be paid by January 20, 2009, with interest accruing and payable
thereon at the rate of 14% per annum.

 
25

--------------------------------------------------------------------------------

 

VI.
 
THE PLAN OF REORGANIZATION
 
A.
INTRODUCTION

 
THIS SECTION PROVIDES A SUMMARY OF THE PLAN, AND OF THE CLASSIFICATION AND
TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN, AND IS QUALIFIED IN ITS
ENTIRETY BY REFERENCE TO THE PLAN, WHICH ACCOMPANIES THIS DISCLOSURE STATEMENT,
TO THE EXHIBITS ATTACHED THERETO, AND TO THE PLAN SUPPLEMENT.
 
THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT INCLUDE SUMMARIES OF THE
PROVISIONS CONTAINED IN THE PLAN AND IN DOCUMENTS REFERRED TO THEREIN. THE
STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT DO NOT PURPORT TO BE PRECISE
OR COMPLETE STATEMENTS OF ALL THE TERMS AND PROVISIONS OF THE PLAN OR DOCUMENTS
REFERRED TO THEREIN, AND REFERENCE IS MADE TO THE PLAN AND TO SUCH DOCUMENTS FOR
THE FULL AND COMPLETE STATEMENTS OF SUCH TERMS AND PROVISIONS.
 
THE PLAN ITSELF AND THE DOCUMENTS REFERRED TO THEREIN CONTROL THE ACTUAL
TREATMENT OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS AND UPON THE EFFECTIVE
DATE, THE PLAN WILL BE BINDING UPON HOLDERS OF CLAIMS AGAINST AND EQUITY
INTERESTS IN THE DEBTORS AND OTHER PARTIES IN INTEREST.
 
The Plan is being jointly proposed by the Debtors and the Affiliated Plan
Proponents. As such, in addition to the claims and interests of the creditors
and equity security holders of the Debtors, the Plan also addresses the claims
of the holders of the 8.75% Senior Convertible Notes against Affiliated Plan
Proponents which have guaranteed such claims.
 
The Plan provides for the creation of a new holding company ("New Holdco") which
will hold all of the common stock of each of the Affiliated Plan Proponents.
Upon consummation of the Plan, the equity interests in New Holdco will be held
by the holders of 8.75% Senior Convertible Notes and by the Charys Liquidating
Trust. Additionally, New Holdco will issue new secured notes(the "New Secured
Notes") to the holders of the 8.75% Senior Convertible Notes and Mirror Notes.
The New Secured Notes will have an aggregate face amount of $20 million, pay
interest at a rate of 15% per annum, and mature four years from issuance.
 
Pursuant to the Plan, all assets of Charys Holding (other than the assets to be
distributed to holders of Mirror Note Claims), including the equity interests in
the Affiliated Plan Proponents received by Charys Holding (which would be
exchanged for equity interests in New Holdco), will be transferred to a
liquidating trust (the "Charys Liquidating Trust") for the benefit of the
creditors of Charys Holding. Other than the equity interests in New Holdco,
these assets consist primarily of potential litigation claims that Charys
Holding's estate holds against third parties. In order to fund certain payments
required to be made on the Effective Date, as well as to provide certain initial
funding for the Charys Trustee, on or about the Effective Date, New Holdco will
enter into the Funding Agreement with the Charys Liquidating Trust. The Charys
Liquidating Trust will make payments under the Funding Arrangement to New Holdco
from proceeds generated by the Charys Liquidating Trust. The Charys Liquidating
Trust will be governed by the Charys Liquidating Trust Agreement and
administered by the Charys Trustee. The holders of Subordinated Debt Claims
against Charys Holding, Charys Holding Securities Claims, and Charys Holding
Equity Interests will receive no distribution from Charys Holding or the Charys
Liquidating Trust on account of their claims or interests, and such claims and
interests will be extinguished under the Plan.

 
26

--------------------------------------------------------------------------------

 

All assets of C&B will be transferred to a liquidating trust (the "C&B
Liquidating Trust") for the benefit of the creditors of C&B. The holders of
8.75% Senior Convertible Notes are waiving their right to share, pro rata with
holders of General Unsecured Claims against C&B, in the distributions from the
C&B Liquidating Trust. The assets of the C&B Liquidating Trust will consist
primarily of outstanding accounts receivable of C&B as of the Effective Date. In
order to fund certain payments required to be made on the Effective Date, as
well as to provide certain initial funding for the C&B Trustee, New Holdco will
enter into the Funding Agreement with the C&B Liquidating Trust. The C&B
Liquidating Trust will make payments under the Funding Arrangement to New Holdco
from proceeds generated by the C&B Liquidating Trust. The C&B Liquidating Trust
will be governed by the C&B Liquidating Trust Agreement and administered by the
C&B Trustee. The holders of C&B Securities Claims, C&B Equity Interests and the
holders of the 8.75% Senior Convertible Notes will receive no distribution from
C&B or the C&B Liquidating Trust on account of their claims or interests, and
such claims and interests will be extinguished under the Plan.
 
The Plan is annexed hereto as Exhibit A and forms a part of this Disclosure
Statement. The summary of the Plan set forth below is qualified in its entirety
by reference to the provisions of the Plan.
 
Statements as to the rationale underlying the treatment of Claims and Equity
Interests under the Plan are not intended to, and shall not, waive, compromise
or limit any rights, claims or causes of action in the event the Plan is not
confirmed.
 
B.
CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN OF
REORGANIZATION

 
One of the key concepts under the Bankruptcy Code is that only claims and equity
interests that are "allowed" may receive distributions under a chapter 11 plan.
This term is used throughout the Plan and the descriptions below. In general, an
"allowed" claim or "allowed" equity interest simply means that the debtor
agrees, or in the event of a dispute, that the Bankruptcy Court determines, that
the claim or equity interest, and the amount thereof, is in fact a valid
obligation of or interest in the debtor. Section 502(a) of the Bankruptcy Code
provides that a timely filed claim or equity interest is automatically "allowed"
unless the debtor or other party in interest objects. However, section 502(b) of
the Bankruptcy Code specifies certain claims that may not be "allowed" in
bankruptcy even if a proof of claim is filed. These include, but are not limited
to, claims that are unenforceable under the governing agreement between a debtor
and the claimant or applicable non-bankruptcy law, claims for unmatured
interest, property tax claims in excess of the debtor's equity in the property,
claims for services that exceed their reasonable value, real property lease and
employment contract rejection damage claims in excess of specified amounts,
late-filed claims and contingent claims for contribution and reimbursement.
Additionally, Bankruptcy Rule 3003(c)(2) prohibits the allowance of any claim or
equity interest that either is not listed on the debtor's schedules or is listed
as disputed, contingent or unliquidated, if the holder has not filed a proof of
claim or equity interest before the established deadline.

 
27

--------------------------------------------------------------------------------

 

The Bankruptcy Code requires that, for purposes of treatment and voting, a
chapter 11 plan divide the different claims against, and equity interests in,
the debtor into separate classes based upon their legal nature. Claims of a
substantially similar legal nature are usually classified together, as are
equity interests of a substantially similar legal nature. Because an entity may
hold multiple claims and/or equity interests which give rise to different legal
rights, the "claims" and "equity interests" themselves, rather than their
holders, are classified.
 
Under a chapter 11 plan of reorganization, the separate classes of claims and
equity interests must be designated either as "impaired" (affected by the plan)
or "unimpaired" (unaffected by the plan), If a class of claims is "impaired,"
the Bankruptcy Code affords certain rights to the holders of such claims, such
as the right to vote on the plan, and the right to receive, under the chapter 11
plan, no less value than the holder would receive if the debtor were liquidated
in a case under chapter 7 of the Bankruptcy Code. Under section 1124 of the
Bankruptcy Code, a class of claims or interests is "impaired" unless the plan
(i) does not alter the legal, equitable and contractual rights of the holders or
(ii) irrespective of the holders' acceleration rights, cures all defaults (other
than those arising from the debtor's insolvency, the commencement of the case or
nonperformance of a non-monetary obligation), reinstates the maturity of the
claims or interests in the class, compensates the holders for actual damages
incurred as a result of their reasonable reliance upon any acceleration rights,
and does not otherwise alter their legal, equitable and contractual rights.
Typically, this means that the holder of an unimpaired claim will receive on the
later of the consummation date or the date on which amounts owing are actually
due and payable, payment in full, in cash, with postpetition interest to the
extent appropriate and provided for under the governing agreement (or if there
is no agreement, under applicable non-bankruptcy law), and the remainder of the
debtor's obligations, if any, will be performed as they come due in accordance
with their terms. Thus, other than its right to accelerate the debtor's
obligations, the holder of an unimpaired claim will be placed in the position it
would have been in had the debtor's case not been commenced.
 
Pursuant to 1126(f) of the Bankruptcy Code, holders of unimpaired claims or
interests are "conclusively presumed" to have accepted the plan. Accordingly,
their votes are not solicited. Under the Debtors' Plan, the Claims in Charys
Holding Class 1 (Other Priority Claims Against Charys Holding), Charys Holding
Class 2 (Secured Tax Claims Against. Charys Holding), Charys Holding Class 3
(Secured Working Capital Facility Claims Against Charys Holding), Charys Holding
Class 4 (Other Secured Claims Against Charys Holding), C&B Class 1 (Other
Priority Claims Against C&B), and C&B Class 2 (Secured Tax Claims Against C&B)
are unimpaired, and therefore, the holders of such Claims are "conclusively
presumed" to have voted to accept the Plan.
 
Under certain circumstances, a class of claims or equity interests may be deemed
to reject a plan of reorganization. For example, a class is deemed to reject a
plan of reorganization under section 1126(g) of the Bankruptcy Code if the
holders of claims or interests in such class do not receive or retain property
under the plan on account of their claims or equity interests. Under this
provision of the Bankruptcy Code, the holders of Claims in Charys Holding Class
9 (Subordinated Debt Claims) Charys Holding Class 10 (Charys Holding Securities
Claims) and Charys Holding Class 11 (Charys Holding Equity Interests), C&B Class
4B (C&B 8.75% Senior Convertible Note Claims), C&B Class 5 (C&B Securities
Claims) and C&B Class 6 (C&B Equity Interests) are deemed to reject the Plan
because they receive no distribution and retain no property interest under the
Plan, Because such classes are deemed to reject the Plan, the Debtors are
required to demonstrate that the Plan satisfies the requirements of section
1129(b) of the Bankruptcy Code with respect to such Classes. Among these are the
requirements that the plan be "fair and equitable" with respect to, and not
"discriminate unfairly" against, the Claims and the equity interests in such
Classes. For a more detailed description of the requirements for confirmation,
see Section IX.B below, entitled "CONFIRMATION OF THE PLAN OF REORGANIZATION;
Requirements for Confirmation of the Plan of Reorganization."

 
28

--------------------------------------------------------------------------------

 

Consistent with these requirements, the Plan divides the Allowed Claims against,
and Equity Interest in, the Debtors into the following Classes:
 
Charys Holding Class
Claims
1
Other Priority Claims
2
Secured Tax Claims
3
Secured Working Capital Facility Claims
4
Other Secured Claims
5
Cotton Seller Note Claims
6
CTSI/MSAI Seller Note Claims
7
8.75% Senior Convertible Note Claims
8
General Unsecured Claims
9
Subordinated Debt Claims
10
Charys Holding Securities Claims
11
Charys Holding Equity Interests
   
C&B Class
Claims
1
Other Priority Claims
2
Secured Tax Claims
3
Other Secured Claims
4A
General Unsecured Claims
4B
C&B 8.75% Senior Convertible Note Claims
5
C&B Securities Claims
6
C&B Equity Interests



 
1.
Unclassified

 
Administrative Expense Claims
 
Administrative Expense Claims are the actual and necessary costs and expenses of
the Debtors' Chapter 11 Cases that are allowed under and in accordance with
sections 330, 365, 503(b), 507(a)(2) and 507(b) of the Bankruptcy Code. Such
expenses will include, but are not limited to, actual and necessary costs and
expenses of preserving the Debtors' estates, actual and necessary costs and
expenses of operating the Debtors' businesses, indebtedness or obligations
incurred or assumed by the Debtors in Possession during the Chapter 11 Cases and
compensation for professional services rendered and reimbursement of expenses
incurred. Specifically excluded from Administrative Expense Claims are any fees
or charges assessed against the estates of the Debtors under section 1930 of
chapter 123 of title 28 of the United States Code, which fees or charges, if
any, will be paid in accordance with Section 13.7 of the Plan.

 
29

--------------------------------------------------------------------------------

 

Except to the extent that, any entity entitled to payment of any Allowed
Administrative Expense Claim agrees to a different treatment, on the latest of
(i) the Effective Date, (ii) the date on which its Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or (iii) the date on which its
Administrative Expense Claim becomes payable under any agreement relating
thereto, or as soon as practicable thereafter, each holder of an Allowed
Administrative Expense Claim shall receive from the applicable Liquidating
Trustee, in full satisfaction, settlement, and release of and in exchange for
such Allowed Administrative Expense Claim, Cash equal to the unpaid portion of
its Allowed Administrative Expense Claim. Notwithstanding the forgoing, (a) any
Allowed Administrative Expense Claim based on a liability incurred by the
Debtors in the ordinary course of business during the Reorganization Cases shall
be paid by the applicable Liquidating Trustee in the ordinary course of
business, in accordance with the terms and conditions of any agreement relating
thereto and (b) any Allowed Administrative Expense Claim may be paid on such
other terms as may be agreed on between the holder of such Claim and the
Debtors, with the prior consent of the Creditors' Committee.
 
All Administrative Expense Claims not otherwise paid in the ordinary course of
the Debtors' business must be filed with the Bankruptcy Court before the
Administrative Claims Bar Date. For purposes hereof and for the Reorganization
Cases, the "Administrative Claims Bar Date" shall be twenty (20) days before the
date scheduled for the Confirmation Hearing. Unless the applicable Liquidating
Trustee objects to an Administrative Claim within thirty-five (35) days after
receipt, such Administrative Claim shall be deemed Allowed in the amount
requested (to the extent such amount is a liquidated amount). In the event that
an objection is filed to an Administrative Claim, the Bankruptcy Court shall
determine the Allowed amount, if any, of such Administrative Claim,
 
Professional Compensation and Reimbursement Claims
 
Professional Compensation and Reimbursement Claims are all Claims of entities
seeking compensation for services rendered or reimbursement of expenses incurred
through and including the Confirmation Date under sections 330, 331, 503(b)(2),
503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code. All such entities must
file, on or before the date that is forty- five (45) days after the Effective
Date their respective applications for final allowances of compensation for
services rendered and reimbursement of expenses incurred.
 
All entities seeking awards by the Bankruptcy Court of compensation for services
rendered or reimbursement of expenses incurred through and including the
Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4) or
503(b)(5) of the Bankruptcy Code shall be paid in full by the applicable
Liquidating Trustee, in Cash, in such amounts as are Allowed by the Bankruptcy
Court in accordance with the order relating to or allowing any such
Administrative Expense Claim or upon such other terms as may be mutually agreed
upon between the holder of such Administrative Expense Claim and the Debtors,
with the prior consent of the Creditors' Committee, or, if on or after the
Effective Date, the applicable Liquidating Trustee. The Debtors are authorized
to pay compensation for services rendered or reimbursement of expenses incurred
after the Confirmation Date in the ordinary course of business and without the
need for Bankruptcy Court approval.

 
30

--------------------------------------------------------------------------------

 

Indenture Trustee Fees
 
Indenture Trustee Fees are the reasonable and customary fees and expenses of the
Indenture Trustee and its counsel and advisors, as provided by the Indenture,
including, without limitation, reasonable attorneys' fees and disbursements
incurred by the Indenture Trustee whether prior to or after the Effective Date.
The Indenture Trustee shall retain all rights provided for under the Indenture
and related documents to recover its fees and expenses and those of its counsel
and advisors from distributions made pursuant to the Plan to holders of Allowed
8.75% Senior Convertible Note Claims.
 
The Indenture Trustee Fees shall be paid in Cash on the Effective Date by New
Holdco, without the need for application to, or approval of, the Bankruptcy
Court. To the extent that the Indenture Trustee provides services related to
distributions pursuant to the Plan (including, but not limited to, the services
referenced in Section 6.10(a) of the Plan), such Indenture Trustee will receive
from the Charys Trustee, without further Bankruptcy Court approval, reasonable
compensation for such services and reimbursement of reasonable expenses,
including, but not limited to, reasonable attorneys' fees and expenses, incurred
in connection with such services. These payments will be made on terms agreed to
by the Indenture Trustee and the Charys Trustee.
 
Priority Tax Claims
 
A Priority Tax Claim is any Claim of a governmental unit of the kind entitled to
priority in payment, as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.
 
On the later of (i) the Effective Date or (ii) the date such Priority Tax Claim
becomes an Allowed Priority Tax Claim, or as soon as practicable thereafter,
each holder of an Allowed Priority Tax Claim shall receive from the applicable
Liquidating Trustee in full satisfaction, settlement, and release of and in
exchange for such Allowed Priority Tax Claim, in the sole discretion of the
Debtors, with the prior consent of the Creditors Committee, (a) Cash in an
amount equal to such Allowed Priority Tax Claim, (b) equal annual Cash payments
aggregating an amount equal to such Allowed Priority Tax Claim, together with
interest for a period after the Effective Date at the applicable non-bankruptcy
rate over a period not exceeding five (5) years after the Commencement Date,
subject to the applicable Liquidating Trustee's sole option to prepay the entire
amount of the Allowed Priority Tax Claim; provided that the payments under this
clause (b) shall represent a percentage recovery at least equal to that expected
to be received by the most favored Class of nonpriority unsecured Claims against
Charys Holding or C&B, as applicable, or (c) such other treatment as to which
the Debtors, with the prior consent of the Creditors' Committee, or the
Liquidating Trustees, as applicable, and such holder shall have agreed upon in
writing; provided, however, that no holder of an Allowed Priority Tax Claim
shall be entitled to any payments on account of any pre-Effective Date interest
or penalty accrued on, or after the Commencement Date with respect to or in
connection with such Allowed Priority Tax Claim. The applicable Liquidating
Trustee's or the applicable Disbursing Agent's failure to make any required
payment to the holder of an Allowed Priority Tax Claim in accordance with the
terms of this paragraph shall be an event of default. The holder of any Allowed
Priority Tax Claim on which required payments have not been made shall provide
written notice to the applicable Liquidating Trustee and counsel for New Holdco
of such default, which default may be cured within twenty (20) days from the
receipt of such notice.

 
31

--------------------------------------------------------------------------------

 

 
2.
Classified

 
Charys Holding Class 1 - Other Priority Claims Against Charys Holding
 
Other Priority Claims in this Class include certain claims that are granted
priority in payment under section 507(a)(4), (5), (6) or (7) of the Bankruptcy
Code, including certain wage, salary and other compensation obligations to
employees of the Debtors up to a statutory cap of $10,950 per employee. Charys
Holding estimates that on the Effective Date, the allowed amount of such claims
will aggregate approximately $33,000.
 
Charys Holding Class 1 is unimpaired by the Plan, Each holder of an Allowed
Other Priority Claim is conclusively presumed to have accepted the Plan and is
not entitled to vote to accept or reject the Plan.
 
Except to the extent that a holder of an Allowed Other Priority Claim against
Charys Holding agrees to a different treatment with Charys Holding, with the
prior consent of the Creditors' Committee, each holder of an Allowed Other
Priority Claim against Charys Holding shall receive from the Charys Liquidating
Trust, in full satisfaction of such Claim, Cash in an amount equal to the
Allowed amount of such Claim on, or as soon as reasonably practicable after, the
later of (i) the Effective Date, (ii) the date such Claim becomes Allowed, and
(iii) the date for payment provided by any agreement or understanding between
Charys Holding and the holder of such Claim.
 
Charys Holding Class 2 - Secured Tax Claims Against Charys Holding
 
Secured Tax Claims in this Class include any Secured Claim that, absent its
secured status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of any time
limitations therein and including any related Secured Claim for penalties).
Charys Holding estimates that on the Effective Date, the Allowed amount of such
Claims will aggregate approximately $0.
 
Charys Holding Class 2 is unimpaired by the Plan. Each holder of an Allowed
Secured Tax Claim is conclusively presumed to have accepted the Plan and is not
entitled to vote to accept or reject the Plan.
 
Except to the extent that a holder of an Allowed Secured Tax Claim against
Charys Holding agrees to a different treatment with Charys Holding, with the
prior consent of the Creditors' Committee, each holder of an Allowed Secured Tax
Claim against Charys Holding shall receive from the Charys Liquidating Trust, at
the option of Charys Holding, with the consent of the Creditors' Committee on
the later of the Effective Date or the date such Secured Tax Claim becomes an
Allowed Secured Tax Claim, or as soon as practicable thereafter, (i) Cash in an
amount equal to such Allowed Secured Tax Claim, including any interest on such
Allowed Secured Tax Claim required to be paid pursuant to section 506(b) of the
Bankruptcy Code, or (ii) equal annual Cash payments commencing on the above date
in an aggregate amount equal to such Allowed Secured Tax Claim, together with
interest for the period after the Effective Date at the applicable
non-bankruptcy rate, over a period through the fifth (5th) anniversary of the
Commencement Date, subject to the Charys Trustee's sole option to prepay the
entire amount of the Allowed Secured Tax Claim, provided that the first payment
shall represent a percentage recovery at least equal to that expected to be
received by the most favored Class of nonpriority unsecured Claims against
Charys Holding, or (iii) deferred Cash Payments upon such other terms determined
by the Bankruptcy Court to provide the holder of such Allowed Secured Tax Claim
a value, as of the Effective Date, equal to such Allowed Secured Tax Claim. In
the event Charys Holding treats a Claim under clause (i) of this Section, any
Liens securing such Secured Tax Claim shall be deemed released as of the
Effective Date.

 
32

--------------------------------------------------------------------------------

 

Charys Holding Class 3 - Secured Working Capital Facility Claims Against Charys
Holding
 
Secured Working Capital Facility Claims in this Class include all claims arising
under the Working Capital Facility. Charys Holding estimates that on the
Effective Date, the allowed amount of such claims will aggregate approximately
$0.
 
Charys Holding Class 3 is unimpaired by the plan, Each holder of a Secured
Working Capital Facility Claim against Charys Holding is conclusively presumed
to have accepted the Plan and is not entitled to vote or reject the Plan.
 
Except to the extent that a holder of an Allowed Secured Working Capital
Facility Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors' Committee, each holder
of an Allowed Secured Working Capital Facility Claim against Charys Holding
shall receive from the Charys Liquidating Trust on or as soon as practicable
after the later of the (a) Effective Date or (b) date on which such Claim
becomes Allowed, in full satisfaction of such Claim, at the option of Charys
Holding, with the consent of the Creditors' Committee (i) Cash in an amount
equal to the Allowed amount of such Allowed Secured Working Capital Facility
Claim; (ii) the proceeds of the sale or disposition of the Collateral securing
such Allowed Secured Working Capital Facility Claim to the extent of the value
of the holder's secured interest in such Collateral, (iii) the Collateral
securing such Allowed Secured Working Capital Facility Claim, or (iv) such other
distribution as necessary to satisfy the requirements of section 1124 of the
Bankruptcy Code. In the event such a Claim is treated under clauses (i) or (ii)
above, the Liens securing such Secured Working Capital Facility Claim shall be
deemed released as of the Effective Date. In the event that such a Claim is to
be satisfied under clause (ii) above, each holder of an Allowed Secured Working
Capital Facility Claims against Charys Holding shall, for federal income tax
purposes, be treated as having received on the Effective Date a Class A Charys
Beneficial Interest in the Charys Liquidating Trust and all parties (including
the Debtors, the Charys Trustee, and the Charys Liquidating Trust Beneficiaries)
shall report consistently therewith for federal income tax purposes.
 
Charys Holding Class 4 - Other Secured Claims Against Charys Holding
 
Other Secured Claims in this Class include any Secured Claim other than a
Secured Tax Claim or a Secured Working Capital Facility Claim. Charys Holding
estimates that on the Effective Date, the Allowed Claims in this Class will be
approximately $8.2 million.
 
Charys Holding Class 4 is unimpaired by the Plan. Each holder of an Allowed
Other Secured Claim is conclusively presumed to have accepted the Plan and is
not entitled to vote to accept or reject the Plan.
 
Except to the extent that a holder of an Allowed Other Secured Claim against
Charys Holding agrees to a different treatment with Charys Holding, with the
prior consent of the Creditors' Committee, each holder of an Allowed Other
Secured Claim against Charys Holding shall receive from the Charys Liquidating
Trust on or as soon as practicable after the later of the (a) Effective Date or
(b) date on which such Claim becomes Allowed, in full satisfaction of such
Claim, at the option of Charys Holding, with the consent of the Creditors'
Committee (i) Cash in an amount equal to one hundred percent (100%) of the
Allowed amount of such Allowed Other Secured Claim; (ii) the proceeds of the
sale or disposition of the Collateral securing such Allowed Other Secured Claim
to the extent of the value of the holder's secured interest in such Collateral,
(iii) the Collateral securing such Allowed Other Secured Claim, or (iv) such
other distribution as necessary to satisfy the requirements of section 1124 of
the Bankruptcy Code, In the event Charys Holding treats such a Claim under
clauses (i) or (ii) above, the Liens securing such Secured Other Secured Claim
shall be deemed released as of the Effective Date. In the event that such a
Claim is to be satisfied under clause (ii) above, each holder of an Allowed
Other Secured Claim against Charys Holding shall, for federal income tax
purposes, be treated as having received on the Effective Date a Class A Charys
Beneficial Interest in the Charys Liquidating Trust and all parties (including
the Debtors, the Charys Trustee, and the Charys Liquidating Trust Beneficiaries)
shall report consistently therewith for federal income tax purposes.

 
33

--------------------------------------------------------------------------------

 

Charys Holding Class 5 - Cotton Seller Note Claims
 
Cotton Seller Note Claims mean all Claims arising under or related to any note,
debt, claim, earn-out agreement or other payment obligation incurred by Charys
Holding in connection with its purchase of that certain business now operated by
Cotton Commercial USA, Inc. Charys Holding estimates that on the Effective Date,
the amount of such Claims will aggregate approximately $5.4 million.
 
Class 5 is impaired by the Plan. Each holder of a Cotton Seller Note Claim is
entitled to vote to accept or reject the Plan.
 
Each holder of an Allowed Cotton Seller Note Claim shall receive, in full
satisfaction of such Allowed Claim, the treatment provided for in the Cotton
Settlement Agreement. The Cotton Settlement Agreement essentially provides that
the Cotton Seller Note Claims shall be released by the holders and that
employment agreements will be entered into with the holders of the Cotton Seller
Note Claims and the subsidiary by which they currently are employed. The Cotton
Settlement Agreement also provides that the Debtors' estates shall release the
holders of such claims from any and all claims including claims under chapter 5
of the Bankruptcy Code. Each holder of a Cotton Seller Note Claim, effective as
of the Effective Date, waives and releases, and shall be deemed to have waived
and released any and all Claims against C&B and each non-Debtor Subsidiary
(including, all Affiliated Plan Proponents) with respect to or in any way
related to the Cotton Seller Note Claims, including, without limitation, any
guaranty obligations with respect thereto.
 
Charys Holding Class 6 - CTSI/MSAI Seller Note Claims and Mirror Note Claims
 
CTSI/MSAI Seller Note Claims include all Claims arising under or related to any
note, debt, claim, earn-out agreement or other payment obligation guaranteed by
Charys Holding in connection with its purchase of Complete Tower Sources, Inc.
and Mitchell Site Acq. Inc. The Debtors estimate that on the Effective Date, the
amount of such Claims will aggregate approximately $19.5 million.
 
The Mirror Note Claims include, collectively, (i) the 8.75% Senior Convertible
Note due 2012 to Lori Mitchell in the approximate original principal amount of
$2,569 million, (ii) the 8.75% Senior Convertible Note due 2012 to Matthew
Mitchell in the approximate original principal amount of $2,590 million, and
(iii) the 8.75% Senior Convertible Note due 2012 to Carrol Castille in the
approximate original principal amount of $2.84 million, each issued under the
Indenture.

 
34

--------------------------------------------------------------------------------

 

Class 6 is impaired by the Plan. Each holder of a CTSI/MSAI Seller Note Claim or
Mirror Note Claim is entitled to vote to accept or reject the Plan.
 
Each holder of an Allowed CTSI / MSAI Seller Note Claim and Allowed Mirror Note
Claim shall receive, in full satisfaction of such Allowed Claim, the treatment
provided for in the CTSI / MSAI Settlement Agreement. The CTSI/MSAI Settlement
Agreement essentially provides that (a) the CTSI/MSAI Seller Note Claims shall
be released; (b) the holders of such claims shall enter into new employment
agreements with the subsidiary by which they currently are employed; and (c) the
Debtors' estates shall release the holders of such claims from any and all
claims, including claims under chapter 5 of the Bankruptcy Code. In addition,
the holders of such Claims shall receive in accordance with the Restructuring
Transactions their Class 6/7 Pro Rata Share of the New Secured Notes. The Plan
also provides for a release of claims against Lori Mitchell, Matthew Mitchell
and Carrol Castille other than for claims based upon fraud, willful misconduct
or gross negligence. Each holder of a CTSI / MSAI Seller Note Claim and Mirror
Note Claim, effective as of the Effective Date, waives and releases, and shall
be deemed to have waived and released any and all Claims against C&B and each
non-Debtor Subsidiary (including, all Affiliated Plan Proponents) with respect
to or in any way related to the CTSI / MSAI Seller Note Claim or the Mirror
Notes, including, without limitation, any guaranty obligations with respect,
thereto.
 
Charys Holding Class 7 - 8.75% Senior Convertible Note Claims
 
The 8.75% Senior Convertible Note Claims include the Charys 8.75% Senior
Convertible Note Claims and the Affiliated Plan Proponent 8.75% Senior
Convertible Note Claims. The 8.75% Senior Convertible Note Claims shall be
deemed Allowed in the amount of [$210 million].
 
Class 7 is impaired by the Plan. Each holder of a 8.75% Senior Convertible Note
Claim is entitled to vote to accept or reject the Plan.
 
Each holder of an Allowed 8,75% Senior Convertible Note Claim shall receive on
the Effective Date, in accordance with the Restructuring Transactions, in full
satisfaction of such Claim (i) its Class 6/7 Pro Rata Share of the New Secured
Notes, (ii) its Class 7 Pro Rata Share of 94% of the New Equity Interests, and
(iii) its Class B Charys Beneficial Interests; Each holder of a 8.75% Senior
Convertible Note Claim, effective as of the Effective Date, waives and releases,
and shall be deemed to have waived and released any and all Claims against C&B
and each non-Debtor Subsidiary with respect to or in any way related to the
8.75% Senior Convertible Notes, including, without limitation, any guaranty
obligations with respect thereto.
 
Charys Holding Class 8 - General Unsecured Claims Against Charys Holding
 
General Unsecured Claims in this Class include any Claim against Charys Holding
other than an Administrative Expense Claim, Priority Tax Claim, Other Priority
Claim, Secured Tax Claim, Secured Working Capital Facility Claim, Other Secured
Claim, Cotton Seller Note Claim, CTSI/MSAI Seller Note Claims, 8.75% Senior
Convertible Note Claim, Subordinated Note Claim, Mirror Note Claim, or
Intercompany Claim. The Debtors estimate that on the Effective Date, the Allowed
amount of such Claims will aggregate approximately $55.6 million.

 
35

--------------------------------------------------------------------------------

 

Class 8 is impaired by the Plan. Each holder of a General Unsecured Claim
Against Charys Holding is entitled to vote to accept or reject the Plan.
 
On the later of the Effective Date or the date on which a General Unsecured
Claim against Charys Holding becomes an Allowed Claim, or, in each case, as soon
thereafter as is reasonably practicable, each holder of an Allowed General
Unsecured Claim against Charys Holding shall receive, in full satisfaction of
such Claim, a Class B Charys Beneficial Interest in the Charys Liquidating
Trust,
 
Charys Holding Class 9 - Subordinated Debt Claims Against Charys Holding
 
Subordinated Debt Claims Against Charys Holding include all Claims arising under
(i) the Subordinated Unsecured Convertible Note executed on May 18, 2007, but
effective as of April 30, 2007, by Charys Holding Company, Inc. payable to
Gottbetter Capital Master, Ltd. in the amount of $8,354,043.00; (ii) the
Subordinated Unsecured Convertible Note executed on May 18, 2007, but effective
as of April 30, 2007, by Charys Holding Company, Inc. payable to Castlerigg
Master Investments, Ltd. in the amount of $5,012,426.00; (iii) the Subordinated
Unsecured Convertible Note executed on May 18, 2007, but effective as of April
30, 2007, by Charys Holding Company, Inc. payable to UBS O'Connor LLC F/B/O/
O'Connor Pipes Corporate Strategies Master Ltd. in the amount of $1,670,809.00;
and (iv) the Subordinated Unsecured Convertible Note issued January 1, 2007, by
Charys Holding Company, Inc. payable to Jade Special Strategy, LLC in the amount
of $380,000. The Debtors estimate that on the Effective Date, the Allowed amount
of such Claims will aggregate approximately $15 million.
 
Charys Holding Class 9 is impaired by the Plan. Each holder of an Allowed
Subordinated Debt Claim against Charys Holding is deemed to reject the Plan and
is not entitled to vote to accept or reject the Plan.
 
Each holder of an Allowed Subordinated Debt Claim against Charys Holding shall
not receive or retain any interest or property under the Plan.
 
Charys Holding Class 10 - Charys Holding Securities Claims
 
Charys Holding Securities Claims include any Claim against Charys Holding,
whether or not the subject of an existing lawsuit, arising from the rescission
of a purchase or sale of a debt security, for damages arising from the purchase
or sale of any such security, or for reimbursement or contribution allowed under
section 502 of the Bankruptcy Code on account of any such Claim. [The Debtors
estimate that on the Effective Date, the Allowed amount of such Claims will
aggregate approximately $0.
 
Charys Holding Class 10 is impaired by the Plan. Each holder of a Charys Holding
Securities Claim is deemed to reject the Plan and is not entitled to vote to
accept or reject the Plan.

 
36

--------------------------------------------------------------------------------

 

Each holder of an Allowed Charys Holder Securities Claim shall not receive or
retain any interest or property under the Plan.
 
Charys Holding Class 11 - Charys Holding Equity Interests
 
Charys Holding Equity Interests include all shares of common or preferred stock
or any other instrument evidencing an ownership interest in Charys Holding,
whether or not transferable, and all options, warrants or rights, contractual or
otherwise, to acquire any such interests.
 
Charys Holding Class 11 is impaired by the Plan. Each holder of a Charys Holding
Equity Interest is deemed to reject the Plan and is not entitled to vote to
accept or reject the Plan.
 
Each holder of a Charys Holding Equity Merest shall not receive or retain any
interest or property under the Plan and all Charys Holding Equity Interests
shall be cancelled and extinguished.
 
C&B Class 1 - Other Priority Claims Against C&B
 
Other Priority Claims against C&B include any Claims against C&B entitled to
priority in payment as specified in section 507(a)(4), (5), (6) or (7) of the
Bankruptcy Code. The Debtors estimate that on the Effective Date, the Allowed
amount of such Claims will aggregate approximately $0 million.
 
C&B Class 1 is Unimpaired by the Plan. Each holder of an Allowed Other Priority
Claim against C&B is conclusively presumed to have accepted the Plan and is not
entitled to vote to accept or reject the Plan.
 
Except to the extent that a holder of an Allowed Other Priority Claim against
C&B agrees to a different treatment with C&B, with the prior consent of the
Creditors' Committee, each holder of an Allowed Other Priority Claim against C&B
shall receive from the C&B Liquidating Trust, in full satisfaction of such
Claim, Cash in an amount equal to the Allowed amount of such Claim on, or as
soon as reasonably practicable after the later of (i) the Effective Date, (ii)
the date such Claim becomes Allowed, and (iii) the date for payment provided by
any agreement or understanding between C&B and the holder of such Claim.
 
C&B Class 2 - Secured Tax Claims Against C&B
 
Secured Tax Claims against C&B include any Secured Claim against C&B that,
absent its secured status, would be entitled to priority in right of payment
under section 507(a)(8) of the Bankruptcy Code (determined irrespective of any
time limitations therein and including any related Secured Claim for penalties).
The Debtors estimate that on the Effective Date, the Allowed amount of such
Claims will aggregate approximately $0.
 
C&B Class 2 is Unimpaired by the Plan. Each holder of an Allowed Secured Tax
Claim against C&B is conclusively presumed to have accepted the Plan and is not
entitled to vote to accept or reject the Plan.

 
37

--------------------------------------------------------------------------------

 

Except to the extent that a holder of an Allowed Secured Tax Claim against C&B
agrees to a different treatment with C&B, with the prior consent of the
Creditors' Committee, each holder of an Allowed Secured Tax Claim against C&B
shall receive from the C&B Liquidating Trust, at the option of C&B, with the
consent of the Creditors' Committee, on the later of the (a) Effective Date or
(b) date such Secured Tax Claim becomes an Allowed Secured Tax Claim, or as soon
as practicable thereafter, (i) Cash in an amount equal to such Allowed Secured
Tax Claim, including any interest on such Allowed Secured Tax Claim required to
be paid pursuant to section 506(b) of the Bankruptcy Code, or (ii) equal annual
Cash payments commencing on the above date in an aggregate amount equal to such
Allowed Secured Tax Claim, together with interest for the period after the
Effective Date at the applicable non- bankruptcy rate, over a period through the
fifth (5th) anniversary of the Commencement Date, subject to the C&B Liquidating
Trust's sole option to prepay the entire amount of the Allowed Secured Tax
Claim, provided that the first payment shall represent a percentage recovery at
least equal to that expected to be received by the most favored Class of
nonpriority unsecured Claims against C&B, or (iii) deferred Cash payments upon
such other terms determined by the Bankruptcy Court to provide the holder of
such Allowed Secured Tax Claim a value, as of the Effective Date, equal to such
Allowed Secured Tax Claim. In the event C&B treats a Claim under clause (i)
above, any Liens securing such Secured Tax Claim shall be deemed released as of
the Effective Date.
 
C&B Class 3 - Other Secured Claims Against C&B
 
Other Secured Claims against C&B include any Claim that is secured by a Lien on
property in which C&B's estate has an interest to the extent of the value of
such property, as determined in accordance with section 506(a) of the Bankruptcy
Code, or, in the event that such Claim is subject to a permissible setoff under
section 553 of the Bankruptcy Code, to the extent of such permissible setoff,
or, in either case as otherwise agreed upon in writing by C&B (with the consent
of the Creditors' Committee), or the C&B Liquidating Trust and the holder of
such Claim. The Debtors estimate that on the Effective Date, the Allowed amount
of such Claims will aggregate approximately $400,000.
 
C&B Class 3 is impaired by the Plan. Each holder of an Allowed Other Secured
Claim against C&B as of the Voting Record Date is entitled to vote to accept or
reject the Plan.
 
Except to the extent that a holder of an Allowed Other Secured Claim against C&B
agrees to a different treatment with C&B, with the prior consent of the
Creditors' Committee, each holder of an Allowed Other Secured Claim against C&B
shall receive, in the order of priority of such holder's security interest in
the Collateral securing such Allowed Other Secured Claim, the net proceeds of
the sale or disposition of such Collateral to the extent of the value of the
holder's secured interest in the value of such Collateral, pursuant to the terms
and provisions of the C&B Liquidating Trust Agreement. Upon the disposition of
such Collateral pursuant to the terms of the Liquidating Trust Agreement, the
Liens securing such Secured Claim shall be released. Each holder of an Allowed
Other Secured Claim shall, for federal income tax purposes, be treated as having
received on the Effective Date a Class A Beneficial Interest in the C&B
Liquidating Trust and all parties (including the Debtors, the C&B Trustee, and
the C&B Liquidating Trust Beneficiaries) shall report consistently therewith for
federal income tax purposes.

 
38

--------------------------------------------------------------------------------

 

C&B Class 4 A - General Unsecured Claims Against C&B
 
General Unsecured Claims against C&B include any Claim against C&B other than an
Administrative Expense Claim, a Priority Tax Claim, C&B 8.75% Senior Convertible
Note Claim, an Other Priority Claim, a Secured Tax Claim, a Secured Claim,
Intercompany Claim, or a C&B Securities Claim. The Debtors estimate that on the
Effective Date, the Allowed amount of such Claims will aggregate approximately
$63 million.
 
C&B Class 4A is impaired by the Plan. Each holder of an Allowed General
Unsecured Claim against C&B as of the Voting Record Date is entitled to vote to
accept or reject the Plan.
 
On the later of (i) the Effective Date, and (ii) the date on which a General
Unsecured Claim against C&B becomes an Allowed Claim, or, in each case, as soon
thereafter as is reasonably practicable, each holder of an Allowed General
Unsecured Claim against C&B shall receive in full settlement and satisfaction
thereof, a Class B Beneficial Interest in the C&B Liquidating Trust.
 
C&B Class 4B - C&B 8.75% Senior Convertible Note Claims Against C&B
 
The C&B 8.75% Senior Convertible Note Claims are the Charys 8.75% Senior
Convertible Note Claims which are guaranteed by C&B.
 
C&B Class 4B is impaired by the Plan. Each holder of an Allowed Claim in C&B
Class 4B is deemed to reject the Plan and is not entitled to vote to accept or
reject the Plan.
 
Each holder of an Allowed Claim in C&B Class 4B shall not receive or retain an
interest or property under the Plan.
 
C&B Class 5 - C&B Securities Claims
 
C&B Securities Claims include any Claim against C&B, whether or not the subject
of an existing lawsuit, arising from the rescission of a purchase or sale of a
debt security, for damages arising from the purchase or sale of any such
security, or for reimbursement or contribution allowed under section 502 of the
Bankruptcy Code on account of any such Claim. The Debtors currently are not
aware of any such Claims.
 
C&B Class 5 is impaired by the Plan. Each holder of a C&B Securities Claim is
deemed to reject the Plan and is not entitled to vote to accept or reject the
Plan.
 
Each holder of an Allowed C&B Securities Litigation Claim shall not receive or
retain any interest or property under the Plan.
 
C&B Class 6 - C&B Equity Interests
 
C&B Equity Interests include all shares of common or preferred stock or any
other instrument evidencing an ownership interest in C&B whether or not
transferable, and all options, warrants conversion rights, rights of first
refusal or other rights, contractual or otherwise, to acquire or receive any
such interests.

 
39

--------------------------------------------------------------------------------

 

C&B Class 6 is impaired by the Plan. Charys Holding, as the sole holder of any
C&B Equity Interests, is deemed to reject the Plan.
 
The holder of the C&B Equity Interest shall not receive or retain any interest
or property under the Plan and all C&B Equity Interests shall be cancelled and
extinguished.
 
C.
MEANS OF IMPLEMENTING THE PLAN

 
 
1.
Means of Implementation Applicable to Both Charys Holding and C&B

 
 
(a)
Liquidating Trusts Funding Arrangements

 
On the Effective Date, New Holdco shall enter into the Funding Arrangement
Agreement pursuant to which New Holdco shall advance amounts to the Charys
Liquidating Trust and the C&B Liquidating Trust to enable the Liquidating
Trustees to make all Cash payments required to be made on the Effective Date
under the Plan as well as to provide certain capital for the functioning of the
Liquidating Trusts (the "Funding Arrangement"). The Funding Arrangement will be
secured by all of the assets of the Liquidating Trusts, including the proceeds
of actions arising under chapter 5 of the Bankruptcy Code, and obligations under
the Funding Arrangement will be required to be repaid before the holders of the
beneficial interests in the Liquidating Trusts will receive distributions on
account of such interests. The Funding Arrangement will be substantially in the
form annexed to the Plan Supplement.
 
(b)           Intercompany Claims
 
Notwithstanding anything in the Plan to the contrary, Intercompany Claims will
be adjusted, continued or discharged to the extent determined appropriate by the
Debtors, with the prior consent of the Creditors' Committee. Any such
transaction may be effected on or subsequent to the Effective Date without any
further action by the stockholders of any of the Debtors or the Debtors in
Possession.
 
 
(c)
Cancellation of Existing Securities and Agreements

 
(i)             Except (w) as otherwise expressly provided in the Plan, (x) with
respect to executory contracts or unexpired leases that have been assumed by the
Debtors, (y) for purposes of evidencing a right to distributions under the Plan,
or (z) with respect to any Claim that is reinstated and rendered Unimpaired
under the Plan, on the Effective Date, the 8.75% Senior Convertible Notes (and
all documents and instruments related thereto), the Mirror Notes, all
instruments and documents representing or evidencing the Cotton Seller Note
Claims, CTSI/MSAI Seller Note Claims, Mirror Note Claims, all instruments and
documents representing or evidencing the subordinated debt, the Indentures and
other instruments or documents evidencing any Claims or Equity Interests shall
be deemed automatically cancelled and deemed surrendered without further act or
action under any applicable agreement, law, regulation, order or rule and the
obligations of the Debtors under the agreements, instruments and other
documents, indentures, and certificates of designations governing such Claims
and Equity Interests, as the case may be, shall be discharged; provided,
however, that the 8.75% Senior Convertible Notes, the Mirror Notes, and the
Indenture shall continue in effect solely for the purposes of (x) allowing the
holders of the 8.75% Senior Convertible Notes and the Mirror Notes to receive
their distributions under the Plan, and (y) allowing the Disbursing Agent or the
Indenture Trustee, as the case may be, to make such distributions, if any, to be
made on account of the 8.75% Senior Convertible Notes Claims and Mirror Note
Claims.

 
40

--------------------------------------------------------------------------------

 

(ii)           Subsequent to performance by the Indenture Trustee or its agents
of any duties that are expressly required under the Plan and the Confirmation
Order, the Indenture Trustee and its agents shall be relieved of, and released
from, all responsibilities and obligations associated with the 8.75% Senior
Convertible Notes arising under the Indenture or under other applicable
agreements or law and the Indenture shall be deemed discharged.
 

 
(d)
Merger/Dissolution/Consolidation

 
On or as of the Effective Date or as soon as practicable thereafter (or, in case
of clause (ii), at any time following the Confirmation Date), and without the
need for any further action, the Debtors may, with the prior consent of the
Creditors' Committee (i) cause any of the Debtors to be merged with and into the
other Debtor, dissolved or otherwise consolidated, (ii) cause C&B to be merged
with, or converted into, a limited liability company, or (iii) engage in any
other transaction in furtherance of the Plan.
 
 
(e)
Imperium Claims

 
The Imperium Claims shall be treated pursuant to the terms and provisions of
that certain Settlement and Cash Collateral Agreement, dated as of June 25, 2008
(as amended), by and among Charys Holding, C&B, Ayin Tower Management Services,
Inc., the Guarantors signatory thereto, the Noteholders signatory thereto and
Imperium Advisors, LLC, which agreement was approved by Order of the Bankruptcy
Court, dated August 19, 2008.
 
 
2.
Means of Implementation Specific to Charys Holding

 
 
(a)
Issuance of New Equity Interests and New Securities

 
(i)            Restructuring Transactions. On the Effective Date, the following
transactions (the "Restructuring Transactions") shall be effectuated in the
order set forth below:
 
(A)           Simultaneously, (1) CTSI shall issue 954,845.3 new shares, MSAI
shall issue 999,900 new shares, Cotton shall issue 885,245.4 new shares, and
LFC, Inc. shall issue 858,471.7 new shares, in each case, to the Indenture
Trustee on behalf of the holders of 8.75% Senior Convertible Note Claims in full
satisfaction of their Affiliated Plan Proponent 8.75 % Senior Convertible Note
Claims, and (2) CTSI shall issue 45,054.7 new shares, Cotton shall issue
114,654,6 new shares and LFC, Inc. shall issue 141,428.3 new shares, in each
case, to Charys Holding in satisfaction of certain intercompany claims owed by
them to Charys Holding and on account of the settlement: contained within this
Plan.
 
(B)           Simultaneously, (1) Charys Holding shall transfer 8,394.9 CTSI
shares, 105,004.8 Cotton shares and 108,560 LFC shares and the other Charys
Liquidating Trust Assets to the Charys Trustee for the benefit of the Charys
Liquidating Trust Beneficiaries in full satisfaction of their Claims against
Charys Holding, and (2) Charys Holding shall transfer 9,649.8 CTSI shares,
36,659.8 Cotton shares and 32,868.3 LFC, Inc. shares to the Disbursing Agent on
behalf of holders of Mirror Note Claims in accordance with their pro rata share
of the Mirror Note Claims in full satisfaction of their Claims.

 
41

--------------------------------------------------------------------------------

 

(C)           Simultaneously, (1) the Indenture Trustee shall, on behalf of the
holders of Affiliated Plan Proponent 8.75% Senior Convertible Note Claims,
contribute all of the shares issued pursuant to clause (1)(A) above to New
Holdco in exchange for 94% of the New Equity Interests and $19,227,000 of the
New Secured Notes, (2) the Charys Trustee shall contribute all of the shares
transferred pursuant to clause (B)(1) to New Holdco in exchange for 6% of the
New Equity Interests, and (3) the Disbursing Agent shall, on behalf of the
holders of Mirror Note Claims, contribute all of the shares issued pursuant to
clause (B)(2) above to New Holdco in exchange for $773,000 of the New Secured
Notes.
 
(D)           The Indenture Trustee shall distribute the New Equity Interests
and the New Secured Notes received pursuant to clause (C)(1) to the holders of
Affiliated Plan Proponent. 8.75% Senior Convertible Note Claims.
 
(E)           The Disbursing Agent shall distribute the New Secured Notes
received pursuant to clause (C)(3) to the holders of Mirror Note Claims.
 
 
(ii)
Consistent Tax Reporting

 
(A)           All parties (including the Debtors, the Charys Trustee, the
holders of 8.75% Senior Convertible Note Claims, the Mirror Note Claims and
General Unsecured Claims against Charys Holding and New Holdco) shall report for
all federal income tax purposes consistent with the form of the Restructuring
Transactions, subject to definitive guidance from the Internal Revenue Service
or a court of competent jurisdiction to the contrary (including, without
limitation, the receipt by the Charys Trustee or New Holdco of a private letter
ruling if the Charys Trustee or New Holdco so requests one, or the receipt of an
adverse determination by the Internal Revenue Service upon audit if not
contested).
 
(B)           As soon as possible after the Effective Date, but in no event
later than thirty (30) days thereafter, the Board of New Holdco shall determine
the value of the stock of CTSI, MSAI, Cotton, and LFC, and the New Equity
Interests as of the Effective Date. The Board of New Holdco shall apprise, in
writing or on a website established by New Holdco, all parties of such
valuation. The valuation shall be used consistently by all parties (including
the Debtors, the Charys Trustee, the holders of 8.75% Senior Convertible Note
Claims, the Mirror Note Claims, and General Unsecured Claims against Charys
Holding and New Holdco) for all federal income tax purposes.
 
 
(b)
Section 1145 Exemption

 
To the maximum extent provided in section 1145 of the Bankruptcy Code and
applicable nonbankruptcy law, the issuance under the Plan of the New Equity
Interests, New Secured Notes and beneficial interests in Liquidating Trusts will
be exempt from registration under the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder.
 
 
(c)
Hart-Scott-Rodino Compliance

 
Any shares of New Equity Interests to be distributed under the Plan to any
entity required to file a Premerger Notification and Report Form under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, shall not be
distributed until the notification and waiting periods applicable under such Act
to such entity shall have expired or been terminated.

 
42

--------------------------------------------------------------------------------

 

 
(d)
Charys Liquidating Trust

 
(i)            Execution of the Charys Liquidating Trust Agreement. On or before
the Effective Date, the Charys Liquidating Trust Agreement shall be executed by
Charys Holding and the Charys Trustee, and all other necessary steps shall be
taken to establish the Liquidating Trust and the beneficial interests therein
which shall be for the benefit of the Charys Liquidating Trust Beneficiaries as
provided in Section 4.3, Section 4.4, Section 4.7, and Section 4.8 of the Plan,
whether then Claims are Allowed on or after the Effective Date. In the event of
any conflict between the terms of Section 5.2(d) of the Plan and the terms of
the Charys Liquidating Trust Agreement, the terms of the Charys Liquidating
Trust Agreement shall govern. The Charys Liquidating Trust Agreement may provide
powers, duties and authorities in addition to those explicitly stated in the
Plan, but only to the extent that such powers, duties and authorities do not
affect the status of the Charys Liquidating Trust as a liquidating trust for
United States federal income tax purposes.
 
(ii)           Purpose of the Charys Liquidating Trust. The Charys Liquidating
Trust shall be established or the sole purpose of liquidating and distributing
its assets, in accordance with Treasury Regulation section 301.7701 4(d), with
no objective to continue or engage in the conduct of a trade or business.
 
(iii)           Charys Liquidating Trust Assets. The Charys Liquidating Trust
shall consist of the Charys Liquidating Trust Assets. On the Effective Date,
Charys Holding shall transfer all of the Charys Liquidating Trust Assets to the
Charys Liquidating Trust subject to the Administrative Expense Claims, Other
Priority Claims, Priority Tax Claims, Secured Tax Claims, and the obligations
under the Funding Arrangement Agreement which shall be paid by the Charys
Liquidating Trust. Such transfer shall be exempt from any stamp, real estate
transfer, mortgage reporting, sales, use or other similar tax. Upon delivery of
the Charys Liquidating Trust Assets to the Charys Liquidating Trust, Charys
Holding and its successors and assigns shall be released of all liability with
respect to the delivery of such distributions.
 
(iv)           Governance of the Charys Liquidating Trust. The Charys
Liquidating Trust shall be governed by the Charys Trustee. The Charys Trustee
shall be designated by Charys Holding with the consent of the Creditors'
Committee.
 
(v)           Nontransferability of Charys Liquidating Trust Interests. The
beneficial interests in the Charys Liquidating Trust shall not be certificated
and shall not be transferable.
 
(vi)           Cash. The Charys Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities.
 
(vii)          Distribution of Charys Liquidating Trust Assets. At least
quarterly, the Charys Trustee shall make distributions to the beneficial holders
of the Charys Liquidating Trust of all Cash on hand in accordance with the
Charys Liquidating Trust Agreement except such amounts (i) as would be
distributable to a holder of a Disputed Claim if such Disputed Claim had been
Allowed prior to the time of such distribution (but only until such Claim is
resolved), (ii) as are reasonably necessary to meet contingent liabilities and
to maintain the value of the Charys Liquidating Trust Assets during liquidation,
(iii) to pay reasonable expenses (including, but not limited to, any taxes
imposed on the Charys Liquidating Trust or in respect of the Charys Liquidating
Trust Assets), (iv) to pay amounts required under the Funding Arrangement
Agreement between the Charys Trustee and New Holdco, and (iv) to satisfy other
liabilities incurred by the Charys Liquidating Trust in accordance with this
Plan or the Charys Liquidating Trust Agreement.

 
43

--------------------------------------------------------------------------------

 

(viii)        Costs and Expenses of the Charys Liquidating Trust. The costs and
expenses of the Charys Liquidating Trust, including the fees and expenses of the
Charys Trustee and its retained professionals, shall be paid out of the Charys
Liquidating Trust Assets. Fees and expenses incurred in connection with the
prosecution and settlement of any Claims shall be considered costs and expenses
of the Charys Liquidating Trust.
 
(ix)           Federal income Tax Treatment of the Charys Liquidating Trust
 
(A)           Charys Liquidating Trust Assets Treated as Owned by Creditors. For
all federal income tax purposes, all parties (including, without limitation, the
Debtors, the Charys Trustee and the Charys Liquidating Trust Beneficiaries)
shall treat the transfer of the Charys Liquidating Trust Assets to the Charys
Liquidating Trust for the benefit of the Charys Liquidating Trust Beneficiaries,
whether Allowed on or after the Effective Date as (A) a transfer of the Charys
Liquidating Trust Assets directly to those holders of Allowed Claims receiving
the Charys Liquidating Trust beneficial interests (other than to the extent
allocable to Disputed Claims) followed by (B) the transfer by such Persons to
the Charys Liquidating Trust of the Charys Liquidating Trust Assets in exchange
for beneficial interests in the Charys Liquidating Trust (and in respect of the
Charys Liquidating Trust Assets allocable to the Charys Liquidating Trust Claims
Reserve, as a transfer to the Charys Liquidating Trust Claims Reserve).
Accordingly, those holders of Allowed Claims receiving the Charys Liquidating
Trust beneficial interests shall be treated for federal income tax purposes as
the grantors and owners of their respective share of the Charys Liquidating
Trust Assets. The foregoing treatment shall also apply, to the extent permitted
by applicable law, for state and local income tax purposes.
 
(B)           Tax Reporting


(1)           The Charys Trustee shall file returns for the Charys Liquidating
Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a) and
in accordance with Section 5.2(d)(xiii)(2) of the Plan. The Charys Trustee shall
also annually send to each holder of a beneficial interest a separate statement
setting forth the holder's share of items of income, gain, loss, deduction or
credit and will instruct all such holders to report such items on their federal
income tax returns or to forward the appropriate information to the beneficial
holders with instructions to report such items on their federal income tax
returns. Holders of beneficial interests may be required to identify themselves
to the trustees of the Liquidating Trusts in order to receive this statement.
The Charys Trustee shall also file (or cause to be filed) any other statements,
returns or disclosures relating to the Charys Liquidating Trust that are
required by any governmental unit.


(2)           As soon as possible after the Effective Date, the Charys Trustee
shall make a good-faith valuation of the Charys Liquidating Trust Assets,
subject to the valuation of the Board of New Holdco referred to in Section
5.2(a)(ii)(2) of the Plan and such valuation shall be made available from time
to time, to the extent relevant, and shall be used consistently by all parties
(including, without limitation, the Debtors, the Charys Trustee and the Charys
Liquidating Trust Beneficiaries), for all federal income tax purposes.

 
44

--------------------------------------------------------------------------------

 

(3)           Allocations of Charys Liquidating Trust taxable income amongst the
Charys Liquidating Trust Beneficiaries shall be determined by reference to the
manner in which an amount of Cash equal to such taxable income would be
distributed (without regard to any restrictions on distributions described
herein) if, immediately prior to such deemed distribution, the Charys
Liquidating Trust had distributed all its other assets (valued at their tax book
value) to the holders of the Charys Liquidating Trust interests (treating all
Disputed Claims as if they were Allowed Claims (see Section 5.2(d)(xiii)(2)(D)
of the Plan)), in each case up to the tax book value of the assets treated as
contributed by such holders, adjusted for prior taxable income and loss and
taking into account all prior and concurrent distributions from the Charys
Liquidating Trust. Similarly, taxable loss of the Charys Liquidating Trust shall
be allocated by reference to the manner in which an economic loss would be borne
immediately after a liquidating distribution of the remaining Charys Liquidating
Trust Assets. The tax book value of the Charys Liquidating Trust Assets for this
purpose shall equal their fair market value on the Effective Date, adjusted in
accordance with tax accounting principles prescribed by the Tax Code, the
applicable tax regulations, and other applicable administrative and judicial
authorities and pronouncements.
 
(4)           Subject to definitive guidance from the Internal Revenue Service,
or a court of competent jurisdiction to the contrary (including the receipt by
the Charys Trustee of a private letter ruling if the Charys Trustee so requests
one, or the receipt of an adverse determination by the Internal Revenue Service
upon audit if not contested by the Charys Trustee), the Charys Trustee shall (A)
timely elect to treat any Charys Liquidating Trust Assets allocable to, or
retained on account of, Disputed Claims (the "Charys Liquidating Trust Claims
Reserve") as a "disputed ownership fund" governed by Treasury Regulation section
1.468B-9, and (B) to the extent permitted by applicable law, report consistent
with the foregoing for state and local income tax purposes. All parties
(including the Debtors, the Charys Trustee, and the Liquidating Trust
Beneficiaries) shall report for tax purposes consistent with the foregoing.
 
(5)           The Charys Trustee shall be responsible for payments, out of the
Charys Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the Charys Liquidating Trust Claims Reserve. In the event, and to the
extent, any Cash retained on account of Disputed Claims in the Charys
Liquidating Trust Claims Reserve is insufficient to pay the portion of any such
taxes attributable to the taxable income arising from the assets allocable to,
or retained on account of, Disputed Claims, such taxes shall be (i) reimbursed
from any subsequent Cash amounts retained on account of Disputed Claims, or (ii)
to the extent such Disputed Claims have subsequently been resolved, deducted
from any amounts distributable by the Charys Trustee as a result of the
resolutions of such Disputed Claims.
 
(6)           The Charys Trustee may request an expedited determination of taxes
of the Charys Liquidating Trust, including the Charys Liquidating Trust Claims
Reserve, under section 505(b) of the Bankruptcy Code for all returns filed for,
or on behalf of, the Charys Liquidating Trust for all taxable periods through
the dissolution of the Charys Liquidating Trust.

 
45

--------------------------------------------------------------------------------

 

(x)           The Charys Trustee and the Charys Liquidating Trust shall be
discharged or dissolved, as the case may be, at such time as (i) all Disputed
Claims have been resolved, (ii) the Charys Trustee determines, in its sole
discretion, that the administration of the Charys Liquidating Trust Assets is
not, likely to yield sufficient additional Charys Liquidating Trust proceeds to
justify further pursuit and (iii) all distributions required to be made by the
Charys Trustee under the Plan and the Charys Liquidating Trust Agreement have
been made, but in no event shall the Charys Liquidating Trust be dissolved later
than three (3) years from the Effective Date unless the Bankruptcy Court, upon
motion within the six month period prior to the third anniversary (or at least
six (6) months prior to the end of an extension period), determines that a fixed
period extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any
further extension would not adversely affect the status of the trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or
complete the recovery and liquidation of the Charys Liquidating Trust Assets. If
at any time the Charys Trustee determines, in reliance upon such professionals
as the Charys Trustee may retain, that the expense of administering the Charys
Liquidating Trust so as to make a final distribution to its beneficiaries is
likely to exceed the value of the assets remaining in the Charys Liquidating
Trust, the Charys Trustee may apply to the Bankruptcy Court for authority to (i)
reserve any amounts necessary to dissolve the Charys Liquidating Trust, (ii)
donate any balance to a charitable organization exempt from federal income tax
under section 501(c)(3) of the Tax Code that is unrelated to the Debtors, the
Charys Liquidating Trust, and any insider of the Charys Trustee, and (iii)
dissolve the Charys Liquidating Trust.
 
(xi)           The Charys Trustee or the individuals comprising the Trustee, as
the case may be, and the Charys Trustee's agents and professionals, shall not be
liable for actions taken or omitted in its capacity as, or on behalf of, the
Charys Trustee, except those acts arising out of its or their own willful
misconduct or gross negligence, and each shall be entitled to indemnification
and reimbursement for fees and expenses in defending any and all of its actions
or inactions in its capacity as, or on behalf of, the Charys Trustee, except for
any actions or inactions involving willful misconduct or gross negligence. Any
indemnification claim of the Charys Trustee (and the other parties entitled to
indemnification under this subsection) shall be satisfied solely from the Charys
Liquidating Trust Assets. The Charys Trustee shall be entitled to rely, in
good-faith, on the advice of its retained professionals.
 
Additional details with respect to the Charys Liquidating Trust are set forth in
Section 5,2 of the Plan.
 
 
3.
Means of Implementation Specific to C&B

 
 
(a)
The C&B Liquidating Trust

 
(i)            Execution of C&B Liquidating Trust Agreement. On or before the
Effective Date, the C&B Liquidating Trust Agreement shall be executed by C&B and
the C&B Trustee, and all other necessary steps shall be taken to establish the
Liquidating Trust and the beneficial interests therein which shall be for the
benefit of the C&B Liquidating Trust Beneficiaries, as provided in Section 4.14
and Section 4.15 of the Plan, whether their Claims Allowed on or after the
Effective Date. In the event of any conflict between the terms of Section 5.3(a)
of the Plan and the terms of the C&B Liquidating Trust Agreement, the terms of
the C&B Liquidating Trust Agreement shall govern. The C&B Liquidating Trust
Agreement may provide powers, duties and authorities in addition to those
explicitly stated herein, but only to the extent that such powers, duties and
authorities do not affect the status of the C&B Liquidating Trust as a
liquidating trust for United States federal income tax purposes.

 
46

--------------------------------------------------------------------------------

 

(ii)           Purpose of the C&B Liquidating Trust. The C&B Liquidating Trust
shall be established for the sole purpose of liquidating and distributing its
assets, in accordance with Treasury Regulation section 301.7701-4(d), with no
objective to continue or engage in the conduct of a trade or business.
 
(iii)           C&B Liquidating Trust Assets. The C&B Liquidating Trust shall
consist of the C&B Liquidating Trust Assets. On the Effective Date, C&B shall
transfer all of the C&B Liquidating Trust Assets to the C&B Liquidating Trust
subject to the Administrative Expense Claims, Other Priority Claims, Priority
Tax Claims, Secured Tax Claims, and obligations under the Funding Arrangement
which shall be paid by the C&B Liquidating Trust.
 
(iv)           Governance of the C&B Liquidating Trust. The C&B Liquidating
Trust shall be governed by the C&B Trustee. The C&B Trustee shall be designated
by C&B with the consent of the Creditors' Committee.
 
(V)           Nontransferability of C&B Liquidating Trust Interests. The
beneficial interests in the C&B Liquidating Trust shall not be certificated and
are not transferable.
 
(vi)           Cash. The C&B Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701 -4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities,
 
(vii)           Distribution of C&B Liquidating Trust Assets. At least
quarterly, the C&B Trustee shall make distributions to the beneficial holders of
the C&B Liquidating Trust of all Cash on hand in accordance with the C&B
Liquidating Trust Agreement except such amounts (i) as would be distributable to
a holder of a Disputed Claim if such Disputed Claim had been Allowed prior to
the time of such distribution (but only until such Claim is resolved), (ii) as
are reasonably necessary to meet contingent liabilities and to maintain the
value of the C&B Liquidating Trust Assets during liquidation, (iii) to pay
reasonable expenses (including, but not limited to, any taxes imposed on the C&B
Liquidating Trust or in respect of the C&B Liquidating Trust Assets), (iv) to
pay amounts required under the Funding Arrangement between the C&B Trustee and
New Holdco, and (v) to satisfy other liabilities incurred by the C&B Liquidating
Trust in accordance with the Plan or the C&B Liquidating Trust Agreement.
 
(viii)           Costs and Expenses of the C&B Liquidating Trust. The costs and
expenses of the C&B Liquidating Trust, including the fees and expenses of the
C&B Trustee and its retained professionals, shall be paid out of the C&B
Liquidating Trust Assets. Fees and expenses incurred in connection with the
prosecution and settlement of any Claims shall be considered costs and expenses
of the C&B Liquidating Trust.

 
47

--------------------------------------------------------------------------------

 

(ix)           Federal Income Tax Treatment of the C&B Liquidating Trust
 
(A)           C&B Liquidating Trust Assets Treated as Owned by Creditors, For
all federal income tax purposes, all parties (including, without limitation, the
Debtors, the C&B Trustee and the C&B Liquidating Trust Beneficiaries) shall
treat the transfer of the C&B Liquidating Trust Assets to the C&B Liquidating
Trust for the benefit of the C&B Liquidating Trust Beneficiaries, whether
Allowed on or after the Effective Date as (A) a transfer of the C&B Liquidating
Trust Assets directly to those holders of Allowed Claims receiving C&B
Liquidating Trust beneficial interests (other than to the extent allocable to
Disputed Claims) followed by (B) the transfer by such Persons to the C&B
Liquidating Trust of the C&B Liquidating Trust Assets in exchange for beneficial
interests in the C&B Liquidating Trust (and in respect of the C&B Liquidating
Trust Assets allocable to the C&B Liquidating Trust Claims Reserve, as a
transfer to the C&B Liquidating Trust Claims Reserve). Accordingly, those
holders of Allowed Claims receiving C&B Liquidating Trust beneficial interests
shall be treated for federal income tax purposes as the grantors and owners of
their respective share of the C&B Liquidating Trust Assets. The foregoing
treatment shall also apply, to the extent permitted by applicable law, for state
and local income tax purposes.
 
(B)           Tax Reporting
 
(1)           The C&B Trustee shall file returns for the C&B Liquidating Trust
as a grantor trust pursuant, to Treasury Regulation section 1.671-4(a) and in
accordance with Section 5.3(a)(xiii)(2) of the Plan. The C&B Trustee shall also
annually send to each holder of a beneficial interest a separate statement
setting forth the holder's share of items of income, gain, loss, deduction or
credit and will instruct all such holders to report such items on their federal
income tax returns or to forward the appropriate information to the beneficial
holders with instructions to report such items on their federal income tax
returns. Holders of beneficial interests may be required to identify themselves
to the trustees of the Liquidating Trusts in order to receive this statement.
The C&B Trustee shall also file (or cause to be filed) any other statements,
returns or disclosures relating to the C&B Liquidating Trust that are required
by any governmental unit.
 
(2)           As soon as possible after the Effective Date, the C&B Trustee
shall make a good-faith valuation of the C&B Liquidating Trust Assets, and such
valuation shall be made available from time to time, to the extent relevant, and
shall be used consistently by all parties (including, without limitation, the
Debtors, the C&B Trustee and the C&B Liquidating Trust Beneficiaries).
 
(3)           Allocations of C&B Liquidating Trust taxable income among the C&B
Liquidating Trust Beneficiaries shall be determined by reference to the maimer
in which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described herein) if,
immediately prior to such deemed distribution, the C&B Liquidating Trust had
distributed all its other assets (valued at their tax book value) to the holders
of the C&B Liquidating Trust interests (treating all Disputed Claims as if they
were Allowed Claims (see Section 5.3(a)(xiii)(2)(D) of the Plan)), in each case
up to the tax book value of the assets treated as contributed by such holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the C&B Liquidating Trust. Similarly, taxable loss
of the C&B Liquidating Trust shall be allocated by reference to the maimer in
which an economic loss would be borne immediately after a liquidating
distribution of the remaining C&B Liquidating Trust Assets. The tax book value
of the C&B Liquidating Trust Assets for this purpose shall equal their fair
market value on the Effective Date, adjusted in accordance with tax accounting
principles prescribed by the Tax Code, the applicable tax regulations, and other
applicable administrative and judicial authorities and pronouncements.
 
 
48

--------------------------------------------------------------------------------

 
 
(4)           Subject to definitive guidance from the Internal Revenue Service,
or a court of competent jurisdiction to the contrary (including the receipt by
the C&B Trustee of a private letter ruling if the C&B Trustee so requests one,
or the receipt of an adverse determination by the Internal Revenue Service upon
audit if not contested by the C&B Trustee), the C&B Trustee shall (A) timely
elect to treat any C&B Liquidating Trust Assets allocable to, or retained on
account of, Disputed Claims (the "C&B Liquidating Trust Claims Reserve") as a
"disputed ownership fund" governed by Treasury Regulation section 1.468B-9, and
(B) to the extent permitted by applicable law, report consistent with the
foregoing for state and local income tax purposes. All parties (including New
Holdco, the C&B Trustee, the C&B Liquidating Trust Beneficiaries) shall report
for tax purposes consistent with the foregoing.
 
(5)           The C&B Trustee shall be responsible for payments, out of the C&B
Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the C&B Liquidating Trust Claims Reserve. In the event, and to the
extent, any Cash retained on account of Disputed Claims in the C&B Liquidating
Trust Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets allocable to, or
retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from
any subsequent Cash amounts retained on account of Disputed Claims, or (ii) to
the extent such Disputed Claims have subsequently been resolved, deducted from
any amounts distributable by the C&B Trustee as a result of the resolutions of
such Disputed Claims.
 
(6)           The C&B Trustee may request an expedited determination of taxes of
the C&B Liquidating Trust, including the C&B Liquidating Trust Claims Reserve,
under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the C&B Liquidating Trust for all taxable periods through the
dissolution of the C&B Liquidating Trust.
 
(x)            Dissolution. The C&B Trustee and the C&B Liquidating Trust shall
be discharged or dissolved, as the case may be, at such time as (i) all Disputed
Claims have been resolved, (ii) the C&B Trustee determines, in its sole
discretion, that the administration of the C&B Liquidating Trust Assets is not
likely to yield sufficient additional C&B Liquidating Trust proceeds to justify
further pursuit and (iii) all distributions required to be made by the C&B
Trustee under the Plan and the C&B Liquidating Trust Agreement have been made,
but in no event shall the C&B Liquidating Trust be dissolved later than three
(3) years from the Effective Date unless the Bankruptcy Court, upon motion
within the six month period prior to the third anniversary (or at least six (6)
months prior to the end of an extension period), determines that a fixed period
extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any
further extension would not adversely affect the status of the trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or
complete the recovery and liquidation of the C&B Liquidating Trust Assets. If at
any time the C&B Trustee determines, in reliance upon such professionals as the
C&B Trustee may retain, that the expense of administering the C&B Liquidating
Trust so as to make a final distribution to its beneficiaries is likely to
exceed the value of the assets remaining in the C&B Liquidating Trust, the C&B
Trustee may apply to the Bankruptcy Court for authority to (i) reserve any
amounts necessary to dissolve the C&B Liquidating Trust, (ii) donate any balance
to a charitable organization exempt from federal income tax under section
501(c)(3) of the Tax Code that is unrelated to the Debtors, the C&B Liquidating
Trust, and any insider of the C&B Trustee, and (iii) dissolve the C&B
Liquidating Trust.

 
49

--------------------------------------------------------------------------------

 

(xi)           Indemnification of C&B Trustee, The C&B Trustee or the
individuals comprising the C&B Trustee, as the case may be, and the C&B
Trustee's agents and professionals, shall not be liable for actions taken or
omitted in its capacity as, or on behalf of, the C&B Trustee, except those acts
arising out of its or their own willful misconduct or gross negligence, and each
shall be entitled to indemnification and reimbursement for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on
behalf of, the C&B Trustee, except for any actions or inactions involving
willful misconduct or gross negligence. Any indemnification claim of the C&B
Trustee (and the other parties entitled to indemnification under this
subsection) shall be satisfied solely from the C&B Liquidating Trust Assets, The
C&B Trustee shall be entitled to rely, in good-faith, on the advice of its
retained professionals.
 
Additional details with respect to the C&B Liquidating Trust are set forth in
Section 5.3 of the Plan.
 
D.
PLAN PROVISIONS GOVERNING DISTRIBUTIONS

 
 
1.
Distributions on Account of Allowed General Unsecured Claims

 
All Allowed General Unsecured Claims or Allowed 8.75% Senior Convertible Note
Claims held by a creditor shall be aggregated and treated as a single Claim, All
distributions under the Plan of Allowed on account of Allowed Claims against
Charys Holding shall be made by the Charys Trustee, as a Disbursing Agent in
accordance with the Plan and the Charys Liquidating Trust Agreement. All
distributions under the Plan on account of Allowed Claims against C&B shall be
made by the C&B Trustee as a Disbursing Agent in accordance with the Plan and
the C&B Liquidating Trust Agreement. Notwithstanding the foregoing, the
Indenture Trustee shall receive the distributions under the Plan for the holders
of the Allowed 8.75%o Senior Convertible Note Claims and the Mirror Note Claims
and shall make appropriate distribution thereof to such holders in accordance
with the terms of the Plan. Beneficial holders of Allowed 8.75%) Senior
Convertible Note Claims may be required to identify themselves in order to
receive distributions.
 
 
2.
Delivery of Distributions

 
(a)           Last Known Address. Subject to Bankruptcy Rule 9010, all
distributions to any holder of an Allowed Claim or Allowed Administrative
Expense Claim shall be made at the address of such holder as set forth on the
Schedules filed with the Bankruptcy Court or on the books and records of the
Debtors or their agents, as applicable, unless the Debtors, and/or the
Liquidating Trustees, as the case may be, have been notified in writing of a
change of address, including, without limitation, by the filing of a proof of
Claim by such holder that contains an address for such holder different than the
address of such holder as set forth on the Schedules, hi the event that any
distribution to any holder is returned as undeliverable, the applicable
Disbursing Agent shall use commercially reasonable efforts to determine the
current address of such holder, but no distribution to such holder shall be made
unless and until the applicable Disbursing Agent has determined the then-current
address of such holder, at which time such distribution shall be made to such
holder without interest; provided that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration
of one (1) year from the Effective Date. After such date, all unclaimed property
or interests in property shall be returned by the applicable Disbursing Agent
to, and shall revert to, the applicable Liquidating Trust, and the Claim of any
holder to such property or interest in property shall be discharged and forever
barred; provided, however, that unclaimed distributions made by (i) the
Liquidating Trustees shall be redistributed in accordance with the priorities
set forth in the applicable Liquidating Trust Agreement, and (ii) with respect
to Allowed Claims in Charys Holding Class 7 shall be redistributed ratably as
provided in Section 4.7 of the Plan.

 
50

--------------------------------------------------------------------------------

 

(b)      Distribution Record Date. With respect to holders of all Claims against
the Debtors, on the Distribution Record Date, the claims register shall be
closed. Neither the Debtors nor any other Person shall have any obligation to
recognize any transfer of any Claims occurring after the close of business on
such date.
 
 
3.
No Fractional Shares

 
No fractional shares of New Equity Interests shall be distributed and no Cash
shall be distributed in lieu of such fractional shares. When any distribution
pursuant to the Plan on account of an Allowed Claim would otherwise result in
the issuance of a number of shares of New Equity Interests that is not a whole
number, the actual distribution of shares of New Equity Interests shall be
rounded as follows: (a) fractions of one-half (Vi) or greater shall be rounded
to the next higher whole number and (b) fractions of less than one-half (½)
shall be rounded to the next lower whole number with no further payment
therefor. The total number of authorized shares of New Equity Interests to be
distributed to holders of Allowed Claims shall be adjusted as necessary to
account for the foregoing rounding.
 
 
4.
No Fractional Notes

 
The New Secured Notes shall not be distributed in denominations of less than one
thousand dollars ($1,000). When any distribution pursuant to the Plan of
Reorganization on account of an Allowed Claim would otherwise result in the
issuance of an amount of the New Secured Notes that is not a multiple of one
thousand (1,000), the actual distribution of the New Secured Notes shall be
rounded as follows: (i) denominations of five hundred dollars ($500) or greater
shall be rounded up to one thousand dollars ($1,000); and (ii) denominations
less than five hundred dollars ($500) shall be rounded down to zero with no
further payment therefor.
 
 
5.
Setoffs and Recoupment

 
The Debtors may, but shall not be required to, setoff against or recoup from any
Claim any Claims of any nature whatsoever that the Debtors may have against the
claimant, provided, however, that neither the failure to do so nor the allowance
of any claim under the Plan shall constitute a waiver or release by the Debtors
or their respective successors of any such claim it may have against such
claimant.

 
51

--------------------------------------------------------------------------------

 

 
6.
Interest on Claims; Dividends

 
Unless otherwise specifically provided for in the Plan or the Confirmation
Order, postpetition interest shall not accrue or be paid on any Claims, and no
holder of a Claim shall be entitled to interest accruing on or after the
Commencement Date on any Claim. Unless otherwise specifically provided for in
the Plan or the Confirmation Order, interest shall not accrue or be paid upon
any Claim in respect of the period from the Commencement Date to the date a
final distribution is made thereon if and after such Claim becomes an Allowed
Claim.
 
No holder of a Claim who is entitled to New Equity Interests shall be entitled
to dividends on such shares unless such holder's Claim is an Allowed Claim as of
the applicable record date for such dividends.
 
 
7.
Allocation of Plan Distributions Between Principal and Interest

 
To the extent that any Allowed Claim entitled to a distribution under the Plan
consists of indebtedness and other amounts (such as accrued but unpaid interest
thereon), such distribution shall be allocated first to the principal amount of
the Claim (as determined for federal income tax purposes) and then, to the
extent the consideration exceeds the principal amount of the Claim, to such
other amounts.
 
E.
PROCEDURES FOR TREATING DISPUTED CLAIMS

 
 
1.
Objections

 
The Liquidating Trustees (each as to Claims to be addressed by their respective
Liquidating Trusts) shall be entitled to object to all Claims. Any objections
shall be served on the respective claimant and filed with the Bankruptcy Court
on or before the later of (a) ninety (90) days after the Effective Date, or (b)
such later date as may be fixed by the Bankruptcy Court.
 
 
2.
No Distributions Pending Allowance

 
Notwithstanding any other provision of the Plan, if any portion of an
Administrative Expense Claim or Claim is Disputed, no payment or distribution
provided pursuant to the Plan shall be made on account of such Administrative
Expense Claim or Claim unless and until such Disputed Administrative Expense
Claim or Disputed Claim becomes Allowed.
 
 
3.
Distributions After Allowance

 
To the extent that a Disputed Claim or Disputed Administrative Expense Claim
becomes Allowed, distributions (if any) shall be made to the holder of such
Claim in accordance with the provisions of the Plan. As soon as practicable
after the date that the order or judgment of the Bankruptcy Court Allowing any
Disputed Claim or Disputed Administrative Expense Claim becomes a Final Order,
the Disbursing Agent shall provide to the holder of such Administrative Expense
Claim or Claim the distribution (if any) to which such holder is entitled under
the Plan.

 
52

--------------------------------------------------------------------------------

 

 
4.
Resolution of Administrative Expense Claims and Claims

 
On and after the Effective Date, the applicable Liquidating Trustees shall have
the authority to compromise, settle, otherwise resolve or withdraw any
objections to Administrative Expense Claims and Claims against the Debtors and
to compromise, settle or otherwise resolve any Disputed Administrative Expense
Claims and Disputed Claims against the Debtors without approval of the
Bankruptcy Court, other than with respect to Administrative Expense Claims
relating to compensation of professionals for fees and expenses incurred prior
to the Confirmation Date.
 
 
5.
Estimation of Claims

 
The Debtors, and, after the Effective Date with respect to Claims to receive
distributions from the Liquidating Trusts, the applicable Liquidating Trustee,
may at any time request that the Bankruptcy Court estimate any Contingent Claim,
Unliquidated Claim or Disputed Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether any of the Debtors or any other Person
previously objected to such Claim or whether the Bankruptcy Court has ruled on
any such objection, and the Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any
Claim, including, without limitation, during the pendency of any appeal relating
to any such objection. In the event that the Bankruptcy Court estimates any
Contingent Claim, Unliquidated Claim or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation
on such Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on the amount of such Claim, the Debtors, New
Holdco, or the Liquidating Trustees, as the case may be, may pursue
supplementary proceedings to object to the allowance of such Claim. All of the
aforementioned objection, estimation and resolution procedures are intended to
be cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn or resolved by any mechanism
approved by the Bankruptcy Court.
 
 
6.
Interest

 
To the extent that a Disputed Claim becomes an Allowed Claim after the Effective
Date, the holder of such Claim shall not be entitled to any interest thereon.
 
F.
PROVISIONS GOVERNING EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 
 
1.
Assumption or Rejection of Executory Contracts

 
The Bankruptcy Code empowers the Debtors to assume or reject their executory
contracts and unexpired leases. Pursuant to sections 365(a) and 1123(b)(2) of
the Bankruptcy Code, all executory contracts and unexpired leases that exist
between the Debtors and any person or entity prior to the Commencement Date
shall be deemed rejected by the Debtors as of the Effective Date, except for any
executory contract or unexpired lease (a) that has been assumed pursuant to an
order of the Bankruptcy Court entered prior to the Effective Date, (b) as to
which a motion for approval of the assumption of such executory contract or
unexpired lease has been filed and served prior to the Confirmation Date or (c)
that is specifically designated as a contract or lease to be assumed on Schedule
8.1, which Schedule shall be contained in the Plan Supplement; provided,
however, that the Debtors reserve the right, on or prior to the Confirmation
Date, to amend, in consultation with the Creditors' Committee, such Schedule to
delete any executory contract or unexpired lease therefrom or add any executory
contract or unexpired lease thereto, in which event such executory contract(s)
or unexpired lease(s) shall be deemed to be, respectively, either rejected or
assumed as of the Effective Date. The Debtors shall provide notice of any such
amendments to the parties to the executory contracts and unexpired leases
affected thereby. The listing of a document on Schedule 8.1 shall not constitute
an admission by the Debtors that such document is an executory contract or an
unexpired lease or that the Debtors have any liability thereunder.

 
53

--------------------------------------------------------------------------------

 

 
2.
Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases

 
Entry of the Confirmation Order shall, subject to and upon the occurrence of the
Effective Date, constitute (a) the approval, pursuant to sections 365(a) and
1123(b)(2) of the Bankruptcy Code, of the assumption of the executory contracts
and unexpired leases assumed pursuant to Section 8.1 of the Plan, (b) the
extension of time, pursuant to section 365(d)(4) of the Bankruptcy Code, within
which the Debtors may assume, assume and assign or reject the executory
contracts and unexpired leases specified in Schedule 8.1 of the Plan through the
date of entry of an order approving the assumption, assumption and assignment or
rejection of such executoiy contracts and unexpired leases and (c) the approval,
pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the
rejection of the executory contracts and unexpired leases rejected pursuant to
Section 8.1 of the Plan.
 
 
3.
Cure of Defaults

 
Except to the extent that different treatment has been agreed to by the
non-debtor party or parties to any executory contract or unexpired lease to be
assumed pursuant to Section 8.1 of the Plan, the Debtors shall, pursuant to the
provisions of sections 1123(a)(5)(G) and 1123(b)(2) of the Bankruptcy Code and
consistent with the requirements of section 365 of the Bankruptcy Code, within
at least twenty (20) days prior to the later of (a) the hearing on the Debtors'
motion for assumption or assumption and assignment and (b) the Confirmation
Hearing, file with the Bankruptcy Court and serve by first class mail on each
non-debtor party to such executory contracts or unexpired leases to be assumed
pursuant to Section 8.1 of the Plan, a notice, which shall list the cure amount
as to each executory contract or unexpired lease to be assumed. The parties to
such executory contracts or unexpired leases to be assumed or assumed and
assigned by the Debtors shall have twenty (20) days from the date of service of
such notice to file and serve any objection to the cure amounts listed by the
Debtors. If there are any objections filed, the Bankruptcy Court shall hold a
hearing on a date to be set by the Bankruptcy Court. Notwithstanding Section 8.1
of the Plan, the Debtors shall retain their rights to reject any of their
executory contracts or unexpired leases that are subject to a dispute concerning
amounts necessary to cure any defaults through the Effective Date,
 
 
4.
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan

 
Proofs of Claim for damages arising out of the rejection of an executory
contract or unexpired lease must be filed with the Bankruptcy Court and served
upon the attorneys for the Debtors on or before the date that is thirty (30)
days after the later of (a) the date of service of notice of the Confirmation
Date, (b) notice of modification to Schedule 8.1 of the Plan (solely with
respect to the party directly affected by such modification) or (c) the date of
service of notice of such later rejection date that occurs as a result of a
dispute concerning amounts necessary to cure any defaults (solely with respect
to the party directly affected by such rejection). In the event that the
rejection of an executory contract or unexpired lease by the Debtors pursuant to
the Plan results in damages to the other party or parties to such contract or
lease, a Claim for such damages, if not evidenced by a timely filed proof of
Claim, shall be forever barred and shall not be enforceable against the Debtors
or their successors, or their properties or interests in property as agents,
successors or assigns.

 
54

--------------------------------------------------------------------------------

 

 
5.
Indemnification and Reimbursement Obligations

 
The obligations of Charys Holding and/or C&B to indemnify and reimburse those
officers, directors and employees set forth on an Exhibit contained in the Plan
Supplement against and for any obligations pursuant to articles of
incorporation, codes of regulations, bylaws, applicable state law, or specific
agreement, or any combination of the foregoing, shall survive confirmation of
the Plan, irrespective of whether indemnification or reimbursement is owed in
connection with an event occurring before, on, or after the Commencement Date
and all such obligations shall be, and shall be deemed to be assumed by New
Holdco as of the Effective Date; provided, however, that in no circumstance
shall New Holdco assume any obligation to indemnify or reimburse any individual
in connection with the fraud, willful misconduct, or gross negligence of such
individual. In furtherance of the foregoing, New Holdco will obtain a directors'
and officers' insurance policy with tail coverage for a period of six years from
an insurer whose rating with A.M. Best is no lower than that of the insurers of
the policies in existence on the Effective Date for the current and former
officers and directors of the Debtors, provided, however, that such policy shall
have an aggregate cost of no more than an amount as agreed on by the Debtors and
the Creditors' Committee.
 
 
6.
Insurance Policies

 
Notwithstanding anything contained in the Plan to the contrary, unless
specifically rejected by order of the Bankruptcy Court, all of the Debtors'
insurance policies and any agreements, documents or instruments relating
thereto, are treated as executory contracts under the Plan and will be assumed
pursuant to the Plan effective as of the Effective Date. Nothing contained in
this Section shall constitute or be deemed a waiver of any cause of action that
the Debtors may hold against any entity, including, without limitation, the
insurer, under any of the Debtors' policies of insurance.
 
 
7.
Compensation and Benefit Plans

 
All Benefit Plans of Charys Holding, including Benefit Plans and programs
subject to sections 1114 and 1129(a)(l 3) of the Bankruptcy Code, entered into
before or after the Commencement Date and not since terminated, shall be deemed
to be, and shall be treated as if they were, executory contracts that are
assumed pursuant to the Plan. Charys Holding's obligations under such plans and
programs shall survive confirmation of the Plan, and shall be and shall be
deemed to be assumed by New Holdco, except for (a) executory contracts or
Benefit Plans expressly rejected pursuant to the Plan (to the extent such
rejection does not violate sections 1114 and 1129(a)(l 3) of the Bankruptcy
Code), (b) executory contracts or employee Benefit Plans that have previously
been rejected, are the subject of a motion to reject pending as of the
Confirmation Date or have been specifically waived by the beneficiaries of any
employee Benefit Plan or contract and (c) such executory contracts or employee
Benefit Plans to the extent they relate to former employees whose employment by
the Debtors terminated prior to the Commencement Date. Notwithstanding anything
to the contrary in the Plan or the Confirmation Order, no equity, stock, option
or other similar plans in effect on or prior to the Commencement Date shall be
assumed, and such plans shall be cancelled.

 
55

--------------------------------------------------------------------------------

 

G.
CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO

 
1.             Board of New Holdco
 
The initial Board of Directors of New Holdco shall consist of seven members, to
be determined by the Creditors' Committee. The initial members of the such
Board, together with biographical information, shall be set forth in the Plan
Supplement.
 
2.             Officers of New Holdco
 
The initial officers of New Holdco shall be set. forth in the Plan Supplement.
Such officers shall serve in accordance with applicable non-bankruptcy law, any
employment agreement entered into with New Holdco on or after the Effective Date
and the New Organizational Documents.
 
3.             New Employment Agreements
 
On the Effective Date, New Holdco shall enter into the New Employment
Agreements. Michael F. Oyster, the current CEO of Charys Holding will receive an
employment agreement. In addition, certain current employees (other than Mr.
Oyster) and Alec McClarty (a full-time, salary-paid director) shall be entitled
to three months severance in the event they are terminated. Michael Brenner, the
outside attorney who effectively serves as in-house counsel for Charys Holding
also is to receive three months severance pay if his services are terminated.
 
In addition, pursuant to the CTSEMSA1 Settlement Agreement, new employment and
related agreements will be entered into with certain existing officers of CTSI
and MSAI effective as of the Effective Date. Under such employment contracts,
the officers will receive the compensation and stock options in New Holdco
provided therein. Pursuant to the Cotton Settlement Agreement, certain existing
employees of Cotton will enter into a new employment agreements with Cotton
effective as of the Effective Date and will receive the compensation provided
for therein.
 
H.
CONDITIONS PRECEDENT TO EFFECTIVE DATE

 
 
1.
Conditions Precedent to Effectiveness

 
The Effective Date shall not occur and the Plan shall not become effective
unless and until the following conditions are satisfied in full or waived in
accordance with Section 10.2 of the Plan:
 
(a)           The Confirmation Order, in form and substance reasonably
acceptable to the Debtors and the Creditors' Committee, shall have been entered
and shall be in full force and effect and there shall not be a stay or
injunction in effect with respect thereto;

 
56

--------------------------------------------------------------------------------

 

(b)           All actions and all agreements, instruments or other documents
necessary to implement the terms and provisions of the Plan are effected or
executed and delivered, as applicable, in form and substance reasonably
satisfactory to the Debtors and the Creditors' Committee; and
 
(c)           All authorizations, consents and regulatory approvals, if any,
required by the Debtors in connection with the consummation of the Plan have
been obtained and have not been revoked, including, if applicable, the
expiration or termination of the notification and waiting periods applicable
under the Hart-Scott Rodino Antitrust Improvement Act of 1976, as amended, with
respect to distributions of any shares of New Equity Interests pursuant to the
Plan to any entity required to file a premerger notification and report form
thereunder;
 
(d)           New Holdco shall have been organized and the New Organizational
Documents of New Holdco required to be filed with the Secretary of State of
Delaware shall have been filed;
 
(e)           The New Employment Agreements shall have become effective;
 
(f)            The Confirmation Order shall contain a finding that the aggregate
amount of Cash necessary to satisfy Allowed Administrative Expense Claims shall
not exceed $[   ]; and
 
(g)           Holders of 90% in principal amount of the 8.75% Senior Convertible
Notes shall have voted to accept the Plan.
 
 
2.
Waiver of Conditions

 
Each of the conditions precedent in Section 10.1 of the Plan may be waived, in
whole or in part, by the Debtors with the prior consent of the Creditors'
Committee in each of their sole discretion. Any such waiver may be effected at
any time, without notice, without leave or order of the Bankruptcy Court and
must be in writing.
 
 
3.
Satisfaction of Conditions

 
In the event that one or more of the conditions specified in Section 10.1 of the
Plan have not occurred or otherwise been waived pursuant to Section 10.2 of the
Plan, within 60 days after the Confirmation Date, or such later date as may be
agreed upon by the Debtors and the Creditors' Committee, then (a) the
Confirmation Order shall be vacated, (b) no distributions under the Plan shall
be made, (c) the Debtors and all holders of Claims and interests including any
Old Equity Interests shall be restored to the status quo ante as of the day
immediately preceding the Confirmation Date as though the Confirmation Date
never occurred and (d) the Debtors' obligations with respect to Claims and
equity interests shall remain unchanged and nothing contained herein shall
constitute or be deemed a waiver or release of any Claims or equity interests by
or against the Debtors or any other Person or to prejudice in any manner the
rights of the Debtors or any Person in any further proceedings involving the
Debtors.

 
57

--------------------------------------------------------------------------------

 

I.
EFFECT OF CONFIRMATION

 
 
1.
Binding Effect

 
Subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of the Plan will bind any holder of a Claim against, or
Equity Interest in, the Debtors and such holder's respective successors and
assigns, whether or not such Claim or Equity Interest is impaired under the
Plan, whether or not such holder has accepted the Plan and whether or not such
holder is entitled to a distribution under the Plan. Additionally, subject to
the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind any holder of a 8.75% Senior Convertible Note
Claim, Mirror Note Claim, and the Indenture Trustee, and such holder's
respective successors and assigns, whether or not such Claim or Equity Interest
is impaired under the Plan, whether or not such holder has accepted the Plan and
whether or not such holder is entitled to a distribution under the Plan.
 
 
2.
Discharge of Claims and Termination of Equity Interest

 
Except as provided in the Plan, the rights afforded in and the payments and
distributions to be made under the Plan will terminate all Equity Interests and
discharge all existing debts and Claims of any kind, nature or description
whatsoever against or in the Debtors or any of their assets or properties to the
fullest extent permitted by section 1141 of the Bankruptcy Code. Except as
provided in the Plan, upon the Effective Date, all existing Claims against the
Debtors and Equity Interests will be, and will be deemed to be, discharged and
terminated, and all holders of such Claims and Equity Interests will be
precluded and enjoined from asserting against New Holdco, its successors or
assigns or any of its assets or properties, or against the Liquidating Trusts or
any of their assets or properties, any other or further Claim or Equity Interest
based upon any act or omission, transaction or other activity of any kind or
nature that occurred prior to the Effective Date, whether or not such holder has
filed a proof of Claim or proof of equity interest and whether or not the facts
or legal bases therefor were known or existed prior to the Effective Date.
 
 
3.
Discharge of Debtors

 
(a)           Upon the Effective Date, in consideration of the distributions to
be made under the Plan and except as otherwise expressly provided in the Plan,
each holder (as well as any trustees and agents on behalf of each holder) of a
Claim or Equity Interest and any Affiliate of such holder will be deemed to have
forever waived, released and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Equity Interests, rights and liabilities that arose prior to the
Effective Date. Upon the Effective Date, all such persons will be forever
precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated Equity
Interest in the Debtors.
 
(b)           In addition to the terms of (a) above, each holder of an 8.75%
Senior Convertible Note Claim, each holder of a Mirror Note Claim, and the
Indenture Trustee (as well as any trustees and agents on behalf of each holder)
and any Affiliate of such holder will be deemed to have waived, released and
discharged the Affiliated Plan Proponents from any Liens, Claims, causes of
action, rights of liabilities arising from notes issued under, and the
guarantees issued pursuant to, the Indenture. In addition, the Confirmation
Order will provide that the Indenture Trustee is authorized and directed to take
all such actions necessary to effectuate the foregoing. Upon the Effective Date,
all such persons will be forever precluded and enjoined from prosecuting or
asserting any such discharged Claim against the Affiliated Plan Proponents.

 
58

--------------------------------------------------------------------------------

 

 
4.
Injunction or Stay

 
Except as otherwise expressly provided under the Plan or in the Confirmation
Order, all Persons or entities who have held, hold or may hold Claims against or
Equity Interests in either of the Debtors and all other parties in interest,
along with their respective present and former employees, agents, officers,
directors, principals and affiliates, are permanently enjoined, from and alter
the Effective Date, from (a) commencing or continuing in any manner any action
or other proceeding of any kind on any such Claim or Equity Interest against any
of the Debtors or the Liquidating Trusts (b) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or
order against the Debtors or the Liquidating Trusts (c) creating, perfecting or
enforcing any encumbrance of any kind against the Debtors or the Liquidating
Trusts or against the property or interests in property of the Debtors or the
Liquidating Trusts, (d) asserting any right of setoff, subrogation or recoupment
of any kind against any obligation due to the Debtors or against the property or
interests in property of the Debtors or the Liquidating Trusts with respect to
such Claim or Equity Interest or (e) pursuing any claim released pursuant to
Section 11.6 of the Plan. Such injunction shall extend to any successors of the
Debtors and the Liquidating Trusts, including, without limitation, New Holdco,
and their respective properties and interests in properties.
 
 
5.
Terms of Injunction or Stay

 
Unless otherwise provided in the Confirmation Order, all injunctions or stays
arising under or entered during the Reorganization Cases under section 105 or
362 of the Bankruptcy Code, or otherwise, that are in existence on the
Confirmation Date will remain in full force and effect until the Effective Date.
 
 
6.
Injunction Against Interference with Plan of Reorganization

 
Upon the entry of the Confirmation Order, all holders of Claims and Equity
Interests and other parties in interest, along with their respective present or
former employees, agents, officers, directors, principals and affiliates shall
be enjoined from taking any actions to interfere with the implementation or
consummation of the Plan.
 
 
7.
Exculpation

 
Notwithstanding anything to the contrary contained in the Plan, as of the
Effective Date, none of the Debtors, New Holdco, the Affiliated Plan Proponents,
the Liquidating Trusts, the Creditors' Committee, the Ad Hoc Noteholders
Committee, and the Indenture Trustee, and their respective officers, directors,
members, employees, accountants, financial advisors, investment bankers, agents,
restructuring advisors and attorneys and representatives (but, in each case,
solely in their capacities as such) shall have or incur any liability for any
Claim, cause of action or other assertion of liability for any act taken or
omitted to be taken in connection with, or arising out of, the Reorganization
Cases, the formulation, dissemination, confirmation, consummation or
administration of the Plan, property to be distributed under the Plan or any
other act or omission in connection with the Reorganization Cases, the Plan,
this Disclosure Statement or any contract, instrument, document or other
agreement related thereto; provided, however, that the foregoing shall not
affect the liability of any person that otherwise would result from any such act
or omission to the extent such act or omission is determined by a Final Order to
have constituted willful misconduct or gross negligence. Any of the foregoing
Persons in all respects shall be entitled to rely upon the advice of counsel
with respect to any of the foregoing. The foregoing exculpation shall not apply
to the Non-Released Parties.

 
59

--------------------------------------------------------------------------------

 

8.             Releases
 
Effective as of the Confirmation Date but subject to the occurrence of the
Effective Date, and in consideration of the services of (a) the present and
former directors, officers, members, employees, affiliates, agents, financial
advisors, restructuring advisors, attorneys and representatives of or to the
Debtors who acted in such capacities after the Commencement Date; (b) of the
Indenture Trustee; and (c) the services of the members of the Creditors'
Committee, and their respective professionals in connection with the
Reorganization Cases; (x) the Debtors, the Affiliated Plan Proponents, and New
Holdco; (y) each holder of a Claim that votes to accept the Plan (or is deemed
to accept the Plan) and (z) to the fullest extent permissible under applicable
law, as such law may be extended or integrated after the Effective Date, each
holder of a Claim or Equity Interest that does not vote to accept the Plan,
shall release unconditionally and forever each present or former director,
officer, member, employee, affiliate, agent, financial advisor, restructuring
advisor, attorney and representative (and their respective affiliates) of the
Debtors who acted in such capacity after the Commencement Date, the Affiliated
Plan Proponents, the Indenture Trustee, the Creditors' Committee, and each of
their respective members, officers, directors, agents, financial advisors,
attorneys, employees, equity holders, parent corporations, subsidiaries,
partners, affiliates and representatives (but, in each case, solely in their
capacities as such) from any and all Claims or causes of action whatsoever in
connection with, related to, or arising out of the Reorganization Cases, the
pursuit of confirmation of the Plan, the consummation thereof, the
administration thereof or the property to be distributed thereunder; provided,
however, that the foregoing shall not operate as a waiver of or release from any
causes of action arising out of the willful misconduct or gross negligence of
any such person or entity; and provided further however, that the foregoing
release shall not apply to the Non-Released Parties.
 
 
9.
Avoidance Actions/Objections

 
Other than any releases granted under the Plan, by the Confirmation Order and by
Final Order of the Bankruptcy Court, as applicable, from and after the Effective
Date, the Liquidating Trusts, as applicable, will have the right to prosecute
any avoidance or equitable subordination or recovery actions under sections 105,
502(d), 510, 542 through 551, and 553 of the Bankruptcy Code that belong to the
Debtors or Debtors in Possession, provided however, that the Debtors shall be
deemed to have waived all causes of action including avoidance, equitable
subordination, and recovery actions against the Indenture Trustee and holders of
8.75% Senior Convertible Note Claims and Mirror Note Claims.
 
 
10.
Retention of Causes of Action/Reservation of Rights

 
(a)      Except as provided in the Plan, nothing contained in the Plan or the
Confirmation Order shall be deemed to be a waiver or the relinquishment of any
rights or causes of action that the Debtors or the Liquidating Trusts may have
or which the Liquidating Trusts may choose to assert on behalf of the respective
Debtor's estate under any provision of the Bankruptcy Code or any applicable
nonbankruptcy law, including, without limitation, (i) any and all Claims against
any person or entity, to the extent, such person or entity asserts a crossclaim,
counterclaim, and/or Claim for setoff which seeks affirmative relief against the
Debtors, the Liquidating Trusts, their officers, directors, or representatives
and (ii) the turnover of any property of the Debtors' estates.

 
60

--------------------------------------------------------------------------------

 

(b)      Nothing contained in the Plan or the Confirmation Order shall be deemed
to be a waiver or relinquishment of any claim, cause of action, right of setoff,
or other legal or equitable defense which the Debtors had immediately prior to
the Commencement Date, against or with respect to any Claim left Unimpaired by
the Plan. The Liquidating Trusts shall have, retain, reserve, and be entitled to
assert all such claims, causes of action, rights of setoff, and other legal or
equitable defenses which the Debtors had immediately prior to the Commencement
Date fully as if the Reorganization Cases had not been commenced, and all of the
Debtors' legal and equitable rights respecting any Claim left Unimpaired by the
Plan may be asserted after the Confirmation Date by the Liquidating Trusts to
the same extent as if the Reorganization Cases had not been commenced.
 
J.
MISCELLANEOUS PROVISIONS

 
 
1.
Withholding and Reporting Requirements

 
In connection with the Plan and all instruments issued and distributed in
connection with the Plan, any party issuing any instrument or making any
distribution under the Plan must comply with all applicable withholding and
reporting requirements imposed by any federal, state or local taxing authority,
and all distributions under the Plan will be subject to any such withholding or
reporting requirements. Notwithstanding the above, each holder of an Allowed
Claim that is to receive a distribution under the Plan will have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations
imposed on such holder by any governmental unit, including income, withholding
and other tax obligations, on account of such distribution. Any party issuing
any instrument or making any distribution under the Plan has the right, but not
the obligation, to not make a distribution until such holder has made
arrangements satisfactory to such issuing or disbursing party for payment of any
such tax obligations.
 
 
2.
Corporate Action

 
On the Effective Date, all matters provided for under the Plan that would
otherwise require approval of the stockholders or directors of one or more of
the Debtors shall be deemed to have occurred and shall be in effect from and
after the Effective Date pursuant to the applicable general corporation law of
the states in which the Debtors are incorporated, without any requirement of
further action by the stockholders or directors of the Debtors.
 
 
3.
Modification of Plan

 
Subject to the prior consent of the Creditors' Committee, alterations,
amendments or modifications of or to the Plan may be proposed in writing by the
Debtors at any time prior to the Confirmation Date, provided that the Plan, as
altered, amended or modified satisfies the conditions of sections 1122 and 1123
of the Bankruptcy Code and the Debtors shall have complied with section 1125 of
the Bankruptcy Code. Subject to the prior consent of the Creditors' Committee,
the Plan may be altered, amended or modified at any time after the Confirmation
Date and before substantial consummation, provided that the Plan, as altered,
amended or modified, satisfies the requirements of sections 1122 and 1123 of the
Bankruptcy Code and the Bankruptcy Court, after notice and a hearing, confirms
the Plan, as altered, amended or modified, under section 1129 of the Bankruptcy
Code and the circumstances warrant such alterations, amendments or
modifications. A holder of a Claim that has accepted the Plan shall be deemed to
have accepted the Plan, as altered, amended or modified, if the proposed
alteration, amendment or modification does not materially and adversely change
the treatment of the Claim of such holder.

 
61

--------------------------------------------------------------------------------

 

Prior to the Effective Date, the Debtors may, with the prior consent of the
Creditors' Committee, make appropriate technical adjustments and modifications
to the Plan without further order or approval of the Bankruptcy Court, provided
that such technical adjustments and modifications do not adversely affect in a
material way the treatment of holders of Claims or Equity Interests.
 
For the avoidance of doubt, the foregoing shall not effect a waiver of any
rights that any party may have with respect to modification of the Plan under
section 1127 of the Bankruptcy Code.
 
 
4.
Revocation or Withdrawal of the Plan

 
The Debtors reserve the right to revoke or withdraw the Plan, in whole or in
part, prior to the Confirmation Date. If the Debtors revoke or withdraw the Plan
in whole prior to the Confirmation Date, then the Plan shall be deemed null and
void. In such event, nothing contained therein shall constitute or be deemed a
waiver or release of any Claims or Equity Interests by or against, the Debtors
or any other person or to prejudice in any maimer the rights of the Debtors or
any person in any further proceedings involving the Debtors. The Debtors reserve
the right to withdraw the Plan with respect to either Debtor and proceed with
confirmation of the Plan with respect to the other Debtor. In such event,
nothing contained therein shall constitute or be deemed a waiver or release of
any Claims against or equity interests in the Debtor withdrawn from the Plan or
any other person or to prejudice in any manner the rights of such Debtor or any
person in any further proceedings involving such withdrawn Debtor.
 
 
5.
Plan Supplement

 
The Plan Supplement and the documents contained therein shall be in form and
substance reasonably satisfactory to the Debtors and the Creditors' Committee,
and shall be filed with the Bankruptcy Court no later than five (5) Business
Days before the deadline for voting to accept or reject the Visa,provided that
the documents included therein may thereafter be amended and supplemented prior
to execution with the consent of the Creditors' Committee, where reasonably
necessary. The Plan Supplement and the documents contained therein are
incorporated into and made a part of the Plan as if set forth in full herein.
 
 
6.
Dissolution of the Creditors' Committee

 
On the Effective Date, the Creditors' Committee will be dissolved and the
members thereof will be released and discharged of and from all further
authority, duties, responsibilities and obligations related to and arising from
and in connection with the Reorganization Cases, and the retention or employment
of the Creditors' Committee's attorneys, accountants and other agents, if any,
will terminate other than for purposes of (i) filing and prosecuting
applications for final allowances of compensation for professional services
rendered and reimbursement of expenses incurred in connection therewith, and
(ii) reviewing and objecting to the applications of other parties for the
allowance of compensation for professional services rendered and reimbursement
of expenses incurred in connection therewith,.

 
62

--------------------------------------------------------------------------------

 

 
7.
Exemption from Transfer Taxes

 
Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or
exchange of notes or equity securities under or in connection with the Plan, the
creation of any mortgage, deed of trust or other security interest, the making
or assignment of any lease or sublease or the making or delivery of any deed or
other instrument of transfer under, in furtherance of, or in connection with the
Plan, including, without limitation, the New Secured Notes and New Equity
Interests, any merger agreements or agreements of consolidation, deeds, bills of
sale or assignments executed in connection with any of the transactions
contemplated under the Plan, shall not be subject to any stamp, real estate
transfer, mortgage recording or other similar tax.
 
VII.
 
PROJECTIONS AND VALUATION ANALYSIS
 
A.
CONSOLIDATED CONDENSED PROJECTED FINANCIAL STATEMENTS

 
 
1.
Responsibility for and Purpose of the Projections

 
As a condition to confirmation of a plan, the Bankruptcy Code requires, among
other things, that the Bankruptcy Court determine that confirmation is not
likely to be followed by the liquidation or the need for further financial
reorganization of the debtor. In connection with the development of the Plan,
and for purposes of determining whether the Plan satisfies this feasibility
standard, the management of Charys Holding has analyzed the ability of New
Holdco to meet its obligations and retain sufficient liquidity and capital
resources to conduct its business.
 
 
2.
Pro Forma Financial Projections

 
The Debtors believe that the Plan meets the Bankruptcy Code's feasibility
requirement that Plan confirmation is not likely to be followed by liquidation
or the need for further financial reorganization of the Debtors or any successor
under the Plan.
 
In connection with the development of the Plan, and for the purposes of
determining whether the Plan satisfies the feasibility standard, the Debtors
analyzed the ability to satisfy financial obligations while maintaining
sufficient liquidity and capital resources. In this regard, the Debtors'
management together with their financial advisor developed and refined a
business plan and prepared financial projections for New Holdco for the three
month period ending April 30, 2009 (the "Stub Period") and for the fiscal years
ending April 30, 2010 through April 30, 2012 (collectively, the "Projections").
The Projections have been prepared on a consolidated basis. Charys does not, as
a matter of course, publish its business plans and strategies or projections or
anticipated financial position or results of operations. Accordingly, it is not
anticipated that there will be, and any obligation is disclaimed to, furnish
updated business plans or projections to holders of Claims or interests after
the Confirmation Date, or to include such information in documents, if any,
required to be filed with the Securities and Exchange Commission, or otherwise
make such information public. As of the date hereof, Charys does not have the
consolidated actual results for the year ending April 30, 2008.

 
63

--------------------------------------------------------------------------------

 

In connection with the planning and development of the Plan, the Projections
were prepared to present the anticipated impact of the Plan. The Projections
assume that the Plan will be implemented in accordance with its stated terms.
Since the Projections are based on forecasts of key economic variables such as
the demand for the services of New Holdco and its subsidiaries, the ability to
achieve certain cost reductions in an efficient maimer, and the ability to
maintain certain customers and pricing, the estimates and assumptions underlying
the Projections are inherently uncertain. Though considered reasonable by Charys
as of the date hereof, the Projections are subject to significant business,
economic and competitive uncertainties. Accordingly, such projections, estimates
and assumptions are not necessarily indicative of current values or future
performance, which may be significantly less favorable or more favorable than as
set forth. The Projections were substantially completed on or about November 20,
2008.
 
THE PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD COMPLIANCE WITH THE
GUIDELINES ESTABLISHED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS, THE PRACTICES RECOGNIZED TO BE IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, OR THE RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION REGARDING PROJECTIONS. FURTHERMORE, THE PROJECTIONS HAVE
NOT BEEN AUDITED BY INDEPENDENT ACCOUNTANTS.
 
ALTHOUGH EVERY EFFORT WAS MADE TO BE ACCURATE, THE PROJECTIONS ARE ONLY AN
ESTIMATE, AND ACTUAL RESULTS MAY VARY CONSIDERABLY FROM THE PROJECTIONS. IN
ADDITION, THE UNCERTAINTIES WHICH ARE INHERENT IN THE PROJECTIONS INCREASE FOR
LATER YEARS IN THE PROJECTION PERIOD, DUE TO INCREASED DIFFICULTY ASSOCIATED
WITH FORECASTING LEVELS OF ECONOMIC ACTIVITY AND NEW HOLDCO'S PERFORMANCE AT
MORE DISTANT POINTS IN THE FUTURE. CONSEQUENTLY, THE PROJECTED INFORMATION
INCLUDED HEREIN SHOULD NOT BE REGARDED AS A REPRESENTATION BY THE DEBTORS, THE
DEBTORS' ADVISORS, OR ANY OTHER PERSON THAT THE PROJECTED RESULTS WILL BE
ACHIEVED. THE PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD PUBLIC DISCLOSURE
OR COMPLIANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, THE PUBLISHED
GUIDELINES OF THE SECURITIES AND EXCHANGE COMMISSION OR THE AMERICAN INSTITUTE
OF CERTIFIED PUBLIC ACCOUNTANTS REGARDING PROJECTIONS OR FORECASTS. THE
PROJECTIONS HAVE NOT BEEN AUDITED OR REVIEWED BY THE DEBTORS' INDEPENDENT
CERTIFIED ACCOUNTANTS. IMPAIRED CREDITORS ARE CAUTIONED NOT TO PLACE UNDUE
RELIANCE ON THE FOLLOWING PROJECTIONS IN DETERMINING WHETHER TO VOTE TO ACCEPT
OR REJECT THE PLAN.
 
The Projections assume that (i) the Plan will be confirmed and consummated in
accordance with its terms, (ii) there will be no material change in legislation
or regulations, or the administration thereof, that will have an unexpected
effect on the operations of Charys or New Holdco, (iii) there will be no change
in generally accepted accounting principles in the United States that will have
a material effect on the reported financial results of Charys or New Holdco,
(iv) the application of Fresh Start Reporting will not materially change the
Debtors' revenue accounting procedures, and (v) there will be no material
contingent or unliquidated litigation or indemnity claims applicable to New
Holdco. To the extent that the assumptions inherent in the Projections are based
upon future business decisions and objectives, they are subject to change. In
addition, although they are presented with numerical specificity and considered
reasonable by the Debtors when taken as a whole, the assumptions and estimates
underlying the Projections are subject to significant business, economic and
competitive uncertainties and contingencies, many of which will be beyond the
control of Charys or New Holdco. Accordingly, the Projections are only an
estimate and, therefore, necessarily speculative in nature. It can be expected
that some or all of the assumptions underlying the Projections will not be
realized and that actual results will vary from the Projections, which
variations may be material and are likely to increase over time. The Projections
should therefore not be regarded as a representation by the Debtors, Charys, New
Holdco, or any other Person that the results set forth in the Projections will
be achieved. In light of the foregoing, readers are cautioned not to place undue
reliance on the Projections. The Projections should be read together with the
information, the assumptions, qualifications and footnotes to tables containing
the Projections (which include projected statements of operations, projected
balance sheets, and projected statements of cash flows) set forth herein, and
the historical consolidated financial information (including the notes and
schedules thereto).

 
64

--------------------------------------------------------------------------------

 

SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995. The Projections contain statements which constitute "forward-looking
statements" within the meaning of the Securities Act and the Securities Exchange
Act of 1934 (the "Exchange Act"), as amended by the Private Securities
Litigation Reform Act of 1995. "Forward-looking statements" in the Projections
include the intent, belief or current expectations of Charys and members of its
management team with respect to the timing of, completion of and scope of the
current restructuring, reorganization plan, strategic business plan, bank
financing, and debt and equity market conditions and the Debtors' future
liquidity, as well as the assumptions upon which such statements are based.
While Charys believes that the expectations are based on reasonable assumptions
within the bounds of their knowledge of their business and operations, parties
in interest are cautioned that any such forward-looking statements are not
guarantees of future performance, and involve risks and uncertainties, and that
actual results may differ materially from those contemplated by such
forward-looking statements. Important factors currently known to management that
could cause actual results to differ materially from those contemplated by the
forward-looking statements in the Projections include, but are not limited to,
further adverse developments with respect to Charys' liquidity position or
operations of Charys' business, adverse developments in Charys' efforts to
renegotiate its funding and adverse developments in the bank financing or public
or private markets for debt or equity securities, or adverse developments in the
timing or results of Charys' strategic business plan (including the time line to
emerge from chapter 11), the ability of Charys and/or New Holdco to retain and
attract new clients and maintain favorable vendor relationships, the difficulty
in controlling industry costs and the ability of Charys and/or New Holdco to
realize the anticipated general and administrative expense savings and overhead
reductions presently contemplated, the ability of Charys and/or New Holdco to
return its operations to profitability, the level and nature of any
restructuring and other one-time charges, the difficulty in estimating costs
relating to exiting certain markets and consolidating and closing certain
operations, and the possible negative effects of a change in applicable
legislation.

 
65

--------------------------------------------------------------------------------

 
 

 
3.
Summary of Significant Assumptions

 
Fresh Start Accounting. The Projections assume an Effective Date of January 31,
2009, and the estimated impact of Fresh Start Accounting has been applied for
periods after the Effective Date. Fresh Start Accounting principles are
contained in the American Institute of Certified Public Accountants Statement of
Position 90-7, "Financial Reporting by Entities in Reorganization Under the
Bankruptcy Code." Adoption of Fresh Start Accounting requires the determination
of the reorganization value of the entity that emerges from bankruptcy.
Reorganization value generally approximates fair value of the entity before
considering long term liabilities. The actual impact of Fresh Start Accounting
will be determined after Charys emerges from bankruptcy, and this may differ,
potentially by material amounts from the estimated impact assumed herein.
 
The following table represents Charys Holding's estimation of the balance sheet
at the Effective Date.

 
IN THOUSANDS as of January 31, 2009
 
Before debt restructuring and fresh start
   
Debt restructuring
   
Fresh start
   
After debt restructuring and fresh start
                           
Assets:
                       
Current Assets:
                       
Cash and cash equivalents
  $ 17,934     $ (6,461 )   $       $ 11,473  
Accounts receivable - net
    41,926                       41,926  
Inventory - net
    484                       484  
Net intercompany balance
    174,516       (174,516 )                
Prepaid expenses
    1,320       (448 )             872  
Total current assets
    236,180       (181,425 )  
-
      64,756                                    
Properly, plant & equipment - net
    4,977                       4,977  
Other intangibles - net
    153,164               (153.164 )  
_
 
Reorganization value in excess of recorded amounts
                    42,823       42.823  
Other assets
    (1,465 )     1,482               17                                    
Total assets
  $ 392,858     $ (179,943 )   $ (110,341 )   $ 102,572                        
           
Liabilities and stockholder (deficit) equity:
                               
Current liabilities:
                               
Accounts payable - trade & other
    8,010       -       -       8,010  
Revolving cash flow facility
    11,914                       11,914  
Accrued sales tax
    1,414       -               1,414  
Billings in excess of cost
    252               -       252  
Other current liabilities
    13,512       (6,461 )     -       7,051  
Total current liabilities
    35,102       (6,461 )     -       28,641                                    
Long term debt:'
                               
Vehicle/capital leases
    1,831               -       1,831  
Term Debt
    1,657       (1,657 )     -          
Unsecured notes payable - unrelated parties
    315,508       (295,508 )             20,000  
Unsecured notes payable - related parties
    17,404       (17,404 )     -       -                                    
Total stockholder's (deficit) equity
    21,364       141,087       (110,341 )     62,100                            
       
Total liabilities and stockholder (deficit) equity
  $ 392,856     $ 
(179,943)
    $ (110,341 )   $ 102,572  

* Long term debt not bean adjusted to reflect The current portion of the
outstanding amounts payable
 
 
4.
Business Strategy of New Holdco

 
Management has reviewed each of the subsidiaries currently owned by Charys
Holding and has determined that certain subsidiaries should be discontinued in
connection with the implementation of the Plan. Such determinations were made
based on, among other things, management's estimates of potential revenues and
EBITDA for each of the subsidiaries, the competitive nature and current trends
in each of the markets in which the subsidiaries operate and the operating
profiles of each of the subsidiaries. Based on management's analysis, the
following subsidiaries are expected to continue to operate as part of the
reorganized entity: Cotton, CTSI, MSAI, and LFC.

 
66

--------------------------------------------------------------------------------

 

Management anticipates at the Effective Date that Cotton, CTSI, MSAI and LFC
will each operate as separate entities with their own management teams. Charys
Holding management continues, however, to review the operations of each of these
subsidiaries and may determine that the consolidation of certain operations will
maximize the value of these subsidiaries. Management's estimates do not include
any potential upside from the consolidation of any of the operations of the
subsidiaries.
 
The assets of all of the other subsidiaries are anticipated to be liquidated.
 
 
5.
Income Statement Assumptions

 
 
(a)
Revenues

 
The Projections for revenues from 2009 through 2011 show a decrease in full year
revenues from $191.7 million in 2009 to $123.8 million in 2011. The Projections
for fiscal year 2009 include significant revenue generated by unusual hurricane
related activity experienced during this year. Additionally, fiscal year 2010
includes residual revenues resulting from construction contracts related to this
activity initiated but not completed in fiscal year 2009. Fiscal years 2011 and
2012 do not include any impact from similar unusual storm activity.
 
In the Remediation Business, the focus will continue to be on development of the
commercial construction business. Fiscal year 2009 and 2010 construction results
include a significant amount of storm related activity, with revenues projected
to be $53.1 million and $56.0 million, respectively. The Company assumes a
return to its normal baseline construction business in 2011, with revenues
projected to be $32,7 million versus a non-storm baseline in 2008 of $27.1
million. Cotton anticipates that it will achieve this baseline growth through an
increase in its ability to receive bonding commitments for large construction
contracts of publicly owned property. Cotton also anticipates expanding its
construction licenses into states in which it is currently restricted from doing
business due to the chapter 11 filing. In the traditional remediation business,
Cotton projects that its revenues will decrease from $92.3 million in fiscal
year 2009 to $36.0 million in fiscal year 2011. This decrease is due to fact
that significant unusual storm related activity was experienced in fiscal year
2009 and is not assumed in fiscal years 2010 and 2011. Cotton does anticipate,
however, growth in its traditional day-to-day remediation business, which
generated non-storm related revenues of $ 18.1 million in 2008.
 
In the Telecommunications Business, Charys Holding has made the following
assumptions:
 
CTSI - Revenues are projected to increase from $29.5 million in fiscal year 2009
to $35.6 million in fiscal year 2011. CTSI anticipates that two of its lines of
business should continue to create revenue growth. First, it estimates that its
raw land development revenues will increase from $14.4 million in fiscal year
2009 to $17.4 million in fiscal year 2011 as AT&T and Verizon evaluate their
next generation services strategy and determine which markets are underserved
for wireless services and require upgrades. During fiscal year 2009, CTSI has
begun developing 3G capable cell-tower sites for one large customer in certain
locations in the Mississippi and Louisiana markets. Second, CTSI anticipates a
continued growth in generator installations, as wireless providers like AT&T and
Verizon continue to make their cell sites self sufficient. CTSI anticipates this
revenue stream to increase from $9.5 million in fiscal year 2009 to $11. .5
million in fiscal year 2011.

 
67

--------------------------------------------------------------------------------

 

MSAI - Revenues are anticipated to grow from $7.3 million in fiscal year 2009 to
$9.0 million in fiscal year 2011. The primary driver of this growth is the
projected development of the relationship with its primary customer outside of
the Louisiana market in which MSAI has traditionally worked. This growth should
be facilitated by the successful bid by this customer for a major project in the
Midwest. MSAI anticipates revenues increasing with respect to this customer from
$5.0 million in fiscal year 2009 to $6.0 million in fiscal year 2011, MSAI also
anticipates further developing its relationship with its second largest
customer, with revenues with respect to this customer projected to increase from
$1.3 million in fiscal year 2009 to $1.8 million in fiscal year 2011.
 
LFC - LFC's revenues are anticipated to increase approximately 5% annually. This
growth is expected to come from the continued expansion of its construction
materials testing services. LFC's plans include opening an office and expanding
its services to the Dallas market. LFC will continue to evaluate other markets
for the possibility of future expansion of its services,
 
 
(b)
Operating Expenses

 
Sales and Administrative Costs - The Debtors anticipate a significant reduction
in the costs ofthe operation of New Holdco due to a number of factors. It is
expected that the number of employees will be reduced from eleven to five, with
significant salary expenses eliminated as part of the plan. New Holdco also
expects that the cost of auditing and accounting functions will be reduced due
to the conversion from a public entity to a private one. The Debtors estimate
that $3.0 million-$4.0 million may be saved on sales and administrative costs
based on these changes.
 
 
(c)
Interest Expense

 
Interest expense in the accompanying Projections has been calculated using a 12%
interest rate for the revolving credit facilities at the subsidiary level. The
interest on the second lien debt, at New Holdco is calculated using a 12% and
15% interest rate respectively.
 
 
(d)
Taxes

 
Charys Holding anticipates that New Holdco will not have the ability to utilize
any significant amount of NOLs to offset future taxable income. See article XII
for further details.
 
Below is management's estimates for the Income Statement for the three month
period ending April 30, 2009 and for the full fiscal years ending April 30, 2010
through April 30, 2012.
 
 
68

--------------------------------------------------------------------------------

 


IN THOUSANDS
 
3 Months
   
12 Months
   
12 Months
   
12 Months
 
For the periods ended April 30,
 
Feb 2009 -April 2009
   
FY 2010
   
FY 2011
   
FY 2012
                           
Net sales
  $ 26,782     $ 140,204     $ 123,754     $ 129,144  
Cost of goods sold
    17,350       90,691       76,471       79,643  
Gross profit
    9,432       49,613       47,283       49,501                                
   
Selling
    1,185       5,339       4,965       5,131  
General and administrative
    4,847       20,714       20,830       21,480  
Other expense
    5.229       3,613       1,598       1,695  
Depreciation and amortization
    968       820       769       723  
Operating income
    (2,797 )     19,027       19,121       20,472                              
     
Interest Expense
    970       3,831       3,747       3,747  
Income from operations before income tax
    (3,767 )     15,196       15,374       16,726                              
     
Income Tax (@39%)*
    (1,469 )     5,926       5,996       6,523                                  
 
Net Income
  $ (2,298 )   $ 9,270     $ 9,378     $ 10,202                                
   
Adjusted EBITDA Reconciliation
                               
Earnings before interest and taxes
  $ (2.797 )   $ 19,027     $ 19,121     $ 20,472  
Other expenses (Including MIP)
    5,229       3,613       1,598       1,695  
Depreciation and amortization
    254       020       769       723  
Adjusted EBITDA
  $ 2,686     $ 23,460     $ 21,488     $ 22,890  

* Estimated combined effective Federal, Texas, Louisiana and Georgia state tax
rates


 
6.
Balance Sheet Assumptions



 
(a)
Capital Expenditures



Capital expenditures are anticipated to be minimal for the period between 2010
and 2011, with an estimated amount of $0.5 million per year,


 
(b)
Working Capital



Trade receivables, inventory and accounts payable levels are projected to be
maintained at relatively consistent levels during the 2009-2011 projection
periods. Trade receivables are forecasted at a level of 68-144 days. Trade
payables are forecasted at a level between 29-40 days. Trade payables are
expected to maintain at historical levels due to the fact that the subsidiaries
were not part of the chapter 11 cases.


Below is management's estimates for the Balance Sheet for the fiscal years
ending April 30, 2009 through April 30, 2012:


 
69

--------------------------------------------------------------------------------

 
 
IN THOUSANDS
                       
For period ending April 30,
 
2009
   
2010
   
2011
   
2012
                           
Assets:
                       
Current Assets:
                       
Cash and cash equivalents
  $ 8,390     $ 13,599     $ 25,255     $ 34,961  
Accounts receivable-net
    31,615       29,082       30,869       32,248  
Inventory - net
    738       799       775       751  
Prepaid expenses
    831       835       835       835  
Total current assets
    41,574       44,315       57,734       68,795                              
     
Property, plant & equipment - net
    4,868       4,629       4,439       4,248  
Reorganization value in excess of recorded amounts
    42,823       42,823       42,823       42,823  
Other assets
    17       17       17       16                                    
Total assets
  $ 89,282     $ 91,784     $ 105,013     $ 115,882                            
       
Liabilities and stockholders' equity:
                               
Current liabilities:
                               
Accounts payable-trades other
    6,630       6,953       6,999       7,063  
Revolving cash flow facility
    8,904       4,342       8,030       8,030  
Accrued sales tax
    1,414       1,415       1,415       1,415  
Billings in excess of cost
    317       341       368       397  
Other current liabilities
    7,723       6,188       6,508       6,835  
Total current liabilities
    24,888       19,239       23,320       23,740                              
     
Long term debt:
                               
Vehicle/capital leases
    1,820       1,753       1,719       1,698  
Unsecured notes payable - unrelated parties
    20,000       20,000       20,000       20,000                              
     
Total stockholders' equity
    42,574       50,792       59,974       70,444                              
     
Total liabilities and stockholders' equity
  $ 89,282     $ 91,784     $ 105,013     $ 115,882  

* Long term debt has not been adjusted to reflect the current portion of the
outstanding amounts payable. Additionally amounts do not reflect debt inductions
from excess cash that would likely occur if projected results are achieved.


B.
VALUATION



In connection with certain matters relating to the Plan, the Debtors directed
AlixPartners to prepare a valuation analysis of the anticipated on-going
businesses of the Debtors. The valuation analysis was prepared by AlixPartners
based on the Projections and financial and market conditions prevailing as of
November 20, 2008.


In preparing its analysis, AlixPartners has, among other things: (i) reviewed
certain internal financial and operating data of Charys; (ii) discussed with
certain senior executives the current operations and prospects of Charys; (iii)
reviewed certain operating and financial forecasts prepared by Charys, including
the Projections; (iv) discussed with certain senior executives of Charys key
assumptions related to the Projections; (v) prepared discounted cash flow
analyses based on the Projections, utilizing various discount rates and terminal
value multiples; (vi) considered the prevailing trading multiples of certain
publicly-traded companies in businesses reasonably comparable to the operating
businesses of Charys; (vii) considered the transaction multiples of acquisitions
involving companies in businesses reasonably comparable to the operating
businesses of Charys; and (viii) considered such other analyses as AlixPartners
deemed appropriate and necessary under the circumstances,


AlixPartners relied upon and assumed, without independent verification, the
accuracy and completeness of the financial and other information provided to or
discussed with it by Charys or obtained it from public sources. AlixPartners has
not audited, reviewed or compiled the accompanying information in accordance
with Generally Accepted Auditing Standards, or otherwise. With respect to all
projections furnished to it, AlixPartners has relied on representations that
they were reasonably prepared on bases reflecting the best currently available
estimates and judgments of the senior management of Charys as to the expected
future performance of New Holdco. AlixPartners has not assumed any
responsibility for the independent verification of any such information,
including, without limitation, the Projections, and has further relied upon the
assurances of the senior management of Charys that they are unaware of any facts
that would make the information and Projections incomplete or misleading.


 
70

--------------------------------------------------------------------------------

 


In addition to the foregoing, AlixPartners relied upon the following assumptions
in arriving at its estimated valuation: (i) the Effective Date occurs on or
about January 31, 2009; (ii) Charys Holding is able to recapitalize as New
Holdco and has adequate liquidity as of the Effective Date; (iii) the Debtors
are able to implement the Plan in the maimer described herein; (iv) the pro
forma debt levels of New Holdco, net of cash and cash equivalents, would be
approximately $34 million immediately following the Effective Date; (v) New
Holdco will not have significant NOLs available to offset future taxable income
as of the Effective Date; and (vi) general financial and market conditions as of
the Effective Date will not differ materially from the conditions prevailing as
of the date hereof.


AlixPartners has employed generally accepted valuation techniques in estimating
the reorganization value of New Holdco, AlixPartners primarily relied on a
Discounted Cash Flow ("DCF") analysis to value New Holdco's subsidiaries, but
utilized a comparable public company analysis to verify its findings. These
valuation methodologies reflect both the market's current view of New Holdco's
business plan and operations, as well as longer term focus on the intrinsic
value of the cash flow projections in the New Holdco's business plan.


 
1.
DCF Analysis



A DCF valuation was the primary methodology used to determine the reorganization
value of New Holdco. The discounted cash flow of an enterprise represents the
present value of unleveraged, after-tax cash flows available to all providers of
capital using an appropriate set of discount rates. The DCF approach takes into
account the projected operating cash flows of the subject company by using
company projections as the basis for the financial model. The underlying concept
of the DCF approach is that debt-free, after-tax cash flows are estimated for a
projection period and a terminal value is estimated to determine the going
concern value of the subject company from the end of the projection period
forward. These cash flows are then discounted at an appropriate weighted average
cost of capital, which is determined by referring to, among other things, the
average cost of debt and equity for the other participants throughout the
industry.


 
2.
Comparable Public Company Analysis



AlixPartners also utilized a Comparable Public Company Analysis to verify its
findings. In a Comparable Public Company Analysis, a subject company is valued
by comparing it with publicly held companies in reasonably similar lines of
business. The comparable public companies are chosen based on, among other
attributes, their similarity to the subject company's size, profitability and
market presence. The price that an investor is willing to pay in the public
markets for each company's publicly traded securities represents that company's
current and future prospects as well as the rate of return required on the
investment.


In selecting comparable public companies, AlixPartners considered factors such
as the focus of the comparable companies' businesses as well as such companies'
current and projected operating performance. Numerous financial multiples and
ratios were developed to measure each company's valuation and relative
performance. Some of the specific analyses entailed comparing the enterprise
value (defined as market value of equity plus market value of debt, book value
of preferred stock and minority interest minus excess cash) for each of the
comparable public companies to their projected revenue and EBITDA. These
multiples were calculated on or around the date hereof and were then applied to
the Debtors' financial projections to determine the range of enterprise value
and equity value using this methodology.


 
71

--------------------------------------------------------------------------------

 


As a result of such analyses, review, discussions, considerations and
assumptions, AlixPartners provided to the Debtors an estimate that the total
enterprise value ("TEV") on a "reorganization value" basis of New Holdco is a
range of approximately $72 million to $119 million with a utilized value of $86
million based on the DCF analysis (the "TEV Range"). AlixPartners reduced such
utilized TEV estimate by the estimated pro forma net debt levels of New Holdco
of $34 million, in order to calculate the implied reorganized equity value of
New Holdco. Accordingly, AlixPartners estimates that New Holdco's mid-point
total reorganized equity value is $52 million.


Management's projections, and accordingly this valuation, reflect the impact of
unusual storm related activity which has driven a significant increase in
Cotton's actual revenues for fiscal year 2009 and its projected revenues for
fiscal year 2010. The projections and valuation do not reflect any incremental
revenue that could result from additional unusual storm related events in fiscal
year 2011 or thereafter. If such unusual storm related activity was assumed in
perpetuity, the potential increase in enterprise value could range from $20 to
$25 million.


The above estimated range of values represents a hypothetical value that
reflects the estimated intrinsic value of the New Holdco derived through the
application of various valuation methodologies. The equity value ascribed in
AlixPartners' analysis does not purport to be an estimate of a
post-reorganization trading value. To the extent a market can be found for the
New Holdco's equity securities, trading values may be materially different from
the implied equity value ranges associated with AlixPartners' valuation
analysis. AlixPartners' reorganization value estimate is based on economic,
market, financial and other conditions as they exist, and on the information
made available to AlixPartners as of November 20, 2008. It should be understood
that, although subsequent developments may affect AlixPartners' conclusions,
AlixPartners does not have any obligation to update, revise or reaffirm its
estimate.


The summary set forth above does not purport to be a complete description of the
analyses performed by AlixPartners. The preparation of a valuation estimate
involves various determinations as to the most appropriate and relevant methods
of financial analysis and the application of these methods in the particular
circumstances and, therefore, such an estimate is not readily susceptible to
summary description. The value of an operating business is subject to
uncertainties and contingencies that are difficult to predict and will fluctuate
with changes in factors affecting the financial results, financial condition and
prospects of such a business. As a result, the estimate of implied equity value
set forth herein is not necessarily indicative of actual outcomes, which may be
significantly more or less favorable than those set forth herein. In addition,
estimates of implied equity value do not purport to be appraisals, nor do they
necessarily reflect the values that might be realized if assets were sold. The
estimates prepared by AlixPartners assume that New Holdco and its subsidiaries
will continue as the owners and operators of their businesses and assets.
Depending on the results of such operations or changes in the financial markets,
actual total enterprise value and actual equity value may differ significantly
from AlixPartners' valuation analysis set forth herein.


 
72

--------------------------------------------------------------------------------

 
 
Reorganization Value
$86 million
Less Net Debt
$34 million
New Equity Value
$52 million

 
VIII.


CERTAIN FACTORS AFFECTING THE DEBTORS


A.
CERTAIN BANKRUPTCY LAW CONSIDERATIONS



 
1.
Risk of Non-Confirmation of the Plan of Reorganization



Although the Plan Proponents believe that the Plan will satisfy all requirements
necessary for confirmation by the Bankruptcy Court, there can be no assurance
that the Bankruptcy Court will reach the same conclusion or that modifications
of the Plan will not be required for confirmation or that such modifications
would not necessitate resolicitation of votes.


 
2.
Non-Consensual Confirmation



In the event any impaired class of claims or equity interests does not accept a
plan of reorganization, a bankruptcy court may nevertheless confirm such plan at
the proponent's request if at least one impaired class has accepted the plan
(with such acceptance being determined without including the vote of any
"insider" in such class), and as to each impaired class that has not accepted
the plan, the bankruptcy court determines that the plan "does not discriminate
unfairly" and is "fair and equitable" with respect to the dissenting impaired
Classes. See section IX.B.(2) below, entitled "CONFIRMATION OF THE PLAN OF
REORGANIZATION; Requirements for Confirmation of the Plan of Reorganization;
Requirements of Section 1129(b) of the Bankruptcy Code." Because Charys Holding
Class 9 (Charys Holding Subordinated Debt Claims), Charys Holding Class 10
(Charys Holding Securities Claims), Charys Holding Class 11 (Charys Holding
Equity Interests), C&B Class 4B (C&B 8.75% Senior Convertible Note Claims), C&B
Class 5 (C&B Securities Claims) and C&B Class 6 (C&B Equity Interests) are
deemed to reject the Plan, these requirements must be satisfied with respect
such Classes. The Debtors believe that the Plan satisfies these requirements.


 
3.
Risk of Non-Occurrence of the Effective Date



Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date, there can be no assurance as to such timing. Moreover, if
each of the conditions to consummation and the occurrence of the Effective Date
has not been satisfied or duly waived on or before 60 days after the
Confirmation Date, or such later date as may be consented to by the parties, the
Bankruptcy Court may vacate, the Confirmation Order, in which event the Plan
would be deemed null and void.


 
73

--------------------------------------------------------------------------------

 


B.
ADDITIONAL FACTORS TO BE CONSIDERED



 
1.
The Plan Proponents Have No Duty to Update



The statements contained in this Disclosure Statement are made by the Plan
Proponents as of the date hereof, unless otherwise specified herein, and the
delivery of this Disclosure Statement after that date does not imply that there
has been no change in the information set forth herein since that date. The Plan
Proponents have no duty to update this Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.


 
2.
No Representations Outside This Disclosure Statement Are Authorized



No representations concerning or related to the Plan Proponents, the Chapter 11
Cases, or the Plan are authorized by the Bankruptcy Court or the Bankruptcy
Code, other than as set forth in this Disclosure Statement. Any representations
or inducements made to secure your acceptance or rejection of the Plan that are
other than as contained in, or included with, this Disclosure Statement should
not be relied upon by you in arriving at your decision.


 
3.
Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary



Certain of the information contained in this Disclosure Statement is, by nature,
forward looking, and contains estimates and assumptions which might ultimately
prove to be incorrect, and contains projections which may be materially
different from actual future experiences. There are uncertainties associated
with any projections and estimates, and they should not be considered assurances
or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.


 
4.
No Legal or Tax Advice Is Provided to You by This Disclosure Statement



The contents of this Disclosure Statement should not be construed as legal,
business or tax advice. Each creditor or Equity Interest holder should consult
his, her, or its own legal counsel and accountant as to legal, tax and other
matters concerning his, her, or its Claim or Equity Interest.


This Disclosure Statement is not legal advice to you. This Disclosure Statement
may not be relied upon for any purpose other than to determine how to vote on
the Plan or object to confirmation of the Plan.


 
5.
No Admission Made



Nothing contained herein shall constitute an admission of, or be deemed evidence
of, the tax or other legal effects of the Plan on the Plan Proponents or on
holders of Claims or Equity Interests,


 
6.
Business Factors and Competitive Conditions



(a)            General Economic Conditions. The financial projections contained
in this Disclosure Statement, assume, among other things, that the general
economic conditions of the United States economy will be stable over the next
several years. The stability of economic conditions is subject to many factors
outside the Plan Proponents' control, including interest rates, inflation,
unemployment rates, consumer spending, war, terrorism and other such factors.
Any one of these or other economic factors could have a significant impact on
the operating performance of New Holdco and its subsidiaries.


 
74

--------------------------------------------------------------------------------

 


(b)            Business Factors. The Plan Proponents believe that New Holdco and
its subsidiaries will succeed in implementing and executing their business plan.
However, there are risks that this will not be achieved. In such event, New
Holdco may be forced to sell all or parts of its business, develop and implement
further restructuring plans not contemplated in the projections or become
subject to further insolvency proceedings. In the event of further
restructurings or insolvency proceedings, the equity interests in New Holdco
could be substantially diluted or even cancelled.


(c)            Competitive Conditions. Both the remediation and reconstruction
and telecommunications industries are highly competitive.


(d)            Reliance on Key Customer. Certain of the Charys entities are
reliant on one key customer that provides the majority of that subsidiary's
revenue. Although Charys believes each such entity's relationship with that
customer is strong, if a key customer were to breach or terminate its contracts
with the relevant entity, such action likely would have a serious deleterious
effect on the entity's business. Additionally, certain key customers are, in
turn, reliant on their own key customers and if such relationships were to
change, it could have a serious deleterious effect on the entity's business.


(e)            Reliance on Key Personnel. A critical asset of Charys is their
personnel at their operating subsidiaries, who have the ability to leave Charys
and deprive Charys of the manpower essential for performance of Charys'
businesses. Charys operates a business that is highly dependent on its clients'
beliefs that these subsidiaries will perform tasks of the highest standards over
an extended period of time. Deterioration of Charys' business, or loss of a
significant number of personnel, will have a material adverse effect on New
Holdco and may threaten its ability to survive as a going concern.


The success of the restructuring process is dependent in part on the ability to
retain and motivate officers and employees. There can be no assurance that New
Holdco will be able to retain or employ qualified management and personnel.
While it is contemplated that the Affiliated Plan Proponents will enter into
employment agreements with certain members of their senior management, should
any of these persons be unable or unwilling to continue their employment, the
business prospects of New Holdco could be materially and adversely affected.


(f)             Customers. The Plan Proponents believe that the majority of
their client relationships are strong. However, if the Plan Proponents' clients
delay or stop paying the Plan Proponents for services performed, assert:
unauthorized or inappropriate deductions against payments due to the Plan
Proponents, or refuse to continue to do business with the Plan Proponents on
customary, ordinary course, or continuing terms, the Plan Proponents and New
Holdco may be harmed. Additionally, the loss of a key client could have a
material adverse impact on operating performance.


(g)            Other Factors. Other factors that holders of Claims should
consider are potential regulatory and legal developments that may impact the
Plan Proponents and New Holdco. Although these and other such factors are beyond
the Plan Proponents' and New Holdco's control and cannot be determined in
advance, they could have a significant impact on the operating performance of
New Holdco and its subsidiaries.


 
75

--------------------------------------------------------------------------------

 


 
7.
Access to Financing and Trade Terms



The Plan Proponents' operations are dependent on the availability and cost of
working capital financing and trade terms provided by vendors and may be
adversely affected by any shortage or increased cost of such financing and trade
vendor support. The Plan Proponents' operations have been financed from
operating cash flow, the use of cash collateral, and borrowings from credit
facilities maintained by the Affiliated Plan Proponents. The Affiliated Plan
Proponents believe that substantially all of their needs for funds necessary to
consummate the Plan and for post-Effective Date working capital financing will
be met by projected operating cash flow, a new "exit" financing agreement, and
trade terms supplied by vendors. However, if New Holdco requires working capital
and trade financing greater than that provided by such sources, it may be
required either to (i) obtain other sources of financing or (ii) curtail its
operations,


No assurance can be given, however, that any additional financing will be
available, if at all, on terms that are favorable or acceptable to New Holdco.
The Plan Proponents believe that it is important to their going-forward business
plan that their performance meet projected results in order to ensure continued
support from vendors.


 
8.
Variances from Projections



The fundamental premise of the Plan is the deleveraging of the Plan Proponents
and the implementation and realization of the Plan Proponents' business plan, as
reflected in the projections contained in this Disclosure Statement. The
projections reflect numerous assumptions concerning the anticipated future
performance of New Holdco, some of which may not materialize. Such assumptions
include, among other items, assumptions concerning the general economy, the
ability to make necessary capital expenditures, the ability to establish market
strength, consumer purchasing trends and preferences, and the ability to
stabilize and grow the company's sales base and control future operating
expenses. The Plan Proponents believe that the assumptions underlying the
projections are reasonable. However, unanticipated events and circumstances
occurring subsequent to the preparation of the projections may affect the actual
financial results of New Holdco and it subsidiaries. Therefore, the actual
results achieved throughout the periods covered by the projections necessarily
will vary from the projected results, and such variations may be material and
adverse.


C.
CERTAIN TAX MATTERS



For a summary of certain federal income tax consequences of the Plan to holders
of Claims and to the Debtors, see Section XII below, entitled "CERTAIN FEDERAL
INCOME TAX CONSEQUENCES OF THE PLAN."


 
76

--------------------------------------------------------------------------------

 


IX.


CONFIRMATION OF THE PLAN OF REORGANIZATION


A.
CONFIRMATION HEARING



Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after
appropriate notice, to hold a hearing on confirmation of a plan of
reorganization. As set forth in the Disclosure Statement Order, the Bankruptcy
Court has scheduled the confirmation hearing for [           , 2009]. The
confirmation hearing may be adjourned from time to time by the Bankruptcy Court
without further notice except for an announcement of the adjourned date made at
me confirmation hearing or any subsequent adjourned confirmation hearing.


Any objection to confirmation of the Plan must be in writing, must conform to
the Bankruptcy Rules, must set forth the name of the objector, the nature and
amount of Claims or interests held or asserted by the objector against the
Debtors' estate(s) or property, the basis for the objection and the specific
grounds therefor, and must be filed with the Bankruptcy Court, with a copy to
Chambers, together with proof of service thereof, and served upon (i) co-counsel
for the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New
York 10153 (Attn: Stephen Karotkin, Esq.), (ii) co-counsel for the Debtors,
Richards, Layton & Finger, P.A., One Rodney Square, 920 North King Street,
Wilmington Delaware 19801 (Attn: Mark D. Collins, Esq.), (iii) co-counsel to the
Creditors' Committee, Milbank, Tweed, Hadley & McCloy LLP, One Chase Manhattan
Plaza, New York, New York 10005 (Attn: Matthew S. Barr, Esq.), (iv) co- counsel
to the Creditors' Committee, Morris, Nichols, Arsht & Tunnell LLP, 1201 North
Market Street, 18th Floor, P.O. Box 1347, Wilmington, Delaware 1.9899, Attn:
Gregory W. Werkheiser, Esq.), (v) the United States Trustee for the District of
Delaware, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801
(Attn: Mark Kenney, Esq.), so as to be received no later than 4:00 p.m.
(prevailing Eastern Time) on [_____], 2008.


Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.
UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE BANKRUPTCY COURT.


B.
REQUIREMENTS FOR CONFIRMATION OF THE PLAN OF REORGANIZATION



 
1.
Requirements of Section 1129(a) of the Bankruptcy Code



(a)           General Requirements. At the confirmation hearing, the Bankruptcy
Court will determine whether the following confirmation requirements specified
in section 1129 of the Bankruptcy Code have been satisfied:


(1)            The Plan complies with the applicable provisions of the
Bankruptcy Code.


(2)            The Debtors have complied with the applicable provisions of the
Bankruptcy Code.


(3)            The Plan has been proposed in good faith and not by any means
proscribed by law,


 
77

--------------------------------------------------------------------------------

 


(4)            Any payment made or promised by the Debtors or by a Person
issuing securities or acquiring property under the Plan for services or for
costs and expenses in, or in connection with, the chapter 11 cases, or in
connection with the Plan and incident to the chapter 11 cases, has been
disclosed to the Bankruptcy Court, and any such payment made before confirmation
of the Plan is reasonable, or if such payment is to be fixed after confirmation
of the Plan, such payment is subject to the approval of the Bankruptcy Court as
reasonable.


(5)            The Debtors have disclosed the identity and affiliations of any
individual proposed to serve, after confirmation of the Plan, as a director or
officer of the Debtors, an affiliate of the Debtors participating in a Plan with
the Debtors, or a successor to the Debtors under the Plan, and the appointment
to, or continuance in, such office of such individual is consistent with the
interests of creditors and equity holders and with public policy, and the
Debtors have disclosed the identity of any insider that will be employed or
retained by the Debtors, and the nature of any compensation for such insider.


(6)            With respect to each class of claims or equity interests, each
holder of an impaired claim or impaired equity interest either has accepted the
Plan or will receive or retain under the Plan on account of such holder's claim
or equity interest, property of a value, as of the Effective Date, that is not
less than the amount such holder would receive or retain if the Debtors were
liquidated on the Effective Date under chapter 7 of the Bankruptcy Code. See
discussion of "Best Interests Test" below.


(7)            Except to the extent the Plan meets the requirements of section
1129(b) of the Bankruptcy Code (discussed below), each class of claims or equity
interests has either accepted the Plan or is not impaired under the Plan.


(8)            Except to the extent that the holder of a particular claim has
agreed to a different treatment of such claim, the Plan provides that
administrative expenses and priority claims other than priority tax claims will
be paid in full on the Effective Date and that priority tax claims will receive
on account of such claims installment payments in cash, over a period not
exceeding five years after the Commencement Date, of a value, as of the
Effective Date, equal to the allowed amount of such claims, and in a manner not
less favorable than the most favored nonpriority unsecured claim provided for by
the Plan.


(9)            At least one class of impaired claims has accepted the Plan,
determined without including any acceptance of the Plan by any insider holding a
claim in such class.


(10)          Confirmation of the Plan is not likely to be followed by the
liquidation or the need for farther financial reorganization of the Debtors or
any successor to the Debtors under the Plan, unless such liquidation or
reorganization is proposed in the Plan. See discussion of "Feasibility" below.


(11)          The Plan provides for the continuation after the Effective Date of
payment of all "retiree benefits" (as defined in section 1114 of the Bankruptcy
Code), at the level established pursuant to subsection 1114(e)(1)(B) or 1114(g)
of  the Bankruptcy Code at any time prior to confirmation of the Plan, for the
duration of the period the Debtors have obligated themselves to provide such
benefits, if any.


 
78

--------------------------------------------------------------------------------

 


(b)            Best Interests Test. As described above, the Bankruptcy Code
requires that each holder of an impaired claim or equity interest either (i)
accepts the Plan or (ii) receives or retains under the Plan property of a value,
as of the Effective Date, that is not less than the value such holder would
receive or retain if the Debtors were liquidated under chapter 7 of the
Bankruptcy Code on the Effective Date.


The first step in meeting this test is to determine the dollar amount that would
be generated from the liquidation of the Debtors' assets and properties in the
context of a chapter 7 liquidation case. The gross amount of Cash available
would be the sum of the proceeds from the disposition of the Debtors' assets and
the Cash held by the Debtors at the time of the commencement of the chapter 7
case. The next step, is to reduce that total by the amount of any claims secured
by such assets, the costs and expenses of the liquidation, and such additional
administrative expenses and priority claims that may result from the termination
of the Debtors' business and the use of chapter 7 for the purposes of
liquidation. Any remaining net Cash would be allocated to creditors and
shareholders in strict priority in accordance with section 726 of the Bankruptcy
Code (see discussion below). Finally, taking into account the time necessary to
accomplish the liquidation, the present value of such allocations may be
compared to the value of the property that is proposed to be distributed under
the Plan on the Effective Date.


The Debtors' costs of liquidation under chapter 7 would include the fees payable
to a chapter 7 trustee in bankruptcy, as well as those that might be payable to
attorneys and other professionals that such a trustee may engage, plus any
unpaid expenses incurred by the Debtors during the chapter 11 case and allowed
in the chapter 7 case, such as compensation for attorneys, financial advisors,
appraisers, accountants and other professionals, and costs and expenses of
members of any statutory committee of unsecured creditors appointed by the
United States Trustee pursuant to section 1102 of the Bankruptcy Code and any
other committee so appointed. Moreover, in a chapter 7 liquidation, additional
claims would arise by reason of the breach or rejection of obligations incurred
by the Debtors both prior to, and during the pendency of, the Chapter 11 Cases.


The foregoing types of claims, costs, expenses, fees and such other claims that
may arise in a liquidation case would be paid in full from the liquidation
proceeds before the balance of those proceeds would be made available to pay
pre-chapter 11 priority and unsecured claims. Under the absolute priority rale,
no junior creditor would receive any distribution until all senior creditors are
paid in full, with interest, and no equity holder receives any distribution
until all creditors are paid in full, with interest. The Debtors believe that in
a chapter 7 case, holders of General Unsecured Claims would receive no
distributions of property.


After consideration of the effects that a chapter 7 liquidation would have on
the ultimate proceeds available for distribution to creditors in a chapter 11
case, including (i) the increased costs and expenses of a liquidation under
chapter 7 arising from fees payable to a trustee in bankruptcy and professional
advisors to such trustee, (ii) the erosion in value of assets in a chapter 7
case in the context of the expeditious liquidation required under chapter 7 and
the "forced sale" atmosphere that would prevail and (iii) significant increases
in claims which would be satisfied on a priority basis, the Debtors have
determined that confirmation of the Plan will provide each creditor and equity
holder with a recovery that is not less than it would receive pursuant to a
liquidation of the Debtors under chapter 7 of the Bankruptcy Code.


 
79

--------------------------------------------------------------------------------

 


Moreover, the Debtors believe that the value of any distributions from the
liquidation proceeds to each class of allowed claims in a chapter 7 case would
be the same or less than the value of distributions under the Plan because such
distributions in a chapter 7 case may not occur for a substantial period of
time. In this regard, it is possible that distribution of the proceeds of the
liquidation could be delayed for a year or more after the completion of such
liquidation in order to resolve the claims and prepare for distributions. In the
event litigation were necessary to resolve claims asserted in the chapter 7
case, the delay could be further prolonged and administrative expenses further
increased.


The Debtors' liquidation analysis is an estimate of the proceeds that may be
generated as a result of a hypothetical chapter 7 liquidation of the assets of
the Debtors. The analysis is based upon a number of significant assumptions
which are described. The liquidation analysis does not purport to be a valuation
of the Debtors' assets and is not necessarily indicative of the values that may
be realized in an actual liquidation.


(c)            Liquidation Analysis. The Debtors' chapter 7 liquidation analysis
and assumptions are set forth in Exhibit E to this Disclosure Statement.


(d)            Feasibility. The Bankruptcy Code requires a debtor to demonstrate
that confirmation of a plan of reorganization is not likely to be followed by
the liquidation or the need for further financial reorganization of a debtor
unless so provided by the plan of reorganization, For purposes of determining
whether the Plan meets this requirement, the Plan Proponents have analyzed their
ability to meet their financial obligations as contemplated thereunder. As part
of this analysis, the Plan Proponents have prepared the projections contained in
section VII above, entitled "PROJECTIONS AND VALUATION ANALYSIS," and in Exhibit
D to this Disclosure Statement. These projections are based upon the assumption
that the Plan will be confirmed by the Bankruptcy Court, and for projection
purposes, that the Effective Date of the Plan and its substantial consummation
will take place on September 30, 2008. The projections include balance sheets,
statements of operations and statements of cash flows. Based upon the
projections, the Plan Proponents believe they will be able to make all payments
required to be made pursuant to the Plan.


(e)            New Stream Commercial Finance, LLC. New Stream Commercial
Finance, LLC ("New Stream") has asserted the following:


(i)             the issuance by either CTSI or Cotton of new shares of capital
stock to the Indenture Trustee will constitute an event of default under those
entities' loan agreements with New Stream9;




____________________
9 See, e.g., that certain Loan and Security Agreement dated March 6, 2007 with
CTSI (the "CTSI. Loan Agreement"), and that certain Loan and Security Agreement
dated October 30, 2007 with Cotton ("Cotton Loan Agreement"), pursuant to which
New Stream made certain loans and advances and provided other financial
accommodations to each company in accordance with the terms and conditions
thereof.


 
80

--------------------------------------------------------------------------------

 


(ii)            the issuance by either CTSI or Cotton of new shares of capital
stock to Charys Holding will constitute an event of default under those
entities' loan agreements with New Stream;


(iii)           the transfer by Charys Holding of shares of capital stock of
CTSI or Cotton to the Charys Trustee may constitute an event of default under
those entities' loan agreements;


(iv)           the transfer by Charys Holding of shares of capital stock of CTSI
or Cotton to the Disbursing Agent may constitute an event of default under those
entities' loan agreements;


(v)            New Stream has sent notices of default to both CTSI and Cotton;


(vi)           the values of any newly issued CTSI or Cotton shares will be
materially affected by New Stream (a) determining to terminate or suspend its
obligation to make any further revolving credit advances under the respective
loan agreements; and/or (b) declaring all or any portion of CTSI or Cotton's
obligations under the loan agreements to be forthwith due and payable; and


(vii)          because neither CTSI nor Cotton are debtors, this Court can not
approve the issuance and/or transfer of any CTSI or Cotton stock in violation of
the loan agreements.


The Debtors reserve all of their rights with respect to the foregoing assertions
by New Stream.


 
2.
Requirements of Section 1129(b) of the Bankruptcy Code



The Bankruptcy Court may confirm the Plan over the rejection or deemed rejection
of the Plan by a class of claims or equity interests if the Plan "does not
discriminate unfairly" and is "fair and equitable" with respect to such class.


(a)            No Unfair Discrimination. This test applies to classes of claims
or equity interests that are of equal priority and are receiving different
treatment under a plan of reorganization. The test does not require that the
treatment be the same or equivalent, but that such treatment be "fair."


(b)            Fair and Equitable Test. This test applies to classes of
different priority (e.g., unsecured versus secured) and includes the general
requirement that no class of claims receive more than 100% of the allowed amount
of the claims in such class. As to the dissenting class, the test sets different
standards, depending on the type of claims or interests in such class:


 
•
Secured Claims. Each holder of an impaired secured claim either (i) retains its
Liens on the property (or if sold, on the proceeds thereof) to the extent of the
allowed amount of its secured claim and receives deferred cash payments having a
value, as of the effective date of the plan, of at least the allowed amount of
such claim, has the right, to credit bid the amount of its claim if its property
is sold and retains its liens on the proceeds of the sale, or (ii) receives the
"indubitable equivalent" of its allowed secured claim.



 
81

--------------------------------------------------------------------------------

 


 
•
Claims. Either (i) each holder of an impaired unsecured claim receives or
retains under the plan property of a value equal to the amount of its allowed
unsecured claim or (ii) the holders of claims and interests that are junior to
the claims of the dissenting class will not receive or retain any property under
the plan of reorganization.



 
•
Equity Interests. Either (i) each equity interest holder will receive or retain
under the plan of reorganization property of a value equal to the greater of (a)
the fixed liquidation preference or redemption price, if any, of such stock and
(b) the value of the stock, or (ii) the holders of interests that are junior to
the equity interests of the dissenting class will not receive or retain any
property under the plan of reorganization.



The Plan Proponents believe the Plan satisfies both the "no unfair
discrimination" requirement and the "fair and equitable" requirement with
respect to all Classes that are deemed to reject the Plan and with respect to
any impaired Class that may not accept the Plan.


 
3.
Mr. Crochet's Claims and his Objections to Confirmation



As stated, prior to the Commencement Date and in connection with the acquisition
of C&B, Charys Holding issued a note to Troy Crochet in the amount of $77.9
million (the "C&B Note"). Prior to the Commencement Date and on or about April
13, 2007, Charys paid to Mr. Crochet $31.1 million on account of the C&B Note
and, as of the Commencement Date, the remaining principal balance of the C&B
Note was approximately $46.8 million. Mr. Crochet has asserted that the C&B Note
is secured by certain assets of Charys Holding, C&B, C&B Holdings, Inc., an
entity that was never officially formed or incorporated ("CBH"), and Cotton
Telecom, Inc. f/k/a Ayin Holding Company, Inc. ("Ayin"), a subsidiary of Charys
Holding that is not a debtor in these cases. Additionally, as stated above, the
obligations of Charys Holding in respect of the 8.75% Senior Convertible Notes
are contractually subordinated to Mr. Crochet's claim in respect of the C&B Note
to the extent Mr. Crochet's claim is an Allowed Claim, All obligations under the
8.75% Senior Convertible Notes are guaranteed by each of the material
subsidiaries of Charys Holding, including C&B and each of the Affiliated Plan
Proponents (collectively, the "Guarantors"). The obligations under the C&B Note
are guaranteed by C&B and Ayin but are not guaranteed by the Affiliated Plan
Proponents or any other Guarantors. In addition, it is the position of the
Debtors and the holders of the 8.75% Senior Convertible Notes that the
obligations of the Guarantors in respect of the 8.75% Senior Convertible Notes
are not contractually subordinated in any respect to any claims of Mr. Crochet
under the C&B Note or otherwise. Mr. Crochet has advised the Debtors that he
disagrees with the position set forth in the preceding sentence, and this issue
is expected to be resolved in connection with confirmation of the Plan.


The Debtors believe that Mr. Crochet's claim under the C&B Note is unsecured
because various consents expressly required to be obtained under the terms of
the C&B Note and the security agreement entered into with Mr. Crochet were not
obtained. Mr. Crochet has advised the Debtors that he disputes these assertions
and that the consents were obtained either in writing or by implication.


 
82

--------------------------------------------------------------------------------

 


The Debtors also believe that they have the following claims against Mr. Crochet
under Chapter 5 of the Bankruptcy Code:


 
(a)
Preferential Transfers. During the one year period prior to the Commencement
Date, Mr. Crochet was paid $31.1 million in respect of the C&B Note. The Debtors
believe that Mr, Crochet is an "insider" for purposes of recovering voidable
preferences under section 547 of the Bankruptcy Code and that the foregoing
payment is fully recoverable from Mr. Crochet under the provisions of section
547 of the Bankruptcy Code.



 
(b)
Fraudulent Transfer. The Debtors also believe that all transfers to Mr. Crochet
prior to the Commencement Date in connection with the acquisition of his company
by Charys Holding (including, without limitation, cash and any collateral
security) constitute fraudulent conveyances under section 548 of the Bankruptcy
Code. More specifically, the Debtors believe that in exchange for such transfers
to Mr. Crochet, Charys Holding received less than reasonably equivalent value
and that Charys Holding:



 
(i)
was insolvent on the date of such transfers or became insolvent as a result
thereof;



 
(ii)
was engaged in business or was about to engage in business for which any
property remaining with Charys Holding was an unreasonably small capital; or



 
(iii)
intended to incur, or believed it would incur debts that would be beyond its
ability to pay as such debts matured.



In other words, the Debtors believe that the value of the business they
purchased from Mr. Crochet was significantly less than what was transferred to
Mr. Crochet in exchange therefor and, at the time of such transfers, Charys
Holding was "insolvent" within the purview of section 548 of the Bankruptcy
Code. The Debtors also believe that Mr. Crochet may have made certain
misrepresentations with respect to the business he sold to Charys Holding,
including with respect to the value of the accounts receivable on C&B's books,
for which Charys Holding and other parties may have affirmative claims against
Mr. Crochet.


The Debtors believe that even if Mr. Crochet has an Allowed Claim and such
Allowed Claim is secured by valid liens on the assets of the Debtors and Ayin,
the value of the collateral subject to such liens is de minimis. The only
material assets Charys Holding has is the stock of its subsidiaries which has
little value, if any, because of the outstanding indebtedness of such
subsidiaries. The only remaining material assets of C&B are accounts receivable
which, as Mr. Crochet has acknowledged, are subject to superior liens. And the
only assets of Ayin is the stock of its subsidiaries which has little or no
value because of the outstanding indebtedness of such entities. Accordingly,
even if Mr. Crochet has enforceable liens and claims, the value of his
collateral security is insignificant and the balance of any such Allowed Claim
would therefore be a general unsecured claim which would be treated with all
other Allowed General Unsecured Claims against Charys Holding under Charys
Holding Class 8 under the Plan and with all other General Unsecured Claims
against C&B under C&B Class 4A under the Plan, as applicable.


 
83

--------------------------------------------------------------------------------

 


Further, to the extent Mr. Crochet has an Allowed Claim against Charys Holding,
the Plan does not in any way affect any rights of subordination he may have with
respect to such Allowed Claim against the holders of the 8.75% Senior
Convertible Notes.


In sum, the Debtors believe that the Plan is confirmable despite any objection
thereto filed by Mr. Crochet.


X.


FINANCIAL INFORMATION


Charys Holding's Annual Report on Form 10-KSB for the fiscal year ended April
30, 2007, is contained in Exhibits C to this Disclosure Statement, and is
incorporated herein by reference.


XI.


ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN OF REORGANIZATION


If the Plan is not confirmed and consummated, the alternatives to the Plan
include (i) liquidation of the Debtors under chapter 7 of the Bankruptcy Code
and (ii) an alternative chapter 11 plan of reorganization.


A.
LIQUIDATION UNDER CHAPTER 7



If no plan can be confirmed, the Debtors' Chapter 11 Cases may be converted to
cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would
be appointed to liquidate the assets of the Debtors for distribution in
accordance with the priorities established by the Bankruptcy Code. A discussion
of the effects that a chapter 7 liquidation would have on the recovery of
holders of claims and equity interests and the Debtors' liquidation analysis are
set forth in Section IX above, entitled "CONFIRMATION OF THE PLAN OF
REORGANIZATION; Requirements for Confirmation of the Plan of Reorganization;
Consensual Confirmation; Best Interests Test." The Debtors believe that
liquidation under chapter 7 would result in smaller distributions being made to
creditors than those provided for in the Plan because of (i) the likelihood that
the assets of the Debtors would have to be sold or otherwise disposed of in a
less orderly fashion over a shorter period of time, (ii) additional
administrative expenses involved in the appointment of a trustee and (iii)
additional expenses and claims, some of which would be entitled to priority,
which would be generated during the liquidation under chapter 7.


B.
ALTERNATIVE PLAN OF REORGANIZATION



If the Plan is not confirmed, the Debtors (or if the Debtors' exclusive period
in which to file a plan of reorganization has expired, any other party in
interest) could attempt to formulate a different plan of reorganization. Such a
plan of reorganization might involve either a reorganization and continuation of
the Debtors' business or an orderly liquidation of its assets under chapter 11.
With respect to an alternative plan, the Debtors have explored various
alternatives in connection with the formulation and development of the Plan. The
Debtors believe that the Plan, as described herein, enables creditors and equity
holders to realize the most value under the circumstances.


 
84

--------------------------------------------------------------------------------

 


XII.


CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN


The following discussion summarizes certain federal income tax consequences of
the implementation of the Flan to the Debtors, the Affiliated Plan Proponents
(as subsidiaries of the Debtors), and to certain holders of Claims. The
following summary does not address the U.S. federal income tax consequences to
holders whose Claims are not impaired (e.g., Other Priority Claims, Secured Tax
Claims, Secured Working Capital Facility Claims against Charys Holding and Other
Secured Claims against Charys Holding). In addition, the following summary does
not address the federal income tax consequences to holders whose Claims or
Equity Interests are extinguished without a distribution in exchange therefor
(e.g., Subordinated Debt Claims against Charys Holding, Charys Holding
Securities Claims, C&B Securities Claims and Equity Interests), or generally
those holders who negotiated their own settlements with the Debtors (e.g., the
Mirror Note Claims, the CTSI/MSAI Seller Note Claims and Cotton Seller Note
Claims).


The following summary is based on the Internal Revenue Code of 1986, as amended
(the "Tax Code"), Treasury Regulations promulgated thereunder, judicial
decisions, and published administrative rules and pronouncements of the Internal
Revenue Service (the "IRS"), all as in effect on the date hereof. Changes in
such rules or new interpretations thereof may have retroactive effect and could
significantly affect the federal income tax consequences described below.


The federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors have not requested a ruling from the FRS
or an opinion of counsel with respect to any of the tax aspects of the Plan.
Thus, no assurance can be given as to the interpretation that the IRS will
adopt. In addition, this summary generally does not address foreign, state or
local tax consequences of the Plan, nor does it address the federal income tax
consequences of the Plan to special classes of taxpayers (such as foreign
taxpayers, broker-dealers, banks, mutual funds, insurance companies, other
financial institutions, small business investment companies, regulated
investment companies, tax-exempt organizations (including, without limitation,
certain pension funds), persons holding a Claim as part of an integrated
constructive sale or straddle or part of a conversion transaction, and investors
in pass-through entities).


Accordingly, the following summary of certain federal income tax consequences is
for informational purposes only and is not a substitute for careful tax planning
and advice based upon the individual circumstances pertaining to a holder of a
Claim.


IRS Circular 230 Notice: To ensure compliance with IRS Circular 230, holders of
Claims and Equity Interest are hereby notified that: (A) any discussion of
federal tax issues contained or referred to in this Disclosure Statement is not
intended or written to be used, and cannot be used, by holders of Claims and
Equity Interests for the purpose of avoiding penalties that may be imposed on
them under the Tax Code; (b) such discussion is written in connection with the
promotion or marketing by the Debtors of the transactions or matters addressed
herein; and (c) holders of Claims and Equity Interests should seek advice based
on their particular circumstances from an independent tax advisor.


 
85

--------------------------------------------------------------------------------

 


A.
CONSEQUENCES TO TOE PLAN PROPONENTS



 
1.
Consequences to the Debtors



For federal income tax purposes, the Debtors and the Affiliated Plan Proponents
are members of an affiliated group of corporations of which Charys Holding is
the common parent (the "Charys Group"), and join in the filing of a consolidated
federal income tax return. The Debtors estimate that, as of April 30, 2007, the
Charys Group had incurred consolidated net operating loss ("NOL") carryforwards
of approximately $95 million. The Charys Group has incurred additional NOLs
since April 30, 2007, and the Debtors expect that the Charys Group will continue
to incur additional losses through the Effective Date. The amount of such
losses, and any limitations with respect to the utilization of such losses,
remain subject to audit by the IRS.


Pursuant to the Restructuring Transactions that will be effectuated in
connection with the implementation of the Plan, the Affiliated Plan Proponents
will issue stock to the Indenture Trustee on behalf of holders of certain Claims
and to Charys Holding in respect of intercompany Claims held by Charys Holding.
Charys Holding will, in turn, transfer its stock in the Affiliated Plan
Proponents to the Charys Liquidating Trust (on behalf of the holders of certain
Claims) and to the Disbursing Agent (on behalf of holders of Mirror Note
Claims), following which all the stock of the Affiliated Plan Proponents will be
contributed to New Holdco in exchange for the New Equity Interests and New
Secured Notes. Any other assets of Charys Holding will be transferred to the
Charys Liquidating Trust and all assets of C&B will be transferred to the C&B
Liquidating Trust. Thereafter, the debtors and their subsidiaries, other than
the Affiliated Plan Proponents, will dissolve. Pursuant to the Plan, all parties
(including the Debtors) are required to report consistent with the form of the
Restructuring Transactions for all federal income tax purposes, subject to
definitive guidance from the IRS or a court of competent jurisdiction to the
contrary (including, without limitation, the receipt by the Charys Trustee or
New Holdco of a private letter ruling if the Charys Trustee or New Holdco so
requests one, or the receipt of an adverse determination by the IRS upon audit
if not contested). As structured, the Debtors' transfer of their assets
(including Charys Holding's stock in the Affiliated Plan Proponents) to the
Liquidating Trusts and Disbursing Agent (on behalf of holders of Mirror Note
Claims) would effectuate liquidations of the Debtors, as a result of which the
Debtors expect to incur significant losses. As discussed below, such losses
would be substantially reduced or eliminated as a result of the cancellation of
debt ("COD") incurred by the Debtors pursuant to the Plan, or otherwise expire
upon the liquidation and dissolution of the Debtors,


There is no assurance, however, that the form of the Restructuring Transactions
will be respected by the IRS. Were the IRS to challenge the characterization of
the Restructuring Transactions and treat Charys Holding as transferring the
stock of the Affiliated Plan Proponents directly to New Holdco and distributing
New Equity Interests to the Chary Liquidating Trust and New Secured Notes to (he
holders of Mirror Note Claims, it is possible that such transfer and
distribution may be regarded as effectuating a "reorganization" of Charys
Holding with and into New Holdco for federal income tax purposes. In such event,
New Holdco would carryover any tax attributes of Charys Holding remaining after
reduction for the COD incurred by the Debtors, and subject to the limitations
imposed by section 382 of the Tax Code following an ownership change.


In connection with the implementation of the Plan, it is expected that the
Debtors will incur a significant amount of COD for federal income tax purposes.
COD is the amount by which indebtedness discharged (reduced by any unamortized
original issue discount) exceeds any consideration given in exchange therefor.
Certain statutory or judicial exceptions can apply to limit the amount of COD
(such as where the payment of the cancelled debt would have given rise to a tax
deduction). Although any COD incurred will be excluded from the Charys Group's
taxable income for federal income tax purposes under a special bankruptcy
exception contained in the Tax Code, the Tax Code provides that a debtor in a
bankruptcy case generally must reduce certain of its (and, as discussed in the
next section, possibly certain of its consolidated subsidiaries') tax attributes
- such as NOL carryforwards and current year NOLs, capital loss carryforwards,
tax credits, and tax basis in assets - by the amount of the excluded COD, Any
reduction in tax attributes in respect of excluded COD income does not occur
until after the computation of tax for the taxable year in which the COD is
incurred.


 
86

--------------------------------------------------------------------------------

 


 
2.
Consequences to the Affiliated Plan Proponents



Where a debtor that incurs COD joins in the filing of a consolidated federal
income tax return, applicable Treasury Regulations require, in certain
circumstances, that the tax attributes of the other members of the group also be
reduced. As a result, it is possible that any NOL carryforwards and current year
losses of the Affiliated Plan Proponents may be reduced or eliminated as a
result of COD incurred by the Debtors. In addition, in the event that the
Restructuring Transactions are treated as a reorganization of Charys Holding for
federal income tax purposes, it is possible that the Affiliated Plan Proponents
may be required to reduce the tax basis of their assets as a result of the COD
incurred by the Debtors.


Moreover, under the Treasury Regulations, certain of the Affiliated Plan
Proponents may be required to reduce their tax attributes to the extent of the
loss recognized by the Charys Group upon the transfer of the stock of the
Affiliated Plan Proponents to the creditors and the Charys Liquidating Trust.


Following the Effective Date, any remaining NOL carryforwards and certain other
tax attributes of the Affiliated Plan Proponents (collectively, "pre-change
losses") will be subject to an annual limitation under section 382 of the Tax
Code, possibly on a consolidated basis, as a result of the change in ownership
of the Affiliated Plan Proponents. Under section 382, if a corporation (or a
consolidated group or subgroup of corporations, including in this case the
Affiliated Plan Proponents, provided New Holdco elects to treat the Affiliated
Plan Proponents as a subgroup for this purpose) undergoes an ownership change,
the amount of its pre-change losses that may be utilized in a year to offset
future taxable income is generally limited to (i) the fair market value of its
stock (or, in the case of a subgroup, the equity value of the group) immediately
before the ownership change multiplied by (ii) the "long term tax exempt rate"
in effect for the month in which the ownership change occurs (5.40% for
ownership changes occurring in December 2008). The fair market value of a
corporation's stock for this calculation may be adjusted to exclude substantial
non-business assets and certain capital contributions, and to take into account
any post-change redemptions and other corporate contractions in connection with
the ownership change.


Any portion of the annual limitation that is not used in a given year may be
carried forward, thereby adding to the annual limitation for the subsequent
taxable year. However, if the corporation (or group) does not continue its
historic business or use a significant portion of its historic assets in a new
business for at least two years after the ownership change, the annual
limitation resulting from the ownership change is reduced to zero, thereby
precluding any utilization of the corporation's pre-change losses, absent any
increases due to recognized built in gains as discussed below.


 
87

--------------------------------------------------------------------------------

 


Section 382 can operate to limit the deduction of built-in losses recognized
subsequent to the date of the ownership change. If a loss corporation has a net
unrealized built-in loss at the time of an ownership change (taking into account
most assets and items of "built-in" income and deductions), then generally
built-in losses recognized during the following five years (up to the amount of
the original net unrealized built-in loss) will be treated as part of the
pre-change losses subject to the annual limitation. Conversely, if the loss
corporation (or group) has a net unrealized built-in gain at the time of an
ownership change, any built-in gains recognized during the following five years
(up to the amount of the original net unrealized built-in gain) generally will
increase the annual limitation in the year recognized, such that the loss
corporation (or group) would be permitted to use its pre-change losses against
such built-in gain income in addition to its regular annual allowance. Although
the rule applicable to net unrealized built-in losses generally applies on a
consolidated basis, certain corporations that join the group within the
preceding five years may not be able to be taken into account in the group
computation of net unrealized built-in loss. In general, a loss corporation's
(or group's) net unrealized built-in gain or loss will be deemed to be zero
unless it is greater than the lesser of (i) $10,000,000 or (ii) 15% of the fair
market value of its assets (with certain adjustments) before the ownership
change.


In general, an alternative minimum tax ("AMT") is imposed on a corporation's
alternative minimum taxable income at a 20% tax rate if and to the extent such
tax exceeds the corporation's regular federal income tax. For purposes of
computing taxable income for AMT purposes, certain tax deductions and other
beneficial allowances are modified or eliminated. For example, a corporation is
generally not allowed to offset more than 90% of its taxable income for AMT
purposes by available NOL carryforwards (as computed for AMT purposes).


In addition, if a corporation (or a consolidated group or subgroup) undergoes an
"ownership change" within the meaning of section 382 of the Tax Code and is in a
net unrealized built-in loss position (as determined for AMT purposes) on the
date of the ownership change, the corporation's (or group's) aggregate tax basis
in its assets would be reduced for certain AMT purposes to reflect the fair
market value of such assets as of the change date.


Any AMT that a corporation pays generally will be allowed as a nonrefundable
credit against its regular federal income tax liability in any future taxable
year when the corporation is no longer subject to AMT and otherwise becomes
subject to regular tax,


B.
CONSEQUENCES TO CERTAIN HOLDERS OF CLAIMS



Pursuant to the Plan, holders of certain Claims will receive a beneficial
interest in either the Charys liquidating Trust or the C&B Liquidating Trust.
For federal income tax purposes, the Liquidating Trusts have been structured to
qualify as "grantor trusts," as discussed below (see section XII.B.6., "Tax
Treatment of Liquidating Trusts and Holders of Beneficial Interests"). As a
result, the receipt by a holder of a beneficial interest in one of the
Liquidating Trusts should be treated for federal income tax purposes as the
receipt of a direct undivided interest in the underlying assets of the
Liquidating Trust, subject to any obligations of the Liquidating Trust, and all
holders are required to report consistent therewith. In addition, pursuant to
the Plan, the Liquidating Trustees will make a good-faith valuation of the
assets of their respective liquidating trusts, subject to the valuation of the
Board of New Holdco, and all parties must consistently use such valuation for
all federal income tax purposes.


 
88

--------------------------------------------------------------------------------

 


 
1.
Consequences to Holders of 8,75% Senior Convertible Note Claims, and Holders of
General Unsecured Claims Against Charys Holding



Pursuant to the Plan, each holder of an Allowed 8.75% Senior Convertible Note
Claim against Charys Holding will receive, in respect of such Claims and in
respect of their Claims against the Affiliated Plan Proponents, as guarantors,
and in accordance with the Restructuring Transactions, (i) a Class B Charys
Beneficial Interest, (ii) stock of the Affiliated Plan Proponents which will be
exchanged for New Secured Notes and New Equity Interests as described in the
Plan and below. Each holder of a General Unsecured Claim against Charys Holding
will receive a Class B Charys Beneficial Merest in full satisfaction of its
Claims,


(a)            Restructuring Transactions. On the Effective Date, the following
Restructuring Transactions will occur in the order indicated:


(i)             First, simultaneously, (A) the Affiliated Plan Proponents will
each issue new shares (the Noteholder Shares) to the Indenture Trustee on behalf
of the holders of Affiliated Plan Proponent 8.75% Senior Convertible Note Claims
(i.e., in respect of holders' Claims against the Affiliated Plan Proponents as
guarantors of the 8.75% Senior Convertible Note Claims), and (B) certain of the
Affiliated Plan Proponents will each issue new shares (the Intercompany Claims
Shares) to Charys Holding in satisfaction of certain intercompany Claims owed by
them to Charys Holding.


(ii)            Second, simultaneously, (A) Charys Holding will transfer a
portion of the Intercompany Claims Shares and the other Charys Liquidating Trust
Assets to the Charys Trustee for the benefit of the Charys Liquidating Trust
Beneficiaries, and (B) Charys Holding will transfer the remainder of the
Intercompany Claims Shares to the Disbursing Agent on behalf of holders of
Mirror Note Claims in accordance with their pro rata share of the Mirror Note
Claims.


(iii)           Third, simultaneously, (A) the Indenture Trustee will, on behalf
of the holders of Affiliated Plan Proponent 8.75% Senior Convertible Note
Claims, contribute all of the Noteholder Shares to New Holdco in exchange for
New Secured Notes and New Equity Interests, (B) the Charys Trustee will
contribute all of the Intercompany Claims Shares it received to New Holdco in
exchange for New Equity Interests, and (C) the Disbursing Agent will, on behalf
of the holders of Mirror Note Claims, contribute all of the Intercompany Claims
Shares it received to New Holdco in exchange for New Secured Notes,


Pursuant to the Plan, all parties (including the Debtors, the Charys Trustee,
the holders of Mirror Note Claims, 8.75% Senior Convertible Note Claims, and
General Unsecured Claims against Charys Holding and New Holdco) arc required to
report consistent with the form of the Restructuring Transactions for all
federal income tax purposes, subject to definitive guidance from the IRS or a
court of competent jurisdiction to the contrary (including, without limitation,
the receipt by the Charys Trustee or New Holdco of a private letter ruling if
the Charys Trustee or New Holdco so requests one, or the receipt of an adverse
determination by the IRS upon audit if not contested). Unless otherwise
indicated, the following discussion assumes that the Restructuring Transactions
will be respected for federal income tax purposes as set forth in the Plan.


 
89

--------------------------------------------------------------------------------

 


(b)            Gain or Loss.


(i)             With Respect to Initial Satisfaction of Claims. In general, each
holder of a Charys 8,75% Senior Convertible Note Claim and General Unsecured
Claim against Charys Holding should recognize gain or loss in respect of its
Claim in an amount equal to the difference, if any, between (i) the "amount
realized" in satisfaction of its Claim (other than in respect of any Claim for
accrued but unpaid interest), and (ii) the holder's adjusted tax basis in its
Claim (other than any tax basis attributable to accrued but unpaid interest).
For a discussion of the tax consequences of any Claim for accrued but unpaid
interest, see section XII.B.3. below, "Distributions in Discharge of Accrued and
Unpaid Interest."


The Charys 8.75% Senior Convertible Note Claims also give rise to secondary
liability Claims against the Affiliate Plan Proponents and C&B under the
Guarantees by such entities. As such, no separable gain or loss generally should
be recognized by the holders of such Claims against the Affiliated Plan
Proponents or C&B; rather, any amounts received should be taken into account as
additional amount realized in respect of each holder's underlying Claim against
Charys Holding, and any resulting gain or loss should be in respect of such
Claim. Accordingly, the amount realized by a holder of Charys 8.75% Senior
Convertible Note Claims generally should equal the sum of the fair market value
of Noteholder Shares received and its undivided interest in the Charys
Liquidating Trust Assets, regardless of whether such shares or interest were
received in respect of its Claims against Charys Holding or its corresponding
Claims against the Affiliated Plan Proponents.


In the case of a holder of a General Unsecured Claim against Charys Holding, the
amount realized will equal the fair market value of its undivided interest in
the Charys Liquidating Trust Assets.


Due to the possibility that a holder of a previously Allowed Claim may become
entitled to an increased share of the assets of the Charys Liquidating Trust as
any Disputed Claims are resolved, any loss, and a portion of any gain, realized
by such holder in respect of its Claim may be deferred until all Disputed Claims
are resolved. Holders of Allowed Claims are urged to consult their tax advisors
regarding the possible deferral of any loss or a portion of any gain.


Where gain or loss is recognized by a holder of an 8.75% Senior Convertible Note
Claim or General Unsecured Claim against Charys Holding in respect of its Claim,
the character of such gain or loss as long-term or short-term capital gain or
loss or as ordinary income or loss will be determined by a number of factors,
including, among others, the tax status of the holder, whether the Claim
constitutes a capital asset in the hands of the holder and how long it has been
held, whether the Claim was acquired at a market discount, and whether and to
what extent the holder previously had claimed a bad debt deduction.


As discussed above, the structure of the Restructuring Transactions is such that
the initial transfers of Affiliated Plan Proponent stock to holders of Claims
(through the Indenture Trustee, Charys Trustee or Disbursing Agent on behalf of
holders) are treated as taxable transactions for federal income tax purposes,
followed by a contribution to New Holdco for New Equity Interests and New
Secured Notes (as discussed below). The discussion herein regarding the tax
consequences to holders of Claims assumes that the form of the Restructuring
Transactions are respected for federal income tax purposes, Were the IRS to
successfully challenge the characterization of the Restructuring Transactions,
such transactions could be considered part of a tax-free reorganization of
Charys Holding, in which event certain of the tax consequences to the holders of
Claims could differ from those described herein (including, without limitation,
the non-recognition of any loss and all or part of any gain).


 
90

--------------------------------------------------------------------------------

 


(ii)            With Respect to Contribution of Shares to New Holdco. The
subsequent contribution to New Holdco of the Noteholder Shares (by the Indenture
Trustee on behalf of the holders of the 8.75% Senior Convertible Note Claims)
and the Intercompany Claims Shares (by the Charys Trustee, on behalf of holders
of Claims who received beneficial interests in the Charys Liquidating Trust) in
exchange for New Secured Notes and New Equity Interests is expected to qualify
under section 351 of the Tax Code. Accordingly, a holder of an 8.75% Senior
Convertible Note Claim should not recognize a loss, but (due to the receipt of
the New Secured Notes) may recognize gain (as computed below) in respect of such
exchange. No gain or loss generally should be recognized by a holder of a
General Unsecured Claim against Charys Holding in respect of such exchange. See
section XII.B.3. below, "Tax Treatment of the Liquidating Trusts and Holders of
Beneficial Interests," regarding the treatment of holders of beneficial
interests in a Liquidating Trust as a direct owner of an undivided interest in
the underlying assets for federal income tax purposes.


The gain, if any, recognized by a holder of an 8.75% Senior Convertible Note
Claim in respect of the contribution of shares to New Holdco would be equal to
the excess of (i) the sum of the issue price of the New Secured Notes received
(which, as discussed in section XII,B.5.a., below, would be equal to either the
fair market value or the stated principal amount of such notes) and the fair
market value of New Equity Interests received (including its undivided interest
in the New Equity Interests received in respect of Intercompany Claim Shares by
the Charys Liquidating Trust) over (ii) its aggregate tax basis in the
Noteholder Shares and the Intercompany Claims Shares exchanged therefor (which
would be equal to the fair market value of the Noteholder Shares and of its
undivided interest in the Intercompany Claims Shares). If the issue price of the
New Secured Notes is equal to their fair market value (in contrast to the
principal amount of the New Secured Notes, which amount may differ from, and
thus may be above, fair market value), a holder should have little, if any, gain
in respect of the contribution to New Holdco.


The character of such gain may be treated as short-term capital gain depending
in part on the holder's personal circumstances. In general, a creditor that
receives stock of a debtor corporation in satisfaction of its claim against the
debtor is required to treat as ordinary income any gain recognized on a
subsequent disposition of the stock to the extent of (i) any bad debt deductions
(or additions to a bad debt reserve) claimed with respect to the claim for which
stock was received and any ordinary loss deductions incurred upon satisfaction
of the claim, less any income (other than interest income) recognized by the
holder upon satisfaction of the claim, and (ii) with respect to a cash-basis
holder, also any amounts which would have been included in its gross income if
the holder's claim had been satisfied in full but which was not included by
reason of the cash method of accounting. In the present case, in accordance with
the Restructuring Transactions, the holders of 8.75% Senior Convertible Note
Claims will receive the Noteholder Shares in satisfaction of their Claims
against the Affiliated Plan Proponents. Such Claims are secondary liability
claims under guarantees of Claims against Charys Holding. As a result, no prior
deductions will be claimed in respect of the Claims against the Affiliated Plan
Proponents nor, as discussed above, should any gain or loss be considered to be
recognized in respect of the satisfaction of the Claims against the Affiliated
Plan Proponents. Thus, it appears that any gain recognized in respect of the
contribution to New Holdco should not be recharacterized under this provision as
ordinary income.


 
91

--------------------------------------------------------------------------------

 


(iii)           Later Distributions From the Liquidating Trust, After the
Effective Date, any amounts that a holder receives as a distribution from the
Liquidating Trusts in respect of its beneficial interests in the Liquidating
Trusts (other than possibly as a result of the subsequent disallowance of a
Disputed Claim) should not be included in the holder's amount realized in
respect of its Claim for federal income tax purposes, but should be separately
treated as a distribution received in respect of its beneficial interest. In
addition, holders of previously Allowed Claims may become entitled to an
increased share of the assets of the Liquidating Trusts as any Disputed Claims
are resolved. The imputed interest provisions of the Tax Code may apply to treat
a portion of such increased share of assets as imputed interest, with the
remainder possibly being treated as additional amounts received in respect of
their original Claims.


(iv)           Tax Basis in New Equity Interests, New Secured Notes and
Liquidating Trust Assets. In general, a holder's tax basis in its undivided
interest in the underlying assets of the Liquidating Trusts and the New Equity
Interests received should be equal to their fair market value which, in the case
of the Charys Liquidating Trust Assets will reflect any obligations to which
those assets are subject. A holder's tax basis in the New Secured Notes received
should equal the issue price of such notes. A holder's holding period in such
assets, interests and notes generally should begin the day following the receipt
of such property.


 
2.
Consequences to Holders of Other Secured Claims Against C&B and General
Unsecured Against C&B



Pursuant to the Plan, each holder of an Allowed Other Secured Claim against C&B
shall, for federal income tax purposes, be treated as having received on the
Effective Date a Class A C&B Beneficial Interest in the C&B Liquidating Trust
and all parties (including the Debtors, the C&B Trustee, and the C&B Liquidating
Trust Beneficiaries) are required to report consistently therewith for federal
income tax purposes. Pursuant to the Plan, each holder of an Allowed General
Unsecured Claim against C&B will receive a Class B C&B Beneficial Interest in
the C&B Liquidating Trust in satisfaction of its Claim,


Accordingly, in general, each holder of an Allowed Other Secured Claim against
C&B or General Unsecured Claim against C&B should recognize gain or loss
(although any loss with respect to a General Unsecured Claim could be deferred
until all Disputed Claims are resolved) in an amount equal to the difference, if
any, between (i) the fair market value of its undivided interest in the C&B
Liquidating Trust Assets received in satisfaction of its Claim (other than in
respect of any Claim for accrued but unpaid interest) and (ii) the holder's
adjusted tax basis in its Claim (other than any tax basis attributable to
accrued but unpaid interest). See section XII.B.6. below, "Tax Treatment of the
Liquidating Trusts and Holders of Beneficial Interests," regarding the treatment
of holders of beneficial interests in a Liquidating Trust as a direct owner of
an undivided interest in the underlying assets for federal income tax purposes.
For a discussion of the tax consequences of any Claim for accrued but unpaid
interest, see section XII.B.3. below, "Distributions in Discharge of Accrued and
Unpaid Interest."


In addition, holders of previously Allowed General Unsecured Claims against C&B
may become entitled to an increased share of the assets of the C&B Liquidating
Trust Assets as any Disputed Claims are resolved. The imputed interest
provisions of the Tax Code may apply to treat a portion of such increased share
of assets as imputed interest, Holders of such Claims should also consult their
tax advisors regarding the possible deferral of any loss, and a portion of any
gain, realized by such holders in respect of their Claims until such Disputed
Claims are resolved.


 
92

--------------------------------------------------------------------------------

 


Where gain or loss is recognized by a holder, the character of such gain or loss
as long-term or short-term capital gain or loss or as ordinary income or loss
will be determined by a number of factors, including, among others, the tax
status of the holder, whether the Claim constitutes a capital asset in the hands
of the holder and how long it has been held, whether the Claim was acquired at a
market discount, and whether and to what extent the holder previously had
claimed a bad debt deduction.


In general, a holder's tax basis in its undivided interest in the C&B
Liquidating Trust Assets should be equal to their fair market value which will
reflect any obligations to which those assets are subject, and the holding
period for such assets should begin the day following the receipt of such
assets.


After the Effective Date, any amounts that a holder receives as a distribution
from the C&B Liquidating Trust, in respect of its beneficial interest in the C&B
Liquidating Trust (other than possibly as a result of the subsequent
disallowance of a Disputed Claim, as discussed above) generally should not be
included in the holder's amount realized in respect of its Claim for federal
income tax purposes, but should be separately treated as a distribution received
in respect of its beneficial interest.


 
3.
Distributions in Discharge of Accrued and Unpaid Interest



In general, to the extent that any consideration received pursuant to the Plan
by a holder of an Allowed Claim is received in satisfaction of accrued interest
or original issue discount ("OID") during its holding period, such amount will
be taxable to the holder as interest income (if not previously included in the
holder's gross income). Conversely, a holder generally recognizes a deductible
loss to the extent any accrued interest claimed or amortized OID was previously
included in its gross income and is not paid in full. However, the IRS has taken
the position that a holder of a security, in an otherwise tax-free exchange,
could not claim a current deduction with respect to any unpaid OID. Also, it is
also unclear whether a holder of a Claim in the context of a taxable exchange
would be required to recognize a capital loss, rather than an ordinary loss,
with respect to previously included OID that is not paid in full.


Pursuant to the Plan, all distributions from Charys Holding and the Affiliated
Plan Proponents will be allocated first to the principal amount of such Claims,
as determined for federal income tax purposes, and thereafter to the portion of
such Claim, if any, representing accrued but unpaid interest or OID. However,
there is no assurance that the IRS would respect such allocation for federal
income tax purposes.


Each holder of a Claim is urged to consult its lax advisor regarding the
allocation of consideration and the deductibility of accrued but unpaid interest
for federal income tax purposes.


 
4.
Ownership and Disposition of New Equity Interests



Any gain or loss recognized by a holder on the sale, exchange, or other
disposition of the New Equity Interests generally should be capital gain or loss
in an amount equal to the difference, if any, between the amount realized by the
holder and the holder's adjusted tax basis in the New Equity Interests
immediately before the sale, exchange, or other disposition. Any such gain or
loss generally should be long-term if the holder's holding period for its stock
is more than one year at that time. The use of capital losses is subject to
limitations,


 
93

--------------------------------------------------------------------------------

 


Under certain circumstances, a creditor that receives stock of a debtor
corporation (or its successor) in satisfaction of a debt obligation maybe
required to treat all or a portion of any gain recognized upon a subsequent
disposition of the stock received (or upon a subsequent disposition of any stock
or property received in exchange therefor in a tax-free exchange) as ordinary
income. As discussed above, it does not appear that this provision should apply
in respect of the New Equity Interests received by holders of 8.75% Senior
Convertible Note Claims in exchange for their Noteholder Shares. See section
XII.B. 1 .b.(i) above, "— Consequences to Holders of 8.75% Senior Convertible
Note Claims, and Holders of General Unsecured Claims Against Charys Holding -
Gain or Loss - With Respect to Contribution of Shares to New Holdco."


 
5.
Ownership and Disposition of New Secured Notes



(a)            Stated interest and Original Issue Discount. A holder of New
Secured Notes will be required to include stated interest on the New Secured
Notes in income in accordance with the holder's regular method of accounting.


A debt instrument generally has OID if its "stated redemption price at maturity"
exceeds its "issue price" by more than a de minimis amount. A debt instrument's
stated redemption price at maturity includes all principal and interest payable
over the term of the notes, other than qualified stated interest. Stated
interest is "qualified stated interest" if it is payable in cash at least
annually at a affixed rate. The "issue price" of the New Secured Notes will
depend on whether, at any time during the 60-day period ending 30 days after the
Effective Date, such notes are traded on an "established market". If the New
Secured Notes are treated for this purpose as traded on an established market,
the issue price of the New Secured Notes will equal the fair market value of
such notes as of the Effective Date. In such event, the New Secured Notes will
be treated as issued with OID to the extent that its issue price is less than
its principal amount. Depending on the fair market value of the New Secured
Notes, the total amount of OID could be substantial.


Pursuant to applicable Treasury regulations, an "established market" need not be
a formal market, It is sufficient that the New Secured Notes appear on a system
of general circulation (including a computer listing disseminated to subscribing
brokers, dealers or traders) that provides a reasonable basis to determine fair
market value by disseminating either recent price quotations or actual prices of
recent sales transactions, If the New Secured Notes are not traded on an
established market, the issue price for such notes should be the stated
principal amount of the notes. In general, New Holdco's determination of issue
price will be binding on all holders, other than a holder that explicitly
discloses its inconsistent treatment in a statement attached to its timely filed
tax return for the taxable year in which the Effective Date occurs.


A holder of a New Secured Note that is issued with OID generally will be
required to include any OID in income over the term of the note (for so long as
the note continues to be owned by the holder) in accordance with a constant
yield-to-maturity method, regardless of whether the holder is a cash or accrual
method taxpayer, and regardless of whether and when the holder receives cash
payments of interest on the note (other than cash attributable to qualified
stated interest). Accordingly, a holder could be treated as receiving interest
income in advance of a corresponding receipt of cash. Any OID that a holder
includes in income will increase the holder's tax basis in its notes. A holder
of New Secured Notes will not be separately taxed on the receipt of any cash
payments with respect to previously taxed OID), but will reduce its tax basis in
such notes by the amount of such payments.


 
94

--------------------------------------------------------------------------------

 


In compliance with applicable Treasury regulations, New Holdco will furnish
annually to the IRS and the indenture trustee of any New Secured Notes treated
as issued with OID information describing the amount of any accrued OID.


(b)            Sale, Exchange or Other Disposition of the New Secured Notes.
Unless a non-recognition provision applies, a holder generally will recognize
gain or loss upon the sale, exchange or redemption of the New Secured Notes
equal to the difference, if any, between the holder's adjusted tax basis and the
amount realized on the sale, exchange or redemption. For this purpose, a
holder's adjusted tax basis generally will equal the holder's initial tax basis,
increased by the amount of any OID accrued (determined without adjustments) up
through the date of the sale, exchange, or redemption, and decreased by the
amount of any cash payments (other than qualified stated interest). Any gain or
loss generally will be capital gain or loss, and generally should be long-term
if the holder's holding period in its note is more than one year at that time.


 
6.
Tax Treatment of the Liquidating Trusts and Holders of Beneficial Interests



(a)            Classification of the Liquidating Trust. The Liquidating Trusts
are intended to qualify as liquidating trusts for federal income tax purposes.
In general, a liquidating trust is not a separate taxable entity, but rather is
treated for federal income tax purposes as a "grantor trust" (i.e., a
pass-through entity). However, merely establishing a trust as a liquidating
trust does not ensure that it will be treated as a grantor trust for federal
income tax purposes. The IRS, in Revenue Procedure 94-45, 1994-2 C.B. 684, set
forth the general criteria for obtaining an IRS ruling as to the grantor trust
status of a liquidating trust under a chapter 11 plan. The Liquidating Trusts
have been structured with the intention of complying with such general criteria.
Pursuant to the Plan, and in conformity with Revenue Procedure 94-45, all
parties (including, without limitation, the Debtors, the Liquidating Trustees,
the Charys Liquidating Trust Beneficiaries and the C&B Liquidating Trust
Beneficiaries) are required to treat, for federal income tax purposes, the
Liquidating Trusts as grantor trusts of which the holders of beneficial
interests in each trust are the owners and grantors, and the following
discussion assumes that the Liquidating Trusts will be so respected for federal
income tax purposes. However, no ruling has been requested from the IRS and no
opinion of counsel has been requested concerning the tax status of the
Liquidating Trusts as grantor trusts, Accordingly, there can be no assurance
that the IRS would not take a contrary position. If the IRS were to challenge
successfully the classification of the Liquidating Trusts, the federal income
tax consequences to the Liquidating Trusts, the holders of beneficial interests
in the Liquidating Trusts and the Debtors could vary from those discussed herein
(including the potential for an entity level tax on any income of the
Liquidating Trusts).


General Tax Reporting by the Liquidating Trusts and Beneficiaries. For all
federal income tax purposes, all parties (including, without limitation, the
Debtors, the Liquidating Trustees, the Charys Liquidating Trust Beneficiaries,
and the C&B Liquidating Trust Beneficiaries) must treat the transfer of the
liquidating trust assets to the Liquidating Trusts, in accordance with the terms
of the Plan, as a transfer of the respective liquidating trust assets, subject
to any obligations relating to those assets, directly to the holders of the
respective Claims in satisfaction of their Claims, followed by the transfer by
the holders to the respective Liquidating Trust of such assets in exchange for
beneficial interests in the Liquidating Trusts. Accordingly, all parties must
treat the Liquidating Trusts as grantor trusts of which the holders of
beneficial interests are the owners and grantors. Thus, such holders will be
treated as the direct owners of an undivided interest in the assets of the
respective Liquidating Trust in which they have received beneficial interests
for all federal income tax purposes (which assets will generally have a tax
basis equal to their fair market value on the Effective Date).


 
95

--------------------------------------------------------------------------------

 


Pursuant to the Plan, as soon as possible after the Effective Date, the trustees
of each of the Liquidating Trusts will make a good faith valuation of their
respective liquidating trust assets, subject to the valuation of the Board of
New Holdco; and all parties (including, without limitation, the Debtors, the
Liquidating Trustees, the Charys Liquidating Trust Beneficiaries and the C&B
Liquidating Trust Beneficiaries) must consistently use such valuation for all
federal income tax purposes. The valuation will be made available, from time to
time, as relevant for tax reporting purposes.


Allocations of taxable income of each of the Liquidating Trusts among the
beneficiaries of such trust shall be determined by reference to the manner in
which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described in the Plan) if,
immediately prior to such deemed distribution, the respective Liquidating Trust
had distributed all its other assets (valued at their tax book value) to the
holders of the beneficial interests in such Liquidating Trust (treating all
Disputed Claims as if they were Allowed Claims, see Sections 5.2(d)(xiii)(2)(D)
and 5.3(a)(xiii)(2)(D) of the Plan), in each case up to the tax book value of
the assets treated as contributed by such holders, adjusted for prior taxable
income and loss and taking into account all prior and concurrent distributions
from the Liquidating Trust. Similarly, taxable loss of each of the Liquidating
Trusts shall be allocated by reference to the manner in which an economic loss
would be borne immediately after a liquidating distribution of the remaining
respective liquidating trust assets. The tax book value of the liquidating trust
assets of each of the Liquidating Trusts for this purpose shall equal their fair
market value on the Effective Date, adjusted in accordance with tax accounting
principles prescribed by the Tax Code, the applicable tax regulations, and other
applicable administrative and judicial authorities and pronouncements.


The federal income tax obligations of a holder are not dependent on the
Liquidating Trusts' distributing any cash or other proceeds. Therefore, a holder
may incur a federal income tax liability with respect to its allocable share of
the income of a Liquidating Trust regardless of the fact that the Liquidating
Trust has not made any concurrent distribution to the holder. In general, a
distribution of cash by a Liquidating Trust to a holder of a beneficial interest
in the trust will not be taxable to the holder since the holder will already be
regarded for federal income tax purposes as owning the underlying assets.


The trustee of each of the Liquidating Trusts will file with the IRS returns for
its respective Liquidating Trust as a grantor trust pursuant to Treasury
Regulation section 1.671-4(a). Except as discussed below with respect to the
Liquidating Trust Claims Reserves, the trustee shall also annually send to each
holder of a beneficial interest a separate statement setting forth the holder's
share of items of income, gain, loss, deduction or credit and will instruct all
such holders to report such items on their federal income tax returns or to
forward the appropriate information to the beneficial holders with instructions
to report such items on their federal income tax returns. The trustee of each of
the Liquidating Trusts shall also file (or cause to be filed) any other
statements, returns or disclosures relating to the Liquidating Trust that are
required by any governmental unit.


 
96

--------------------------------------------------------------------------------

 
 
(b)            Tax Reporting for Liquidating Trust Assets Allocable to Disputed
Claims. Subject to definitive guidance from the IRS, or a court of competent
jurisdiction to the contrary (including the receipt by a Liquidating Trustee of
a private letter ruling if one of the trustees so requests one, or the receipt
of an adverse determination by the IRS upon audit if not contested by a
trustee), the Liquidating Trustee of each of the Liquidating Trusts will (A)
elect to treat any liquidating trust assets allocable to, or retained on account
of, Disputed Claims (the "Liquidating Trust Claims Reserves") as a "disputed
ownership fund" governed by Treasury Regulation section 1.468B-9, and (B) to the
extent permitted by applicable law, report consistent with the foregoing for
state and local income tax purposes. Accordingly, the Liquidating Trust Claims
Reserves will be subject to tax annually on a separate entity basis on any net
income earned with respect to the assets in such reserves, and all distributions
from such reserves will be treated as received by holders in respect of their
Claims as if distributed by the Debtors. All parties (including, without
limitation, the Debtors, the Liquidating Trustees, the Charys Liquidating Trust
Beneficiaries and the C&B Liquidating Trust Beneficiaries) will be required to
report for tax purposes consistent with the foregoing.


C.
INFORMATION REPORTING AND WITHHOLDING



All distributions to holders of Claims under the Plan are subject to any
applicable tax withholding, including employment tax withholding. Under federal
income tax law, interest, dividends, and other reportable payments may, under
certain circumstances, be subject to "backup withholding" at the then applicable
withholding rate (currently 28%). Backup withholding generally applies if the
holder (a) fails to furnish its social security number or other taxpayer
identification number ("TIN"), (b) furnishes an incorrect TIN, (c) fails
properly to report interest or dividends, or (d) under certain circumstances,
fails to provide a certified statement, signed under penalty of perjury, that
the TIN provided is its correct number and that it is a United States person
that is not subject to backup withholding. Backup withholding is not an
additional tax but merely an advance payment, which may be refunded to the
extent it results in an overpayment of tax and the appropriate information is
supplied to the IRS. Certain persons are exempt from backup withholding,
including, in certain circumstances, corporations and financial institutions.


In addition, from an information reporting perspective, Treasury Regulations
generally require disclosure by a taxpayer on its federal income tax return of
certain types of transactions in which the taxpayer participated, including,
among other types of transactions, certain transactions that result in the
taxpayer's claiming a loss in excess of specified thresholds. Holders are urged
to consult their tax advisors regarding these regulations and whether the
transactions contemplated by the Plan would be subject to these regulations and
require disclosure on the holders' tax returns.


The foregoing summary has been provided for informational purposes only. All
holders of Claims receiving a distribution under the Plan are urged to consult,
their tax advisors concerning the federal, state, local and foreign tax
consequences applicable under the Plan.


 
97

--------------------------------------------------------------------------------

 


XIII.


CONCLUSION


The Plan Proponents believe that confirmation and implementation of the Plan is
in the best interests of all creditors, and urge holders of impaired Claims in
Charys Holding Class 5, Class 6, Class 7, and Class 8, and C&B Class 3, Class 4A
and Class 4B, to vote to accept the Plan and to evidence such acceptance by
returning their ballots so that they will be received no later than 4:00 p.m.
(prevailing Eastern Time) on ______, 2008.


Dated: __________, 2008

 
Respectfully submitted,
             
Charys Holding Company, Inc.
   
Crochet & Borel Services, Inc..
   
Complete Tower Sources, Inc.
   
LFC, Inc.
   
Mitchell Site Acq. Inc.
   
Cotton Commercial USA, Inc.
             
By:
         
Name:
Michael F. Oyster
   
Title:
Chief Executive Officer of Charys Holding Company, Inc.



 
98

--------------------------------------------------------------------------------

 


EXHIBIT A


 
 

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re
x     :
Chapter 11. Case No.
  :  
CHARYS HOLDING COMPANY, INC., and
:  
CROCHET & BOREL SERVICES, INC.
:
08-10289 (BLS)
  :  
Debtors.
:
(Jointly Administered)
  :     x  







FIRST AMENDED JOINT PLAN OF REORGANIZATION OF
DEBTORS AND CERTAIN NONDEBTOR AFFILIATES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE






WEIL, GOTSHAL & MANGES LLP
RICHARDS, LAYTON & FINGER, P.A.
767 Fifth Avenue
One Rodney Square
New York, New York 10153
920 North King Street
(212)310-8000
Wilmington, Delaware 19801
 
(302)651-7700
   
Co-Attorneys for Debtors and
Co-Attorneys for Debtors and
Debtors In Possession
Debtors In Possession



Dated: December 8, 2008


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS





     
Page
               
ARTICLE I
DEFINITIONS AND INTERPRETATION
   
1.1
8,75% Senior Convertible Notes
   
1.2
8.75% Senior Convertible Note Claims
   
1.3
Ad Hoc Noteholders Committee
   
1.4
Administrative Claims Bar Date
   
1.5
Administrative Expense Claim
2
 
1.6
Affiliate
2
 
1.7
Affiliated Plan Proponent
2
 
1.8
Affiliated Plan Proponent 8.75% Senior Convertible Note Claims
2
 
1.9
Allowed
2
 
1.10
Ballots
3
 
1.11
Bankruptcy Code
3
 
1.12
Bankruptcy Court,.
3
 
1.13
Bankruptcy Rules
3
 
1.14
Benefit Plans
3
 
1.15
Business Day
3
 
1.16
C&B
3
 
1.17
C&B Class 4 Pro Rata Share
3
 
1.18
C&B Equity Interest
3
 
1.19
C&B Liquidating Trust
3
 
1.20
C&B Liquidating Trust Agreement
3
 
1.21
C&B Liquidating Trust Assets
4
 
1.22
C&B Liquidating Trust Beneficiaries
4
 
1.23
C&B Liquidating Trust Claims Reserve
4
 
1.24
C&B Securities Claim
4
 
1.25
C&B 8.75% Senior Convertible Note Claims
4
 
1.26
C&B Trustee
4
 
1.27
Cash
4
 
1.28
Charys 8.75% Senior Convertible Note Claims
4



 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
1.29
Charys Group
4
 
1.30
Charys Holding
4
 
1.31
Charys Holding Equity Interests
4
 
1.32
Charys Holding Securities Claim
5
 
1.33
Charys Liquidating Trust
5
 
1.34
Charys Liquidating Trust Agreement
5
 
1.35
Charys Liquidating Trust Assets
5
 
1.36
Charys Liquidating Trust Beneficiaries
5
 
1.37
Charys Liquidating Trust Claims Reserve
5
 
1.38
Charys Trustee
5
 
1.39
Claim
5
 
1.40
Class 8 General Unsecured Pro Rata Share
6
 
1.41
Class A C&B Beneficial Interest
6
 
1.42
Class B C&B Beneficial Interest
6
 
1.43
Class A Charys Beneficial Interest
6
 
1.44
Class B Charys Beneficial Interest
6
 
1.45
Class 6/7 Pro Rata Share
6
 
1.45A
Class 7 Pro Rata Share
6
 
1.46
Collateral
6
 
1.47
Commencement Date
7
 
1.48
Confirmation Date
7
 
1.49
Confirmation Hearing
7
 
1.50
Confirmation Order
7
 
1.51
Contingent Claim
7
 
1.52
Cotton
7
 
1.53
Cotton Seller Note Claims
7
 
1.54
Cotton Settlement Agreement
7
 
1.55
Creditors' Committee
7
 
1.56
CTSI
7



 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
1.57
CTSI/MSAI Seller Note Claims
7
 
1.58
CTSI / MSAI Settlement Agreement
8
 
1.59
Debtors
8
 
1.60
Debtors in Possession
8
 
1.61
Disallowed Claim
8
 
1.62
Disbursing Agent
8
 
1.63
Disclosure Statement
8
 
1.64
Disclosure Statement Order
8
 
1.65
Disputed Claim
8
 
1.66
Disputed Claim Amount
9
 
1.67
Distribution Record Date
9
 
1.68
Effective Date
9
 
1.69
Equity Interest
9
 
1.70
Estimated Amount
9
 
1.71
Final Order
9
 
1.72
Funding Arrangement
10
 
1.73
Funding Arrangement Agreement
10
 
1.74
General Unsecured Claim
10
 
1.74
Imperium Claims
10
 
1.75
Indenture
10
 
1.76
Indenture Trustee
10
 
1.77
Indenture Trustee Fees
10
 
1.78
Intercompany Claim
10
 
1.79
Lien
10
 
1.80
Liquidating Trusts
11
 
1.81
Liquidating Trustees
11
 
1.82
Liquidating Trust Agreements
11
 
1.83
Local Bankruptcy Rules
11
 
1.84
Mirror Notes
11



 
iii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
1.85
Mirror Note Claims
11
 
1.86
Intentionally Omitted
11
 
1.87
MSAI
11
 
1.88
New Equity Interests
11
 
1.89
New Employment Agreements
11
 
1.90
New Holdco
11
 
1.91
New Organizational Documents
11
 
1.92
New Secured Notes
11
 
1.93
New Secured Note Indenture
12
 
1.94
Non-Debtor Subsidiary
12
 
1.95
Non-Released Parties
12
 
1.96
Noteholder Charys Pro Rata Share
12
 
1.97
Other Priority Claim
12
 
1.98
Other Secured Claim
12
 
1.99
Person
12
 
1.100
Plan
12
 
1.101
Plan Proponents
12
 
1.102
Plan Supplement
12
 
1.103
Priority Tax Claim
13
 
1.104
Proponent Inclusive Group
13
 
1.105
Reorganization Cases
13
 
1.106
Restructuring Transactions
13
 
1.107
Schedules
13
 
1.108
Secured Claim
13
 
1.109
Secured Tax Claim
13
 
1.110
Secured Working Capital Facility Claims
13
 
1.111
Settlement Agreements
13
 
1.112
Subordinated Debt Claims
13
 
1.113
Tax Code
14



 
iv

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
1.114
U.S. Trustee
14
 
1.115
Unimpaired
14
 
1.116
Unliquidated Claim
14
 
1.117
Voting Record Date
14
ARTICLE II
PROVISIONS FOR PAYMENT OF ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS
15
 
2.1
Administrative Expense Claims
15
 
2.2
Professional Compensation and Reimbursement Claims
15
 
2.3
Indenture Trustee Fees
16
 
2.4
Priority Tax Claims
16
ARTICLE III
CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS, IMPAIRMENT AND VOTING
17
ARTICLE IV
PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS
18
 
4.1
Charys Holding Class 1 (Other Priority Claims Against Charys Holding)
18
 
4.2
Charys Holding Class 2 (Secured Tax Claims Against Charys Holding),
19
 
4.3
Charys Holding Class 3 (Secured Working Capital Facility
19
 
4.4
Charys Holding Class 4 (Other Secured Claims Against Charys Holding)
20
 
4.5
Charys Holding Class 5 (Cotton Seller Note Claims)
21
 
4.6
Charys Holding Class 6 (CTSI / MSAI Seller Note Claims and Mirror Note Claims)
21
 
4.7
Charys Holding Class 7 (8.75% Senior Convertible Note Claims)
22
 
4.8
Charys Holding Class 8 (General Unsecured Claims Against Charys Holding)
22
 
4.9
Charys Holding Class 9 (Subordinated Debt Claims Against Charys Holding)
23
 
4.10
Charys Holding Class 10 (Charys Holding Securities Claims)
23
 
4.11
Charys Holding Class 11 (Charys Holding Equity Interests)
23



 
v

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
4.12
C&B Class 1 (Other Priority Claims Against C&B)
23
 
4.13
C&B Class 2 (Secured Tax Claims Against C&B)
24
 
4.14
C&B Class 3 (Other Secured Claims Against C&B)
24
 
4.15
C&B Class 4A (General Unsecured Claims Against C&B)
25
 
4.16
C&B Class 4B (C&B 8.75% Senior Convertible Note Claims)
25
 
4.17
C&B Class 5 (C&B Securities Claims)
25
 
4.18
C&B Class 6 (C&B Equity Interests)
26
ARTICLE V
MEANS OF IMPLEMENTATION
26
 
5.1
Means of Implementation Applicable to Both Charys Holding and C&B
26
 
5.2
Means of Implementation Specific to Charys Holding
28
 
5.3
Means of Implementation Specific to C&B
35
ARTICLE VI
PROVISIONS GOVERNING VOTING AND DISTRIBUTIONS
   
6.1
Voting of Claims
41
 
6.2
Presumed Acceptances by Unimpaired Classes
41
 
6.3
Impaired Classes Deemed to Reject Plan
41
 
6.4
Nonconsensual Confirmation
41
 
6.5
Distributions On Account of General Unsecured Claims
42
 
6.6
Date of Distributions
42
 
6.7
Disbursing Agent
42
 
6.8
Rights and Powers of Disbursing Agent
42
 
6.9
Expenses of the Disbursing Agent
43
 
6.10
Delivery of Distributions
43
 
6.11
Manner of Payment
43
 
6.12
No Fractional Shares
44
 
6.13
No Fractional Notes
44
 
6.14
Setoffs and Recoupment
44
 
6.15
Interest on Claims; Dividends
44
 
6.16
No Distribution In Excess of Allowed Amounts
45



 
vi

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
6.17
Allocation of Plan Distributions Between Principal and Interest
45
ARTICLE VII
PROCEDURES FOR TREATING DISPUTED CLAIMS UNDER PLAN OF REORGANIZATION
45
 
7.1
Objections
45
 
7.2
Authority to Prosecute Objections
45
 
7.3
No Distributions Pending Allowance
45
 
7.4
Distributions After Allowance
45
 
7.5
Resolution of Administrative Expense Claims and Claims
46
 
7.6
Estimation of Claims
46
 
7.7
Interest
46
ARTICLE VIII
EXECUTORY CONTRACTS AND UNEXPIRED LEASES
46
 
8.1
Assumption or Rejection of Executory Contracts and Unexpired Leases
46
 
8.2
Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases
47
 
8.3
Inclusiveness
47
 
8.4
Cure of Defaults
48
 
8.5
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan....
48
 
8.6
Indemnification and Reimbursement Obligations
48
 
8.7
Insurance Policies
49
 
8.8
Compensation and Benefit Plans
49
ARTICLE IX
CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO
50
 
9.1
General
50
 
9.2
Operations Between Confirmation Date And Effective Date
50
 
9.3
New Organizational Documents
50
 
9.4
Board of New Holdco
50
 
9.5
Officers of New Holdco
50
 
9.6
New Employment Agreements
50



 
vii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
               
ARTICLE X
CONDITIONS PRECEDENT TO EFFECTIVE DATE
51
 
10.1
Condition Precedent to Effective Date
51
 
10.2
Waiver of Conditions
52
 
10.3
Satisfaction of Conditions
52
ARTICLE XI
EFFECT OF CONFIRMATION
52
 
11.1
Vesting of Assets
52
 
11.2
Claims Extinguished
53
 
11.3
Binding Effect
53
 
11.4
Discharge of Claims and Termination of Equity Interests
53
 
11.5
Discharge
53
 
11.6
Injunction or Stay
54
 
11.7
Terms of Injunction or Stay
54
 
11.8
Injunction Against Interference With Plan of Reorganization
55
 
11.9
Exculpation
55
 
11.10
Releases
55
 
11.11
Avoidance Actions/Objections
56
 
11.12
Retention of Causes of Action/Reservation of Rights
56
ARTICLE XII
RETENTION OF JURISDICTION
57
ARTICLE XIII
MISCELLANEOUS PROVISIONS
58
 
13.1
Effectuating Documents and Further Transactions
58
 
13.2
Withholding and Reporting Requirements
59
 
13.3
Corporate Action
59
 
13.4
Tax Matters
59
 
13.5
Modification of Plan
60
 
13.6
Revocation or Withdrawal of the Plan
61
 
13.7
Continuing Exclusivity Period
61
 
13.8
Plan Supplement
62
 
13.9
Payment of Statutory Fees
62
 
13.10
Post-Confirmation Date Professional Fees and Expenses
62



 
viii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
                 
13.11
Dissolution of the Creditors’ Committee
62
 
13.12
Indenture Trustee as Claim Holder
62
 
13.13
Exemption from Transfer Taxes
63
 
13.14
Expedited Tax Determination
63
 
13.15
Exhibits/Schedules
63
 
13.16
Substantial Consummation
63
 
13.17
Severability of Plan Provisions
63
 
13.18
Governing Law
64
 
13.19
Computation of Time
64
 
13.20
Notices
64
 
13.21
Section Headings
65



 
ix

--------------------------------------------------------------------------------

 


UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re
x     :
Chapter 11. Case No.
  :  
CHARYS HOLDING COMPANY, INC., and
:  
CROCHET & BOREL SERVICES, INC.
:
08-10289 (BLS)
  :  
Debtors.
:
(Jointly Administered)
  :     x  



FIRST AMENDED JOINT PLAN OF REORGANIZATION OF
DEBTORS AND CERTAIN NONDEBTOR AFFILIATES
UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


Charys Holding Company, Inc., Crochet & Borel Services, Inc., Complete Tower
Sources Inc., Mitchell Site Acq. Inc., Cotton Commercial USA, Inc., and LFC,
Inc. propose the following chapter 11 plan pursuant to section 1121(a) of the
Bankruptcy Code:


ARTICLE I


DEFINITIONS AND INTERPRETATION


The following terms used herein shall have the respective meanings set forth
below:


1.1            8.75% Senior Convertible Notes means the 8.75% Senior Convertible
Notes due 2012 in the aggregate original principal amount of $201,250,000 issued
by Charys Holding pursuant to that certain Indenture, dated as of February
16,2007, by and between The Bank of New York Mellon Trust Company, N.A, (f/k/a
The Bank of New York Trust Company, N.A.), as trustee, and Charys Holding.


1.2            8.75% Senior Convertible Note Claims means the Charys 8.75%
Senior Convertible Note Claims, and the Affiliated Plan Proponent 8.75% Senior
Convertible Note Claims.


1.3            Ad Hoc Noteholders Committee means the ad hoc committee
consisting of certain holders of 8.75% Senior Convertible Notes, which, among
other things, negotiated certain terms and conditions of this Plan and certain
other related documents and pleadings with the Debtors prior to the Commencement
Date.


1.4            Administrative Claims Bar Date has the meaning ascribed to it in
Section 2.1 of the Plan.


 
 

--------------------------------------------------------------------------------

 


1.5            Administrative Expense Claim means any Claim constituting a cost
or expense of administration of the Reorganization Cases Allowed under and in
accordance with, as applicable, sections 330, 365, 503(b), 507(a)(2) and 507(b)
of the Bankruptcy Code, including, without limitation, (a) any actual and
necessary costs and expenses, incurred after the Commencement Date, of
preserving the Debtors' estates, (b) any actual and necessary costs and
expenses, incurred after the Commencement Date, of operating the Debtors'
businesses, (c) any indebtedness or obligations incurred or assumed by the
Debtors in Possession during the Reorganization Cases and (d) any compensation
for professional services rendered and reimbursement of expenses incurred to the
extent Allowed by Final Order. Any fees or charges assessed against the estates
of the Debtors under section 1930 of chapter 123 of title 28 of the United
States Code is excluded from the definition of Administrative Expense Claim and
shall be paid in accordance with Section 13.8 of the Plan.


1.6            Affiliate has the meaning set forth in section 101 (2) of the
Bankruptcy Code.


1.7            Affiliated Plan Proponent means CTSI, MSAI, Cotton and LFC, Inc.


1.8            Affiliated Plan Proponent 8.75% Senior Convertible Note Claims
means all Claims, rights and interests against the Affiliated Plan Proponents
arising out of or related to the 8.75% Senior Convertible Notes, the Indenture,
and any instruments, documents or agreements executed in connection therewith,
including, without limitation, all accrued but unpaid interest thereon.


1.9            Allowed means, with reference to any Claim against the Debtors,
(a) any Claim against any Debtor which has been listed by such Debtor in its
Schedules (as such Schedules may be amended by the Debtors from time to time in
accordance with Bankruptcy Rule 1009) as liquidated in amount and not disputed
or contingent and for which no contrary proof of Claim has been filed or no
timely objection to allowance or request for estimation has been interposed, (b)
any timely filed proof of Claim (i) as to which no objection has been or is
interposed in accordance with Section 7.1 of the Plan or such other applicable
period of limitation fixed by the Bankruptcy Code, the Bankruptcy Rules, the
Local Bankruptcy Rules or the Bankruptcy Court and as to which any such
applicable period of limitation has expired or (ii) as to which any objection
has been determined by a Final Order to the extent such objection is determined
in favor of the respective holder of such Claim, (c) any Claim expressly allowed
by a Final Order or under the Plan, (d) any Claim that is compromised, settled
or otherwise resolved pursuant to the authority granted to New Holdco and the
Liquidating Trusts (as applicable) pursuant to a Final Order of the Bankruptcy
Court or under Section 7.5 of the Plan; provided, however, that (a) Claims
allowed solely for the purpose of voting to accept or reject the Plan pursuant
to an order of the Bankruptcy Court shall not be considered "Allowed Claims" and
(b) "Allowed Claim" shall not include any Claim subject to disallowance in
accordance with section 502(d) of the Bankruptcy Code. Unless otherwise
specified in the Plan or by order of the Bankruptcy Court, "Allowed
Administrative Expense Claim" or "Allowed Claim" shall not, for any purpose
under the Plan, include interest on such Claim from and after the Commencement
Date.


 
2

--------------------------------------------------------------------------------

 


1.10          Ballots means the forms distributed to each holder of an impaired
Claim that is entitled to vote to accept or reject the Plan on which is to be
indicated acceptance or rejection of the Plan.


1.11          Bankruptcy Code means title 11 of the United States Code, as
amended from time to time, as applicable to the Reorganization Cases.


1.12          Bankruptcy Court means the United States Bankruptcy Court for the
District of Delaware or any other court of the United States having jurisdiction
over the Reorganization Cases.


1.13          Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure
as promulgated by the United States Supreme Court under section 2075 of title 28
of the United States Code, as amended from time to time.


1.14          Benefit Plans means the medical and health insurance, life
insurance, dental insurance, and disability benefits and coverage sponsored by
Charys Holding; Benefit Plans shall not include any equity, bonus, stock, option
or similar plans in effect on or prior to the Commencement Date.


1.15          Business Day means any day other than a Saturday, Sunday or any
other day on which commercial banks in New York, New York and Wilmington,
Delaware are required or authorized to close by law or executive order.


1.16          C&B means Crochet & Borel Services, Inc.


1.17          C&B Class 4 Pro Rata Share means, as of any distribution date
under the C&B Liquidating Trust Agreement, the ratio (expressed as a percentage)
of the amount of an Allowed General Unsecured Claim against C&B in Class 4 to
the sum of (a) the aggregate amount of all Allowed General Unsecured Claims
against C&B in Class 4, and (b) the aggregate of the Disputed Claim Amounts of
all Disputed Claims against C&B in Class 4.


1.18          C&B Equity Interest means all shares of common or preferred stock
or any other instrument evidencing an ownership interest in C&B, whether or not
transferable, and all options, warrants, conversion rights, rights of first
refusal or other rights, contractual or otherwise, to acquire or receive any
such interests.


1.19          C&B Liquidating Trust means the liquidating trust established
under Section 5.3(a) of the Plan.


1.20          C&B Liquidating Trust Agreement means the agreement between C&B
and the Trustee, which shall be in form and substance reasonably satisfactory to
the Debtors and Creditors' Committee, governing the C&B Liquidating Trust, dated
as of the Effective Date, substantially in the form set forth in the Plan
Supplement.


 
3

--------------------------------------------------------------------------------

 


1.21          C&B Liquidating Trust Assets means all assets of C&B as of the
Effective Date.


1.22          C&B Liquidating Trust Beneficiaries means the holders of Other
Secured Claims against C&B, and General Unsecured Claims against C&B, in each
case, as and when Allowed.


1.23          C&B Liquidating Trust Claims Reserve has the meaning ascribed to
it in Section 5.3(a)(xiii)(2)(D) of the Plan.


1.24          C&B Securities Claim means any Claim against C&B, whether or not
the subject of an existing lawsuit, arising from the rescission of a purchase or
sale of a debt security, for damages arising from the purchase or sale of any
such security, or for reimbursement or contribution allowed under section 502 of
the Bankruptcy Code on account of any such Claim.


1.25          C&B 8.75% Senior Convertible Note Claims means all claims, rights
and interests against C&B arising out of or related to the 8.75% Senior
Convertible Notes, the Indenture, and any instruments documents or agreements
executed in connection therewith, including, without limitation, all accrued but
unpaid interest thereon.


1.26          C&B Trustee means a trustee or co-trustees, as the case may be,
reasonably satisfactory to the Creditors' Committee, governing the C&B
Liquidating Trust,


1.27          Cash means legal tender of the United States of America.


1.28          Charys 8.75% Senior Convertible Note Claims means all Claims,
rights and interests against Charys Holding arising out of or related to the
8.75% Senior Convertible Notes, the Indenture, and any instruments, documents or
agreements executed in connection therewith, including, without limitation, all
accrued but unpaid interest thereon.


1.29          Charys Group means (i) the affiliated group of corporations,
within the meaning of Section 1504 of the Tax Code, of which Charys Holding is
the common parent, and (ii) any other group of corporations filing consolidated,
combined or unitary tax returns for state and local tax purposes that includes
any of the Debtors or their Affiliates, other than any such group that includes
solely the Affiliated Plan Proponents or of which an Affiliated Plan Proponent
is the parent.


1.30          Charys Holding means Charys Holding Company, Inc.


1.31          Charys Holding Equity Interests means all shares of common or
preferred stock or any other instrument evidencing an ownership interest in
Charys Holding, whether or not transferable, and all options, warrants,
conversion rights, rights of first refusal, or other rights, contractual or
otherwise, to acquire any such interests.

 
4

--------------------------------------------------------------------------------

 
 
1.32          Charys Holding Securities Claim means any Claim against Charys
Holding, whether or not the subject of an existing lawsuit, arising from the
rescission of a purchase or sale of a debt security, for damages arising from
the purchase or sale of any such security, or for reimbursement or contribution
allowed under section 502 of the Bankruptcy Code on account of any such Claim.


1.33          Charys Liquidating Trust means the liquidating trust established
under Section 5.2 of the Plan.


1.34          Charys Liquidating Trust Agreement means the agreement between
Charys Holding and the Charys Trustee, which shall be in form and substance
reasonably satisfactory to the Debtors and the Creditors' Committee, governing
the Charys Liquidating Trust, dated as of the Effective Date, substantially in
the form set forth in the Plan Supplement.


1.35          Charys Liquidating Trust Assets means (a) all assets of Charys
Holding as of the Effective Date, other than the stock in the Affiliated Plan
Proponents to be distributed to the Disbursing Agent on behalf of the holders of
Mirror Note Claims pursuant to Section 5.2(a)(i)(2)(B); and (b) 6% of the New
Equity Interests.


1.36          Charys Liquidating Trust Beneficiaries means (i) if any Collateral
is transferred to the Charys Liquidating Trust, such holders of Allowed Secured
Working Capital Claims against Charys Holding or Other Secured Claims against
Charys Holding whose Collateral has been transferred, and (ii) the holders of
General Unsecured Claims against Charys Holding and 8.75% Senior Convertible
Note Claims, in each case, as and when Allowed.


1.37          Charys Liquidating Trust Claims Reserve has the meaning ascribed
to it in Section 5,2(d)(xiii)(l)(D) of the Plan.


1.38          Charys Trustee means a trustee or co-trustees, as the case may be,
reasonably satisfactory to the Creditors' Committee, governing the Charys
Liquidating Trust.


1.39          Claim means (a) the right to payment, whether or not such right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, known, unknown, or
asserted, or (b) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.


 
5

--------------------------------------------------------------------------------

 


1.40          Class 8 General Unsecured Pro Rata Share means, as of any
distribution date under the Charys Liquidating Trust, the ratio (expressed as a
percentage) of the amount of an Allowed General Unsecured Claim against Charys
Holding in Class 8 to the sum of (a) the aggregate amount of all Allowed General
Unsecured Claims against Charys Holding, in Class 8, (b) the aggregate of the
Disputed Claim Amounts of all Disputed Claims in Charys Holding Class 8, and (c)
the aggregate amount of all Allowed Charys 8.75% Senior Convertible Note Claims.


1.41          Class A C&B Beneficial Interest means, for federal income tax
purposes, the entitlement of holders of Allowed Other Secured Claims against C&B
in C&B Class 3 to receive distributions from the C&B Liquidating Trust.


1.42          Class B C&B Beneficial Interest means a beneficial interest in the
C&B Liquidating Trust to be issued to holders of Allowed General Unsecured
Claims against C&B in C&B Class 4A, which entitles its holder to receive its C&B
Class 4 Pro Rata Share of distributions (other than distributions to which a
holder of a Class A C&B Beneficial Interest is entitled to receive) from the C&B
Liquidating Trust.


1.43          Class A Charys Beneficial Interest means, for federal income tax
purposes, the entitlement of holders of Allowed Secured Working Capital Facility
Claims against Charys Holdings in Charys Holding Class 3 and Allowed Other
Secured Claims against Charys Holdings in Charys Holding Class 4 to receive
distributions from the Charys Liquidating Trust.


1.44          Class B Charys Beneficial Interest means a beneficial interest in
the Charys Liquidating Trust to be issued to holders of Allowed Charys 8.75%
Senior Convertible Note Claims in Charys Holding Class 7, and Allowed General
Unsecured Claims against Charys Holding in Charys Holding Class 8, which
entitles its holder to receive its Class 8 General Unsecured Pro Rata Share or
Noteholder Charys Pro Rata Share (as applicable) of distributions (other than
distributions to which a holder of a Class A Charys Beneficial Interest is
entitled to receive) received from the Charys Liquidating Trust.


1.45          Class 6/7 Pro Rata Share means the ratio (expressed as a
percentage) of the amount of an Allowed 8.75% Senior Convertible Note Claim or
Allowed Mirror Note Claims, as applicable, to the sum of (a) the aggregate
amount of all Allowed 8.75% Senior Convertible Note Claims and (b) the aggregate
amount of all Mirror Note Claims,


1.45 A      Class 7 Pro Rata Share means the ratio (expressed as a percentage)
of the amount of an Allowed 8.75% Senior Convertible Note Claim to the sum of
the aggregate amount of all Allowed 8.75% Senior Convertible Note Claims.


1.46          Collateral means any property or interest in property of the
estates of any of the Debtors that is subject to a Lien, charge or other
encumbrance to secure the payment or performance of a Claim, which Lien, charge
or other


 
6

--------------------------------------------------------------------------------

 
 
encumbrance is not subject to avoidance or otherwise invalid under the
Bankruptcy Code or applicable state law.


1.47          Commencement Date means February 14, 2008, the date on which the
Debtors commenced their Reorganization Cases.


1.48          Confirmation Date means the date on which the clerk of the
Bankruptcy Court enters the Confirmation Order on the docket with respect to the
Reorganization Cases.


1.49          Confirmation Hearing means the hearing conducted by the Bankruptcy
Court to consider confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.


1.50          Confirmation Order means the order or orders of the Bankruptcy
Court, confirming the Plan pursuant to section 1129 of the Bankruptcy Code.


1.51          Contingent Claim means any Claim, the liability for which attaches
or is dependent upon the occurrence or happening of, or is triggered by, an
event, which event has not yet occurred, happened or been triggered as of the
date on which such Claim is sought to be estimated or an objection to such Claim
is filed, whether or not such event is within the actual or presumed
contemplation of the holder of such Claim and whether or not a relationship
between the holder of such Claim and the applicable Debtor now or hereafter
exists or previously existed.


1.52          Cotton means Cotton Commercial USA, Inc.


1.53          Cotton Seller Note Claims mean all Claims arising under or related
to any note, debt, claim, earn-out agreement, employment agreement or other
payment obligations (including, without limitation, those agreements set forth
on Schedule A annexed to the Cotton Settlement Agreement) incurred by Charys
Holding (or any of its affiliates) in connection with its purchase of that
certain business now operated by Cotton Commercial USA, Inc.


1.54          Cotton Settlement Agreement means that certain agreement among
Charys Holding, Bryan Michalsky, James Scaife, Randall Thompson, Daryn Ebrecht,
Peter Bell, Blake Stansell, Chad Weigman, Johnny Slaughter, and Russell White,
substantially in the form set forth in the Plan Supplement.


1.55          Creditors' Committee means the statutory committee of unsecured
creditors appointed in the Reorganization Cases pursuant to section 1102(a) of
the Bankruptcy Code.


1.56          CTSI means Complete Tower Sources, Inc.


1.57          CTSI / MSAI Seller Note Claims means all Claims arising under or
related to any note, debt, claim, earn-out agreement, employment agreementor
other payment obligation (including, without limitation, those agreements set
forth on Schedule A annexed to the CTSI / MSAI Settlement Agreement) incurred by
Charys Holding (or any of its affiliates) in connection with its purchase of
Complete Tower Sources Inc. and Mitchell Site Acq. Inc.

 
7

--------------------------------------------------------------------------------

 

1.58          CTSI / MSAI Settlement Agreement means that certain agreement
among Charys Holding, Lori Mitchell, Matthew Mitchell, and Carrol Castille,
substantially in the form set forth in the Plan Supplement.


1.59          Debtors means Charys Holding and C&B.


1.60          Debtors in Possession means the Debtors in their capacity as
debtors in possession in the Reorganization Cases under sections 1107(a) and
1108 of the Bankruptcy Code.


1.61          Disallowed Claim means a Claim or a portion of a Claim that is
disallowed in its entirety by an order of the Bankruptcy Court or such other
court of competent jurisdiction.


1.62          Disbursing Agent means any entity in its capacity as a disbursing
agent under Sections 6.7 and 6.8 of the Plan.


1.63          Disclosure Statement means that certain disclosure statement
relating to the Plan, including, without limitation, all exhibits and schedules
thereto, as the same may be amended, supplemented or otherwise modified from
time to time, as approved by the Bankruptcy Court pursuant to section 1125 of
the Bankruptcy Code.


1.64          Disclosure Statement Order means the order of the Bankruptcy Court
approving, among other things, the Disclosure Statement and establishing certain
procedures with respect to the solicitation and tabulation of votes to accept or
reject the Plan.


1.65          Disputed Claim means, (a) with respect to any Administrative
Claim, other than an Administrative Claim that has been Allowed pursuant to the
Plan or a Final Order of the Bankruptcy Court or that was incurred by the
Debtors in the ordinary course of business during the Reorganization Cases, a
Claim: that is contingent or disputed and subject to liquidation through pending
or prospective litigation, including, but not limited to, alleged obligations
arising from personal injury, property damage, products liability, consumer
complaints, employment law, secondary payor liability, or any other disputed
legal or equitable claim based on tort, statute, contract, equity, or common
law; or (b) with respect to any Claim that is not an Administrative Claim, any
Claim against any Debtor, proof of which was timely and properly filed, which is
(i) disputed under the Plan, (ii) as to which the Debtors have interposed a
timely objection and/or request for estimation in accordance with section 502(c)
of the Bankruptcy Code and Bankruptcy Rule 3018, which objection and/or request
for estimation has not been withdrawn or determined by a Final Order, (iii) any
Claim proof of which was required to be tiled by order of the Bankruptcy Court
but as to which a proof of claim was not timely or properly filed, and (iv) for
damages based upon the rejection by a Debtor of an executory contract or
unexpired lease under section 365 of the Bankruptcy Code and as to which the
applicable bar date has not passed. A Claim that is disputed by the Debtors as
to its amount only, shall be deemed Allowed in the amount the Debtors admit
owing, if any, and disputed as to the excess.

 
8

--------------------------------------------------------------------------------

 

1.66          Disputed Claim Amount means the Estimated Amount of a Disputed
Claim, or, if no Estimated Amount exists, the amount set forth in the proof of
claim relating to such Disputed Claim as the liquidated amount of such Disputed
Claim.


1.67          Distribution Record Date means the record date for determining
entitlement to receive distributions under the Plan on account of Allowed
Claims, which date shall be (a) for all holders of Claims other than holders of
8.75% Senior Convertible Note Claims or Mirror Note Claims, the third (3rd)
Business Day after the Confirmation Date at 5:00 p.m. prevailing Eastern time;
and (b) for all holders of 8.75% Senior Convertible Note Claims or Mirror Note
Claims, 5:00 p.m. prevailing Eastern time the third Business Day prior to the
Effective Date.


1.68          Effective Date means a Business Day selected by the Debtors, with
the prior consent of the Creditors' Committee, on or after the Confirmation
Date, on which (a) no stay of the Confirmation Order is in effect and (b) the
conditions precedent to the effectiveness of the Plan specified in Section 10.1
of the Plan shall have been satisfied or waived as provided in Section 10.2 of
the Plan.


1.69          Equity Interest means collectively the Charys Holding Equity
Interests and the C&B Equity Interests.


1.70          Estimated Amount means the estimated dollar value of an
Unliquidated Claim, Disputed Claim, or Contingent Claim pursuant to section
502(c) of the Bankruptcy Code or as otherwise agreed to between the holder of
such Claim and the applicable Debtor, New Holdco or the Liquidating Trusts (as
applicable), with the prior consent of the Creditors' Committee, or as otherwise
determined by Bankruptcy Court.


1.71          Final Order means an order or judgment of a court of competent
jurisdiction that has been entered on the docket maintained by the clerk of such
court and has not been reversed, vacated or stayed and as to which (a) the time
to appeal, petition for certiorari or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari or
other proceedings for a new trial, reargument or rehearing shall then be pending
or (b) if an appeal, writ of certiorari, new trial, reargument or rehearing
thereof has been sought, (i) such order or judgment shall have been affirmed by
the highest court to which such order was appealed, certiorari shall have been
denied or a new trial, reargument or rehearing shall have been denied or
resulted in no modification of such order and (ii) the time to take any further
appeal, petition for certiorari, or move for a new trial, reargument or
rehearing shall have expired; provided, however, that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous
rule under the Bankruptcy Rules or the Local Bankruptcy Rules, may be filed
relating to such order shall not prevent such order from being a Final Order.

 
9

--------------------------------------------------------------------------------

 

1.72          Funding Arrangement means an arrangement, on the terms set forth
in the Funding Arrangement Agreement, by which New Holdco will transfer monies
to the Liquidating Trusts on the Effective Date and by which the Liquidating
Trusts will pay New Holdco the net proceeds of all recoveries made, until such
time as New Holdco shall have received its initial transfer plus a rate of
return specified in the Funding Arrangement Agreement.


1.73          Funding Arrangement Agreement means an agreement between the
Liquidating Trustees and New Holdco, substantially in the form contained in the
Plan Supplement.


1.74          General Unsecured Claim means any Claim against the Debtors (as
applicable) other than an Administrative Expense Claim, Priority Tax Claim,
Other Priority Claim, Secured Tax Claim, Secured Working Capital Facility Claim,
Other Secured Claim, Cotton Seller Note Claim, CTSI / MSAI Seller Note Claims,
8.75% Senior Convertible Note Claim, Subordinated Note Claim, Mirror Note Claim,
or Intercompany Claim.


1.74A       Imperium Claims means all Claims of Imperium Advisors, LLC, Imperium
Master Fund, Ltd., JED Family Trust, and John Michaelson against the Debtors and
their affiliates.


1.75          Indenture means that certain Indenture, dated as of February 16,
2007, by and between The Bank of New York Mellon Trust Company, N.A., as
trustee, and Charys Holding, under which the 8.75% Senior Convertible Notes were
issued, as such Indenture has been amended, modified or supplemented from time
to time.


1.76          Indenture Trustee means the indenture trustee under the Indenture.


1.77          Indenture Trustee Fees means the reasonable and customary fees and
expenses of the Indenture Trustee as provided in the Indenture, including,
without limitation, reasonable attorneys' fees and disbursements incurred by the
Indenture Trustee, whether prior to or after the Effective Date.


1.78          Intercompany Claim means any Claim against any Debtor held by
another Debtor or by a Non-Debtor Subsidiary or Affiliate.


1.79          Lien means a charge against or interest in property of the Debtors
to secure payment of a debt or performance of an obligation owed by the Debtors.
For purposes of the Plan, the term shall not include (a) a lien resulting from
the provisions of chapter 5 of the Bankruptcy Code or (b) a lien that has been
or may be avoided pursuant to chapter 5 of the Bankruptcy Code.

 
10

--------------------------------------------------------------------------------

 

1.80          Liquidating Trusts means the C&B Liquidating Trust and the Charys
Liquidating Trust.


1.81          Liquidating Trustees means the C&B Trustee and the Charys Trustee.


1.82          Liquidating Trust Agreements means the C&B Liquidating Trust
Agreement and the Charys Liquidating Trust Agreement.


1.83          Local Bankruptcy Rules means the Local Rules of Bankruptcy
Practice and Procedure of the United States Bankruptcy Court for the District of
Delaware as amended from time to time.


1.84          Mirror Notes means, collectively, (i) the 8.75% Senior Convertible
Note due 2012 to Lori Mitchell in the approximate original principal amount of
$2,569 million, (ii) the 8.75% Senior Convertible Note due 2012 to Matthew
Mitchell in the approximate original principal amount of $2,590 million, and
(iii) the 8.75% Senior Convertible Note due 2012 to Carrol Castille in the
approximate original principal amount of $2.84 million.


1.85          Mirror Note Claims means all Claims arising under the Mirror
Notes.


1.86          Intentionally Omitted.


1.87          MSAI means Mitchell Site Acq. Inc.


1.88          New Equity Interests means the equity interests of New Holdco (i)
authorized and issued and to be delivered to holders of certain Allowed Claims
under the Plan.


1.89          New Employment Agreements means any employment contracts, to be
entered into on Effective Date by New Holdco and the individuals set forth in
the Plan Supplement, including Michael F. Oyster, which New Employment
Agreements shall be substantially in the form set forth in the Plan Supplement.


1.90          New Holdco means a new Delaware corporation to be organized on or
before the Effective Date.


1.91          New Organizational Documents means each certificate of
incorporation, certificate of formation, bylaws, and other organizational
document for New Holdco, in form and substance reasonably acceptable to Charys
Holding and the Creditors' Committee, and substantially in the forms set forth
in the Plan Supplement.


1.92          New Secured Notes means the senior secured notes to be issued by
New Holdco under the Plan to holders of Allowed Claims in Classes 6 and 7 in the
aggregate principal amount of $20 million, due on the fourth anniversary of the
Effective Date, bearing interest at the rate of 15% per annum and having the
other principal terms as set forth in Exhibit A to the Plan, which Exhibit shall
be in the Plan Supplement.

 
11

--------------------------------------------------------------------------------

 

1.93          New Secured Note Indenture means the indenture, dated as of the
Effective Date, between New Holdco and an indenture trustee to be selected by
Charys Holding with the prior consent of the Creditors' Committee, governing the
New Secured Notes, which shall be substantially in the form set forth in the
Plan Supplement.


1.94          Non-Debtor Subsidiary means any direct or indirect Subsidiary of
Charys Holding that is not a Debtor.


1.95          Non-Released Parties means Troy Crochet, Billy Ray, Jr., Michael
Brown, and McMahan Securities Co. L.P.


1.96          Noteholder Charys Pro Rata Share means as of any distribution date
under the Charys liquidating Trust, the ratio (expressed as a percentage) of the
amount of an Allowed 8.75% Senior Convertible Note Claim to the sum of (a) the
aggregate amount of all Allowed 8.75% Senior Convertible Note Claims, (b) the
aggregate amount of all Allowed General Unsecured Claims against Charys Holding
in Charys Holding Class 8, and (c) the aggregate of the Disputed Claim Amounts
of all Disputed Claims in Charys Holding Class 8.


1.97          Other Priority Claim means a Claim entitled to priority in payment
as specified in section 507(a)(4), (5), (6) or (7) of the Bankruptcy Code.


1.98          Other Secured Claim means a Secured Claim other than a Secured Tax
Claim, or Secured Working Capital Facility Claim.


1.99          Person means an individual, partnership, corporation, limited
liability company, cooperative, trust, unincorporated organization, association,
joint venture, government unit or agency or political subdivision thereof or any
other form of legal entity or enterprise.


1.100        Plan means this First Amended Joint Plan of Reorganization,
including, without limitation, the exhibits and schedules hereto or contained in
the Plan Supplement, as the same may be amended or modified from time to time in
accordance with the provisions of the Bankruptcy Code and the terms hereof.


1.101        Plan Proponents means, collectively, the Debtors and the Affiliated
Plan Proponents.


1.102        Plan Supplement means the supplement to the Plan containing certain
documents relevant to the implementation of the Plan, which shall be in form and
substance reasonably acceptable to the Debtors and the Creditors' Committee and
shall include, but is not limited to, the lists of the initial members of the
New Board of New Holdco, the list of executory contracts and unexpired leases to
be assumed pursuant to the Plan, the New Secured Note Indenture, the New
Employment Agreements, the Settlement Agreements, the New Organizational
Documents, and the New Management Incentive Plan and the Liquidating Trust
Agreements.

 
12

--------------------------------------------------------------------------------

 

1.103        Priority Tax Claim means any Claim of a governmental unit of the
kind entitled to priority in payment as specified in sections 502(i) and
507(a)(8) of the Bankruptcy Code.


1.104        Proponent Inclusive Group means each Charys Group of which any of
the Affiliated Plan Proponents is a member.


1.105        Reorganization Cases means the jointly administered cases commenced
by the Debtors under chapter 11 of the Bankruptcy Code.


1.106        Restructuring Transactions has the meaning set forth in Section
5.2(a)(i) of the Plan.


1.107        Schedules means, collectively, the schedules of assets and
liabilities, schedules of executory contracts and unexpired leases and
statements of financial affairs filed by the Debtors under section 521 of the
Bankruptcy Code, Bankruptcy Rule 1007 and the Official Bankruptcy Forms in the
Reorganization Cases, as may have been amended or supplemented from time to time
in accordance with Bankruptcy Rule 1009 or orders of the Bankruptcy Court.


1.108        Secured Claim means any Claim that is secured by a Lien on property
in which a Debtor's estate has an interest to the extent of the value of such
property, as determined in accordance with section 506(a) of the Bankruptcy
Code, or, in the event that such Claim is subject to a permissible setoff under
section 553 of the Bankruptcy Code, to the extent of such permissible setoff,
or, in either case as otherwise agreed upon in writing by the Debtors (with the
consent of the Creditors' Committee), or the Liquidating Trusts (as applicable)
and the holder of such Claim.


1.109        Secured Tax. Claim means any Secured Claim that, absent its secured
status, would be entitled to priority in right of payment under section
507(a)(8) of the Bankruptcy Code (determined irrespective of any time
limitations therein) and including any related Secured Claim for penalties.


1.110        Secured Working Capital Facility Claims means any and all Secured
Claims arising under Charys Holding's guaranty of a working capital facility
provided to any of its Affiliates.


1.111        Settlement Agreements means the Cotton Settlement Agreement, and
the CTSI / MS AI Settlement Agreement.


1.112        Subordinated Debt Claims means all Claims arising under (i) the
Subordinated Unsecured Convertible Note executed on May 18, 2007, but effective
as of April 30, 2007, by Charys Holding Company, Inc. payable to Gottbetter
Capital Master, Ltd. in the amount of $8,354,043.00; (ii) the Subordinated
Unsecured Convertible Note executed on May 18, 2007, but effective as of April
30, 2007, by Charys Holding Company, Inc. payable to Castlerigg Master
Investments, Ltd. in the amount of $5,012,426.00; (iii) the Subordinated
Unsecured Convertible Note executed on May 18, 2007, but effective as of April
30, 2007, by Charys Holding-Company, Inc. payable to UBS O'Connor LLC F/B/O/
O'Connor Pipes Corporate Strategies Master Ltd. in the amount of $1,670,809.00;
and (iv) the Subordinated Unsecured Convertible Note issued January 1, 2007, by
Charys Holding Company, Inc. payable to Jade Special Strategy, LLC in the amount
of $380,000.

 
13

--------------------------------------------------------------------------------

 

1.113        Tax Code means the Internal Revenue Code of 1986, as amended.


1.114        U.S. Trustee means the United States Trustee appointed under
section 581 of title 28 of the United States Code to serve in the District of
Delaware.


1.115        Unimpaired means, with respect to any Claim, that such Claim is not
impaired within the meaning of section 1124 of the Bankruptcy Code.


1.116        Unliquidated Claim means any Claim, the amount of liability for
which has not been fixed, whether pursuant to agreement, applicable law or
otherwise, as of the date on which such Claim is asserted or sought to be
estimated.


1.117        Voting Record Date means, [____________] for all creditors entitled
to vote on the Plan.


Unless otherwise specified, all Section, Article, schedule or exhibit references
in the Plan are to the respective Section in, Article of or schedule or exhibit
to the Plan or the Plan Supplement, as the same may be amended, waived or
modified from time to time. The words "herein," "hereof," "hereto," "hereunder"
and other words of similar import refer to the Plan as a whole and not to any
particular section, subsection or clause contained in the Plan. A term used
herein that is not defined herein shall have the meaning ascribed to that term
in the Bankruptcy Code. The rules of construction contained in section 102 of
the Bankruptcy Code shall apply to the construction of the Plan. In the event
that a particular term of the Plan of Reorganization (including any exhibits or
schedules hereto) conflicts with a particular term of the definitive
documentation required to be implemented pursuant to the terms of the Plan of
Reorganization or any settlement or other agreement contemplated hereunder, the
definitive documentation shall control and shall be binding on the parties
thereto. The headings in the Plan are for convenience of reference only and
shall not limit or otherwise affect the provisions hereof.

 
14

--------------------------------------------------------------------------------

 

ARTICLE II


PROVISIONS FOR PAYMENT OF ADMINISTRATIVE
EXPENSES AND PRIORITY TAX CLAIMS


 
2.1
Administrative Expense Claims.



Except to the extent that any entity entitled to payment of any Allowed
Administrative Expense Claim agrees to a different treatment, on the latest of
(i) the Effective Date, (ii) the date on which its Administrative Expense Claim
becomes an Allowed Administrative Expense Claim, or (iii) the date on which its
Administrative Expense Claim becomes payable under any agreement relating
thereto, or as soon as practicable thereafter, each holder of an Allowed
Administrative Expense Claim shall receive from the applicable Liquidating
Trustee, in full satisfaction, settlement, and release of and in exchange for
such Allowed Administrative Expense Claim, Cash equal to the unpaid portion of
its Allowed Administrative Expense Claim. Notwithstanding the forgoing, (a) any
Allowed Administrative Expense Claim based on a liability incurred by the
Debtors in the ordinary course of business during the Reorganization Cases shall
be paid by the applicable Liquidating Trustee in the ordinary course of
business, in accordance with the terms and conditions of any agreement relating
thereto and (b) any Allowed Administrative Expense Claim may be paid on such
other terms as may be agreed on between the holder of such Claim and the
Debtors, with the prior consent of the Creditors' Committee.


All Administrative Expense Claims not otherwise paid in the ordinary course of
the Debtors' business must be filed with the Bankruptcy Court before the
Administrative Claims Bar Date. For purposes hereof and for the Reorganization
Cases, the "Administrative Claims Bar Date" shall be twenty (20) days before the
date scheduled for the Confirmation Hearing. Unless the applicable Liquidating
Trustee objects to an Administrative Claim within thirty-five (35) days after
receipt, such Administrative Claim shall be deemed Allowed in the amount
requested (to the extent such amount is in a liquidated amount). In the event
that an objection is filed to an Administrative Claim, the Bankruptcy Court
shall determine the Allowed amount, if any, of such Administrative Claim.


 
2.2
Professional Compensation and Reimbursement Claims.



All entities seeking awards by the Bankruptcy Court of compensation for services
rendered or reimbursement of expenses incurred through and including the
Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4) or
503(b)(5) of the Bankruptcy Code shall (a) file, on or before the date that is
forty-five (45) after the Effective Date their respective applications for final
allowances of compensation for services rendered and reimbursement of expenses
incurred and (b) be paid in full by the applicable Liquidating Trustee, in Cash,
in such amounts as are Allowed by the Bankruptcy Court in accordance with the
order relating to or allowing any such Administrative Expense Claim or upon such
other terms as may be mutually agreed upon between the holder of such
Administrative Expense Claim and the Debtors, with the prior consent of the
Creditors' Committee, or, if on or after the Effective Date, the applicable
Liquidating Trustee. The Debtors, are authorized to pay compensation for
services rendered or reimbursement of expenses incurred after the Confirmation
Date in the ordinary course of business and without the need for Bankruptcy
Court approval.

 
15

--------------------------------------------------------------------------------

 

 
2.3
Indenture Trustee Fees.



The Indenture Trustee Fees shall be paid in Cash on the Effective Date by New
Holdco, without the need for application to, or approval of, the Bankruptcy
Court.


To the extent that the Indenture Trustee provides services related to
distributions pursuant to the Plan (including, but not limited to, the services
referenced in Section 6.10(a) of the Plan), such Indenture Trustee will receive
from the Charys Trustee, without further Bankruptcy Court approval, reasonable
compensation for such services and reimbursement of reasonable expenses,
including, but not limited to, reasonable attorneys' fees and expenses, incurred
in connection with such services. These payments will be made on terms agreed to
by the Indenture Trustee and the Charys Trustee.


 
2.4
Priority Tax Claims.



On the later of (i) the Effective Date or (ii) the date such Priority Tax Claim
becomes an Allowed Priority Tax Claim, or as soon as practicable thereafter,
each holder of an Allowed Priority Tax Claim shall receive from the applicable
Liquidating Trust in full satisfaction, settlement, and release of and in
exchange for such Allowed Priority Tax Claim, in the sole discretion of the
Debtors, with the prior consent of the Creditors Committee (a) Cash in an amount
equal to such Allowed Priority Tax Claim, (b) equal annual Cash payments
aggregating an amount equal to such Allowed Priority Tax Claim, together with
interest for a period after the Effective Date at the applicable non-bankruptcy
rate over a period not exceeding five (5) years after the Commencement Date,
subject to the applicable Liquidating Trustee's sole option to prepay the entire
amount of the Allowed Priority Tax Claim; provided that the payments under this
clause (b) shall represent a percentage recovery at least equal to that expected
to be received by the most favored Class of nonpriority unsecured Claims against
Charys Holding or C&B, as applicable, or (c) such other treatment as to which
the Debtors, with the prior consent of the Creditors' Committee, or the
Liquidating Trustees, as applicable, and such holder shall have agreed upon in
writing; provided, however, that no holder of an Allowed Priority Tax Claim
shall be entitled to any payments on account of any pre-Effective Date interest
or penalty accrued on, or after the Commencement Date with respect to or in
connection with such Allowed Priority Tax Claim. The applicable Liquidating
Trustee's or the applicable Disbursing Agent's failure to make any required
payment to the holder of an Allowed Priority Tax Claim in accordance with the
terms of this paragraph shall be an event of default, The holder of any Allowed
Priority Tax Claim on which required payments have not been made shall provide
written notice to the applicable Liquidating Trustee and counsel for New Holdco
of such default, which default may be cured within twenty (20) days from the
receipt of such notice.

 
16

--------------------------------------------------------------------------------

 

ARTICLE III


CLASSIFICATION OF CLAIMS AND
EQUITY INTERESTS, IMPAIRMENT AND VOTING


The following table designates the classes of Claims against and equity
interests in the Debtors and specifies which of those classes are impaired or
Unimpaired by the Plan and entitled to vote to accept or reject the Plan in
accordance with section 1126 of the Bankruptcy Code or are deemed to accept or
reject the Plan.


Class
Designation
Impairment
Entitled to Vote
Charys Holding Class 1
Other Priority Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 2
Secured Tax Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 3
Secured Working Capital Facility Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 4
Other Secured Claims Against Charys Holding
Unimpaired
No (deemed to accept)
Charys Holding Class 5
Cotton Seller Note Claims
Impaired
Yes
Charys Holding Class 6
CTSI / MSAI Seller Note Claims and Mirror Note Claims
Impaired
Yes
Charys Holding Class 7
8.75% Senior Convertible Note Claims
Impaired
Yes
Charys Holding Class 8
General Unsecured Claims Against Charys Holding
Impaired
Yes
Charys Holding Class 9
Subordinated Debt Claims
Impaired
No (deemed to reject)
Charys Holding Class 10
Charys Holding Securities Claims
Impaired
No (deemed to reject)


 
17

--------------------------------------------------------------------------------

 
 
Class
Designation
Impairment
Entitled to Vote
Charys Holding Class 11
Charys Holding Equity Interests
Impaired
No (deemed to reject)
C&B Class 1
Other Priority Claims Against C&B
Unimpaired
No (deemed to accept)
C&B Class 2
Secured Tax Claims Against C&B
Unimpaired
No (deemed to accept)
C&B Class 3
Other Secured Claims Against C&B
Impaired
Yes
C&B Class 4A
General Unsecured Claims Against C&B
Impaired
Yes
C&B Class 4B
C&B 8.75% Senior Convertible Note Claims
Impaired
No (deemed to reject)
C&B Class 5
C&B Securities Claims
Impaired
No (deemed to reject)
C&B Class 6
C&B Equity Interests
Impaired
No (deemed to reject)

 
 
ARTICLE IV


PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS


 
4.1
Charys Holding Class 1 (Other Priority Claims Against Charys Holding).



(a)           Impairment and Voting. Charys Holding Class 1 is Unimpaired by the
Plan. Each holder of an Allowed Other Priority Claim against Charys Holding is
conclusively presumed to have accepted the Plan and is not entitled to vote to
accept or reject the Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Other Priority Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors' Committee, each holder
of an Allowed Other Priority Claim against Charys Holding shall receive from the
Charys Liquidating Trust, in full satisfaction of such Claim, Cash in an amount
equal to the Allowed amount of such Claim on, or as soon as reasonably
practicable after, the later of (i) the Effective Date, (ii) and the date such
Claim becomes Allowed, and (iii) the date for payment provided by any agreement
or understanding between Charys Holding and the holder of such Claim.
 
 
18

--------------------------------------------------------------------------------

 

 
4.2
Charys Holding Class 2 (Secured Tax Claims Against Charys Holding).



(a)           Impairment and Voting. Charys Holding Class 2 is Unimpaired by the
Plan. Each holder of an Allowed Secured Tax Claim against Charys Holding is
conclusively presumed to have accepted the Plan and is not entitled to vote to
accept or reject the Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Secured Tax Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors' Committee, each holder
of an Allowed Secured Tax Claim against Charys Holding shall receive from the
Charys Liquidating Trust, at the option of Charys Holding, with the consent of
the Creditors' Committee on the later of the Effective Date or the date such
Secured Tax Claim becomes an Allowed Secured Tax Claim, or as soon as
practicable thereafter, (i) Cash in an amount equal to such Allowed Secured Tax
Claim, including any interest on such Allowed Secured Tax Claim required to be
paid pursuant to section 506(b) of the Bankruptcy Code, or (ii) equal annual
Cash payments commencing on the above date in an aggregate amount equal to such
Allowed Secured Tax Claim, together with interest for the period after the
Effective Date at the applicable non-bankruptcy rate, over a period through the
fifth (5th) anniversary of the Commencement Date, subject to the Charys
Trustee's sole option to prepay the entire amount of the Allowed Secured Tax
Claim, provided that the first payment shall represent a percentage recovery at
least equal to that expected to be received by the most favored Class of
nonpriority unsecured Claims against Charys Holding, or (iii) deferred Cash
Payments upon such other terms determined by the Bankruptcy Court to provide the
holder of such Allowed Secured Tax Claim a value, as of the Effective Date,
equal to such Allowed Secured Tax Claim. In the event Charys Holding treats a
Claim under clause (i) of this Section, any Liens securing such Secured Tax
Claim shall be deemed released as of the Effective Date.


 
4.3
Charys Holding Class 3 (Secured Working Capital Facility Claims Against Charys
Holding).



(a)           Impairment and Voting. Charys Holding Class 3 is Unimpaired by the
Plan. Each holder of an Allowed Secured Working Capital Facility Claim against
Charys Holding is conclusively presumed to have accepted the Plan and is not
entitled to vote to accept or reject the Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Secured Working Capital Facility Claim against Charys Holding agrees to a
different treatment with Charys Holding, with the prior consent of the
Creditors' Committee, each holder of an Allowed Secured Working Capital Facility
Claim against Charys Holding shall receive from the Charys Liquidating Trust on
or as soon as practicable after the later of the (a) Effective Date or (b) date
on which such Claim becomes Allowed, in full satisfaction of such Claim, at the
option of Charys Holding, with the consent of the Creditors' Committee (i) Cash
in an amount equal to the Allowed amount of such Allowed Secured Working Capital
Facility Claim; (ii) the proceeds of the sale or disposition of the Collateral
securing such Allowed Secured Working Capital Facility Claim to the extent of
the value of the holder's secured interest in such Collateral, (iii) the
Collateral securing such Allowed Secured Working Capital Facility Claim, or (iv)
such other distribution as necessary to satisfy the requirements of section 1124
of the Bankruptcy Code. In the event such a Claim is treated under clauses (i)
or (ii) of this Section, the Liens securing such Secured Working Capital
Facility Claim shall be deemed released as of the Effective Date.

 
19

--------------------------------------------------------------------------------

 

(c)           Tax Treatment of Post-Effective Date Receipt of Collateral
Proceeds. In the event that such a Claim is to be satisfied under Section
4.3(b)(ii) by the Charys Liquidating Trust, each holder of an Allowed Secured
Working Capital Facility Claim against Charys Holding shall, for federal income
tax purposes, be treated as having received on the Effective Date a Class A
Charys Beneficial Interest in the Charys Liquidating Trust and all parties
(including the Debtors, the Charys Trustee, and the Charys Liquidating Trust
Beneficiaries) shall report consistently therewith for federal income tax
purposes.


 
4.4
Charys Holding Class 4 (Other Secured Claims Against Charys Holding).



(a)           Impairment and Voting. Charys Holding Class 4 is Unimpaired by the
Plan. Each holder of an Allowed Other Secured Claim against Charys Holding is
conclusively presumed to have accepted the Plan and is not entitled to vote to
accept or reject the Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Other Secured Claim against Charys Holding agrees to a different treatment with
Charys Holding, with the prior consent of the Creditors' Committee, each holder
of an Allowed Other Secured Claim against Charys Holding shall receive from the
Charys Liquidating Trust on or as soon as practicable after the later of the (a)
Effective Date or (b) date on which such Claim becomes Allowed, in full
satisfaction of such Claim, at the option of Charys Holding, with the consent of
the Creditors' Committee (i) Cash in an amount equal to one hundred percent
(100%) of the Allowed amount of such Allowed Other Secured Claim; (ii) the
proceeds of the sale or disposition of the Collateral securing such Allowed
Other Secured Claim to the extent of the value of the holder's secured interest
in such Collateral, (iii) the Collateral securing such Allowed Other Secured
Claim, or (iv) such other distribution as necessary to satisfy the requirements
of section 1124 of the Bankruptcy Code. In the event such a Claim is treated
under clauses (i) or (ii) of this Section, the Liens securing such Secured Other
Secured Claim shall be deemed released as of the Effective Date.


(c)           Tax Treatment Post-Effective Date Right to Collateral Proceeds. In
the event that such a Claim is to be satisfied under Section 4.4(b)(ii) by the
Charys Liquidating Trust, each holder of an Allowed Other Secured Claim against
Charys Holding shall, for federal income tax purposes, be treated as having
received on the Effective Date a Class A Charys Beneficial Interest in the
Charys Liquidating Trust and all parties (including the Debtors, the Charys
Trustee, and the Charys Liquidating Trust Beneficiaries) shall report
consistently therewith for federal income tax purposes.

 
20

--------------------------------------------------------------------------------

 

 
4.5
Charys Holding Class 5 (Cotton Seller Note Claims).



(a)           Impairment and Voting. Charys Holding Class 5 is impaired by the
Plan, Each holder of an Allowed Cotton Seller Note Claim against Charys Holding
is entitled to vote to accept or reject the Plan.


(b)           Distributions. Each holder of an Allowed Cotton Seller Note Claim
shall receive, in full satisfaction of such Allowed Claim, the treatment
provided for in the Cotton Settlement Agreement. Each holder of a Cotton Seller
Note Claim, effective as of the Effective Date, waives and releases, and shall
be deemed to have waived and released any and all Claims against C&B and each
non-Debtor Subsidiary (including, all Affiliated Plan Proponents) with respect
to or in any way related to the Cotton Seller Note Claims (including, without
limitation, any guaranty obligations with respect thereto).


(c)           Releases. On and effective as of the Effective Date, the Debtors
and their respective estates, New Holdco and each of their respective
subsidiaries and the Liquidating Trusts shall release and shall be deemed to
have released each of the holders of the Cotton Seller Note Claims from (i) all
claims arising under chapter 5 of the Bankruptcy Code, including, without
limitation, all such claims arising from or in connection with Charys Holding's
acquisition of Cotton or any transfers made to any of the holders of the Cotton
Seller Note Claims on account thereof prior to the Commencement Date; and (ii)
all other claims of any nature, known or unknown, other than, in each case,
claims for fraud, willful misconduct or gross negligence. On the Effective Date,
each of the holders of the Cotton Seller Note Claims shall release and shall be
deemed to release each of the Debtors and their affiliates from all claims
arising from or in connection with Charys Holding's acquisition of Cotton.


 
4.6
Charys Holding Class 6 (CTSI/MSAI Seller Note Claims and Mirror Note Claims).



(a)           The (i) Mirror Note Claims shall be deemed Allowed in the
aggregate amount of $8 million and the CTSI/MSAI Seller Note Claims shall be
deemed Allowed in the aggregate amount of $19.6 million, for all purposes of the
Plan and these Reorganization Cases.


(b)           Impairment and Voting. Charys Holding Class 6 is impaired by the
Plan. Each holder of an Allowed CTSI / MSAI Seller Note Claim and Allowed Mirror
Note Claim against Charys Holding is entitled to vote to accept or reject the
Plan.


(c)           Distributions. Each holder of an Allowed CTSI / MSAI Seller Note
Claim and Allowed Mirror Note Claim shall receive from Charys Holding, in full
satisfaction of such Allowed Claim, the treatment provided for in the CTSI /
MSAI Settlement Agreement, which shall include, inter aha, receipt, in
accordance with the Restructuring Transactions, of its Class 6/7 Pro Rata Share
of the New Secured Notes. Each holder of a CTSI / MSAI Seller Note Claim and a
Mirror Note Claim, effective as of the Effective Date, waives and releases, and
shall be deemed to have waived and released any and all Claims against C&B and
each non-Debtor Subsidiary (including, all Affiliated Plan Proponents) with
respect to or in any way related to the CTSI / MSAI Seller Note Claims and the
Mirror Notes (including, without limitation, any guaranty obligations with
respect thereto).

 
21

--------------------------------------------------------------------------------

 

(d)           Releases. On and effective as of the Effective Date, the Debtors
and their respective estates, New Holdco and each of their respective
subsidiaries and the Liquidating Trusts shall release and shall be deemed to
have released each of the holders of the CTSI/MSAI Seller Note Claims from (i)
all claims arising under chapter 5 of the Bankruptcy Code, including, without
limitation, all such claims arising from or in connection with Charys Holding's
acquisition of CTSI or MSAI or any transfers made to any of the holders of the
CTSI/MSAI Seller Note Claims on account thereof prior to the Commencement Date;
and (ii) all other claims of any nature, known or unknown, other than, in each
case, claims for fraud, willful misconduct or gross negligence. On the Effective
Date, each of the holders of the CTSI/MSAI Seller Note Claims shall release and
shall be deemed to release each of the Debtors and their affiliates from all
claims arising from or in connection with Charys Holding's acquisition of CTSI
or MSAI.


 
4.7
Charys Holding Class 7 (8.75% Senior Convertible Note Claims).



(a)           The 8.75% Senior Convertible Note Claims shall be deemed Allowed
in the amount of $210 million for all purposes of the Plan and these
Reorganization Cases.


(b)           Impairment and Voting. Charys Holding Class 7 is impaired by the
Plan. Each holder of an Allowed 8.75% Senior Convertible Note Claim as of the
Voting Record Date is entitled to vote to accept or reject the Plan.


(c)           Distributions. Each holder of an Allowed 8.75% Senior Convertible
Note Claim shall receive on the Effective Date, in accordance with the
Restructuring Transactions, in full satisfaction of such Claim (i) its Class 6/7
Pro Rata Share of the New Secured Notes, (ii) its Class 7 Pro Rata Share of 94%
of the New Equity Interests, and (iii) its Class B Charys Beneficial Interests
in the Charys Liquidating Trust. Each holder of a 8.75% Senior Convertible Note
Claim, effective as of the Effective Date, waives and releases, and shall be
deemed to have waived and released any and all Claims against C&B and each
non-Debtor Subsidiary with respect to or in any way related to the 8.75% Senior
Convertible Notes, including, without limitation, any guaranty obligations with
respect thereto.
 
 
22

--------------------------------------------------------------------------------

 


 
4.8
Charys Holding Class 8 (General Unsecured Claims Against Charys Holding).


(a)           Impairment and Voting. Charys Holding Class 8 is impaired by the
Plan. Each holder of an Allowed General Unsecured Claim against Charys Holding
as of the Voting Record Date is entitled to vote to accept or reject the Plan.


(b)           Distributions. On the later of the Effective Date or the date on
which a General Unsecured Claim against Charys Holding becomes an Allowed Claim,
or, in each case, as soon thereafter as is reasonably practicable, each holder
of an Allowed General Unsecured Claim against Charys Holding shall receive, in
full satisfaction of such Claim, a Class B Charys Beneficial Interest in the
Charys Liquidating Trust.


 
4.9
Charys Holding Class 9 (Subordinated Debt Claims Against Charys Holding).



(a)           Impairment and Voting. Charys Holding Class 9 is impaired by the
Plan. Each holder of an Allowed Subordinated Debt Claim against Charys Holding
is deemed to reject the Plan and is not entitled to vote to accept or reject the
Plan.


(b)           Distributions. Each holder of an Allowed Subordinated Debt Claim
against Charys Holding shall not receive or retain any interest or property
under the Plan on account of such Allowed Subordinated Debt Claim.


 
4.10
Charys Holding Class 10 (Charys Holding Securities Claims).



(a)           Impairment and Voting. Charys Holding Class 10 is impaired by the
Plan. Each holder of a Charys Holding Securities Claim is deemed to reject the
Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions. Each holder of an Allowed Charys Holder Securities
Claim shall not receive or retain any interest or property under the Plan on
account of such Allowed Charys Holding Securities Litigation Claim; provided,
however, that except as explicitly set forth in Article XI below, nothing in
this Plan shall affect any rights or claims such holder may have against any
other party.


 
4.11
Charys Holding Class 11 (Charys Holding Equity Interests).



(a)           Impairment and Voting. Charys Holding Class 11 is impaired by the
Plan. Each holder of a Charys Holding Equity Interest is deemed to reject the
Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions. Each holder of a Charys Holding Equity Interest
shall not receive or retain any interest or property under the Plan and all
Charys Holding Equity Interests shall be cancelled and extinguished; provided,
however, that except as explicitly set forth in Article XI below, nothing in
this Plan shall affect any rights or claims such holder may have against any
other party.
 
 
23

--------------------------------------------------------------------------------

 


 
4.12
C&B Class 1 (Other Priority Claims Against C&B).


(a)           Impairment and Voting. C&B Class 1 is Unimpaired by the Plan. Each
holder of an Allowed Other Priority Claim against C&B is conclusively presumed
to have accepted the Plan and is not entitled to vote to accept or reject the
Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Other Priority Claim against C&B agrees to a different treatment with C&B, with
the prior consent of the Creditors' Committee, each holder of an Allowed Other
Priority Claim against C&B shall receive from the C&B Liquidating Trust, in full
satisfaction of such Claim, Cash in an amount equal to the Allowed amount of
such Claim on, or as soon as reasonably practicable after the later of (i) the
Effective Date, (ii) the date such Claim becomes Allowed, and (iii) the date for
payment provided by any agreement or understanding between C&B and the holder of
such Claim.


 
4.13
C&B Class 2 (Secured Tax Claims Against C&B).



(a)           Impairment and Voting. C&B Class 2 is Unimpaired by the Plan. Each
holder of an Allowed Secured Tax Claim against C&B is conclusively presumed to
have accepted the Plan and is not entitled to vote to accept or reject the Plan.


(b)           Distributions. Except to the extent that a holder of an Allowed
Secured Tax Claim against C&B agrees to a different treatment with C&B, with the
prior consent of the Creditors' Committee, each holder of an Allowed Secured Tax
Claim against C&B shall receive from the C&B Liquidating Trust, at the option of
C&B, with the consent of the Creditors' Committee, on the later of the (a)
Effective Date or (b) date such Secured Tax Claim becomes an Allowed Secured Tax
Claim, or as soon as practicable thereafter, (i) Cash in an amount equal to such
Allowed Secured Tax Claim, including any interest on such Allowed Secured Tax
Claim required to be paid pursuant to section 506(b) of the Bankruptcy Code, or
(ii) equal annual Cash payments commencing on the above date in an aggregate
amount equal to such Allowed Secured Tax Claim, together with interest for the
period after the Effective Date at the applicable non-bankruptcy rate, over a
period through the fifth (5th) anniversary of the Commencement Date, subject to
the C&B Liquidating Trust's sole option to prepay the entire amount of the
Allowed Secured Tax Claim, provided that the first payment shall represent a
percentage recovery at least equal to that expected to be received by the most
favored Class of nonpriority unsecured Claims against C&B, or (iii) deferred
Cash payments upon such other terms determined by the Bankruptcy Court to
provide the holder of such Allowed Secured Tax Claim a value, as of the
Effective Date, equal to such Allowed Secured Tax Claim. In the event C&B treats
a Claim under clause (i) of this Section, any Liens securing such Secured Tax
Claim shall be deemed released as of the Effective Date.


 
4.14
C&B Class 3 (Other Secured Claims Against C&B).



(a)           Impairment and Voting. C&B Class 3 is impaired by the Plan. Each
holder of an Allowed Other Secured Claim against C&B as of the Voting Record
Date is entitled to vote to accept or reject the Plan.

 
24

--------------------------------------------------------------------------------

 

(b)           Distributions. Except to the extent that a holder of an Allowed
Other Secured Claim against C&B agrees to a different treatment with C&B, with
the prior consent of the Creditor' Committee, each holder of an Allowed Other
Secured Claim against C&B shall receive from the C&B Liquidating Trust, in the
order of priority of such holder's security interest in the Collateral securing
such Allowed Other Secured Claim, the net proceeds of the sale or disposition of
such Collateral to the extent of the value of the holder's secured interest in
the value of such Collateral, pursuant to the terms and provisions of the C&B
Liquidating Trust Agreement. Upon the disposition of such Collateral pursuant to
the terms of the Liquidating Trust Agreement, the Liens securing such Secured
Claim shall be released. Each holder of an Allowed Other Secured Claim shall,
for federal income tax purposes, be treated as having received on the Effective
Date a Class A C&B Beneficial Interest in the C&B Liquidating Trust and all
parties (including the Debtors, the C&B Trustee, and the C&B Liquidating Trust
Beneficiaries) shall report consistently therewith for federal income tax
purposes.


 
4.15
C&B Class 4A (General Unsecured Claims Against C&B).



(a)           Impairment and Voting. C&B Class 4A is impaired by the Plan. Each
holder of an Allowed General Unsecured Claim against C&B as of the Voting Record
Date is entitled to vote to accept or reject the Plan.


(b)           Distributions. On the later of (i) the Effective Date, and (ii)
the date on which a General Unsecured Claim against C&B becomes an Allowed
Claim, or, in each case, as soon thereafter as is reasonably practicable, each
holder of an Allowed General Unsecured Claim against C&B shall receive in full
settlement and satisfaction thereof, a Class B C&B Beneficial Interest in the
C&B Liquidating Trust.


 
4.16
C&B Class 4B (C&B 8.75% Senior Convertible Note Claims).



(a)           Impairment and Voting. C&B Class 4B is impaired by the Plan. Each
holder of a C&B 8.75% Senior Convertible Note Claim is deemed to reject the Plan
and is not entitled to vote to accept or reject the Plan.


(b)           Distributions. Each holder of an Allowed C&B 8.75% Senior
Convertible Note Claim shall not receive or retain any interest or property
under the Plan on account of such Allowed C&B 8.75% Senior Convertible Note
Claim.


 
4.17
C&B Class 5 (C&B Securities Claims).



(a)           Impairment and Voting. C&B Class 5 is impaired by the Plan. Each
holder of a C&B Securities Claim is deemed to reject the Plan and is not
entitled to vote to accept or reject the Plan.


(b)           Distributions. Each holder of an Allowed C&B Securities Litigation
Claim shall not receive or retain any interest or property under the Plan on
account of such Allowed C&B Securities Claim.

 
25

--------------------------------------------------------------------------------

 

 
4.18
C&B Class 6 (C&B Equity Interests).



(a)           Impairment and Voting. C&B Class 5 is impaired by the Plan. Charys
Holding, as the sole holder of any C&B Equity Interests is deemed to reject the
Plan.


(b)           Distributions. The holder of the C&B Equity Interest shall not
receive or retain any interest or property under the Plan and all C&B Equity
Interests shall be cancelled and extinguished.


ARTICLE V


MEANS OF IMPLEMENTATION


 
5.1
Means of Implementation Applicable to Both Charys Holding and C&B.



 
(a)
Liquidating Trusts Funding Arrangements.



On the Effective Date, New Holdco shall enter into the Funding Arrangement
Agreement with the Liquidating Trustees and shall transfer the funds required
under the Funding Arrangement Agreement to the Liquidating Trustees.


 
(b)
Settlement of Claims.



Pursuant to Bankruptcy Rule 9019, in consideration for the classification,
distribution and other benefits provided under the Plan, upon the Effective
Date, the provisions of the Plan shall constitute a good-faith compromise and
settlement of all Claims or controversies resolved pursuant to the Plan. All
Plan distributions made to creditors holding Allowed Claims in any class are
intended to be and shall be final, and no Plan distribution to the holder of a
Claim in one class shall be subject to being shared with or reallocated to the
holders of any Claim in another class by virtue of any prepetition collateral
trust agreement, shared collateral agreement, subordination agreement, other
similar inter-creditor arrangement or deficiency Claim.


 
(c)
Intercompany Claims.



Notwithstanding anything to the contrary herein, Intercompany Claims will be
adjusted, continued or discharged to the extent determined appropriate by the
Debtors, with the prior consent of the Creditors Committee. Any such transaction
may be effected on or subsequent to the Effective Date without any further
action by the stockholders of any of the Debtors or the Debtors in Possession.

 
26

--------------------------------------------------------------------------------

 

 
(d)
Cancellation of Existing Securities and Agreements.



(i)             Except (i) as otherwise expressly provided in the Plan, (ii)
with respect to executory contracts or unexpired leases that have been assumed
by the Debtors, (iii) for purposes of evidencing a right to distributions under
the Plan, or (iv) with respect to any Claim that is reinstated and rendered
Unimpaired under the Plan, on the Effective Date, the 8.75% Senior Convertible
Notes (and all documents and instalments related thereto), the Mirror Notes, all
instruments and documents representing or evidencing the Cotton Seller Note
Claims, CTSI / MSAI Seller Note Claims, Mirror Note Claims, all instruments and
documents representing or evidencing the subordinated debt, the Indentures and
other instruments or documents evidencing any Claims or Equity Interests shall
be deemed automatically cancelled and deemed surrendered without further act or
action under any applicable agreement, law, regulation, order or rale and the
obligations of the Debtors under the agreements, instruments and other
documents, indentures, and certificates of designations governing such Claims
and Equity Interests, as the case maybe, shall be discharged; provided, however,
that the 8.75% Senior Convertible Notes, the Mirror Notes, and the Indenture
shall continue in effect solely for the purposes of (i) allowing the holders of
the 8.75% Senior Convertible Notes and the Mirror Notes to receive their
distributions under the Plan, and (ii) allowing the Disbursing Agent or the
Indenture Trustee, as the case may be, to make such distributions, if any, to be
made on account of the 8.75% Senior Convertible Notes Claims and Mirror Note
Claims.


(ii)            Subsequent to the performance by the Indenture Trustee or its
agents of any duties that are expressly required under the Plan, and the
Confirmation Order and/or under the terms of the Indenture, the Indenture
Trustee and its agents shall be relieved of, and released from, all
responsibilities and obligations associated with the 8.75% Senior Convertible
Notes arising under the Indenture or under other applicable agreements or law
and the Indenture shall be deemed to be discharged.


 
(e)
Merger/Dissolution/Consolidation.



On or as of the Effective Date or as soon as practicable thereafter (or, in case
of clause (b), at any time following the Confirmation Date), and without the
need for any further action, the Debtors may, with the prior consent of the
Creditors' Committee (a) cause any of the Debtors to be merged with and into the
other Debtor, dissolved or otherwise consolidated, (b) cause C&B to be merged
with, or converted into, a limited liability company, or (c) engage in any other
transaction in furtherance of the Plan.


 
(f)
Imperium Claims.



The Imperium Claims shall be treated pursuant to the terms and provisions of
that certain Settlement and Cash Collateral Agreement, dated as of June 25, 2008
(as amended), by and among Charys Holding, C&B, Ayin Tower Management Services,
Inc., the Guarantors signatory thereto, the Noteholders signatory thereto and
Imperium Advisors, LLC, which agreement was approved by order of the Bankruptcy
Court dated August, 2008.

 
27

--------------------------------------------------------------------------------

 

 
5.2
Means of Implementation Specific to Charys Holding.



 
(a)
Issuance of New Equity Interests and New Securities.



(i)             On the Effective Date, the following transactions (the
"Restructuring Transactions") shall be effectuated in the order set forth below:


(1) Simultaneously, (A) CTSI shall issue 954,845.3 new shares, MSAI shall issue
999,900 new shares, Cotton shall issue 885,245.4 new shares, and LFC, Inc. shall
issue 858,471.7 new shares, in each case, to the Indenture Trustee on behalf of
the holders of 8.75% Senior Convertible Note Claims in full satisfaction of
their Affiliated Plan Proponent 8.75 % Senior Convertible Note Claims, and (B)
CTSI shall issue 45,054.7 new shares, Cotton shall issue 114,654.6 new shares
and LFC, Inc. shall issue 141,428.3 new shares, in each case, to Charys Holding
in satisfaction of certain intercompany claims owed by them to Charys Holding
and on account of the settlement contained within this Plan.


(2) Simultaneously, (A) Charys Holding shall transfer 8,394.9 CTSI shares,
105,004.8 Cotton shares and 108,560 LFC, Inc. shares and the other Charys
Liquidating Trust Assets to the Charys Trustee for the benefit of the Charys
Liquidating Trust Beneficiaries in full satisfaction of their Claims against
Charys Holding, and (B) Charys Holding shall transfer 9,649.8 CTSI shares,
36,659.8 Cotton shares and 32,868.3 LFC, Inc. shares to the Disbursing Agent on
behalf of holders of Mirror Note Claims in accordance with their pro rata share
of the Mirror Note Claims in full satisfaction of their Claims.


(3) Simultaneously, (A) the Indenture Trustee shall, on behalf of the holders of
Affiliated Plan Proponent 8.75% Senior Convertible Note Claims, contribute all
of the shares issued pursuant to clause (1)(A) above to New Holdco in exchange
for 94% of the New Equity Interests and $19,227,000 of the New Secured Notes,
(B) the Charys Trustee shall contribute all of the shares transferred pursuant
to clause (2)(A) to New Holdco in exchange for 6% of the New Equity Interests,
and (C) the Disbursing Agent shall, on behalf of the holders of Mirror Note
Claims, transfer all of the shares issued pursuant to clause (2)(B) above to New
Floldco in exchange for $773,000 of the New Secured Notes.


(4) The Indenture Trustee shall distribute the New Equity Interests and the New
Secured Notes received pursuant to clause (3)(A) to the holders of Affiliated
Plan Proponent 8.75% Senior Convertible Note Claims.

 
28

--------------------------------------------------------------------------------

 

(5) The Disbursing Agent shall distribute New Secured Notes received pursuant to
clause (3)(C) to the holders of Mirror Note Claims.


 
(ii)
Consistent Tax Reporting.



(1) All parties (including the Debtors, the Charys Trustee, the holders of 8.75%
Senior Convertible Note Claims, the Mirror Note Claims and General Unsecured
Claims against Charys Holding and New Holdco) shall report for all federal
income tax purposes consistent with the form of the Restructuring Transactions,
subject to definitive guidance from the Internal Revenue Service or a court of
competent jurisdiction to the contrary (including, without limitation, the
receipt by the Charys Trustee or New Holdco of a private letter ruling if the
Charys Trustee or New Holdco so requests one, or the receipt of an adverse
determination by the Internal Revenue Service upon audit if not contested),


(2) As soon as possible after the Effective Date, but in no event later than
thirty (30) days thereafter, the Board of New Holdco shall determine the value
of the stock of CTSI, MSAI, Cotton, and LFC, Inc. and the New Equity Interests
as of the Effective Date. The Board of New Holdco shall apprise, in writing or
on a website established by New Holdco, all parties of such valuation. The
valuation shall be used consistently by all parties (including the Debtors, the
Charys Trustee, the holders of 8.75% Senior Convertible Note Claims, the Mirror
Note Claims, and General Unsecured Claims against Charys Holding and New Holdco)
for all federal income tax purposes.


 
(b)
Section 1145 Exemption.



To the maximum extent provided in section 1145 of the Bankruptcy Code and
applicable nonbankruptcy law, the issuance under the Plan of the New Equity
Interests, New Secured Notes and beneficial interests in Liquidating Trusts will
be exempt from registration under the Securities Act of 1933, as amended, and
all rales and regulations promulgated thereunder,


 
(c)
Hart-Scott-Rodino Compliance.



Any shares of New Equity Interests to be distributed under the Plan to any
entity required to file a Premerger Notification and Report Form under the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, shall not be
distributed until the notification and waiting periods applicable under such Act
to such entity shall have expired or been terminated.
 
 
29

--------------------------------------------------------------------------------

 


 
(d)
Charys Liquidating Trust.


(i)             Execution of Charys Liquidating Trust Agreement. On or before
the Effective Date, the Charys Liquidating Trust Agreement shall be executed by
Charys Holding and the Charys Trustee, and all other necessary steps shall be
taken to establish the Liquidating Trust and the beneficial interests therein
which shall be for the benefit of the Charys Liquidating Trust Beneficiaries as
provided in Section 4.3, Section 4.4, Section 4.7 and Section 4.8 of the Plan,
whether their Claims are Allowed on or after the Effective Date. In the event of
any conflict between the terms of this Section 5.2(d) and the terms of the
Charys Liquidating Trust Agreement, the terms of the Charys Liquidating Trust
Agreement shall govern, The Charys Liquidating Trust Agreement may provide
powers, duties and authorities in addition to those explicitly stated herein,
but only to the extent that such powers, duties and authorities do not affect
the status of the Charys Liquidating Trust as a liquidating trust for United
States federal income tax purposes.


(ii)            Purpose of the Charys Liquidating Trust. The Charys Liquidating
Trust shall be established for the sole purpose of liquidating and distributing
its assets, in accordance with Treasury Regulation section 301.7701-4(d), with
no objective to continue or engage in the conduct of a trade or business.


(iii)           Charys Liquidating Trust Assets. The Charys Liquidating Trust
shall consist of the Charys Liquidating Trust Assets. On the Effective Date,
Charys Holding shall transfer all of the Charys Liquidating Trust Assets to the
Charys Liquidating Trust, subject to the Administrative Expense Claims, Other
Priority Claims, Priority Tax Claims, Secured Tax Claims, and the obligations
under the Funding Arrangement Agreement to be paid by the Charys Liquidating
Trust. Such transfer shall be exempt from any stamp, real estate transfer,
mortgage reporting, sales, use or other similar tax. Upon delivery of the Charys
Liquidating Trust Assets to the Charys Liquidating Trust, Charys Holding and its
successors and assigns shall be released of all liability with respect to the
delivery of such distributions.


(iv)           Governance of the Charys Liquidating Trust. The Charys
Liquidating Trust shall be governed by the Charys Trustee.


(v)            The Charys Trustee. The Charys Trustee shall be designated by
Charys Holding with the consent of the Creditors' Committee. In the event the
Charys Trustee dies, is terminated or resigns for any reason, the Trust Advisory
Board (as defined in the Charys Liquidating Trust Agreement) shall designate a
successor.


(vi)           Role of the Charys Trustee. In furtherance of and consistent with
the purpose of the Charys Liquidating Trust and the Plan, the Charys Trustee
shall (i) have the power and authority to hold, manage, convert to Cash, and
distribute the Charys Liquidating Trust Assets, including prosecuting and
resolving the Claims belonging to the Charys Liquidating Trust, (ii) hold the
Charys Liquidating Trust Assets for the benefit of the Charys Liquidating Trust
Beneficiaries who are entitled to distributions therefrom under the Plan,
whether their Claims are Allowed on or after the Effective Date, and (iii) have
the power and authority to hold, manage, and distribute Cash or non-Cash Charys
Liquidating Trust Assets obtained through the exercise of its power and
authority. In all circumstances, the Charys Trustee shall act in the best
interests of all beneficiaries of the Charys Liquidating Trust and in
furtherance of the purpose of the Charys Liquidating Trust. The Charys Trustee
shall not serve as a member of the Board of New Holdco.

 
30

--------------------------------------------------------------------------------

 

(vii)          Nontransferability of Charys Liquidating Trust Interests. The
beneficial interests in the Charys Liquidating Trust shall not be certificated
and shall not be transferable.


(viii)         Cash. The Charys Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities.


(xi)            Distribution of Charys Liquidating Trust Assets. At least
quarterly, the Charys Trustee shall make distributions to the beneficial holders
of the Charys Liquidating Trust of all Cash on hand in accordance with the
Charys Liquidating Trust Agreement (including any Cash received from the Debtors
on the Effective Date, and treating as Cash for purposes of this section any
permitted investments under Section 5.2(d)(viii) of the Plan) except such
amounts (i) as would be distributable to a holder of a Disputed Claim if such
Disputed Claim had been Allowed prior to the time of such distribution (but only
until such Claim is resolved), (ii) as are reasonably necessary to meet
contingent liabilities and to maintain the value of the Charys Liquidating Trust
Assets during liquidation, (iii) to pay reasonable expenses (including, but not
limited to, any taxes imposed on the Charys Liquidating Trust or in respect of
the Charys Liquidating Trust Assets), (iv) to pay amounts required under the
Funding Arrangement Agreement between the Charys Trustee and New Holdco, and (v)
to satisfy other liabilities incurred by the Charys Liquidating Trust in
accordance with the Plan or the Charys Liquidating Trust Agreement.


(x)             Costs and Expenses of the Charys Liquidating Trust. The costs
and expenses of the Charys Liquidating Trust, including the fees and expenses of
the Charys Trustee and its retained professionals, shall be paid out of the
Charys Liquidating Trust Assets. Fees and expenses incurred in connection with
the prosecution and settlement of any Claims shall be considered costs and
expenses of the Charys Liquidating Trust.

 
31

--------------------------------------------------------------------------------

 

(xi)            Compensation of the Charys Trustee. The individual(s) comprising
the Charys Trustee shall be entitled to reasonable compensation approved by the
Trust Advisory Board in an amount consistent with that of similar functionaries
in similar roles.


(xii)           Retention of Professionals by the Charys Trustee. The Charys
Trustee may retain and compensate attorneys and other professionals to assist in
its duties as Charys Trustee on such terms as the Charys Trustee deems
appropriate without Bankruptcy Court approval. Without limiting the foregoing,
the Charys Trustee may retain any professional who represented parties in
interest in the Reorganization Cases.


(xiii)          Federal Income Tax Treatment of the Charys Liquidating Trust.


(1) Charys Liquidating Trust Assets Treated as Owned by Creditors. For all
federal income tax purposes, all parties (including, without limitation, the
Debtors, the Charys Trustee and the Charys Liquidating Trust Beneficiaries)
shall treat the transfer of the Charys Liquidating Trust Assets to the Charys
Liquidating Trust for the benefit of the Charys Liquidating Trust Beneficiaries,
whether their Claims are Allowed on or after the Effective Date, as


(A) a transfer of the Charys Liquidating Trust Assets directly to those holders
of Allowed Claims receiving Charys Liquidating Trust beneficial interests (other
than to the extent allocable to Disputed Claims), followed by


(B) the transfer by such Persons to the Charys Liquidating Trust of the Charys
Liquidating Trust Assets in exchange for beneficial interests in the Charys
Liquidating Trust (and in respect of the Charys Liquidating Trust Assets
allocable to the Charys Liquidating Trust Claims Reserve, as a transfer to the
Charys Liquidating Trust Claims Reserve).


Accordingly, those holders of Allowed Claims receiving Charys Liquidating Trust
beneficial interests, shall be treated for federal income tax purposes as the
grantors and owners of their respective share of the Charys Liquidating Trust
Assets. The foregoing treatment shall also apply, to the extent permitted by
applicable law, for state and local income tax purposes.


(2) Tax Reporting.


(A) The Charys Trustee shall file returns for the Charys Liquidating Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in
accordance with this Section 5.2(d)(xiii)(2). The Charys Trustee shall also
annually send to each holder of a beneficial interest a separate statement
setting forth the holder's share of items of income, gain, loss, deduction or
credit and will instruct all such holders to report such items on their federal
income tax returns or to forward the appropriate information to the beneficial
holders with instructions to report such items on their federal income tax
returns. The Charys Trustee shall also file (or cause to be filed) any other
statements, returns or disclosures relating to the Charys Liquidating Trust that
are required by any governmental unit.

 
32

--------------------------------------------------------------------------------

 

(B) As soon as possible after the Effective Date, the Charys Trustee shall make
a good-faith valuation of the Charys Liquidating Trust Assets, subject to the
valuation of the Board of New Holdco referred to in section 5.2(a)(ii)(2), and
such valuation shall be made available from time to time, to the extent
relevant, and shall be used consistently by all parties (including, without
limitation, the Debtors, the Charys Trustee and the Charys Liquidating Trust
Beneficiaries), for all federal income tax purposes.


(C) Allocations of Charys Liquidating Trust taxable income among the Charys
Liquidating Trust Beneficiaries shall be determined by reference to the manner
in which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described herein) if,
immediately prior to such deemed distribution, the Charys Liquidating Trust had
distributed all its other assets (valued at their tax book value) to the holders
of the Charys Liquidating Trust interests (treating all Disputed Claims as if
they were Allowed Claims (see Section 5.2(d)(xiii)(2)(D) hereof)), in each case
up to the tax book value of the assets treated as contributed by such holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the Charys Liquidating Trust. Similarly, taxable
loss of the Charys Liquidating Trust shall be allocated by reference to the
manner in which an economic loss would be borne immediately after a liquidating
distribution of the remaining Charys Liquidating Trust Assets. The tax book
value of the Charys Liquidating Trust Assets for this purpose shall equal their
fair market value on the Effective Date, adjusted in accordance with tax
accounting principles prescribed by the Tax Code, the applicable tax
regulations, and other applicable administrative and judicial authorities and
pronouncements.


(D) Subject to definitive guidance from the Internal Revenue Service, or a court
of competent jurisdiction to the contrary (including the receipt by the Charys
Trustee of a private letter ruling if the Charys Trustee so requests one, or the
receipt of an adverse determination by the Internal Revenue Service upon audit
if not contested by the Charys Trustee), the Charys Trustee shall (A) timely
elect to treat any Charys Liquidating Trust Assets allocable to, or retained on
account of, Disputed Claims (the "Charys Liquidating Trust Claims Reserve") as a
"disputed ownership fund" governed by Treasury Regulation section 1.468B-9, and
(B) to the extent permitted by applicable law, report consistent with the
foregoing for state and local income tax purposes. All parties (including the
Debtors, the Charys Trustee, and the Charys Liquidating Trust Beneficiaries)
shall report for tax purposes consistent with the foregoing.

 
33

--------------------------------------------------------------------------------

 

(E) The Charys Trustee shall be responsible for payments, out of the Charys
Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the Charys Liquidating Trust Claims Reserve. In the event, and to the
extent, any Cash retained on account of Disputed Claims in the Charys
Liquidating Trust Claims Reserve is insufficient to pay the portion of any such
taxes attributable to the taxable income arising from the assets allocable to,
or retained on account of, Disputed Claims, such taxes shall be (i) reimbursed
from any subsequent Cash amounts retained on account of Disputed Claims, or (ii)
to the extent such Disputed Claims have subsequently been resolved, deducted
from any amounts distributable by the Charys Trustee as a result of the
resolutions of such Disputed Claims.


(F) The Charys Trustee may request an expedited determination of taxes of the
Charys Liquidating Trust, including the Charys Liquidating Trust Claims Reserve,
under section 505(b) of the Bankruptcy Code for all returns filed for, or on
behalf of, the Charys Liquidating Trust for all taxable periods through the
dissolution of the Charys Liquidating Trust.


(xiv)         Dissolution. The Charys Trustee and the Charys Liquidating Trust
shall be discharged or dissolved, as the case may be, at such time as (i) all
Disputed Claims have been resolved, (ii) the Charys Trustee determines, in its
sole discretion, that the administration of the Charys Liquidating Trust Assets
is not likely to yield sufficient additional Charys Liquidating Trust proceeds
to justify further pursuit and (iii) all distributions required to be made by
the Charys Trustee under the Plan and the Charys Liquidating Trust Agreement
have been made, but in no event shall the Charys Liquidating Trust be dissolved
later than three (3) years from the Effective Date unless the Bankruptcy Court,
upon motion within the six month period prior to the third anniversary (or at
least six (6) months prior to the end of an extension period), determines that a
fixed period extension (not to exceed three years, together with any prior
extensions, without a favorable letter ruling from the Internal Revenue Service
that any further extension would not adversely affect the status of the trust as
a liquidating trust for federal income tax purposes) is necessary to facilitate
or complete the recovery and liquidation of the Charys Liquidating Trust Assets.
If at any time the Charys Trustee determines, in reliance upon such
professionals as the Charys Trustee may retain, that the expense of
administering the Charys Liquidating Trust so as to make a final distribution to
its beneficiaries is likely to exceed the value of the assets remaining in the
Charys Liquidating Trust, the Charys Trustee may apply to the Bankruptcy Court
for authority to (i) reserve any amounts necessary to dissolve the Charys
Liquidating Trust, (ii) donate any balance to a charitable organization exempt
from federal income tax under section 501(c)(3) of the Tax Code that is
unrelated to the Debtors, the Charys Liquidating Trust, and any insider of the
Charys Trustee, and (iii) dissolve the Charys Liquidating Trust.

 
34

--------------------------------------------------------------------------------

 

(xv)          Indemnification of Charys Trustee. The Charys Trustee or the
individuals comprising the Trustee, as the case may be, and the Charys Trustee's
agents and professionals, shall not be liable for actions taken or omitted in
its capacity as, or on behalf of, the Charys Trustee, except those acts arising
out of its or their own willful misconduct or gross negligence, and each shall
be entitled to indemnification and reimbursement for fees and expenses in
defending any and all of its actions or inactions in its capacity as, or on
behalf of, the Charys Trustee, except for any actions or inactions involving
willful misconduct or gross negligence. Any indemnification claim of the Charys
Trustee (and the other parties entitled to indemnification under this
subsection) shall be satisfied solely from the Charys Liquidating Charys Trust
Assets. The Charys Trustee shall be entitled to rely, in good-faith, on the
advice of its retained professionals.


 
5.3
Means of Implementation Specific to C&B.




 
(a)
The C&B Liquidating Trust.



(i)             Execution of C&B Liquidating Trust Agreement. On or before the
Effective Date, the C&B Liquidating Trust Agreement shall be executed by C&B and
the C&B Trustee, and all other necessary steps shall be taken to establish the
Liquidating Trust and the beneficial interests therein which shall be for the
benefit of the C&B Liquidating Trust Beneficiaries, as provided in Section 4.14
and Section 4.15 of the Plan, whether their Claims are Allowed on or after the
Effective Date. In the event of any conflict between the terms of this Section
5.3(a) and the terms of the C&B Liquidating Trust Agreement, the terms of the
C&B Liquidating Trust Agreement shall govern. The C&B Liquidating Trust
Agreement may provide powers, duties and authorities in addition to those
explicitly stated herein, but only to the extent that such powers, duties and
authorities do not affect the status of the C&B Liquidating Trust as a
liquidating trust for United States federal income tax purposes.

 
35

--------------------------------------------------------------------------------

 

(ii)            Purpose of the C&B Liquidating Trust. The C&B Liquidating Trust
shall be established for the sole purpose of liquidating and distributing its
assets, in accordance with Treasury Regulation section 301.7701-4(d), with no
objective to continue or engage in the conduct of a trade or business.


(iii)           C&B Liquidating Trust Assets. The C&B Liquidating Trust shall
consist of the C&B Liquidating Trust Assets. On the Effective Date, C&B shall
transfer all of the C&B Liquidating Trust Assets to the C&B Liquidating Trust
subject to the Administrative Expense Claims, Other Priority Claims, Priority
Tax Claims, Secured Tax Claims, and the obligations under the Funding
Arrangement Agreement to be paid by the C&B Liquidating Trust, Such transfer
shall be exempt from any stamp, real estate transfer, mortgage reporting, sales,
use or other similar tax. Upon delivery of the C&B Liquidating Trust Assets to
the C&B Liquidating Trust, C&B and its successors and assigns shall be released
of all liability with respect to the delivery of such distributions.


(iv)           Governance of the C&B Liquidating Trust. The C&B Liquidating
Trust shall be governed by the C&B Trustee.


(v)            The C&B Trustee. The C&B Trustee shall be designated by C&B with
the consent of the Creditors' Committee. In the event the C&B Trustee dies, is
terminated or resigns for any reason, the Trust Advisory Board (as defined in
the C&B Liquidating Trust Agreement) shall designate a successor,.


(vi)           Role of the C&B Trustee. in furtherance of and consistent with
the purpose of the C&B Liquidating Trust and the Plan, the C&B Trustee shall (i)
have the power and authority to hold, manage, convert to Cash, and distribute
the C&B Liquidating Trust Assets, including prosecuting and resolving the Claims
belonging to the C&B Liquidating Trust, (ii) hold the C&B Liquidating Trust
Assets for the benefit of the C&B Liquidating Trust Beneficiaries who are
entitled to distributions therefrom under the Plan, whether their Claims are
Allowed on or after the Effective Date, and (iii) have the power and authority
to hold, manage, and distribute Cash or non-Cash C&B Liquidating Trust Assets
obtained through the exercise of its power and authority. In all circumstances,
the C&B Trustee shall act in the best interests of all beneficiaries of the C&B
Liquidating Trust and in furtherance of the purpose of the C&B Liquidating
Trust.


(vii)          Nontransferability of C&B Liquidating Trust Interests. The
beneficial interests in the C&B Liquidating Trust shall not be certificated and
shall not be transferable.

 
36

--------------------------------------------------------------------------------

 

(viii)         Cash. The C&B Trustee may invest Cash (including any earnings
thereon or proceeds therefrom) as permitted by section 345 of the Bankruptcy
Code, provided, however, that such investments are investments permitted to be
made by a liquidating trust within the meaning of Treasury Regulation section
301.7701-4(d), as reflected therein, or under applicable Internal Revenue
Service guidelines, rulings, or other controlling authorities.


(ix)            Distribution of C&B Liquidating Trust Assets. At least
quarterly, the C&B Trustee shall make distributions to the beneficial holders of
the C&B Liquidating Trust of all Cash on hand in accordance with the C&B
Liquidating Trust Agreement (including any Cash received from the Debtors on the
Effective Date, and treating as Cash for purposes of this section any permitted
investments under Section 5.3(a)(viii) of the Plan) except such amounts (i) as
would be distributable to a holder of a Disputed Claim if such Disputed Claim
had been Allowed prior to the time of such distribution (but only until such
Claim is resolved), (ii) as are reasonably necessary to meet contingent
liabilities and to maintain the value of the C&B Liquidating Trust Assets during
liquidation, (iii) to pay reasonable expenses (including, but not limited to,
any taxes imposed on the C&B Liquidating Trust or in respect of the C&B
Liquidating Trust Assets), (iv) to pay amounts required under the Funding
Arrangement Agreement between the C&B Trustee and New Holdco, and (v) to satisfy
other liabilities incurred by the C&B Liquidating Trust in accordance with this
Plan or the C&B Liquidating Trust Agreement.


(x)             Costs and Expenses of the C&B Liquidating Trust. The costs and
expenses of the C&B Liquidating Trust, including the fees and expenses of the
C&B Trustee and its retained professionals, shall be paid out of the C&B
Liquidating Trust Assets. Fees and expenses incurred in connection with the
prosecution and settlement of any Claims shall be considered costs and expenses
of the C&B Liquidating Trust.


(xi)            Compensation of the C&B Trustee. The individual(s) comprising
the C&B Trustee shall be entitled to reasonable compensation approved by the
Trust Advisory Board in an amount consistent with that of similar functionaries
in similar roles.


(xii)           Retention of Professionals by the C&B Trustee. The C&B Trustee
may retain and compensate attorneys and other professionals to assist in its
duties as C&B Trustee on such terms as the C&B Trustee deems appropriate without
Bankruptcy Court approval. Without limiting the foregoing, the C&B Trustee may
retain any professional who represented parties in interest in the
Reorganization Cases.


(xiii)          Federal Income Tax Treatment of the C&B Liquidating Trust.


(1) C&B.Liquidating Trust Assets Treated as Owned by Creditors. For all federal
income tax purposes, all parties (including, without limitation, the Debtors,
the C&B Trustee and the C&B Liquidating Trust Beneficiaries shall treat the
transfer of the C&B Liquidating Trust Assets to the C&B Liquidating Trust for
the benefit of the C&B Liquidating Trust Beneficiaries, whether the Claims are
Allowed on or after the Effective Date, as

 
37

--------------------------------------------------------------------------------

 

(A) a transfer of the C&B Liquidating Trust Assets directly to those holders of
Allowed Claims receiving C&B Liquidating Trust beneficial interests (other than
to the extent allocable to Disputed Claims) followed by


(B) the transfer by such beneficiaries to the C&B Liquidating Trust of the C&B
Liquidating Trust Assets in exchange for beneficial interests in the C&B
Liquidating Trust (and in respect of the C&B Liquidating Trust Assets allocable
to the C&B Liquidating Trust Claims Reserve, as a transfer to the C&B
Liquidating Trust Claims Reserve).


Accordingly, those holders of Allowed Claims receiving C&B Liquidating Trust
beneficial interests shall be treated for federal income tax purposes as the
grantors and owners of their respective share of the C&B Liquidating Trust
Assets. The foregoing treatment shall also apply, to the extent permitted by
applicable law, for state and local income tax purposes.


(2) Tax Reporting.


(A) The C&B Trustee shall file returns for the C&B Liquidating Trust as a
grantor trust pursuant to Treasury Regulation section 1.671-4(a) and in
accordance with this Section 5.3(a)(xiii)(2). The Trustee shall also annually
send to each holder of a beneficial interest a separate statement setting forth
the holder's share of items of income, gain, loss, deduction or credit and will
instruct all such holders to report such items on their federal income tax
returns or to forward the appropriate information to the beneficial holders with
instructions to report such items on their federal income tax returns. The C&B
Trustee shall also file (or cause to be filed) any other statements, returns or
disclosures relating to the C&B Liquidating Trust that are required by any
governmental unit.


(B) As soon as possible after the Effective Date, the C&B Trustee shall make a
good-faith valuation of the C&B Liquidating Trust Assets, and such valuation
shall be made available from time to time, to the extent relevant, shall be used
consistently by all parties (including, without limitation, the Debtors, the C&B
Trustee and the C&B Liquidating Trust Beneficiaries) for all federal income tax
purposes.

 
38

--------------------------------------------------------------------------------

 

(C) Allocations of C&B Liquidating Trust taxable income among the C&B
Liquidating Trust Beneficiaries shall be determined by reference to the manner
in which an amount of Cash equal to such taxable income would be distributed
(without regard to any restrictions on distributions described herein) if,
immediately prior to such deemed distribution, the C&B Liquidating Trust had
distributed all its other assets (valued at their tax book value) to the holders
of the C&B Liquidating Trust interests (treating all Disputed Claims as if they
were Allowed Claims (see Section 5.3(a)(xiii)(2)(D) hereof)), in each case up to
the tax book value of the assets treated as contributed by such holders,
adjusted for prior taxable income and loss and taking into account all prior and
concurrent distributions from the C&B Liquidating Trust. Similarly, taxable loss
of the C&B Liquidating Trust shall be allocated by reference to the manner in
which an economic loss would be borne immediately after a liquidating
distribution of the remaining C&B Liquidating Trust Assets. The tax book value
of the C&B Liquidating Trust Assets for this purpose shall equal their fair
market value on the Effective Date, adjusted in accordance with tax accounting
principles prescribed by the Tax Code, the applicable tax regulations, and other
applicable administrative and judicial authorities and pronouncements.


(D) Subject to definitive guidance from the Internal Revenue Service, or a court
of competent jurisdiction to the contrary (including the receipt by the C&B
Trustee of a private letter ruling if the C&B Trustee so requests one, or the
receipt of an adverse determination by the Internal Revenue Service upon audit
if not contested by the C&B Trustee), the C&B Trustee shall (A) timely elect to
treat any C&B Liquidating Trust Assets allocable to, or retained on account of,
Disputed Claims (the "C&B Liquidating Trust Claims Reserve") as a "disputed
ownership fund" governed by Treasury Regulation section 1.468B-9, and (B) to the
extent permitted by applicable law, report consistent with the foregoing for
state and local income tax purposes. All parties (including New Holdco, the
Trustees, and C&B Liquidating Trust Beneficiaries shall report for tax purposes
consistent with the foregoing.


(E) The C&B Trustee shall be responsible for payments, out of the C&B
Liquidating Trust Assets, of any taxes imposed on the trust or its assets
including the C&B Liquidating Trust Claims Reserve. In the event, and to the
extent, any Cash retained on account of Disputed Claims in the C&B Liquidating
Trust Claims Reserve is insufficient to pay the portion of any such taxes
attributable to the taxable income arising from the assets allocable to, or
retained on account of, Disputed Claims, such taxes shall be (i) reimbursed from
any subsequent Cash amounts retained on account of Disputed Claims, or (ii) to
the extent such Disputed Claims have subsequently been resolved, deducted from
any amounts distributable by the C&B Trustee as a result of the resolutions of
such Disputed Claims.

 
39

--------------------------------------------------------------------------------

 

(F) The C&B Trustee may request an expedited determination of taxes of the C&B
Liquidating Trust, including the C&B Liquidating Trust Claims Reserve, under
section 505(b) of the Bankruptcy Code for all returns filed for, or on behalf
of, the C&B Liquidating Trust for all taxable periods through the dissolution of
the C&B Liquidating Trust.


(xiv)         Dissolution. The C&B Trustee and the C&B Liquidating Trust shall
be discharged or dissolved, as the case may be, at such time as (i) all Disputed
Claims have been resolved, (ii) the C&B Trustee determines, in its sole
discretion, that the administration of the C&B Liquidating Trust Assets is not
likely to yield sufficient additional C&B Liquidating Trust proceeds to justify
further pursuit and (iii) all distributions required to be made by the C&B
Trustee under the Plan and the C&B Liquidating Trust Agreement have been made,
but in no event shall the C&B Liquidating Trust be dissolved later than three
(3) years from the Effective Date unless the Bankruptcy Court, upon motion
within the six month period prior to the third anniversary (or at least six (6)
months prior to the end of an extension period), determines that a fixed period
extension (not to exceed three years, together with any prior extensions,
without a favorable letter ruling from the Internal Revenue Service that any
further extension would not adversely affect the states of the trust as a
liquidating trust for federal income tax purposes) is necessary to facilitate or
complete the recovery and liquidation of the C&B Liquidating Trust Assets. If at
any time the C&B Trustee determines, in reliance upon such professionals as the
C&B Trustee may retain, that the expense of administering the C&B Liquidating
Trust so as to make a final distribution to its beneficiaries is likely to
exceed the value of the assets remaining in the C&B Liquidating Trust, the C&B
Trustee may apply to the Bankruptcy Court for authority to (i) reserve any
amounts necessary to dissolve the C&B Liquidating Trust, (ii) donate any balance
to a charitable organization exempt from federal income tax under section
501(c)(3) of the Tax Code that is unrelated to the Debtors, the C&B Liquidating
Trust, and any insider of the C&B Trustee, and (iii) dissolve the C&B
Liquidating Trust.

 
40

--------------------------------------------------------------------------------

 

(xv)          Indemnification of C&B Trustee. The C&B Trustee or the individuals
comprising the C&B Trustee, as the case may be, and the C&B Trustee's agents and
professionals, shall not be liable for actions taken or omitted in its capacity
as, or on behalf of, the C&B Trustee, except those acts arising out of its or
their own willful misconduct or gross negligence, and each shall be entitled to
indemnification and reimbursement for fees and expenses in defending any and all
of its actions or inactions in its capacity as, or on behalf of, the C&B
Trustee, except for any actions or inactions involving willful misconduct or
gross negligence. Any indemnification claim of the C&B Trustee (and the other
parties entitled to indemnification under this subsection) shall be satisfied
solely from the C&B Liquidating Trust Assets. The C&B Trustee shall be entitled
to rely, in good-faith, on the advice of its retained professionals.


ARTICLE VI


PROVISIONS GOVERNING VOTING AND DISTRIBUTIONS


 
6.1
Voting of Claims.



Each holder of an Allowed Claim in an impaired class of Claims as of the Voting
Record Date that is entitled to vote on the Plan pursuant to Article III and
Article IV of the Plan shall be entitled to vote separately to accept or reject
the Plan, as provided in the Disclosure Statement Order.


 
6.2
Presumed Acceptances by Unimpaired Classes.



Charys Holding Class 1, Charys Holding Class 2, Charys Holding Class 3 Charys
Holding Class 4, C&B Class 1 and C&B Class 2 are Unimpaired under the Plan,
Under Section 1126(f) of the Bankruptcy Code, holders of such Unimpaired Claims
are conclusively presumed to have accepted the Plan, and the votes of such
Unimpaired Claim holders shall not be solicited.


 
6.3
Impaired Classes Deemed To Reject Plan.



Holders of Claims and Equity Interests in Charys Holding Class 9, Charys Holding
Class 10, Charys Holding Class 11, C&B Class 4B, C&B Class 5, and C&B Class 6
are not entitled to receive or retain any property under the Plan. Under Section
1126(g) of the Bankruptcy Code, such holders are deemed to have rejected the
Plan, and the votes of such holders shall not be solicited.


 
6.4
Nonconsensual Confirmation.



If any impaired class of Claims entitled to vote shall not accept the Plan by
the requisite statutory majority provided in section 1126(c) of the Bankruptcy
Code, the Debtors reserve the right, after consulting with the Creditors'
Committee, to amend the Plan in accordance with Section 13.5 of the Plan or
undertake to have the Bankruptcy Court confirm the Plan under section 1129(b) of
the Bankruptcy Code or both. With respect to Charys Holding Class 9, Charys
Holding Class 10, Charys Holding Class 11, C&B Class 4B, C&B Class 5, and C&B
Class 6, all of which are deemed to reject the Plan, the Debtors shall request
that the Bankruptcy Court confirm the Plan pursuant to section 1129(b) of the
Bankruptcy Code.

 
41

--------------------------------------------------------------------------------

 

 
6.5
Distributions On Account of General Unsecured Claims



All Allowed General Unsecured Claims or Allowed 8.75% Senior Convertible Note
Claims held by a creditor shall be aggregated and treated as a single Claim. At
the written request of the Disbursing Agent, any creditor holding multiple
Allowed General Unsecured Claims or multiple Allowed 8.75% Senior Convertible
Note Claims shall provide to the Disbursing Agent, as applicable, a single
address to which any distributions shall be sent.


 
6.6
Date of Distributions.



In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment
or the performance of such act may be completed on the next succeeding Business
Day, but shall be deemed to have been completed as of the required date.


 
6.7
Disbursing Agent.



All distributions under the Plan on account of Allowed Claims against Charys
Holding shall be made by the Charys Trustee, as a Disbursing Agent in accordance
with the Plan and the Charys Liquidating Trust Agreement. All distributions
under the Plan on account of Allowed Claims against C&B shall be made by the C&B
Trustee as a Disbursing Agent in accordance with the Plan and the C&B
Liquidating Trust Agreement. The applicable Disbursing Agent shall not be
required to give any bond or surety or other security for the performance of its
duties unless otherwise ordered by the Bankruptcy Court and, in the event that a
Disbursing Agent is so otherwise ordered, all reasonable costs and expenses of
procuring any such bond or surety shall be borne by the applicable Debtor or
Liquidating Trusts, The Indenture Trustee shall receive the distributions under
the Plan for the holders of the Allowed 8.75% Senior Convertible Note Claims and
shall make appropriate distribution thereof to such holders in accordance with
the terms of the Plan, Upon delivery of the forgoing distributions to the
Indenture Trustee, the applicable Disbursing Agent shall be released of all
liability with respect to the delivery of such distributions. The Indenture
Trustee shall retain all rights provided for under the Indenture and related
documents to recover its fees and expenses and those of its counsel and advisors
from distributions made pursuant to the Plan to holders of Allowed 8.75% Senior
Convertible Note Claims.


 
6.8
Rights and Powers of Disbursing Agent.



The Disbursing Agent shall be empowered to (a) effect all actions and execute
all agreements, instruments and other documents necessary to perform its duties
under the Plan, (b) make all distributions contemplated hereby, (c) employ
professionals to represent it with respect to its responsibilities and (d)
exercise such other powers as may be vested in the Disbursing Agent by order of
the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing Agent
to be necessary and proper to implement the provisions hereof.

 
42

--------------------------------------------------------------------------------

 

 
6.9
Expenses of the Disbursing Agent.



Except as otherwise ordered by the Bankruptcy Court, any reasonable fees and
expenses incurred by the Disbursing Agent (including, without limitation, taxes
and reasonable attorneys' fees and expenses) on or after the Effective Date
shall be paid in Cash in the ordinary course of business, by the applicable
Liquidating Trusts.


 
6.10
Delivery of Distributions.



(a)            Last Known Address. Subject to Bankruptcy Rule 9010, all
distributions to any holder of an Allowed Claim or Allowed Administrative
Expense Claim shall be made at the address of such holder as set forth on the
Schedules filed with the Bankruptcy Court or on the books and records of the
Debtors or their agents, as applicable, unless the Debtors, and/or the
Liquidating Trustees, as the case may be, have been notified in writing of a
change of address, including, without limitation, by the filing of a proof of
Claim by such holder that contains an address for such holder different than the
address of such holder as set forth on the Schedules. In the event that any
distribution to any holder is returned as undeliverable, the applicable
Disbursing Agent shall use commercially reasonable efforts to determine the
current address of such holder, but no distribution to such holder shall be made
unless and until the applicable Disbursing Agent has determined the then-current
address of such holder, at which time such distribution shall be made to such
holder without interest; provided that such distributions shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code at the expiration
of one (1) year from the Effective Date. After such date, all unclaimed property
or interests in property shall be returned by the applicable Disbursing Agent
to, and shall revert to the applicable Liquidating Trust and the Claim of any
holder to such property or interest in property shall be discharged and forever
barred; provided, however, that unclaimed distributions made by the Liquidating
Trustees shall be redistributed in accordance with the priorities set forth in
the applicable Liquidating Trust Agreement, and (ii) with respect to Allowed
Claims in Charys Holding Class 7 shall be redistributed ratably as provided in
Section 4.7 hereof.


(b)            Distribution Record Date. With respect to holders of all Claims
against the Debtors, on the Distribution Record Date, the claims register shall
be closed. Neither the Debtors nor any other Person shall have any obligation to
recognize any transfer of any Claims occurring after the close of business on
such date.


 
6.11
Manner of Payment.



At the option of the Disbursing Agent, any Cash payment to be made hereunder may
be made by a check or wire transfer.

 
43

--------------------------------------------------------------------------------

 

 
6.12
No Fractional Shares.



No fractional shares of New Equity Interests shall be distributed and no Cash
shall be distributed in lieu of such fractional shares. When any distribution
pursuant to the Plan on account of an Allowed Claim would otherwise result in
the issuance of a number of shares of New Equity Interests that is not a whole
number, the actual distribution of shares of New Equity Interests shall be
rounded as follows: (a) fractions of one-half (1/2) or greater shall be rounded
to the next higher whole number and (b) fractions of less than one-half (1/2)
shall be rounded to the next lower whole number with no further payment
therefor. The total number of authorized shares of New Equity Interests to be
distributed to holders of Allowed Claims shall be adjusted as necessary to
account for the foregoing rounding.


 
6.13
No Fractional Notes.



The New Secured Notes shall not be distributed in denominations of less than one
thousand dollars ($ 1,000). When any distribution pursuant to the Plan of
Reorganization on account of an Allowed Claim would otherwise result in the
issuance of an amount of the New Secured Notes that is not a multiple of one
thousand (1,000), the actual distribution of the New Secured Notes shall be
rounded as follows: (i) denominations of five hundred dollars ($500) or greater
shall be rounded up to one thousand dollars ($1,000); and (ii) denominations
less than five hundred dollars ($500) shall be rounded down to zero with no
further payment therefor.


 
6.14
Setoffs and Recoupment.



The Debtors may, but shall not be required to, setoff against or recoup from any
Claim any Claims of any nature whatsoever that the Debtors may have against the
claimant, provided, however, that neither the failure to do so nor the allowance
of any claim hereunder shall constitute a waiver or release by the Debtors or
their respective successors of any such claim it may have against such claimant.


 
6.15
Interest on Claims; Dividends.



Unless otherwise specifically provided for in the Plan or the Confirmation
Order, postpetition interest shall not accrue or be paid on any Claims, and no
holder of a Claim shall be entitled to interest accruing on or after the
Commencement Date on any Claim. Unless otherwise specifically provided for in
the Plan or the Confirmation Order, interest shall not accrue or be paid upon
any Claim in respect of the period from the Commencement Date to the date a
final distribution is made thereon if and after such Claim becomes an Allowed
Claim.


No holder of a Claim who is entitled to shares of New Equity Interests shall be
entitled to dividends on such shares unless such holder's Claim is an Allowed
Claim as of the applicable record date for such dividends.

 
44

--------------------------------------------------------------------------------

 

 
6.16
No Distribution In Excess of Allowed Amounts.



Notwithstanding anything to the contrary herein, no holder of an Allowed Claim
shall receive in respect of such Claim any distribution of a value as of the
Effective Date in excess of the Allowed amount of such Claim.


 
6.17
Allocation of Plan Distributions Between Principal and Interest.



To the extent that any Allowed Claim entitled to a distribution under the Plan
consists of indebtedness and other amounts (such as accrued but unpaid interest
thereon), such distribution shall be allocated first to the principal amount of
the Claim (as determined for federal income tax purposes) and then, to the
extent the consideration exceeds the principal amount of the Claim, to such
other amounts.


ARTICLE VII


PROCEDURES FOR TREATING DISPUTED
CLAIMS UNDER PLAN OF REORGANIZATION


 
7.1
Objections.



The Liquidating Trustees (each as to Claims to be addressed by their respective
Liquidating Trusts) shall be entitled to object to all Claims. Any objections
shall be served on the respective claimant and filed with the Bankruptcy Court
on or before the later of (a) ninety (90) days after the Effective Date, or (b)
such later date as may be fixed by the Bankruptcy Court.


 
7.2
Authority to Prosecute Objections.



After the Effective Date, only the applicable Liquidating Trustees, as
applicable, shall have the authority to file objections to Claims and to settle,
compromise, withdraw, or litigate to judgment objections to Claims.


 
7.3
No Distributions Pending Allowance.



Notwithstanding any other provision of the Plan, if any portion of an
Administrative Expense Claim or Claim is Disputed, no payment or distribution
provided hereunder shall be made on account of such Administrative Expense Claim
or Claim unless and until such Disputed Administrative Expense Claim or Disputed
Claim becomes Allowed.


 
7.4
Distributions After Allowance.



To the extent that a Disputed Claim or Disputed Administrative Expense Claim
becomes Allowed, distributions (if any) shall be made to the holder of such
Claim in accordance with the provisions of the Plan. As soon as practicable
after the date that the order or judgment of the Bankruptcy Court Allowing any
Disputed Claim or Disputed Administrative Expense Claim becomes a Final Order,
the Disbursing Agent shall provide to the holder of such Administrative Expense
Claim or Claim the distribution (if any) to which such holder is entitled under
the Plan.

 
45

--------------------------------------------------------------------------------

 

 
7.5
Resolution of Administrative Expense Claims and Claims.



On and after the Effective Date, the applicable Liquidating Trustees, shall have
the authority to compromise, settle, otherwise resolve or withdraw any
objections to Administrative Expense Claims and Claims against the Debtors and
to compromise, settle or otherwise resolve any Disputed Administrative Expense
Claims and Disputed Claims against the Debtors without approval of the
Bankruptcy Court, other than with respect to Administrative Expense Claims
relating to compensation of professionals for fees and expenses incurred prior
to the Confirmation Date.


 
7.6
Estimation of Claims.



The Debtors and, after the Effective Date with respect to Claims to receive
distributions from the Liquidating Trusts, the applicable Liquidating Trustee,
may at any time request that the Bankruptcy Court estimate any Contingent Claim,
Unliquidated Claim or Disputed Claim pursuant to section 502(c) of the
Bankruptcy Code regardless of whether any of the Debtors or any other Person
previously objected to such Claim or whether the Bankruptcy Court has ruled on
any such objection, and the Bankruptcy Court will retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any
Claim, including, without limitation, during the pendency of any appeal relating
to any such objection. In the event that the Bankruptcy Court estimates any
Contingent Claim, Unliquidated Claim or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation
on such Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on the amount of such Claim, the Debtors or the
Liquidating Trustees, as the case may be, may pursue supplementary proceedings
to object to the allowance of such Claim. All of the aforementioned objection,
estimation and resolution procedures are intended to be cumulative and not
exclusive of one another. Claims may be estimated and subsequently compromised,
settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court.


 
7.7
Interest.



To the extent that a Disputed Claim becomes an Allowed Claim after the Effective
Date, the holder of such Claim shall not be entitled to any interest thereon.


ARTICLE VIII


EXECUTORY CONTRACTS AND UNEXPIRED LEASES


 
8.1
Assumption or Rejection of Executory Contracts and Unexpired Leases.


 
46

--------------------------------------------------------------------------------

 

Pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, all executory
contracts and unexpired leases that exist between the Debtors and any person or
entity prior to the Commencement Date shall be deemed rejected by the Debtors as
of the Effective Date, except for any executory contract or unexpired lease (a)
that has been assumed pursuant to an order of the Bankruptcy Court entered prior
to the Effective Date, (b) as to which a motion for approval of the assumption
of such executory contract or unexpired lease has been filed and served prior to
the Confirmation Date or (c) that is specifically designated as a contract or
lease to be assumed on Schedule 8.1, which Schedule shall be contained in the
Plan Supplement; provided, however, that the Debtors reserve the right, on or
prior to the Confirmation Date, to amend, in consultation with the Creditors'
Committee, such Schedule to delete any executory contract or unexpired lease
therefrom or add any executory contract or unexpired lease thereto, in which
event such executory contract(s) or unexpired lease(s) shall be deemed to be,
respectively, either rejected or assumed as of the Effective Date. The Debtors
shall provide notice of any such amendments to the parties to the executory
contracts and unexpired leases affected thereby. The listing of a document on
Schedule 8.1 shall not constitute an admission by the Debtors that such document
is an executory contract or an unexpired lease or that the Debtors have any
liability thereunder.


 
8.2
Approval of Assumption or Rejection of Executory Contracts and Unexpired Leases.



Entry of the Confirmation Order shall, subject to and upon the occurrence of the
Effective Date, constitute (a) the approval, pursuant to sections 365(a) and
1123(b)(2) of the Bankruptcy Code, of the assumption of the executory contracts
and unexpired leases assumed pursuant to Section 8.1 of the Plan, (b) the
extension of time, pursuant to section 365(d)(4) of the Bankruptcy Code, within
which the Debtors may assume, assume and assign or reject the executory
contracts and unexpired leases specified in Section 8.1 of the Plan through the
date of entry of an order approving the assumption, assumption and assignment or
rejection of such executory contracts and unexpired leases and (c) the approval,
pursuant to sections 365(a) and 1123(b)(2) of the Bankruptcy Code, of the
rejection of the executory contracts and unexpired leases rejected pursuant to
Section 8.1 of the Plan.


 
8.3
Inclusiveness.



Unless otherwise specified in Schedule 8.1, each executory contract and
unexpired lease listed or to be listed therein shall include any and all
modifications, amendments, supplements, restatements or other agreements made
directly or indirectly by any agreement, instrument or other document that in
any manner affects such executory contract or unexpired lease, without regard to
whether such agreement, instrument or other document is listed on such schedule.

 
47

--------------------------------------------------------------------------------

 

 
8.4
Cure of Defaults.



Except to the extent that different treatment has been agreed to by the
non-debtor party or parties to any executory contract or unexpired lease to be
assumed pursuant to Section 8.1 of the Plan, the Debtors shall, pursuant to the
provisions of sections 1123(a)(5)(G) and 1123(b)(2) of the Bankruptcy Code and
consistent with the requirements of section 365 of the Bankruptcy Code, within
at least twenty (20) days prior to the later of (a) the hearing on the Debtors'
motion for assumption or assumption and assignment and (b) the Confirmation
Hearing, file with the Bankruptcy Court and serve by first class mail on each
non-debtor party to such executory contracts or unexpired leases to be assumed
pursuant to Section 8.1 of the Plan, a notice, which shall list the cure amount
as to each executory contract or unexpired lease to be assumed. The parties to
such executory contracts or unexpired leases to be assumed or assumed and
assigned by the Debtors shall have twenty (20) days from the date of service of
such notice to file and serve any objection to the cure amounts listed by the
Debtors. If there are any objections filed, the Bankruptcy Court shall hold a
hearing on a date to be set by the Bankruptcy Court. Notwithstanding Section 8.1
of the Plan, the Debtors shall retain their rights to reject any of their
executory contracts or unexpired leases that are subject to a dispute concerning
amounts necessary to cure any defaults through the Effective Date.


 
8.5
Bar Date for Filing Proofs of Claim Relating to Executory Contracts and
Unexpired Leases Rejected Pursuant to the Plan.



Proofs of Claim for damages arising out of the rejection of an executory
contract or unexpired lease must be filed with the Bankruptcy Court and served
upon the attorneys for the Debtors on or before the date that is thirty (30)
days after the later of (a) the date of service of notice of the Confirmation
Date, (b) notice of modification to Schedule 8.1 of the Plan (solely with
respect to the party directly affected by such modification) or (c) the date of
service of notice of such later rejection date that occurs as a result of a
dispute concerning amounts necessary to cure any defaults (solely with respect
to the party directly affected by such rejection). In the event that the
rejection of an executory contract or unexpired lease by the Debtors pursuant to
the Plan results in damages to the other party or parties to such contract or
lease, a Claim for such damages, if not evidenced by a timely filed proof of
Claim, shall be forever barred and shall not be enforceable against the Debtors
or their successors, or their properties or interests in property as agents,
successors or assigns.


 
8.6
Indemnification and Reimbursement Obligations.



The obligations of Charys Holding and/or C&B to indemnify and reimburse those
officers, directors and employees set forth on an Exhibit contained in the Plan
Supplement against and for any obligations pursuant to articles of
incorporation, codes of regulations, bylaws, applicable state law, or specific
agreement, or any combination of the foregoing, shall survive confirmation of
the Plan, irrespective of whether indemnification or reimbursement is owed in
connection
with an event occurring before, on, or after the Commencement Date and all such
obligations shall be, and shall be deemed to be assumed by New Holdco as of the
Effective Date; provided, however, that in no circumstance shall New Holdco
assume any obligation to indemnify or reimburse any individual in connection
with the fraud, willful misconduct, or gross negligence of such individual. In
furtherance of the foregoing, New Holdco will obtain a directors' and officers'
insurance policy with tail coverage for a period of six years from an insurer
whose rating with A.M. Best is no lower than that of the insurers of the
policies in existence on the Effective Date for the current and former officers
and directors of the Debtors, provided, however, that such policy shall have an
aggregate cost of no more than an amount as agreed on by the Debtors and the
Creditors' Committee.
 
 
48

--------------------------------------------------------------------------------

 
 
 
8.7
Insurance Policies.

 
Notwithstanding anything contained in the Plan to the contrary, unless
specifically rejected by order of the Bankruptcy Court, all of the Debtors'
insurance policies and any agreements, documents or instruments relating
thereto, are treated as executory contracts under the Plan and will be assumed
pursuant to the Plan effective as of the Effective Date. Nothing contained in
this Section shall constitute or be deemed a waiver of any cause of action that
the Debtors may hold against any entity, including, without limitation, the
insurer, under any of the Debtors' policies of insurance.
 
 
8.8
Compensation and Benefit Plans.

 
All Benefit Plans of Charys Holding, including Benefit Plans and programs
subject to sections 1114 and 1129(a)(13) of the Bankruptcy Code, entered into
before or after the Commencement Date and not since terminated, shall be deemed
to be, and shall be treated as if they were, executory contracts that are
assumed hereunder. Charys Holding's obligations under such plans and programs
shall survive confirmation of the Plan and shall be and shall be deemed to be
assumed by New Holdco, except for (a) executory contracts or Benefit Plans
expressly rejected pursuant to the Plan (to the extent such rejection does not
violate sections 1114 and 1129(a)(13) of the Bankruptcy Code), (b) executory
contracts or employee Benefit Plans that have previously been rejected, are the
subject of a motion to reject pending as of the Confirmation Date or have been
specifically waived by the beneficiaries of any employee Benefit Plan or
contract and (c) such executory contracts or employee Benefit Plans to the
extent they relate to former employees whose employment by the Debtors
terminated prior to the Commencement Date. Notwithstanding anything to the
contrary in the Plan or the Confirmation Order, no equity, stock, option or
other similar plans in effect on or prior to the Commencement Date shall be
assumed and such plans shall be cancelled.

 
49

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
CORPORATE GOVERNANCE AND MANAGEMENT OF NEW HOLDCO
 
 
9.1
General.

 
On the Effective Date, the management, control and operation of New Holdco shall
become the general responsibility of the Board of Directors of New Holdco.
 
 
9.2
Operations Between Confirmation Date And Effective Date.

 
The Debtors shall continue to operate as debtors-in-possession during the period
from the Confirmation Date through the Effective Date.
 
 
9.3
New Organizational Documents.

 
The New Organizational Documents, to the extent applicable, shall prohibit the
issuance of nonvoting equity securities to the extent required by section
1123(a)(6) of the Bankruptcy Code.

 
 
9.4
Board of New Holdco.

 
The initial Board of Directors of New Holdco shall consist of seven members, to
be determined by the Creditors' Committee. The initial members of such Board,
together with biographical information, shall be set forth in the Plan
Supplement.
 
 
9.5
Officers of New Holdco.

 
The initial officers of New Holdco shall be set forth in the Plan Supplement.
Such officers shall serve in accordance with applicable non-bankruptcy law, any
employment agreement entered into with New Holdco and the New Organizational
Documents.
 
 
9.6
New Employment Agreements.

 
(a)           On the Effective Date, New Holdco shall enter into the New
Employment Agreements.
 
(b)           Pursuant to the CTSI/MSAI Settlement Agreement, new employment and
related agreements will be entered into with certain existing officers of CTSI
and MSAI effective as of the date(s) stated therein, but subject to the
occurrence of the Effective Date. Under such employment contracts, the officers
will receive the compensation and stock options in New Holdco provided therein.

 
50

--------------------------------------------------------------------------------

 
 
(c)            Pursuant to the Cotton Settlement Agreement, certain existing
employees of Cotton will enter into new employment agreements with Cotton
effective as of the Effective Date and will receive the compensation provided
for therein.
 
ARTICLE X
 
CONDITIONS PRECEDENT TO EFFECTIVE DATE
 
 
10.1
Conditions Precedent to Effective Date.

 
The Effective Date shall not occur and the Plan shall not become effective
unless and until the following conditions are satisfied in full or waived in
accordance with Section 10.2 of the Plan:
 
(a)           The Confirmation Order, in form and substance reasonably
acceptable to the Debtors and the Creditors' Committee, shall have been entered
and shall be in full force and effect and there shall not be a stay or
injunction in effect with respect thereto;
 
(b)           All actions and all agreements, instruments or other documents
necessary to implement tire terms and provisions of the Plan are effected or
executed and delivered, as applicable, in form and substance reasonably
satisfactory to the Debtors and the Creditors' Committee;
 
(c)           All authorizations, consents and regulatory approvals, if any,
required by the Debtors in connection with the consummation of the Plan have
been obtained and have not been revoked, including, if applicable, the
expiration or termination of the notification and waiting periods applicable
under the Hart-Scott Rodino Antitrust Improvement Act of 1976, as amended, with
respect to distributions of any shares of New Equity Interests pursuant to the
Plan to any entity required to file a premerger notification and report form
thereunder;
 
(d)           New Holdco shall have been organized and the New Organizational
Documents of New Holdco required to be filed with the Secretary of State of
Delaware shall have been filed;
 
(e)           The New Employment Agreements shall have become effective;
 
(f)            The Confirmation Order shall contain a finding that the aggregate
amount of Cash necessary to satisfy Allowed Administrative Expense Claims shall
not exceed $[   ]; and
 
(g)           Holders of 90% in principal amount of the 8.75% Senior Convertible
Notes shall have voted to accept the Plan.

 
51

--------------------------------------------------------------------------------

 
 
 
10.2
Waiver of Conditions.

 
Each of the conditions precedent in Section 10.1 hereof may be waived, in whole
or in part, by the Debtors with the prior consent of the Creditors' Committee in
each of their sole discretion. Any such waiver may be effected at any time,
without notice, without leave or order of the Bankruptcy Court and must be in
writing.
 
 
10.3
Satisfaction of Conditions.

 
Any actions required to be taken on the Effective Date shall take place and
shall be deemed to have occurred simultaneously, and no such action shall be
deemed to have occurred prior to the taking of any other such action. In the
event that one or more of the conditions specified in Section 10.1 of the Plan
have not occurred or otherwise been waived pursuant to Section 10.2 of the Plan,
within 60 days after the Confirmation Date or such later date as may be agreed
upon by the Debtors and the Creditors' Committee, then (a) the Confirmation
Order shall be vacated, (b) no distributions under the Plan shall be made, (c)
the Debtors and all holders of Claims and interests including any Old Equity
Interests shall be restored to the status quo ante as of the day immediately
preceding the Confirmation Date as though the Confirmation Date never occurred
and (d) the Debtors' obligations with respect to Claims and equity interests
shall remain unchanged and nothing contained herein shall constitute or be
deemed a waiver or release of any Claims or equity interests by or against the
Debtors or any other Person or to prejudice in any manner the rights of the
Debtors or any Person in any further proceedings involving the Debtors.
 
ARTICLE XI
 
EFFECT OF CONFIRMATION
 
 
11.1
Vesting of Assets.

 
(a)           Vesting of Assets With Respect to Charys Holding. On and after the
Effective Date, the Charys Trustee may dispose of the assets of the Charys
Liquidating Trust free of any restrictions of the Bankruptcy Code, but in
accordance with the provisions of the Plan and the Charys Liquidating Trust
Agreement.
 
(b)           Vesting of Assets With Respect to C&B. On and after the Effective
Date, the C&B Trustee may dispose of the assets of the C&B Liquidating Trust
free of any restrictions of the Bankruptcy Code, but in accordance with the
provisions of the Plan and the C&B Liquidating Trust Agreement.
 
(c)           New Holdco and Liquidating Trust Property. As of the Effective
Date, all property of New Holdco, and the Liquidating Trusts shall be free and
clear of all Claims, liens, encumbrances, charges and other interests, except as
provided in the Plan.

 
52

--------------------------------------------------------------------------------

 
 
 
11.2
Claims Extinguished.

 
As of the Effective Date, any and all alter-ego or derivative claims accruing to
the Debtors or Debtors in Possession against present or former officers and
directors of the Debtors who were officers or directors of Charys Holding and
C&B at any time during the Reorganization Cases (other than any Non-Released
Parties) shall be extinguished whether or not then pending, provided however
that no claims against the Non-Released Parties shall be released.
 
 
11.3
Binding Effect.

 
Subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of the Plan shall bind any holder of a Claim against, or
Equity Interest in, the Debtors and such holder's respective successors and
assigns, whether or not such Claim or Equity Interest is impaired under the
Plan, whether or not such holder has accepted the Plan and whether or not such
holder is entitled to a distribution under the Plan. Additionally, subject to
the occurrence of the Effective Date, on and after the Confirmation Date, the
provisions of the Plan shall bind any holder of a 8.75% Senior Convertible Note
Claim, Mirror Note Claim, and the Indenture Trustee and such holder's respective
successors and assigns, whether or not such Claim or Equity Interest is impaired
under the Plan, whether or not such holder has accepted the Plan and whether or
not such holder is entitled to a distribution under the Plan.
 
 
11.4
Discharge of Claims and Termination of Equity Interests.

 
The rights afforded in and the payments and distributions to be made under the
Plan shall terminate all Equity Interests and discharge all existing debts and
Claims of any kind, nature or description whatsoever against or in the Debtors
or any of their assets or properties to the fullest extent permitted by section
1141 of the Bankruptcy Code. Except as provided in the Plan, upon the Effective
Date, all existing Claims against the Debtors and Equity Interests shall be, and
shall be deemed to be, discharged and terminated, and all holders of such Claims
and Equity Interests shall be precluded and enjoined from asserting against New
Holdco, its successors or assigns or any of its assets or properties, or against
the Liquidating Trusts or any of their assets or properties, any other or
further Claim or Equity Interest based upon any act or omission, transaction or
other activity of any kind or nature that occurred prior to the Effective Date,
whether or not such holder has filed a proof of Claim or proof of equity
interest and whether or not the facts or legal bases therefor were known or
existed prior to the Effective Date.
 
 
11.5
Discharge.

 
(a)           Upon the Effective Date, in consideration of the distributions to
be made under the Plan and except as otherwise expressly provided in the Plan,
each holder (as well as any trustees and agents on behalf of each holder) of a
Claim or Equity Interest and any Affiliate of such holder shall be deemed to
have forever waived, released and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Equity Interests, rights and liabilities that arose prior to the
Effective Date. Upon the Effective Date, all such persons shall be forever
precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated Equity
Interest in the Debtors.

 
53

--------------------------------------------------------------------------------

 
 
(b)            In addition to the terms of (a) above, each holder of an 8.75%
Senior Convertible Note Claim, each holder of a Mirror Note Claim, and the
Indenture Trustee (as well as any trustees and agents on behalf of each holder)
and any Affiliate of such holder shall be deemed to have waived, released and
discharged the Affiliated Plan Proponents from any Liens, Claims, causes of
action, rights or liabilities arising from notes issued under, and the
guarantees issued pursuant to, the Indenture. In addition, the Confirmation
Order shall provide that the Indenture Trustee is authorized and directed to
take all such actions necessary to effectuate the foregoing. Upon the Effective
Date, all such persons shall be forever precluded and enjoined from prosecuting
or asserting any such discharged Claim against the Affiliated Plan Proponents.

 
 
11.6
Injunction or Stay.

 
Except as otherwise expressly provided herein or in the Confirmation Order, all
Persons or entities who have held, hold or may hold Claims against or Equity
Interests in either of the Debtors, and all other parties in interest, along
with their respective present and former employees, agents, officers, directors,
principals and affiliates, are permanently enjoined, from and after the
Effective Date, from (a) commencing or continuing in any manner any action or
other proceeding of any kind on any such Claim or Equity Interest against any of
the Debtors or the Liquidating Trusts, (b) the enforcement, attachment,
collection or recovery by any manner or means of any judgment, award, decree or
order against the Debtors or the Liquidating Trusts, (c) creating, perfecting or
enforcing any encumbrance of any kind against the Debtors or the Liquidating
Trusts or against the property or interests in property of the Debtors or the
Liquidating Trusts, (d) asserting any right of setoff, subrogation or recoupment
of any kind against any obligation due to the Debtors or against the property or
interests in property of the Debtors, or the Liquidating Trusts with respect to
such Claim or Equity Interest or (e) pursuing any claim released pursuant to
this Article XI of the Plan. Such injunction shall extend to any successors of
the Debtors and the Liquidating Trusts, including, without limitation, New
Holdco, and their respective properties and interests in properties.
 
 
11.7
Terms of Injunction or Stay.

 
Unless otherwise provided in the Confirmation Order, all injunctions or stays
arising under or entered during the Reorganization Cases under section 105 or
362 of the Bankruptcy Code, or otherwise, that are in existence on the
Confirmation Date shall remain in full force and effect until the Effective
Date.

 
54

--------------------------------------------------------------------------------

 
 
 
11.8
Injunction Against Interference With Plan of Reorganization.

 
Upon the entry of the Confirmation Order, all holders of Claims and Equity
Interests and other parties in interest, along with their respective present or
former employees, agents, officers, directors, principals and affiliates shall
be enjoined from taking any actions to interfere with the implementation or
consummation of the Plan.
 
 
11.9
Exculpation.

 
Notwithstanding anything herein to the contrary, as of the Effective Date, none
of the Debtors, New Holdco, the Affiliated Plan Proponents, the Liquidating
Trusts, the Creditors' Committee, the Ad Hoc Noteholders Committee, and the
Indenture Trustee, and their respective officers, directors, members, employees,
accountants, financial advisors, investment bankers, agents, restructuring
advisors and attorneys and representatives (but, in each case, solely in their
capacities as such) shall have or incur any liability for any Claim, cause of
action or other assertion of liability for any act taken or omitted to be taken
in connection with, or arising out of, the Reorganization Cases, the
formulation, dissemination, confirmation, consummation or administration of the
Plan, property to be distributed under the Plan or any other act or omission in
connection with the Reorganization Cases, the Plan, the Disclosure Statement or
any contract, instrument, document or other agreement related thereto; provided,
however, that the foregoing shall not affect the liability of any person that
otherwise would result from any such act or omission to the extent such act or
omission is determined by a Final Order to have constituted willful misconduct
or gross negligence. Any of the forgoing Persons in all respects shall be
entitled to rely upon the advice of counsel with respect to any of the
foregoing. The foregoing exculpation shall not apply to the Non-Released
Parties.
 
 
11.10
Releases.

 
Effective as of the Confirmation Date but subject to the occurrence of the
Effective Date, and in consideration of the services of (a) the present and
former directors, officers, members, employees, affiliates, agents, financial
advisors, restructuring advisors, attorneys and representatives of or to the
Debtors who acted in such capacities after the Commencement Date; (b) the
Indenture Trustee; and (c) the members of the Creditors' Committee, and their
respective professionals in connection with the Reorganization Cases; (x) the
Debtors, the Affiliated Plan Proponents, and New Holdco; (y) each holder of a
Claim that votes to accept the Plan (or is deemed to accept the Plan) and (z) to
the fullest extent permissible under applicable law, as such law may be extended
or integrated after the Effective Date, each holder of a Claim or Equity
Interest that does not vote to accept the Plan, shall release unconditionally
and forever each present or former director, officer, member, employee,
affiliate, agent, financial advisor, restructuring advisor, attorney and
representative (and theirrespective affiliates) of the Debtors who acted in such
capacity after the Commencement Date, the Affiliated Plan Proponents, the
Indenture Trustee, the Creditors' Committee, and each of their respective
members, officers, directors, agents, financial advisors, attorneys, employees,
equity holders, parent corporations, subsidiaries, partners, affiliates and
representatives (but, in each case, solely in their capacities as such) from any
and all Claims or causes of action whatsoever in connection with, related to, or
arising out of the Reorganization Cases, the pursuit of confirmation of the
Plan, the consummation thereof, the administration thereof or the property to be
distributed thereunder; provided, however, that the foregoing shall not operate
as a waiver of or release from any causes of action arising out of the willful
misconduct or gross negligence of any such person or entity; and provided
further, however, that the foregoing release shall not apply to the Non-Released
Parties.

 
55

--------------------------------------------------------------------------------

 
 
 
11.11
Avoidance Actions/Objections.

 
Other than any releases granted herein, by the Confirmation Order and by Final
Order of the Bankruptcy Court, as applicable, from and after the Effective Date,
the Liquidating Trusts, as applicable, shall have the right to prosecute any
avoidance or equitable subordination or recovery actions under sections 105,
502(d), 510, 542 through 551, and 553 of the Bankruptcy Code that belong to the
Debtors or Debtors in Possession, provided however, that the Debtors shall be
deemed to have waived all causes of action including avoidance, equitable
subordination, and recovery actions against the Indenture Trustee and holders of
8.75% Senior Convertible Note Claims and Mirror Note Claims.
 
 
11.12
Retention of Causes of Action/Reservation of Rights.

 
(a)           Except as provided in the Plan, nothing contained in the Plan or
the Confirmation Order shall be deemed to be a waiver or the relinquishment of
any rights or causes of action that the Debtors or the Liquidating Trusts may
have or which the Liquidating Trusts may choose to assert on behalf of the
respective Debtor's estate under any provision of the Bankruptcy Code or any
applicable nonbankruptcy law, including, without limitation, (i) any and all
Claims against any person or entity, to the extent such person or entity asserts
a crossclaim, counterclaim, and/or Claim for setoff which seeks affirmative
relief against the Debtors, the Liquidating Trusts, their officers, directors,
or representatives and (ii) the turnover of any property of the Debtors'
estates.
 
(b)           Nothing contained in the Plan or the Confirmation Order shall be
deemed to be a waiver or relinquishment of any claim, cause of action, right of
setoff, or other legal or equitable defense which the Debtors had immediately
prior to the Commencement Date, against or with respect to any Claim left
Unimpaired by the Plan. The Liquidating Trusts shall have, retain, reserve, and
be entitled to assert all such claims, causes of action, rights of setoff, and
other legal or equitable defenses which the Debtors had immediately prior to the
Commencement Date fully as if the Reorganization Cases had not been commenced,
and all of the Debtors' legal and equitable rights respecting any Claim left
Unimpaired by the Plan may be asserted after the Confirmation Date by the
Liquidating Trusts to the same extent as if the Reorganization Cases had not
been commenced.

 
56

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
RETENTION OF JURISDICTION
 
The Bankruptcy Court shall have exclusive jurisdiction of all matters arising
out of, or related to, the Reorganization Cases and the Plan pursuant to, and
for the purposes of, sections 105(a) and 1142 of the Bankruptcy Code, including,
without limitation:
 
(a)           To hear and determine pending motions or applications for the
assumption or rejection of executory contracts or unexpired leases, the
allowance of Claims and Administrative Expense Claims resulting therefrom and
any disputes with respect to executory contracts or unexpired leases relating to
facts and circumstances arising out of or relating to the Reorganization Cases;
 
(b)           To determine any and all adversary proceedings, motions,
applications and contested matters pending on or commenced after the
Confirmation Date;
 
(c)           To hear and determine all applications for compensation and
reimbursement of expenses under sections 330, 331 and 503(b) of the Bankruptcy
Code;
 
(d)           To hear and determine any objections to, or requests for
estimation of Disputed Administrative Expense Claims and Disputed Claims, in
whole or in part and otherwise resolve disputes as to Administrative Expense
Claims and Claims;
 
(e)           To resolve disputes as to the ownership of any Administrative
Expense Claim, Claim or Old Equity Interest;
 
(f)            To enter and implement such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, revoked, modified or
vacated;
 
(g)           To issue such orders in aid of execution of the Plan, to the
extent authorized by section 1142 of the Bankruptcy Code;
 
(h)           To consider any amendments to or modifications of the Plan or to
cureany defect or omission, or reconcile any inconsistency, in any order of the
BankruptcyCourt, including, without limitation, the Confirmation Order;
 
(i)            To hear and determine disputes or issues arising in connection
with theinterpretation, implementation or enforcement of the Plan, the
Confirmation Order,any transactions or payments contemplated hereby, any
agreement, instrument, orother document governing or relating to any of the
foregoing or any settlementapproved by the Bankruptcy Court;

 
57

--------------------------------------------------------------------------------

 
 
(j)            To hear and determine matters concerning state, local and federal
taxes in accordance with sections 346, 505 and 1146 of the Bankruptcy Code
(including, without limitation, any request by the Debtors prior to the
Effective Date or by the Liquidating Trustees or any Disbursing Agent after the
Effective Date for an expedited determination of tax under section 505(b) of the
Bankruptcy Code);
 
(k)           To hear and determine all disputes involving the existence, scope,
nature or otherwise of the discharges, releases, injunctions and exculpations
granted under the Plan, the Confirmation Order or the Bankruptcy Code;
 
(1)           To issue injunctions and effect any other actions that may be
necessary or appropriate to restrain interference by any person or entity with
the consummation, implementation or enforcement of the Plan, the Confirmation
Order or any other order of the Bankruptcy Court;
 
(m)          To determine such other matters and for such other purposes as may
be provided in the Confirmation Order;
 
(n)           To hear and determine any rights, Claims or causes of action held
by or accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any
federal or state statute or legal theory;
 
(o)           To recover all assets of the Debtors and property of the Debtors'
estates, wherever located;
 
(p)           To hear all disputes concerning the Liquidating Trusts;
 
(q)           To enter a final decree closing the Reorganization Cases; and
 
(r)            To hear any other matter not inconsistent with the Bankruptcy
Code.
 
ARTICLE XIII
 
MISCELLANEOUS PROVISIONS
 
 
13.1
Effectuating Documents and Further Transactions.

 
On or before the Effective Date, and without the need for any further order or
authority, the Debtors shall file with the Bankruptcy Court or execute, as
appropriate, such agreements and other documents that are in form and substance
satisfactory to them and the Creditors' Committee as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the
Plan. As of the Effective Date, New Holdco and the Liquidating Trusts are
authorized to execute, deliver, file, or record such contracts, instruments,
releases, indentures and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan and any securities issued pursuant to the Plan.

 
58

--------------------------------------------------------------------------------

 
 
 
13.2
Withholding and Reporting Requirements.

 
In connection with the Plan and all instruments issued in connection therewith
and distributed thereon, any party issuing any instrument or making any
distribution under the Plan shall comply with all applicable withholding and
reporting requirements imposed by any federal, state or local taxing authority,
and all distributions under the Plan shall be subject to any such withholding or
reporting requirements. Notwithstanding the above, each holder of an Allowed
Claim that is to receive a distribution under the Plan shall have the sole and
exclusive responsibility for the satisfaction and payment of any tax obligations
imposed on such holder by any governmental unit, including income, withholding
and other tax obligations, on account of such distribution. Any party issuing
any instrument or making any distribution under the Plan has the right, but not
the obligation, to not make a distribution until such holder has made
arrangements satisfactory to such issuing or disbursing party for payment of any
such tax obligations.
 
 
13.3
Corporate Action.

 
On the Effective Date, all matters provided for under the Plan that would
otherwise require approval of the stockholders or directors of one or more of
the Debtors, shall be deemed to have occurred and shall be in effect from and
after the Effective Date pursuant to the applicable general corporation law of
the states in which the Debtors are incorporated, without any requirement of
further action by the stockholders or directors of the Debtors.
 
 
13.4
Tax Matters

 
(a)           For all taxable periods ending on or prior to, or including, the
Effective Date, the Charys Trustee shall prepare and file (or cause to be
prepared and filed) on behalf of the Charys Group or Chary Holding all tax
returns, reports, certificates, forms or similar statements or documents,
including amended returns (collectively, "Tax Returns"), whether related to
income taxes or non-income taxes, required to be filed or that the Charys
Trustee otherwise deems appropriate, and the Charys Trustee shall have full
authority with respect to such Tax Returns and related taxes as if it were the
debtor in possession. The C&B Trustee shall prepare and file (or cause to be
prepared and filed) all Tax Returns required to be filed or that the C&B Trustee
otherwise deems appropriate, in each case, where such Tax Returns solely relate
to C&B and its subsidiaries and are not Tax Returns of the Charys Group, and the
C&B Trustee shall have full authority with respect to such Tax Returns and
related taxes as if it were the debtor in possession. The Charys Trustee shall
provide New Holdco with a copy of each prepared Tax Return relating to a
Proponent Inclusive Group at least twenty days prior to the due date or filing
thereof, along with supporting workpapers, for New Holdco's review and approval.
The Charys Trustee and New Holdco shall attempt in good faith to resolve any
disagreements regarding such Tax Returns prior to the due date for filing. In
the event that the Charys Trustee and New Holdco are unable to resolve any
dispute with respect to such a Tax Return at least ten days prior to the due
date for filing (or otherwise within a reasonable period of time), such dispute
shall be resolved pursuant to Section 13.4(d).

 
59

--------------------------------------------------------------------------------

 
 
(b)           If following the Effective Date notice of any claim, audit or
other proceeding with respect to taxes of a Proponent Inclusive Group shall be
received by the Charys Trustee, on the one hand, or any of the Affiliated Plan
Proponents or New Holdco on the other hand, the notified party shall notify the
other party of claim, audit or other proceeding. The Charys Trustee shall
control all such administrative and judicial proceedings. The Charys Trustee
shall keep New Holdco reasonably informed regarding the progress of such
proceedings and any application for a ruling from the Internal Revenue Service
and New Holdco shall be entitled to participate in such proceedings or ruling
request at its own expense. The Charys Trustee shall not settle or compromise
any such claim, audit or other proceeding, or submit a ruling request without
the prior written consent of New Holdco, which consent shall not be unreasonably
withheld.
 
(c)           The Charys Trustee and New Holdco shall (and New Holdco shall
cause the Affiliated Plan Proponents to) furnish to each other, upon request, as
promptly as practicable, such information and assistance (including access to
books and records and personnel as well as the timely provision of powers of
attorney or similar authorizations) as is reasonably necessary for the filing of
all Tax Returns and the preparation for, and contest of, any audit or
administrative or judicial proceeding relating to taxes of a Proponent Inclusive
Group.
 
(d)           If the Charys Trustee and New Holdco are unable to resolve any
disagreement relating to any provision of this Section 13.14, the disagreement
shall be referred to an independent accounting firm mutually acceptable to the
Charys Trustee and New Holdco (the "Independent Expert"). The Independent Expert
shall resolve the disagreement as soon as practicable and the decision of the
Independent Expert shall be conclusive and binding on the Charys Trustee and New
Holdco. The fees of the Independent Expert shall be divided equally between the
Charys Trustee and New Holdco.
 
(e)           Prior to the Effective Date, Charys Holding shall designate (or
cause to be designated) LFC, Inc., or such other entity as New Holdco shall
select, as permitted by law, as the "substitute agent" (within the meaning of
Treasury Regulation Section 1.1502-77) for the Charys Group in accordance with
Treasury Regulation Section 1.1502-77 and Rev. Proc. 2002-43, 2002-2 C.B. 99
(June 28, 2002), in either case, as amended or supplemented, and any comparable
provision under state and local law, with respect to all taxable periods ending
on or before, or including, the Effective Date.
 
 
13.5
Modification of Plan.

 
Subject to the prior consent of the Creditors' Committee, alterations,
amendments or modifications of or to the Plan may be proposed in writing by the
Debtors at any time prior to the Confirmation Date, provided that the Plan, as
altered, amended or modified satisfies the conditions of sections 1122 and 1123
of the Bankruptcy Code and the Debtors shall have complied with section 1125 of
the Bankruptcy Code. Subject to the prior consent of the Creditors' Committee,
the Plan may be altered, amended or modified at any time after the Confirmation
Date and before substantial consummation, provided that the Plan, as altered,
amended or modified, satisfies the requirements of sections 1122 and 1123 of the
Bankruptcy Code and the Bankruptcy Court, after notice and a hearing, confirms
the Plan, as altered, amended or modified, under section 1129 of the Bankruptcy
Code and the circumstances warrant such alterations, amendments or
modifications. A holder of a Claim that has accepted the Plan shall be deemed to
have accepted the Plan, as altered, amended or modified, if the proposed
alteration, amendment or modification does not materially and adversely change
the treatment of the Claim of such holder.

 
60

--------------------------------------------------------------------------------

 
 
Prior to the Effective Date, the Debtors may, with the prior consent of the
Creditors' Committee, make appropriate technical adjustments and modifications
to the Plan without further order or approval of the Bankruptcy Court, provided
that such technical adjustments and modifications do not adversely affect in a
material way the treatment of holders of Claims or Equity Interests.
 
For the avoidance of doubt, the foregoing shall not effect a waiver of any
rights that any party may have with respect to modification of the Plan under
section 1127 of the Bankruptcy Code.
 
 
13.6
Revocation or Withdrawal of the Plan.

 
The Debtors reserve the right to revoke or withdraw the Plan, in whole or in
part, prior to the Confirmation Date. If the Debtors revoke or withdraw the Plan
in whole prior to the Confirmation Date, then the Plan shall be deemed null and
void. In such event, nothing contained herein shall constitute or be deemed a
waiver or release of any Claims or Equity Interests by or against the Debtors or
any other person or to prejudice in any manner the rights of the Debtors or any
person in any further proceedings involving the Debtors. The Debtors reserve the
right to withdraw the Plan with respect to either Debtor and proceed with
confirmation of the Plan with respect to the other Debtor. In such event,
nothing contained herein shall constitute or be deemed a waiver or release of
any Claims against or equity interests in the Debtor withdrawn from the Plan or
any other person or to prejudice in any manner the rights of such Debtor or any
person in any further proceedings involving such withdrawn Debtor.
 
 
13.7
Continuing Exclusivity Period.

 
Subject to further order of the Bankruptcy Court, until the Effective Date, the
Debtors shall, pursuant to section 1121 of the Bankruptcy Code, retain the
exclusive right to amend the Plan and to solicit acceptances thereof.

 
61

--------------------------------------------------------------------------------

 
 
 
13.8
Plan Supplement

 
The Plan Supplement and the documents contained therein shall be in form and
substance reasonably satisfactory to the Debtors and the Creditors' Committee,
and shall be filed with the Bankruptcy Court no later than five (5) Business
Days before the deadline for voting to accept or reject the Plan, provided that
the documents included therein may thereafter be amended and supplemented prior
to execution with the consent of the Creditors' Committee. The Plan Supplement
and the documents contained therein are incorporated into and made a part of the
Plan as if set forth in full herein.
 
 
13.9
Payment of Statutory Fees.

 
All fees payable under section 1930 of chapter 123 of title 28 of the United
States Code, as determined by the Bankruptcy Court at the Confirmation Hearing,
shall be paid on the Effective Date.
 
 
13.10
Post-Confirmation Date Professional Fees and Expenses.

 
From and after the Confirmation Date, Charys Holding or C&B, as the case may be,
shall, in the ordinary course of business and without the necessity for any
approval by the Bankruptcy Court, pay the reasonable fees and expenses of
professional persons thereafter incurred by them,
 
 
13.11
Dissolution of the Creditors' Committee.

 
On the Effective Date, the Creditors' Committee shall be dissolved and the
members thereof shall be released and discharged of and from all further
authority, duties, responsibilities and obligations related to and arising from
and in connection with the Reorganization Cases, and the retention or employment
of the Creditors' Committee's attorneys, accountants and other agents, if any,
shall terminate other than for purposes of (i) filing and prosecuting
applications for final allowances of compensation for professional services
rendered and reimbursement of expenses incurred in connection therewith, and
(ii) reviewing and objecting to the applications of other parties for the
allowance of compensation for professional services rendered and reimbursement
of expenses incurred in connection therewith.
 
 
13.12
Indenture Trustee as Claim Holder.

 
Consistent with Bankruptcy Rule 3003(c), the Debtors shall recognize a proof of
Claim timely filed by the Indenture Trustee in respect of any Claims under the
Indenture. Accordingly, any Claim for principal and interest under the 8.75%
Senior Convertible Notes, proof of which is filed by the registered or
beneficial holder of any 8.75% Senior Convertible Notes, is disallowed as
duplicative of the Claim of the Indenture Trustee, without any further action of
the Bankruptcy Court.

 
62

--------------------------------------------------------------------------------

 
 
 
13.13
Exemption from Transfer Taxes.

 
Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or
exchange of notes or equity securities under or in connection with the Plan, the
creation of any mortgage, deed of trust or other security interest, the making
or assignment of any lease or sublease or the making or delivery of any deed or
other instrument of transfer under, in furtherance of, or in connection with the
Plan, including, without limitation, the New Secured Notes and New Common Stock,
any merger agreements or agreements of consolidation, deeds, bills of sale or
assignments executed in connection with any of the transactions contemplated
under the Plan, shall not be subject to any stamp, real estate transfer,
mortgage recording or other similar tax.
 
 
13.14
Expedited Tax Determination.

 
The Debtors and the Liquidating Trusts are authorized to request an expedited
determination of taxes under section 505(b) of the Bankruptcy Code for any or
all returns filed for, or on behalf of, the Debtors for any and all taxable
periods (or portions thereof) ending after the Commencement Date through and
including the Effective Date.
 
 
13.15
Exhibits/Schedules.

 
All exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and are a part of the Plan as if set forth in full herein.
 
 
13.16
Substantial Consummation.

 
On the Effective Date, the Plan shall be deemed to be substantially consummated
under sections 1101 and 1127(b) of the Bankruptcy Code.
 
 
13.17
Severability of Plan Provisions.

 
If, prior to the entry of the Confirmation Order, any term or provision of the
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, subject to the consent of the
Creditors' Committee, shall have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be
invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding,
alteration, or interpretation, unless agreed otherwise between the Debtors and
the Creditors' Committee, the remainder of the terms and provisions of the Plan
will remain in full force and effect and will in no way be affected, impaired,
or invalidated by such holding, alteration, or interpretation. The Confirmation
Order shall constitute a judicial determination and shall provide that each term
and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is valid and enforceable pursuant to its terms.

 
63

--------------------------------------------------------------------------------

 
 
 
13.18
Governing Law.

 
Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent an exhibit to the Plan or document in the Plan
Supplement provides otherwise (in which case the governing law specified therein
shall be applicable to such exhibit), the rights, duties, and obligations
arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without giving effect to its
principles of conflict of laws.
 
 
13.19
Computation of Time.

 
In computing any period of time prescribed or allowed by the Plan, the
provisions of Rule 9006(a) of the Bankruptcy Rules shall apply.
 
 
13.20
Notices.

 
All notices, requests and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:


Charys Holding Company Inc.
1117 Perimeter Center
West Suite N415
Atlanta, Georgia 30338
Attn:     Michael F. Oyster
Telephone:       (678) 443-2300
Facsimile:          (678) 443-2320
 
- and -
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn:    Stephen Karotkin, Esq.
  Damon P. Meyer, Esq.
Telephone:       (212)310-8000
Facsimile:          (212)310-8007
 
- and -


 
64

--------------------------------------------------------------------------------

 

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York 10005
Attn:    Matthew S. Barr, Esq.
 Brian Kinney, Esq.
Telephone:       (212)530-5000
Facsimile:          (212)530-5219

 
 
13.21
Section Headings

 
The section headings contained in the Plan are for reference purposes only and
shall not affect in any way the meaning or interpretation of the Plan.

 
65

--------------------------------------------------------------------------------

 
 
Dated: December 8, 2008
 
 

 
Respectfully submitted,
     
Charys Holding Company, Inc.
 
Crochet & Borel Services, Inc.
 
Complete Tower Sources, Inc.
 
LFC, Inc.
 
Mitchell Site Acq. Inc.
 
Cotton Commercial USA, Inc.
         
By:
/s/ Michael F. Oyster
     
Name:   Michael F. Oyster
     
Title:     President and
  Chief Executive Officer
 


 
66

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
(to be provided)

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
(to be provided)

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
 

--------------------------------------------------------------------------------

 

Charys Holding Company, Inc. and Subsidiaries
Condensed Consolidated Projected Statements of Operations


 
IN THOUSANDS
 
3 Months
   
12 Months
   
12 Months
   
12 Months
 
For the periods ended April 30,
 
Feb 2009 -April 2009
   
FY 2010
   
FY 2011
   
FY 2012
                           
Net sales
  $ 26,782     $ 140,204     $ 123,754     $ 129,144  
Cost of goods sold
    17,350       90,691       76,471       79,643  
Gross profit
    9,432       49,513       47,283       49,601                                
   
Selling
    1,185       5,339       4,965       5,131  
General and administrative
    4,847       20,714       20,830       21,480  
Other expense
    5,229       3,613       1,598       1,696  
Depreciation and amortization
    968       820       769       723  
Operating income
    (2,797 )     19,027       19,121       20,472                              
     
Interest Expense
    970       3,831       3,747       3,747  
Income from operations before income tax
    (3,767 )     15,196       15,374       16,725                              
     
Income Tax (@39%)*
    (1,469 )     5,926       5,996       6,523                                  
 
Net Income
  $ (2,298 )   $ 9,270     $ 9,378     $ 10,202                                
   
Adjusted EBITDA Reconciliation
                               
Earnings before interest and taxes
  $ (2,797 )   $ 19,027     $ 19,121     $ 20,472  
Other expenses (Including MIP)
    5,229       3,613       1,698       1,696  
Depreciation and amortization
    254       820       769       723  
Adjusted EBITDA
  $ 2,686     $ 23,460     $ 21,488     $ 22,890  

* Estimated combined effective Federal, Texas. Louisiana and Georgia state tax
rates

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
 
Charys Holding Company, Inc.


 
DISCLOSURE STATEMENT
 
EXHIBIT


 
LIQUIDATION ANALYSIS
 
 
The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
Introduction
 
A Chapter 11 plan cannot be confirmed unless the Bankruptcy Court determines
that the plan is in the "best interests" of all holders of claims and interests
that are impaired by the plan and that have not accepted the plan. The "best
interests" test requires a Bankruptcy Court to find either that (i) all members
of an impaired class of claims or interests have accepted the plan or (ii) the
plan will provide a member who has not accepted the plan with a recovery of
property of a value, as of the effective date of the plan, that is not less than
the amount that such holder would recover if the debtor were liquidated under
Chapter 7 of the Bankruptcy Code.
 
The Analysis provides for a liquidation of the operating units and is based on
the Debtors' balance sheet as of May 31, 2008 (except as indicated). The value
available for distribution to creditors as of the date of an actual liquidation
may differ from the value used in this Analysis, potentially by a material
amount.
 
Conversion of these cases to Chapter 7 likely would result in additional costs
to the Estates. Costs of liquidation under Chapter 7 of the Bankruptcy Code
would include the compensation of a trustee, as well as of counsel and other
professionals retained by the trustee, asset disposition expenses, all unpaid
expenses incurred by the Debtors in the Chapter 11 Cases (such as compensation
of attorneys, financial advisors, and restructuring consultants) that arc
allowed in the Chapter 7 case, litigation costs, and Claims arising from the
operations of the Debtors during the pendency of the Bankruptcy cases. This
analysis assumes that the operating subsidiaries not currently in Chapter 11
continue operating as going concerns, therefore limiting the exposure to Chapter
7 expenses. If these subsidiaries were forced to file for bankruptcy protection,
the value of the recovery to the estate would be diminished.
 
In the event of liquidation, the aggregate amount of General Unsecured Claims
will no likely increase significantly (as reflected in the higher range
estimate), and such Claims will be subordinated to priority claims that will be
created. For example, employees likely will file Claims for wages, pensions and
other benefits, some of which will be entitled to priority. Landlords may file
large Claims for both unsecured and priority amounts. The resulting increase in
both general unsecured and priority Claims will decrease percentage recoveries
to Holders of General Unsecured Claims.
 
For purposes of this Analysis, management assumes a liquidation would take place
as part of an orderly liquidation sale. Unless explicitly stated elsewhere,
recoveries are net of necessary liquidation expenses. If actual results were
lower than those shown, or if the assumptions used in formulating the Analysis
were not realized, distribution to each member of each class of Claims could be
affected adversely.
 
The Analysis is based on management's good faith assumptions believed to be
reasonable in light of the circumstances under which they are based. The
Analysis has not been examined or reviewed by independent accountants in
accordance with standards promulgated by the American Institute of Certified
Public Accountants. The estimates and assumptions, although considered
reasonable by management, are inherently subject to significant uncertainties
and contingencies beyond management's control. Accordingly, there can be no
assurance that the results shown would be realized if the Debtor's were
liquidated, and actual results in such case could vary materially from those
presented.
 
 
The accompanying notes are an integral part of the Best Interests Analysis


 
 

--------------------------------------------------------------------------------

 
 
12/8/2008


Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


I.  CALCULATION OF NET ESTIMATED PROCEEDS AVAILABLE FOR ALLOCATION



       
Value @
5/31/2008 (a)
   
Estimated
Recovery Rate
Range
   
Estimated Recovery
on Collateral
   
See
Note
               
Low
   
High
   
Low
   
High
        A.
STATEMENT OF ASSETS
                                     
Cash and Equivalents
  $ 38       100 %     100 %   $ 38     $ 38          
Holding Company Intercompany Claims (b)
                                                 
Cotton Commercial USA
    11,633       16 %     19 %     1,832       2,242    
1
     
Complete Tower Sources
    888       2 %     10 %     22       86    
2
     
LFC
    12,063       1 %     1 %     66       175    
3
     
Viasys
    46,287       0 %     0 %     -       -    
4
 
   
Aeon Technologies Group
    21,947       0 %     0 %     -       -    
4
     
Cotton Telecom Holdings
    29       0 %     0 %     -       -    
4
     
Digital Communication Services
    3,041       0 %     0 %     -       -    
4
     
Personnel Resources Group
    1,115       0 %     0 %     -       -    
4
     
Method 1Q
    15,712       0 %     0 %     -       -    
5
     
C&B
    5,731       0 %     0 %     -       -    
6
   
Investment In Subsidiaries (c)
    18,705       0 %     0 %     -       -    
 
   
PP&E
    75       3 %     8 %     2       6    
7
 
 
Other Assets
    17,230       0 %     0 %     4       80    
8
     
Total Assets
  $ 154,494       1 %     2 %   $ 1,964     $ 2,628                            
                                                                               
     
B.
RECOVERIES FROM EXERCISE OF AVOIDING POWERS
                      -       4,534    
9
   
C.
GROSS PROCEEDS
                      1,964       7,162                                        
                                                                         
D.
CREDITOR RECOVERY EXPENSES (POST-PETITION)
                                           
Chapter 7 Trustee Fees (3% of Gross Proceeds)
                      (59 )     (215 )                                        
(59 )     (215 )                                                                
                                                                               
                   
Net Estimated Proceeds Available for Allocation
    $ 1,906     $ 6,948        

 

--------------------------------------------------------------------------------

 
(a)
Values as of 5/31/08 unless otherwise noted.

(b)
Values stated represent the net of intercompany receivable and payable balances
due to Charys Holding Company as of 3/31/08.

(c)
Value as of 7/31/07. Management has determined that the amount of secured and
unsecured claims at each of the Company's subsidiaries is in excess of the going
concern value of each subsidiary. Accordingly, the equity value of each
subsidiary is deemed to be zero.





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008


Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


III.  ALLOCATION OF NET ESTIMATED PROCEEDS TO SECURED, ADMINISTRATIVE AND
PRIORITY CLAIMS



   
Estimated
Allowable
Claims
   
Estimated Recovery
on Administrative and
Priority Claims
   
Estimated
Recovery
Range
     
Low
   
High
   
Low
   
High
   
Low
   
High
 
Net Estimated Proceeds
              $ 1,906     $ 6,94S                                              
         
Secured Claims (a)
    1,660       1,660       1,660       1,660                                  
                         
Net Estimated Proceeds After Secured Claims
                    246       5,288                                            
               
Chapter 7 Administrative Claims:
                                           
Administrative Claims (b)
    6,300       7,700       246       5,288       4 %     69 %
Total Administrative Claims Distributions
                                                                               
                 
Net Estimated Proceeds After Secured and Administrative Claims
                    -       -                                                  
                 
Less Priority Claims:
                                                                               
                 
Employee Priority Claims (c)
    -       120       -       -       0 %     0 %
Priority & Property Tax Claims (c)
    100       200       -       -       0 %     0 %
Total Priority Claims Distributions
                                                                               
                                                                   
Net Estimated Proceeds After Secured and Administrative and Priority Claims
    $ -     $ -                  



(a)
Imperium amount listed above is the consolidated total due to Imperium, the JED
Family Trust and John Michaelson. The amounts above are at settlement value
after completion of the Ayin Tower asset sale and the distribution of funds from
the escrow account. All amounts assume interest paid on a current basis through
1/31/09.

(b)
Amount represents estimated Chapter 11 professional fees through September plus
open post petition trade A/P.

(c)
Management's estimate of pre-petition priority claims.





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)
 
IV.  ALLOCATION OF NET ESTIMATED PROCEEDS TO UNSECURED CLAIMS
 

   
Estimated
Allowable
Claims
   
Estimated Recovery on Unsecured Claims
     
Estimated
Recovery
Range
     
Low
   
High
   
Low
   
High
     
Low
   
High
                                         
Net Estimated Proceeds After Secured, Administrative and Priority Claims
              $ -     $
-
                                                             
Senior Notes
                                         
Senior Notes & 3/4% issued 2/16/07 (less Proceeds From Asset Sales) (b)
    209,960       209,960       -    
-
 
(e)
    0 %     0 %                                                  
Net Estimated Proceeds After Secured, Administrative, Priority Claims, and
Senior Noteholder Claims
                  $ -     $
-
                                                                     
Seller Notes (a)
                                               
Troy Crochet (b)
    -       49,002       -       -  
(e)
    0 %     0 %
Cotton
    -       5,483       -       -         0 %     0 %
Complete Tower Sources
    -       14,200       -       -         0 %     0 %
Mitchell Site Acquisition
    -       5,400       -       -         0 %     0 %
Matt Mitchell Senior Note 8 3/4% issued 2/16/07 (b)
    -       2,759       -       -         0 %     0 %
Lori Mitchell Senior Note 8 3/4% issued 2/16/07 (b)
    -       2,737       -       -         0 %     0 %
Carrol Castille Senior Note 8 3/4% issued 2/16/07 (b)
    -       3,025       -       -         0 %     0 %
Digital Communications
    -       440       -       -         0 %     0 %
Viasys
    -       346       -       -         0 %     0 %                            
                       
Total Sellers Note Claims Distributions
    -       83,392       -       -                                              
                                                                             
General Unsecured Claims: (c)
                                                                               
                     
HarPos (b)
    947       947       -       -         0 %     0 %
Sean Posner (b)
    359       359       -       -         0 %     0 %
Steven Posner (b)
    359       359       -       -         0 %     0 %
Mel Harris (b)
    359       359       -      
-
        0 %     0 %
Mitchell Site Acquisition Intercompany
    2,062       2,062       -       -         0 %     0 %
Ayin Tower Management Intercompany
    4,948       4,948       -       -         0 %     0 %
Trade Payables
    4,203       4,203       -       -         0 %     0 %
Secured Lender Deficiency Claim
    -       -       -       -         0 %     0 %
Preference Recoveries
    -       4,534       -       -         0 %     0 %
Unsecured Employee Claims (d)
    1,537       2,662       -       -         0 %     0 %                      
                             
Total General Unsecured Claims Distributions
    14,774       20,433       -       -                                        
                               
Total Senior Notes, Seller Notes, and General Unsecured Distributions
  $ 224,734     $ 313,785     $ -     $ -  
(e)
                                                                   
Net Estimated Proceeds After Secured, Administrative, Priority Claims, Senior
Noteholder Claims, Seller Noteholder Claims And General Unsecured Claims
                    -       -                                                  
                     
Subordinated Debt
                                                 
Castlerigg (b)
    4,242       4,242       -       -         0 %     0 %
UBS (b)
    1,415       1,415       -       -         0 %     0 %
Gottbetter (b)
    7,781       7,781       -       -         0 %     0 %
Vision - Sands Bros (b)
    523       523       -       -         0 %     0 %
Jade Special Strategy (b)
    389       389       -       -         0 %     0 %                          
                         
Total Subordinated Debt Distributions
  $ 14,350     $ 14,350     $ -     $ -                    

 

 
(a)
Lower end range of seller notes reflects that there may be avoidance actions
against the note holders which may reduce or eliminate these claims.

 
(b)
Includes estimated amounts for accrued interest.

 
(c)
Other General Unsecured Claims represent various accruals but excludes warranty
and other customer obligations.

 
(d)
Low employee claims calculated based on accrued bonus amounts as of 2/14/08.
High employee claim amounts assumes one year of severance for each employee
under contract.

 
(e)
If Subordination Agreement and Troy Crochet claim arc valid, proceeds of Senior
Note claim would go to Troy Crochet.



 
The accompanying notes arc an integral part of the Best Interests Analysis


 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note I - Intercompany Receivable from Cotton


The following schedule estimates (the value of certain secured and unsecured
claims against Cotton Commercial USA, Inc. The tow range of this analysis is
based on a forced liquidation of the subsidiary's assets as stated below. The
high range is based on going concern value of the subsidiary. This analysis is
based on the operation of the subsidiary as a going concern. Going concern value
was derived from EBITDA, CapEx and Working Capital estimates provided by the
management of this subsidiary.
 

   
Principal
and Accrued
Interest
     
Estimated Recovery
on Secured and Unsecured Claims
   
Estimated
Recovery
Range
                   
Low
   
High
   
Low
   
High
 
Value Available For Distribution (a)
                $ 47,400     $ 49,500                                          
                                                           
Secured Claims:
 
Low
   
High
     
Low
   
High
                                                         
New Stream (b)
    8,777       5,722         8,777       5,722       100 %     100 %
Equipment Lenders
    1,069       1,069         1,069       1,069       100 %     100 %
Total Secured Claims
    9,846       6,791         9,846       6,791                                
                                     
Net Estimated Value After Secured Claims
                      37,554       42,709                                      
                               
Valuation of Unsecured Claims
 
Low
   
High
     
Low
   
High
                                                                     
Senior Notes 8 3/4% Issued 2/16/07
    209,960       209,960         33,067       40,466       16 %     19 %
Accounts Payable And Accrued Liabilities
    16,849       -   (d)     2,654       -       16 %     0 %
Charys Holding Company Intercompany Payable (b)
    11,633       11,633         1,832       2,242       16 %     19 %
Ayin Tower Management Intercompany Payable
    5       5         1       1       16 %     19 %
LFC Intercompany Payable
    1       1         0       0       16 %     19 %
Total Unsecured Claims
    238,448       221.599       $ 37,554     $ 42,709                  

 

--------------------------------------------------------------------------------

 
(a)
Low value based on a forced liquidation value equal to net receivables valued at
85%. net property, plant and equipment valued at 50% plus cash. High value based
on estimated going concern value.

(b)
Based on average revolver balances for the period between 10/17/08 and 11/14/08.
Also includes New Stream success fee of $300,000 payable upon termination of the
secured lending facility,

(c)
Net of Intercompany payables and receivables due to Charys Molding Company as of
3/31/08.

(d)
In the high value accounts payable and accrued liabilties would be assumed by
company as part of the going concern valuation.





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 2 - Intercompany Receivable from CTSI


The following schedule estimates the value of certain secured and unsecured
claims against Cotton Commercial USA, Inc. The low range of this analysis is
based on a forced liquidation of the subsidiary's assets as stated below. The
high range is based on going concern value of the subsidiary. This analysis is
based on the operation of the subsidiary as a going concern. Going concern value
was derived from EBITDA, CapEx and Working Capital estimates provided by the
management of this subsidiary.
 

   
Principal
and Accrued
Interest
     
Estimated Recovery
on Secured and Unsecured Claims
   
Estimated
Recovery
Range
                   
Low
   
High
   
Low
   
High
 
Value Available For Distribution (a)
                $ 9,900     $ 23,100                                            
                                                         
Secured Claims:
 
Low
   
High
     
Low
   
High
                                                         
New Stream (b)
    4,384       2,297         4,384       2,297       100 %     100 %
Equipment Lenders
    273       273         273       273       100 %     100 %
Total Secured Claims
    4,657       2,570         4,657       2,570                                
                                     
Net Estimated Value After Secured Claims
                      5,243       20,530                                        
                             
Value of Unsecured Claims
 
Low
   
High
     
Low
   
High
                                                                     
Senior Notes 8 3/4% Issued 2/16/07
    209,960       209,960         5,140       20,378       2 %     10 %
Accounts Payable And Accrued Liabilities
    2,630       -   (d)     64       -       2 %     0 %
Charys Holding Company Intercompany Payable (c)
    888       888         22       86       2 %     10 %
Mitchell Site Acquisition Intercompany Payable
    681       681         17       66       2 %     10 %
Total Unsecured Claims
    214,159       211,529       $ 5,243     $ 20,530                  

 

--------------------------------------------------------------------------------

 
(a)
Low value based on a forced liquidation value equal to net receivables valued at
85%, net property, plant and equipment valued at 50% plus cash. High value based
on estimated going concern value.

(b)
Based on average revolver balances for the period between 10/17/08 and 11/14/08.

(c)
Net of Intercompany payables and receivables due to Charys Holding Company as of
3/31/08.

(d)
In the high value accounts payable and accrued liabilities would be assumed by
company as part of the going concern valuation.

 


The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008


Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 3 - Intercompany Receivable from LFC, Inc.


The following schedule estimates the value of certain secured and unsecured
claims against Cotton Commercial USA, Inc. The low range of this analysis is
based on a forced liquidation of the subsidiary's assets as stated below. The
high range is based on going concern value of the subsidiary. This analysis is
based on the operation of the subsidiary as a going concern. Going concern value
was derived from EBITDA, CapEx and Working Capital estimates provided by the
management of this subsidiary.
 

   
Principal
and Accrued
Interest
     
Estimated Recovery
on Secured and Unsecured Claims
   
Estimated
Recovery
Range
                   
Low
   
High
   
Low
   
High
 
Value Available For Distribution (a)
                $ 1,700     $ 3,700                                            
                                                         
Secured Claims:
 
Low
   
High
     
Low
   
High
                                                         
Equipment Lenders
    477       477         477       477       100 %     100 %
Total Secured Claims
    477       477         477       477                                        
                             
Net Estimated Value After Secured Claims
                      1,223       3,223                                        
                             
Value of Unsecured Claims
 
Low
   
High
     
Low
   
High
                                                                     
Senior Notes 8 3/4% Issued 2/16/07
    209,960       209,960         1,153       3,048       1 %     1 %
Accounts Payable And Accrued Liabilities
    690       -   (c)     4       -       1 %     0 %
Charys Holding Company Intercompany Payable (b)
    12,063       12,063         66       175       1 %     1 %
Viasys Intercompany Payable
    1       1         0       0       1 %     1 %
Total Unsecured Claims
  $ 222,714     $ 222,024       $ 1,223     $ 3,223                  

 

--------------------------------------------------------------------------------

 
(a)
Low value based on a forced liquidation value equal to net receivables valued at
85%, net property, plant and equipment valued at 50% plus cash. High value based
on estimated going concern value.

(b)
Net of Intercompany payables and receivables due to Charys Holding Company as of
3/31/08.

(c)
In the high value accounts payable and accrued liabilities would be assumed by
company as part of the going concent valuation.





The accompanying notes arc an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008


Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 4 - Other Intercompany Claims


The following intercompany claims relate to subsidiaries which are either
non-operational or which Management has determined have diminimus value.
 

   
Intercompany
   
Recovery Rate
Range
   
Estimated Proceeds
Range
     
Claim (f)
             
Company
 
3/31/2008
   
Low
   
High
   
Low
   
High
                                 
Viasys, Inc. (a)
  $ 46,287       0 %     0 %   $ -     $ -  
Aeon Technologies Group, Inc. (b)
    21,947       0 %     0 %     -       -  
Cotton Telecom Holdings, Inc. (c)
    29       0 %     0 %     -       -  
Digital Communication Services, Inc. (d)
    3,041       0 %     0 %     -       -  
Personnel Resources Group Of Georgia (e)
    1,115       0 %     0 %     -       -  
Total Other Intercompany Claims
  $ 72,419       0 %     0 %   $ -     $ -  

 

 
(a)
Management has determined the going concern value of Viasys, Inc. to be
diminimus based on its operating profile, the loss of certain key customers, and
the fact that it has experienced negative cash flow from its operations over the
course of the last two years.

 
(b)
Aeon Technologies Group, Inc. sold it primary operating asset, Aeon
Technologies, inc. in November 2007. The operations of its other subsidiary,
Berkshire Wireless, were discontinued March 2008.

 
(c)
Cotton Telecom Holdings, Inc.'s only assets are the equity in Complete Tower
Sources, Inc., Mitchell Site Acq., Inc. and LFC, Inc, The secured and unsecured
claims against these three subsidiaries exceed the going concern value of these
subsidiaries,

 
(d)
DCS is immaterial in size and has secured debt of $1.0MM.

 
(e)
The operations of Personnel Resources Group Of Georgia, (Inc. were discontinued
in Fiscal Year 2007. (f) Net of Intercompany payables and receivables due to
Charys Holding Company as of 3/31/08.

 
(f)
Net of Intercompany payables and receivables due to Charys Holding Company as of
3/31/2008.





The accompanying notes arc an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 5 - Method IQ Asset Sale


Method IQ completed a transaction with Phoenix Transformational Technologies
("PTT") in January 2008. Method IQ received $250K in proceeds with the potential
for an additional payments upon the achievement of certain targets.
Additionally, certain liabilities were not assumed as part of this transaction,
as designated below. For purposes of this analysis, the potential recovery to
creditors is being excluded from total recoveries.  Such recovery has the same
value under the Debtors' plan of reorganization as under a liquidation scenario,
and thus it can be excluded from both when evaluating whether the Debtors' plan
is in the best interest of all creditors.
 

         
Recovery Rate
Range
   
Estimated Proceeds
Range
 
Method IQ Assets
 
Est. Value
10/31/2008
   
Low
   
High
   
Low
   
High
                                 
Cash on Hand
  $ 2       100 %     100 %   $ 2     $ 2  
Potential Renewal Proceeds (a)
    250       0 %     5 %     -       2  
Potential Assignment Payments (b)
    53       0 %     0 %     -       13                                        
   
Total Value Available For Distribution
  $ 305       1 %     5 %     2     $ 15  




         
Liability
Range
   
Estimated Disbursement
Range
 
Method IQ Liabilities and Obligations
 
Est. Value
10/31/2008
   
Low
   
High
   
Low
   
High
 
Accounts Payable (c)
  $ 135                          
Current Past Due Lease Obligations (d)
    27       0 %     0 %     0       0  
Future Lease Obligations (d)
    499       0 %     0 %     0       0  
Sales Tax Obligations (e)
    57       0 %     0 %     0       0  
Employee Obligations (f)
    58       0 %     0 %     0       0  
Charys Holding Company Intercompany Payable (g)
    15,712       0 %     0 %     2       14  
Net Proceeds Available for Unsecured Claims
  $ 16,488       0 %     0 %   $ 2     $ 15  



(a)
These proceeds will only be paid in the event PTT completes a renewal contract
with AT&T for a period of 1 year.

(b)
These payments are based on a percentage of gross revenues generated by PTT on
the assigned AT&T contract.

(c)
Accounts payable includes amounts for Dell ($30) and Lucent ($30) which are
currently being disputed.

(d)
Estimated future lease obligations based on contract through 2012. Company
attempting to sublease space.

(e)
Sales tax for sales in Georgia and South Carolina. Amounts currently in dispute.

(f)
Severance obligations for 4 employees, Company currently disputing the
obligation.

(g)
Net of Intercompany payables and receivables due to Charys Holding Company as of
3/31/08.


 
The accompanying notes are an integral part of the Best Interests Analysis


 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysts
($ in 000s)


Note 6 - C&B Asset Disposal


The liquidation of C&B assets would include the collection of all remaining
outstanding receivables and the sale of its equipment. The amounts collected
would be offset by secured debt and payables to LVI, which currently has liens
on certain properties in which C&B did work. C&B creditors would be paid from
the proeeeds generated by C&B the collection of sale of C&B'S assets. For
purposes of this analysis, the potential recovery to creditors is being excluded
from total recoveries. Such recovery has the same value under the Debtors' plan
of reorganization as under a liquidation scenario, and thus it can be excluded
from both when evaluating whether the Debtors' plan is in the best interest of
all creditors.
 

   
 
Estimated Value 11/14/08
   
Estimated Recovery
on Secured and Unsecured Claims
   
Estimated
Recovery
Range
     
Low
   
High
   
Low
   
High
   
Low
   
High
 
Cash On Hand
  $ 703     $ 703     $ 703     $ 703       100 %     100 %
Machinery & Equipment
    1,255       1,255       126       188       10 %     15 %
Receivable Collections
    21,555       21,555       2,156       10,778       10 %     50 %            
                                     
Gross Estimated Proceeds Available For Distribution
    25,843               2,984       11,669                                    
                                                                               
 
Secured Claims:
 
Low
   
High
   
Low
   
High
                                                                   
Equipment Lenders (a)
    335       335       335       335       100 %     100 %
Total Secured Claims
    335       335       335       335                                          
                         
Net Estimated Proceeds After Secured Claims
                    2,649       11,334                                          
                         
Admin Claims:
 
Low
   
High
   
Low
   
High
                                                                   
Chapter 7 Trustee Fees (3% of Gross Proceeds)
    90       350       90       350       100 %     100 %
Other Professional Fees (12 Month Period) (b)
    500       350       500       350       100 %     100 %
Total Secured Claims
    590       700       590       700                                          
                         
Net Estimated Proceeds After Secured and Admin Claims
                    2,059       10,634                                          
                                                                           
Distribution to LVI
 
Low
   
High
   
Low
   
High
                                                                   
LVI Payables (c)
    7,728       7,728       2,059       7,728       27 %     100 %              
                                   
Net Estimated Proceeds After Secured, Admin and LVI Claims
                    -       2,906                                              
                                                                       
Distribution To Unsecured Creditors
 
Low
   
High
   
Low
   
High
                                                                   
Charys Holding Company Intercompany Payable (d)
    5,731       5,731       -       883       0 %     15 %
Cotton Commercial USA Intercompany Payable (e)
    269       269       -       41       0 %     15 %
Mike Thomas
    1,224       1,224       -       189       0 %     15 %
Other Payables
    11,638       11,638       -       1,793       0 %     15 %
Total Unsecured Claims
    18,862       18,862     $ -     $ 2,906                  

 

--------------------------------------------------------------------------------

 
(a)
This debt in currently secured by certain equipment owned by C&B.

(b)
Amount based on Management's estimate- of the professional fees necessary to
collect receivables outstanding and to manage an orderly liquidation of the
equipment and other assets of the estate.

(c)
LVI currently maintains liens on certain properties in which it has performed
services. The Debtor filed a stipulation with the Court indicating that LVI
claims will be satisfied upon collection of receivables,

(d)
Net of Intercompany payables and receivables due to Charys 1 Holding Company as
of 3/31/08.

(e)
Net of Intercompany payables and receivables due to Cotton Commercial USA, Inc.
as of 3/31/08,





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 7 - Net PP&E - Owned and Leased


Net PP&E is comprised of buildings and improvements and Computer Equipment.


PP&E such as Leasehold Improvements would be expected to have negligible or no
liquidation value. Computer Hardware would be expected to yield marginal amounts
on the dollar.


Assumed recoveries from the sale of these items were based upon management's
best estimate from prior dispositions.



         
Recovery Rate
Range
   
Estimated Proceeds
Range
 
 
PP&E
 
Balance @ 10/31/2008
   
Low
   
High
   
Low
   
High
                                 
Computer
  $ 47       5 %     10 %   $ 2     $ 5  
Furniture and Fixtures
    28       0 %     5 %     -       1  
Total PP&E
  $ 75                     $ 2     $ 6  





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 8 - Other Current Assets


Other assets primarily relate to miscellaneous receivables, prepaid financing
costs and other prepaid assets. These assets have a low chance of
recoverability.



         
Recovery Rate
Range
   
Estimated Proceeds
Range
 
Other Current Assets
 
Balance @
10/31/2008
   
Low
   
High
   
Low
   
High
                                 
Other Receivables
  $ 106       0 %     50 %   $       $ 53  
Prepaid insurance and other expenses
    89       5 %     30 %     4       27  
Retainers
    738       0 %     0 %     -       -  
Deposits
    18       0 %     0 %     -       -  
Acquisition Cost
    844       0 %     0 %     -       -  
Deferred Financing Costs
    15,435       0 %     0 %     -       -  
Total Other Current Assets
  $ 17,230       0 %     0 %   $ 4     $ 80  





The accompanying notes are an integral part of the Best Interests Analysis

 
 

--------------------------------------------------------------------------------

 

12/8/2008
 
Charys Holding Company, Inc.
Liquidation Analysis
($ in 000s)


Note 9- Recoveries From Avoidance Actions


It is likely in a Chapter 7 liquidation that the trustee would seek to recover
on certain causes of action, including preferences fro payments made in the 90
days prior to filing (365 days for insiders) and fraudulent conveyances related
to the acquisition of certain subsidiaries. For purposes of this Analysis,
management has estimated the recoveries net of all potential setoffs, recoupment
and other defenses and claims that are likely to be asserted by the preference
defendants as being between 0% and 50% of the estimated payments made in the
applicable pre-filing period. This depiction is without prejudice to the
Debtors' right to challenge those defenses and claims. The Debtors' recognize
that an unsecured claim will be allowed for each amount recovered.
 

           
Estimated
Recovery Range
   
Estimated
Recovery Range
                                   
Component
   
Estimated Claim
   
Low
   
High
   
Low
   
High
                                   
Payments to insiders
                               
Released Parties
(a)
  $ 1,456       0 %     10 %   $ -     $ 146  
Unreleased Parties
(b)
    2,886                                                                      
       
Payments to Third Parties
(a)
    4,118       0 %     10 %     -       412                                    
         
Seller Preference Actions
                                         
Lori Mitchell
(a)
    37,200       0 %     5 %     -       1,860  
Matt Mitchell
(a)
    18,600       0 %     5 %     -       930  
Carrol Castille
(a)
    7,800       0 %     5 %     -       390  
Pete Bell
(a)
    7,256       0 %     5 %     -       363  
Daryn Ebrecht
(a)
    7,256       0 %     5 %     -       363  
Bryan Michalsky
(a)
    1,426       0 %     5 %     -       71                                      
       
Seller Fraudulent Transfer Claims
(c)
    -       0 %     10 %     -       -  
Crochet & Borel Fraudulent Transfer Claim
(d)
    30,800                                                                      
       
Net Preferences and Seller Recoveries
    $  118,798       0 %     4 %     -     $ 4,534  

 
(a)
High end recovery based on analysis of the payments made to these parties and an
assesment of potential defenses against these avoidance actions.

 
(b)
For purposes of this analysis, no estimate is made for the potential recovery of
causes of action related to the payments to insiders which will not be released
as part of the Debtor's plan. Such cause of action has the same value under the
Debtors' plan of reorganization as under a liquidation scenario, and thus it can
be excluded from both when evaluating whether the Debtors' plan is in the best
interest of all creditors.

 
(c)
For purposes of this analysis, it is assumed that the cash amounts paid in
connection with the various acquisitions is less then the previous market value
of the respective businesses at the time of the acquisition and therefore no
amount is available for recovery.

 
(d)
For purposes of this analysis, no estimate is made for the potential recovery of
causes of action related to the C&B acquisition. Such cause of action has the
same value under the Debtors' plan of reorganization as under a liquidation
scenario, and thus it can be excluded from both when evaluating whether the
Debtors' plan is in the best interest of all creditors.





The accompanying notes are an integral part of the Best Interests Analysis
 
 

--------------------------------------------------------------------------------